Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 1 of 373




                     Exhibit A
    Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 2 of 373
  Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 1 of 372



              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MARYLAND
                          Southern Division


IN RE: MARRIOTT INTERNATIONAL
                                  MDL No. 19-md-2879
INC., CUSTOMER DATA SECURITY
BREACH LITIGATION
                                  Judge Paul W. Grimm

THIS DOCUMENT RELATES TO
THE CONSUMER ACTIONS              JURY TRIAL DEMANDED




      SECOND AMENDED CONSOLIDATED CONSUMER CLASS ACTION
                       COMPLAINT
           Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 3 of 373
         Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 2 of 372




                                               TABLE OF CONTENTS


INTRODUCTION..........................................................................................................................1

JURISDICTION AND VENUE ....................................................................................................2

DEFENDANTS ..............................................................................................................................4

DEFINITIONS ...............................................................................................................................4

NAMED PLAINTIFFS..................................................................................................................5
  Alabama ........................................................................................................................................5
  Alaska ...........................................................................................................................................6
  Arizona ..........................................................................................................................................7
  Arkansas ........................................................................................................................................7
  California ......................................................................................................................................8
  Colorado........................................................................................................................................9
  Connecticut .................................................................................................................................10
  Delaware .....................................................................................................................................10
  Florida .........................................................................................................................................11
  Georgia........................................................................................................................................12
  Hawaii .........................................................................................................................................13
  Idaho ...........................................................................................................................................13
  Illinois .........................................................................................................................................14
  Indiana.........................................................................................................................................15
  Iowa.............................................................................................................................................15
  Kansas .........................................................................................................................................15
  Kentucky .....................................................................................................................................16
  Louisiana .....................................................................................................................................16
  Maine ..........................................................................................................................................17
  Maryland .....................................................................................................................................17
  Massachusetts .............................................................................................................................18
  Michigan .....................................................................................................................................18
  Minnesota....................................................................................................................................19
  Mississippi ..................................................................................................................................19



                                                                          i
           Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 4 of 373
         Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 3 of 372



  Missouri ......................................................................................................................................20
  Montana ......................................................................................................................................21
  Nebraska .....................................................................................................................................21
  Nevada ........................................................................................................................................21
  New Hampshire ..........................................................................................................................22
  New Jersey ..................................................................................................................................22
  New Mexico ................................................................................................................................23
  New York ....................................................................................................................................23
  North Carolina ............................................................................................................................25
  North Dakota ...............................................................................................................................25
  Ohio.............................................................................................................................................25
  Oklahoma ....................................................................................................................................26
  Oregon.........................................................................................................................................26
  Pennsylvania ...............................................................................................................................27
  Rhode Island ...............................................................................................................................27
  South Carolina ............................................................................................................................28
  South Dakota...............................................................................................................................28
  Tennessee ....................................................................................................................................28
  Texas ...........................................................................................................................................29
  Utah .............................................................................................................................................30
  Vermont ......................................................................................................................................30
  Virginia .......................................................................................................................................31
  Washington .................................................................................................................................31
  West Virginia ..............................................................................................................................32
  Wisconsin ....................................................................................................................................32
  Wyoming.....................................................................................................................................32

FACTUAL ALLEGATIONS ......................................................................................................33
    Marriott International and its Privacy Policy ...........................................................................33
    Starwood Hotels and Its Preferred Guest Program ..................................................................36
    Marriott’s Acquisition of Starwood .........................................................................................40
    Marriott and Starwood Knew they were Targets of Cyber Threats .........................................47
    The Data Breach ......................................................................................................................56




                                                                             ii
           Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 5 of 373
         Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 4 of 372



     Marriott’s Response to the Breach ...........................................................................................64
     Reactions to the Breach and Government and Regulatory Investigations ...............................69
     An Independent Report Confirms Marriott’s Deficient Data Security Practices ....................74
     Accenture’s Role in the Data Breach .......................................................................................79
     Marriott Failed to Comply with Regulatory Guidance ............................................................83
     The Effect of the Data Breach on Impacted Consumers..........................................................85

CLASS ACTION ALLEGATIONS ...........................................................................................91

NATIONWIDE CLASS...............................................................................................................91

STATEWIDE [NAME OF STATE OR TERRITORY] SUBCLASS .....................................91

CHOICE OF LAW FOR NATIONWIDE CLAIMS ................................................................95

CLAIMS ON BEHALF OF THE NATIONWIDE CLASS AGAINST MARRIOTT
AND STARWOOD ......................................................................................................................97

      COUNT 1 ...............................................................................................................................97
      NEGLIGENCE

      COUNT 2 .............................................................................................................................100
      NEGLIGENCE PER SE

      COUNT 3 .............................................................................................................................101
      BREACH OF CONTRACT

      COUNT 4 .............................................................................................................................105
      BREACH OF IMPLIED CONTRACT

      COUNT 5 .............................................................................................................................106
      UNJUST ENRICHMENT

      COUNT 6 .............................................................................................................................108
      DECLARATORY JUDGMENT

      COUNT 7 .............................................................................................................................110
      MARYLAND PERSONAL INFORMATION PROTECTION ACT
      Md. Comm. Code §§ 14-3501, et seq.

      COUNT 8 .............................................................................................................................112
      MARYLAND CONSUMER PROTECTION ACT
      Md. Code Ann., Com. Law §§ 13-301, et seq.

CLAIMS ON BEHALF OF THE ALABAMA SUBCLASS ..................................................116




                                                                         iii
           Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 6 of 373
         Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 5 of 372



      COUNT 9 .............................................................................................................................116
      ALABAMA DECEPTIVE TRADE PRACTICES ACT
      Ala. Code §§ 8-19-1, et seq.

CLAIMS ON BEHALF OF THE ALASKA SUBCLASS ......................................................120

      COUNT 10 ...........................................................................................................................120
      PERSONAL INFORMATION PROTECTION ACT
      Alaska Stat. §§ 45.48.010, et seq.

      COUNT 11 ...........................................................................................................................121
      ALASKA CONSUMER PROTECTION ACT
      Alaska Stat. §§ 45.50.471, et seq.

CLAIMS ON BEHALF OF THE ARIZONA SUBCLASS ...................................................124

      COUNT 12 ...........................................................................................................................124
      ARIZONA CONSUMER FRAUD ACT
      A.R.S. §§ 44-1521, et seq.

CLAIMS ON BEHALF OF THE ARKANSAS SUBCLASS ................................................127

      COUNT 13 ...........................................................................................................................127
      ARKANSAS DECEPTIVE TRADE PRACTICES ACT
      A.C.A. §§ 4-88-101, et seq.

CLAIMS ON BEHALF OF THE CALIFORNIA SUBCLASS .............................................131

      COUNT 14 ...........................................................................................................................131
      CALIFORNIA CUSTOMER RECORDS ACT
      Cal. Civ. Code §§ 1798.80, et seq.

      COUNT 15 ...........................................................................................................................133
      CALIFORNIA UNFAIR COMPETITION LAW
      Cal. Bus. & Prof. Code §§ 17200, et seq.

      COUNT 16 ...........................................................................................................................137
      CALIFORNIA CONSUMER LEGAL REMEDIES ACT
      Cal. Civ. Code §§ 1750, et seq.

CLAIMS ON BEHALF OF THE COLORADO SUBCLASS ...............................................139

COUNT 17 ...................................................................................................................................139
   COLORADO SECURITY BREACH NOTIFICATION ACT
   Colo. Rev. Stat. §§ 6-1-716, et seq.




                                                                          iv
         Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 7 of 373
       Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 6 of 372



    COUNT 18 ...........................................................................................................................140
    COLORADO CONSUMER PROTECTION ACT
    Colo. Rev. Stat. §§ 6-1-101, et seq.

CLAIMS ON BEHALF OF THE CONNECTICUT SUBCLASS ........................................143

    COUNT 19 ...........................................................................................................................143
    CONNECTICUT UNFAIR TRADE PRACTICES ACT
    C.G.S.A. § 42-110G

CLAIMS ON BEHALF OF THE DELAWARE SUBCLASS ...............................................147

    COUNT 20 ...........................................................................................................................147
    DELAWARE COMPUTER SECURITY BREACH ACT
    6 Del. Code Ann. §§ 12B-102, et seq.

    COUNT 21 ...........................................................................................................................148
    DELAWARE CONSUMER FRAUD ACT
    6 Del. Code §§ 2513, et seq.

CLAIMS ON BEHALF OF THE DISTRICT OF COLUMBIA SUBCLASS .....................151

    COUNT 22 ...........................................................................................................................151
    DISTRICT OF COLUMBIA CONSUMER SECURITY BREACH NOTIFICATION
   ACT
    D.C. Code §§ 28-3851, et seq.

    COUNT 23 ...........................................................................................................................152
    DISTRICT OF COLUMBIA CONSUMER PROTECTION PROCEDURES ACT
    D.C. Code §§ 28-3904, et seq.

CLAIMS ON BEHALF OF THE FLORIDA SUBCLASS ....................................................155

    COUNT 24 ...........................................................................................................................155
    FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
    Fla. Stat. §§ 501.201, et seq.

CLAIMS ON BEHALF OF THE GEORGIA SUBCLASS ...................................................158

    COUNT 25 ...........................................................................................................................158
    GEORGIA UNIFORM DECEPTIVE TRADE PRACTICES ACT
    Ga. Code Ann. §§ 10-1-370, et seq.

    COUNT 26 ...........................................................................................................................161
    RECOVERY OF EXPENSES OF LITIGATION ON BEHALF OF GEORGIA
    SUBCLASS
    O.C.G.A. § 13-6-11




                                                                       v
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 8 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 7 of 372



CLAIMS ON BEHALF OF THE HAWAII SUBCLASS ......................................................162

    COUNT 27 ...........................................................................................................................162
    HAWAII SECURITY BREACH NOTIFICATION ACT
    Haw. Rev. Stat. §§ 487N-1, et seq.

    COUNT 28 ...........................................................................................................................163
    HAWAII UNFAIR PRACTICES AND UNFAIR COMPETITION ACT
    Haw. Rev. Stat. §§ 480-1, et seq.

    COUNT 29 ...........................................................................................................................166
    HAWAII UNIFORM DECEPTIVE TRADE PRACTICE ACT
    Haw. Rev. Stat. §§ 481A-3, et seq.

CLAIMS ON BEHALF OF THE IDAHO SUBCLASS .........................................................168

    COUNT 30 ...........................................................................................................................168
    IDAHO CONSUMER PROTECTION ACT
    Idaho Code §§ 48-601, et seq.

CLAIMS ON BEHALF OF THE ILLINOIS SUBCLASS ....................................................171

    COUNT 31 ...........................................................................................................................171
    ILLINOIS PERSONAL INFORMATION PROTECTION ACT
    815 Ill. Comp. Stat. §§ 530/10(a), et seq.

    COUNT 32 ...........................................................................................................................172
    ILLINOIS CONSUMER FRAUD ACT
    815 Ill. Comp. Stat. §§ 505, et seq.

    COUNT 33 ...........................................................................................................................175
    ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
    815 Ill. Comp. Stat. §§ 510/2, et seq.

CLAIMS ON BEHALF OF THE INDIANA SUBCLASS .....................................................178

    COUNT 34 ...........................................................................................................................178
    Indiana Deceptive Consumer sales ACT
    Ind. Code §§ 24-5-0.5-1, et seq.

CLAIMS ON BEHALF OF THE IOWA SUBCLASS ...........................................................184

    COUNT 35 ...........................................................................................................................184
    PERSONAL INFORMATION SECURITY BREACH PROTECTION LAW
    Iowa Code § 715C.2




                                                                      vi
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 9 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 8 of 372



    COUNT 36 ...........................................................................................................................185
    IOWA PRIVATE RIGHT OF ACTION FOR CONSUMER FRAUDS ACT
    Iowa Code § 714H

CLAIMS ON BEHALF OF THE KANSAS SUBCLASS ......................................................187

    COUNT 37 ...........................................................................................................................187
    PROTECTION OF CONSUMER INFORMATION
    Kan. Stat. Ann. §§ 50-7a02(a), et seq.

    COUNT 38 ...........................................................................................................................188
    KANSAS CONSUMER PROTECTION ACT
    K.S.A. §§ 50-623, et seq.

CLAIMS ON BEHALF OF THE KENTUCKY SUBCLASS ...............................................192

    COUNT 39 ...........................................................................................................................192
    KENTUCKY COMPUTER SECURITY BREACH NOTIFICATION ACT
    Ky. Rev. Stat. Ann. §§ 365.732, et seq.

    COUNT 40 ...........................................................................................................................193
    KENTUCKY CONSUMER PROTECTION ACT
    Ky. Rev. Stat. §§ 367.110, et seq.

CLAIMS ON BEHALF OF THE LOUISIANA SUBCLASS ................................................196

    COUNT 41 ...........................................................................................................................196
    DATABASE SECURITY BREACH NOTIFICATION LAW
    La. Rev. Stat. Ann. §§ 51:3074(A), et seq.

    COUNT 42 ...........................................................................................................................197
    LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER
    PROTECTION LAW
    La Rev. Stat. Ann. §§ 51:1401, et seq.

CLAIMS ON BEHALF OF THE MAINE SUBCLASS .........................................................201

    COUNT 43 ...........................................................................................................................201
    MAINE UNFAIR TRADE PRACTICES ACT
    5 Me. Rev. Stat. §§ 205, 213, et seq.

    COUNT 44 ...........................................................................................................................203
    MAINE UNIFORM DECEPTIVE TRADE PRACTICES ACT
    10 Me. Rev. Stat. §§ 1212, et seq.




                                                                      vii
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 10 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 9 of 372



CLAIMS ON BEHALF OF THE MASSACHUSETTS SUBCLASS ...................................206

    COUNT 45 ...........................................................................................................................206
    MASSACHUSETTS CONSUMER PROTECTION ACT
    Mass. Gen. Laws Ann. Ch. 93A, §§ 1, et seq.

CLAIMS ON BEHALF OF THE MICHIGAN SUBCLASS .................................................210

    COUNT 46 ...........................................................................................................................210
    MICHIGAN IDENTITY THEFT PROTECTION ACT
    Mich. Comp. Laws Ann. §§ 445.72, et seq.

    COUNT 47 ...........................................................................................................................211
    MICHIGAN CONSUMER PROTECTION ACT
    Mich. Comp. Laws Ann. §§ 445.903, et seq.

CLAIMS ON BEHALF OF THE MINNESOTA SUBCLASS ..............................................214

    COUNT 48 ...........................................................................................................................214
    MINNESOTA CONSUMER FRAUD ACT
    Minn. Stat. §§ 325F.68, et seq. and Minn. Stat. §§ 8.31, et seq.

    COUNT 49 ...........................................................................................................................217
    MINNESOTA UNIFORM DECEPTIVE TRADE PRACTICES ACT
    Minn. Stat. §§ 325D.43, et seq.

CLAIMS ON BEHALF OF THE MISSISSIPPI SUBCLASS ...............................................220

    COUNT 50 ...........................................................................................................................220
    MISSISSIPPI CONSUMER PROTECTION ACT
    Miss. Code §§ 75-24-1, et seq.

CLAIMS ON BEHALF OF THE MISSOURI SUBCLASS ..................................................224

    COUNT 51 ...........................................................................................................................224
    MISSOURI MERCHANDISING PRACTICES ACT
    Mo. Rev. Stat. §§ 407.010, et seq.

CLAIMS ON BEHALF OF THE MONTANA SUBCLASS .................................................226

    COUNT 52 ...........................................................................................................................226
    COMPUTER SECURITY BREACH LAW
    Mont. Code Ann. §§ 30-14-1704(1), et seq.

    COUNT 53 ...........................................................................................................................228
    MONTANA UNFAIR TRADE PRACTICES AND CONSUMER
    PROTECTION ACT
    M.C.A. §§ 30-14-101, et seq.



                                                                     viii
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 11 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 10 of 372



CLAIMS ON BEHALF OF THE NEBRASKA SUBCLASS ................................................231

    COUNT 54 ...........................................................................................................................231
    NEBRASKA CONSUMER PROTECTION ACT
    Neb. Rev. Stat. §§ 59-1601, et seq.

    COUNT 55 ...........................................................................................................................233
    NEBRASKA UNIFORM DECEPTIVE TRADE PRACTICES ACT
    Neb. Rev. Stat. §§ 87-301, et seq.

CLAIMS ON BEHALF OF THE NEVADA SUBCLASS .....................................................237

    COUNT 56 ...........................................................................................................................237
    NEVADA DECEPTIVE TRADE PRACTICES ACT
    Nev. Rev. Stat. Ann. §§ 598.0903 et seq.

CLAIMS ON BEHALF OF THE NEW HAMPSHIRE SUBCLASS ...................................240

    COUNT 57 ...........................................................................................................................240
    NOTICE OF SECURITY BREACH
    N.H. Rev. Stat. Ann. §§ 359-C:20(I)(A), et seq.

    COUNT 58 ...........................................................................................................................241
    NEW HAMPSHIRE CONSUMER PROTECTION ACT
    N.H.R.S.A. §§ 358-A, et seq.

CLAIMS ON BEHALF OF THE NEW JERSEY SUBCLASS ............................................244

    COUNT 59 ...........................................................................................................................244
    NEW JERSEY CUSTOMER SECURITY BREACH DISCLOSURE ACT
    N.J. Stat. Ann. §§ 56:8-163, et seq.

    COUNT 60 ...........................................................................................................................245
    NEW JERSEY CONSUMER FRAUD ACT
    N.J. Stat. Ann. §§ 56:8-1, et seq.

CLAIMS ON BEHALF OF THE NEW MEXICO SUBCLASS ...........................................248

    COUNT 61 ...........................................................................................................................248
    NEW MEXICO UNFAIR PRACTICES ACT
    N.M. Stat. Ann. §§ 57-12-2, et seq.

CLAIMS ON BEHALF OF THE NEW YORK SUBCLASS ................................................251

    COUNT 62 ...........................................................................................................................251
    NEW YORK GENERAL BUSINESS LAW
    N.Y. Gen. Bus. Law §§ 349, et seq.




                                                                      ix
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 12 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 11 of 372



CLAIMS ON BEHALF OF THE NORTH CAROLINA SUBCLASS .................................254

    COUNT 63 ...........................................................................................................................254
    NORTH CAROLINA IDENTITY THEFT PROTECTION ACT
    N.C. Gen. Stat. §§ 75-60, et seq.

    COUNT 64 ...........................................................................................................................255
    NORTH CAROLINA UNFAIR TRADE PRACTICES ACT
    N.C. Gen. Stat. Ann. §§ 75-1.1, et seq.

CLAIMS ON BEHALF OF THE NORTH DAKOTA SUBCLASS .....................................258

    COUNT 65 ...........................................................................................................................258
    NOTICE OF SECURITY BREACH FOR PERSONAL INFORMATION,
    N.D. Cent. Code §§ 51-30-02, et seq.

    COUNT 66 ...........................................................................................................................259
    NORTH DAKOTA UNLAWFUL SALES OR ADVERTISING ACT
    N.D. Cent. Code §§ 51-15-01, et seq.

CLAIMS ON BEHALF OF THE OHIO SUBCLASS ...........................................................262

    COUNT 67 ...........................................................................................................................262
    OHIO CONSUMER SALES PRACTICES ACT
    Ohio Rev. Code §§ 1345.01, et seq.

    COUNT 68 ...........................................................................................................................265
    OHIO DECEPTIVE TRADE PRACTICES ACT
    Ohio Rev. Code §§ 4165.01, et seq.

CLAIMS ON BEHALF OF THE OKLAHOMA SUBCLASS ..............................................268

    COUNT 69 ...........................................................................................................................268
    OKLAHOMA CONSUMER PROTECTION ACT
    Okla. Stat. Tit. 15, §§ 751, et seq.

CLAIMS ON BEHALF OF THE OREGON SUBCLASS.....................................................272

    COUNT 70 ...........................................................................................................................272
    OREGON CONSUMER IDENTITY THEFT PROTECTION ACT
    Or. Rev. Stat. §§ 646A.604(1), et seq.

    COUNT 71 ...........................................................................................................................273
    OREGON UNLAWFUL TRADE PRACTICES ACT
    Or. Rev. Stat. §§ 646.608, et seq.




                                                                       x
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 13 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 12 of 372



CLAIMS ON BEHALF OF THE PENNSYLVANIA SUBCLASS .......................................277

    COUNT 72 ...........................................................................................................................277
    PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER
    PROTECTION LAW
    73 Pa. Cons. Stat. §§ 201-2 & 201-3, et seq.

CLAIMS ON BEHALF OF THE PUERTO RICO SUBCLASS ..........................................280

    COUNT 73 ...........................................................................................................................280
    CITIZEN INFORMATION ON DATA BANKS SECURITY ACT
    P.R. Laws Ann. tit. 10, §§ 4051, et seq.

CLAIMS ON BEHALF OF THE RHODE ISLAND SUBCLASS ........................................281

    COUNT 74 ...........................................................................................................................281
    RHODE ISLAND DECEPTIVE TRADE PRACTICES ACT
    R.I. Gen. Laws §§ 6-13.1, et seq.

CLAIMS ON BEHALF OF THE SOUTH CAROLINA SUBCLASS ..................................285

    COUNT 75 ...........................................................................................................................285
    SOUTH CAROLINA DATA BREACH SECURITY ACT
    S.C. Code Ann. §§ 39-1-90, et seq.

    COUNT 76 ...........................................................................................................................286
    SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT
    S.C. Code Ann. §§ 39-5-10, et seq.

CLAIMS ON BEHALF OF THE SOUTH DAKOTA SUBCLASS ......................................291

    COUNT 77 ...........................................................................................................................291
    SOUTH DAKOTA DECEPTIVE TRADE PRACTICES AND CONSUMER
    PROTECTION ACT
    S.D. Codified Laws §§ 37-24-1, et seq.

CLAIMS ON BEHALF OF THE TENNESSEE SUBCLASS ...............................................294

    COUNT 78 ...........................................................................................................................294
    TENNESSEE PERSONAL CONSUMER INFORMATION RELEASE ACT
    Tenn. Code Ann. §§ 47-18-2107, et seq.

    COUNT 79 ...........................................................................................................................295
    TENNESSEE CONSUMER PROTECTION ACT
    Tenn. Code Ann. §§ 47-18-101, et seq.




                                                                      xi
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 14 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 13 of 372



CLAIMS ON BEHALF OF THE TEXAS SUBCLASS .........................................................300

    COUNT 80 ...........................................................................................................................300
    DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT
    Texas Bus. & Com. Code §§ 17.41, et seq.

CLAIMS ON BEHALF OF THE UTAH SUBCLASS ...........................................................306

    COUNT 81 ...........................................................................................................................306
    UTAH CONSUMER SALES PRACTICES ACT
    Utah Code §§ 13-11-1, et seq.

CLAIMS ON BEHALF OF THE VERMONT SUBCLASS .................................................311

    COUNT 82 ...........................................................................................................................311
    VERMONT CONSUMER FRAUD ACT
    Vt. Stat. Ann. Tit. 9, §§ 2451, et seq.

CLAIMS ON BEHALF OF THE VIRGIN ISLANDS SUBCLASS .....................................315

    COUNT 83 ...........................................................................................................................315
    IDENTITY THEFT PREVENTION ACT
    V.I. Code Ann. tit. 14 §§ 2208, et seq.

    COUNT 84 ...........................................................................................................................315
    VIRGIN ISLANDS CONSUMER FRAUD AND DECEPTIVE BUSINESS
    PRACTICES ACT
    Virgin Islands Code tit. 12A, §§ 301, et seq.

    COUNT 85 ...........................................................................................................................320
    VIRGIN ISLANDS CONSUMER PROTECTION LAW
    V.I. Code tit. 12A, §§101, et seq.

CLAIMS ON BEHALF OF THE VIRGINIA SUBCLASS ...................................................324

    COUNT 86 ...........................................................................................................................324
    VIRGINIA PERSONAL INFORMATION BREACH NOTIFICATION ACT
    Va. Code. Ann. §§ 18.2-186.6, et seq.

    COUNT 87 ...........................................................................................................................325
    VIRGINIA CONSUMER PROTECTION ACT
    Va. Code Ann. §§ 59.1-196, et seq.




                                                                      xii
          Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 15 of 373
        Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 14 of 372



CLAIMS ON BEHALF OF THE WASHINGTON SUBCLASS ..........................................329

      COUNT 88 ...........................................................................................................................329
      WASHINGTON DATA BREACH NOTICE ACT
      Wash. Rev. Code §§ 19.255.010, et seq.

      COUNT 89 ...........................................................................................................................330
      WASHINGTON CONSUMER PROTECTION ACT
      Wash. Rev. Code Ann. §§ 19.86.020, et seq.

CLAIMS ON BEHALF OF THE WEST VIRGINIA SUBCLASS ......................................333

      COUNT 90 ...........................................................................................................................333
      WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT
      W. Va. Code §§46A-6-101, et seq.

CLAIMS ON BEHALF OF THE WISCONSIN SUBCLASS ...............................................339

      COUNT 91 ...........................................................................................................................339
      NOTICE OF UNAUTHORIZED ACQUISITION OF PERSONAL
      INFORMATION
      Wis. Stat. §§ 134.98(2), et seq.

      COUNT 92 ...........................................................................................................................340
      WISCONSIN DECEPTIVE TRADE PRACTICES ACT
      Wis. Stat. § 100.18

CLAIMS ON BEHALF OF THE WYOMING SUBCLASS .................................................344

      COUNT 93 ...........................................................................................................................344
      COMPUTER SECURITY BREACH; NOTICE TO AFFECTED PERSONS
      Wyo. Stat. Ann. §§ 40-12-502(a), et seq.

      COUNT 94 ...........................................................................................................................345
      WYOMING CONSUMER PROTECTION ACT
      Wyo. Stat. Ann. §§ 40-12-101, et seq.

CLAIMS ON BEHALF OF THE NATIONWIDE CLASS AGAINST
ACCENTURE ............................................................................................................................350

      COUNT 95 ...........................................................................................................................350
      NEGLIGENCE

      COUNT 96 ...........................................................................................................................353
      NEGLIGENCE PER SE




                                                                       xiii
         Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 16 of 373
       Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 15 of 372



REQUEST FOR RELIEF ........................................................................................................ 355

DEMAND FOR JURY TRIAL ................................................................................................ 355




                                                                 xiv
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 17 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 16 of 372



                                        INTRODUCTION

       1.      On November 30, 2018, Marriott announced that it was subject to one of the largest

data breaches in history when the sensitive personal and financial information of up to 500 million

hotel guests was exfiltrated from its Starwood guest reservation database as part of an extensive,

four-year long data breach.

       2.      Beginning in July 2014 and continuing through September 2018, hackers exploited

glaring vulnerabilities in the Starwood network to install malicious software, harvest user

credentials, and roam freely across the Starwood networks to steal valuable consumer data. The

stolen information includes names, mailing addresses, phone numbers, email addresses, passport

numbers, Starwood Preferred Guest account information, dates of birth, gender, arrival and

departure information, reservation dates, communication preferences, payment card numbers,

payment card expiration dates, and tools needed to decrypt cardholder data. Perhaps most

shockingly, given the extended period during which the hackers had access to Starwood’s systems,

Marriott has been unable to definitively determine how much data was stolen beyond the limited

data it has been able to identify, since several files that the hackers appear to have exfiltrated were

deleted.

       3.      Subsequently, Marriott disclosed that after removing duplicates, the data breach

impacted at least 383 million guest records—making it one of the largest data breaches in history.

The impacted records Marriott was able to identify include nearly 24 million passport numbers

(more than 5 million of which were unencrypted), and more than 9 million credit and debit cards.

Marriott has asserted it does not know who carried out the attack.

       4.      Defendants are responsible for allowing the breach to occur because they failed to

implement and maintain any reasonable safeguards and failed to comply with industry-standard




                                                  1
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 18 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 17 of 372



data security practices, contrary to the representations made in Marriott’s privacy statements and

its explicit and implied agreements with its hotel guests.

       5.      During the four-year data breach period, one of the longest undiscovered breach

periods ever, Marriott (and its third party IT security provider, Accenture) failed to detect the

hackers’ presence, notice the massive amounts of data that was being exfiltrated from Starwood’s

databases, and failed to take any steps to investigate the numerous other red flags that should have

warned the companies that Starwood’s systems were not secure – even in the face of other breaches

at Starwood and despite the extensive due diligence Marriott should have undertaken in purchasing

Starwood. As a result of Defendants’ failure to protect the consumer information they were

entrusted to safeguard, Plaintiffs and class members did not receive the benefits of their bargains—

protection of their Personal Information when transacting with Marriott—and have been exposed

to and/or are at significant risk of identity theft, financial fraud, and other identity-related fraud

into the indefinite future. Plaintiffs and class members have also lost the inherent value of their

Personal Information.

                                 JURISDICTION AND VENUE

       6.      This Consolidated Complaint is intended to serve as a superseding complaint as to

all other complaints consolidated in this multidistrict litigation that were filed on behalf of

consumers, and to serve for all purposes as the operative pleading for the Classes defined below.

       7.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

of 2005 (“CAFA”), 28 U.S.C. § 1332(d). The amount in controversy exceeds the sum of

$5,000,000.00 exclusive of interest and costs, there are more than 100 putative class members, and

minimal diversity exists because the majority of putative class members are citizens of a different

state than Marriott. This Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a)

because all claims alleged herein form part of the same case or controversy.


                                                  2
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 19 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 18 of 372



       8.      This Court has personal jurisdiction over Marriott because it is headquartered in

and maintains its principal place of business in this District. Marriott is authorized to and regularly

conducts business in Maryland. In this District, Marriott makes decisions regarding corporate

governance and management of the hotels that it owns or manages, including decisions regarding

the security measures to protect its customers’ Personal Information. Marriott owns and operates

many hotels throughout Maryland, the United States, and internationally. Marriott intentionally

avails itself of this jurisdiction by promoting, selling and marketing its services from Maryland to

millions of consumers nationwide.

       9.      This Court has personal jurisdiction over Starwood because Starwood is

incorporated in Maryland, maintains its principal place of business in Maryland, regularly

conducts business in Maryland and has sufficient minimum contacts in Maryland such that

Starwood intentionally avails itself of this Court’s jurisdiction by conducting corporate operations

here and promoting, selling and marketing its services from this District to millions of consumers

nationwide.

       10.     This Court has personal jurisdiction over Accenture because it is authorized to and

regularly conducts business in Maryland and has sufficient minimum contacts in Maryland such

that Accenture intentionally avails itself of this Court’s jurisdiction by conducting operations here

and promoting, selling and marketing its services in this District.

       11.     Venue is proper in this District under 28 U.S.C. 1391(a) through (d) because

Marriott’s headquarters and principal place of business are located in this District, Starwood

resides in this District, and substantial parts of the events or omissions giving rise to the claims

occurred in or emanated from this District, including, without limitation, decisions made by

Marriott’s governance and management personnel or inaction by those individuals that led to




                                                  3
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 20 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 19 of 372



misrepresentations, invasions of privacy and the Data Breach. Moreover, Accenture maintains an

office in this District, conducts business in this District, and provided services to Marriott and

Starwood in this District.

                                         DEFENDANTS

       12.     Defendant Marriott International, Inc. is a Delaware corporation with its principal

place of business in Bethesda, Maryland.

       13.     Defendant Starwood Hotels & Resorts Worldwide, LLC is a Maryland limited

liability company with its principal place of business in Bethesda, Maryland. Starwood is now a

wholly-owned subsidiary of Defendant Marriott.

       14.     Defendant Accenture plc is an Irish public limited company, with its principal

executive offices in Dublin, Ireland and operates its business through subsidiaries of Accenture

plc. Defendant Accenture LLP is a subsidiary of Accenture plc and a limited liability partnership

organized under the laws of the state of Illinois. Defendants Accenture plc and Accenture LLP are

collectively referred to herein as “Accenture.”

                                         DEFINITIONS

       15.     As used throughout this Complaint, “Data Breach” refers to the data security

incident involving the Starwood guest reservation database announced by Marriott on November

30, 2018.

       16.     As used throughout this Complaint, “Marriott” is defined to include Marriott

International, Inc., Starwood Hotels & Resorts Worldwide, LLC, Starwood Hotels & Resorts

Worldwide, Inc., and any other wholly-owned subsidiaries of Marriott International, Inc.

       17.     As used throughout this Complaint, “Personal Information” is defined to include

all information exposed in the Data Breach, including all or any part or combination of name,

mailing address, phone number, email address, passport number, Starwood Preferred Guest


                                                  4
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 21 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 20 of 372



account information, date of birth, gender, arrival and departure information, reservation date,

communication preferences, payment card numbers, and payment card expiration dates.

       18.     As used throughout this Complaint, “Marriott Property” is defined to include any

Marriott property collecting guest information that was compromised in the Data Breach including

W Hotels, St. Regis, Sheraton Hotels & Resorts, Westin Hotels & Resorts, Element Hotels, Aloft

Hotels, The Luxury Collection, Tribute Portfolio, Le Méridien Hotels & Resorts, Four Points by

Sheraton and Design Hotels, and Starwood-branded timeshare properties Sheraton Vacation Club,

Westin Vacation Club, The Luxury Collection Residence Club, St. Regis Residence Club, and

Vistana.

                                     NAMED PLAINTIFFS

       19.     Plaintiffs are individuals who provided their Personal Information to Marriott,

including payment card information, and upon information and belief, had such information

compromised in the Data Breach. Plaintiffs bring this action on behalf of themselves and all those

similarly situated both across the United States and within their State or Territory of residence.

The following allegations are made upon information and belief derived from, among other things,

investigation of counsel, public sources, and the facts and circumstances as currently known.

Because Marriott has exclusive but incomplete knowledge of what information was compromised

for each individual, including payment card and passport information, Plaintiffs reserve their right

to supplement their allegations with additional facts and injuries as they are discovered.

                                           ALABAMA

       20.     Plaintiff Keith Williams is a resident of the State of Alabama and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Williams has suffered identity theft and fraud in the form

of unauthorized accounts opened and applied for in his name and unauthorized tax returns filed in


                                                 5
          Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 22 of 373
        Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 21 of 372



his name. As a result, Plaintiff Williams spent time and money signing up for credit monitoring,

freezing his credit, filing a police report, contacting banks and credit card companies, and

contacting and filing paperwork with the IRS, the Social Security Administration, and state

attorneys general offices to resolve the identity theft and fraud issues. Further, as a result of the

Data Breach and an inability to resolve the issues caused by the fraudulently filed tax return,

Plaintiff has not received tax refunds owed to him. As a direct result of the Data Breach, Plaintiff

Williams spent time and money enrolling in credit monitoring and freezing his credit to mitigate

potential harm. Prior to the announcement of the Data Breach, Plaintiff Williams used his debit

card to purchase goods or services at a Marriott Property. As a result of the Data Breach, Plaintiff

Williams subsequently experienced unauthorized charges on this same payment card. As a result

of this fraud, Plaintiff Williams spent time investigating the source of the unauthorized charges

and working with his bank to reverse the charges and get a new card. In addition, as a result of the

Data Breach, Plaintiff Williams spent time and effort monitoring his financial accounts to detect

fraudulent activity. Given the highly-sensitive nature of the information stolen, Plaintiff Williams

remains at a substantial and imminent risk of future harm.

                                             ALASKA

         21.   Plaintiff Teresa Borman is a resident of the State of Alaska and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Borman spent time and effort regularly monitoring her

accounts to detect fraudulent activity and monitoring her credit accounts through a credit

monitoring service in order to mitigate against potential harm. Given the highly-sensitive nature

of the information stolen, Plaintiff Borman remains at a substantial and imminent risk of future

harm.




                                                 6
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 23 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 22 of 372



                                             ARIZONA

       22.     Plaintiff Nathan Esquerra is a resident of the State of Arizona and provided his

Personal Information to Marriott in order to purchase a Marriott timeshare and stay at a Marriott

Property prior to the Data Breach. As a result of the Data Breach, Plaintiff Esquerra spent time and

money purchasing credit monitoring in order to mitigate against potential harm. In addition, as a

result of the Data Breach, Plaintiff Esquerra spent time and effort monitoring his credit score and

financial accounts to detect fraudulent activity. Given the highly-sensitive nature of the

information stolen, Plaintiff Esquerra remains at a substantial and imminent risk of future harm.

                                            ARKANSAS

       23.     Plaintiff Sean Phillips is a resident of the State of Arkansas and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Phillips has suffered identity theft and fraud in the form

of unauthorized accounts opened in his name, unauthorized debit and credit cards opened and

applied for in his name, and unauthorized tax returns filed in his name. As a result of this identity

theft and fraud, Plaintiff Phillips spent time filing a police report regarding the fraudulently filed

tax return, working with the SEC and IRS to resolve the fraudulent tax return issues, working with

his bank to combat fraud on his account and to shut down fraudulently opened debit and credit

cards, and working with a retailer to shut down a fraudulently opened account. Further, as a result

of the Data Breach and an inability to resolve the issues caused by the fraudulently filed tax returns,

Plaintiff Phillips has not received the tax refund owed to him. Plaintiff Phillips has also spent time

and effort freezing his credit, monitoring his financial accounts, and searching for fraudulent

activity. Given the highly-sensitive nature of the information stolen, Plaintiff Phillips remains at a

substantial and imminent risk of future harm.




                                                  7
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 24 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 23 of 372



       24.     Plaintiff William Boyd is a resident of the State of Arkansas and provided his

Personal Information to Marriott in order to purchase incidentals at a Marriott Property prior to

the Data Breach. As a result of the Data Breach, Plaintiff Boyd spent time and effort researching

the Data Breach and its impact, and monitoring his financial accounts and credit reports to detect

fraudulent activity. Given the highly-sensitive nature of the information stolen, Plaintiff Boyd

remains at a substantial and imminent risk of future harm.

                                          CALIFORNIA

       25.     Plaintiff Robert Guzikowski is a resident of the State of California and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Guzikowski also provided his passport information in order to stay at a Marriott Property.

As a result of the Data Breach, Plaintiff Guzikowski spent time and money purchasing credit

monitoring and identity theft protection services and making international calls in order to mitigate

against potential harm. In addition, as a result of the Data Breach, Plaintiff Guzikowski spent time

and effort monitoring his financial accounts to detect fraudulent activity. Given the highly-

sensitive nature of the information stolen, Plaintiff Guzikowski remains at a substantial and

imminent risk of future harm.

       26.     Plaintiff Denitrice Marks is a resident of the State of California and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Marks spent time and effort monitoring her financial

accounts to detect fraudulent activity. Given the highly-sensitive nature of the information stolen,

Plaintiff Marks remains at a substantial and imminent risk of future harm.

       27.     Plaintiff Janel Sempre is a resident of the State of California and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Sempre spent time and money purchasing credit


                                                 8
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 25 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 24 of 372



monitoring and identity theft protection services and reviewing her credit reports to detect

fraudulent activity. Plaintiff Sempre also spent time and effort monitoring her financial accounts

to detect fraudulent activity, researching the Data Breach, and calling her bank and credit card

companies to ensure her accounts were secure. Given the highly-sensitive nature of the information

stolen, Plaintiff Sempre remains at a substantial and imminent risk of future harm.

       28.     Plaintiff Maria Maisto is a resident of the State of California and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Maisto also provided her passport information in order to stay at a Marriott Property. Prior

to the announcement of the Data Breach, Plaintiff Maisto used her credit card to purchase goods

or services at a Marriott Property. As a result of the Data Breach, Plaintiff Maisto spent time and

effort monitoring her financial accounts and credit card statements to detect fraudulent activity and

uses a credit monitoring service in order to mitigate against potential harm. Given the highly-

sensitive nature of the information stolen, Plaintiff Maisto remains at a substantial and imminent

risk of future harm.

                                           COLORADO

       29.     Plaintiff Matthew Crabtree is a resident of the State of Colorado and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Crabtree also provided his passport information in order to stay at a Marriott Property. As

a result of the Data Breach, Plaintiff Crabtree spent time and effort monitoring his financial

accounts to detect fraudulent activity. Given the highly-sensitive nature of the information stolen,

Plaintiff Crabtree remains at a substantial and imminent risk of future harm.

       30.     Plaintiff Travis Bowlby is a resident of the State of Colorado and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Prior to the announcement of the Data Breach, Plaintiff Bowlby used his credit card to purchase


                                                  9
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 26 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 25 of 372



goods or services at a Marriott Property. As a result of the Data Breach, Plaintiff Bowlby suffered

identity theft and fraud in the form of several unauthorized accounts being applied for in his name.

As a result of this identity theft and fraud, Plaintiff Bowlby spent time and money speaking over

the phone with creditors and credit report officials, investigating and monitoring his credit for

additional fraudulent activity, filling out paperwork, and paying for postage to correspond with

creditors. In addition, as a result of the Data Breach, Plaintiff Bowlby spent time and money setting

up credit freezes to help mitigate against potential harm. Given the highly sensitive nature of the

information stolen, Plaintiff Bowlby remains at a substantial and imminent risk of future harm.

       31.     Plaintiff Joan Knudson is a resident of the State of Colorado and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Knudson spent time and effort monitoring her financial

accounts to detect fraudulent activity. Given the highly-sensitive nature of the information stolen,

Plaintiff Knudson remains at a substantial and imminent risk of future harm.

                                         CONNECTICUT

       32.     Plaintiff Anne Marie Amarena is a resident of the State of Connecticut and provided

her Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Amarena also provided her passport information in order to stay at a Marriott Property.

As a result of the Data Breach, Plaintiff Amarena spent time calling her credit card company,

filling out forms, checking her credit report and monitoring her accounts to detect fraudulent

charges. Given the highly-sensitive nature of the information stolen, Plaintiff Amarena remains at

a substantial and imminent risk of future harm.

                                           DELAWARE

       33.     Plaintiff Frank Ragan is a resident of the State of Delaware and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.


                                                  10
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 27 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 26 of 372



As a result of the Data Breach, Plaintiff Ragan spent time and effort contacting his bank to mitigate

against potential harm and updating various accounts in order to keep them secure. In addition, as

a result of the Data Breach, Plaintiff Ragan spent time and effort monitoring his financial accounts,

credit reports, and credit card statements for suspicious and fraudulent activity and to mitigate

against potential harm. Given the highly-sensitive nature of the information stolen, Plaintiff Ragan

remains at a substantial and imminent risk of future harm.

                                            FLORIDA

       34.     Plaintiff Irma Lawrence is a resident of the State of Florida and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Lawrence also provided her passport information in order to stay at a Marriott Property.

As a result of the Data Breach, Plaintiff Lawrence spent time and effort monitoring her financial

accounts to detect fraudulent activity. Given the highly-sensitive nature of the information stolen,

Plaintiff Lawrence remains at a substantial and imminent risk of future harm.

       35.     Plaintiff Michaela Bittner is a resident of the State of Florida and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Prior to the announcement of the Data Breach, Plaintiff Bittner used her credit card to purchase

goods or services at a Marriott Property. As a result of the Data Breach, Plaintiff Bittner spent time

and effort monitoring her financial accounts to detect fraudulent activity. Given the highly

sensitive nature of the information stolen, Plaintiff Bittner remains at a substantial and imminent

risk of future harm.

       36.     Plaintiff Kathleen Frakes Hevener is a resident of the State of Florida and provided

her Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Subsequent to the Data Breach, Plaintiff Hevener suffered identity theft and fraud in the form of

unauthorized credit cards applied for in her name. As a result of this identity theft and fraud,


                                                 11
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 28 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 27 of 372



Plaintiff Hevener spent time and effort contacting banks and credit reporting agencies to cancel

these fraudulent accounts and remove them from her credit report. Plaintiff Hevener also spent

time and effort monitoring her financial accounts to detect fraudulent activity. Given the highly

sensitive nature of the information stolen, Plaintiff Hevener remains at a substantial and imminent

risk of future harm.

                                             GEORGIA

        37.     Plaintiff Brent Long is a resident of the State of Georgia and provided his Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. Plaintiff

Long also provided his passport information in order to stay at a Marriott Property. As a result of

the Data Breach, Plaintiff Long has spent time and money enrolling in credit monitoring and

identity theft protection services in order to mitigate against potential harm. In addition, as a result

of the Data Breach, Plaintiff Long spent time and effort monitoring financial accounts to detect

fraudulent activity. Given the highly-sensitive nature of the information stolen, Plaintiff Long

remains at a substantial and imminent risk of future harm.

        38.     Plaintiff David Viggiano is a resident of the State of Georgia and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Viggiano also provided his passport information in order to stay at a Marriott Property.

As a result of the breach, Plaintiff Viggiano spent time and money replacing his passport in order

to mitigate against potential harm. In addition, as a result of the Data Breach, Plaintiff Viggiano

spent time and effort monitoring his financial accounts to detect fraudulent activity. Given the

highly-sensitive nature of the information stolen, Plaintiff Viggiano remains at a substantial and

imminent risk of future harm.

        39.     Plaintiff Mary Ann Miller is a resident of the State of Georgia and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.


                                                  12
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 29 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 28 of 372



Prior to the announcement of the Data Breach, Plaintiff Miller used her credit card to purchase

goods or services at a Marriott Property. As a result of the Data Breach, Plaintiff Miller spent time

and effort monitoring her financial accounts for fraudulent activity. Given the highly-sensitive

nature of the information stolen, Plaintiff Miller remains at a substantial and imminent risk of

future harm.

                                             HAWAII

       40.     Plaintiff Michael Podesta is a resident of the State of Hawaii and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Prior to the announcement of the Data Breach, Plaintiff Podesta used his credit card to purchase

goods or services at a Marriott Property. As a result of the Data Breach, Plaintiff Podesta

subsequently experienced unauthorized charges on this same payment card. As a result of this

fraud, Plaintiff Podesta spent time and effort contacting his credit card company to have the

unauthorized charges reversed and a new card issued. Plaintiff Podesta also spent time and effort

researching the Data Breach, monitoring his financial accounts to detect fraudulent activity, and

enrolling in credit monitoring services in order to mitigate against potential harm. Given the

highly-sensitive nature of the information stolen, Plaintiff Podesta remains at a substantial and

imminent risk of future harm.

                                              IDAHO

       41.     Plaintiff William Muckelroy II is a resident of the State of Idaho and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Muckelroy II also provided his passport information when staying at a Marriott Property.

After learning his passport information may have been compromised, Plaintiff Muckelroy II spent

time and money purchasing a replacement passport in order to mitigate against potential harm.

Prior to the announcement of the Data Breach, Plaintiff Muckelroy II used his credit card to


                                                 13
          Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 30 of 373
        Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 29 of 372



purchase goods or services at a Marriott Property. In addition, as a result of the Data Breach,

Plaintiff Muckelroy II spent time and effort enrolling in credit monitoring services and monitoring

his financial accounts to detect fraudulent activity. Given the highly-sensitive nature of the

information stolen, Plaintiff Muckelroy II remains at a substantial and imminent risk of future

harm.

                                            ILLINOIS

         42.   Plaintiff Barry Golin is a resident of the State of Illinois and provided his Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. Plaintiff

Golin also provided his passport information in order to stay at a Marriott Property. Prior to the

announcement of the Data Breach, Plaintiff Golin used his credit card to purchase goods or services

at Marriott Properties. As a result of the Data Breach, Plaintiff Golin experienced unauthorized

charges on this same payment card. As a result of this fraud, Plaintiff Golin spent time speaking

with the police and the FBI, and working with his credit card companies to get the unauthorized

charges reversed. Given the highly-sensitive nature of the information stolen, Plaintiff Golin

remains at a substantial and imminent risk of future harm.

         43.   Plaintiff Susan Raab is a resident of the State of Illinois and provided her Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. Plaintiff

Raab also provided her passport information in order to stay at a Marriott Property. As a result of

the Data Breach, Plaintiff Raab spent time reviewing her statements and contacting her credit card

companies to detect fraudulent activity and mitigate against potential harm. Given the highly-

sensitive nature of the information stolen, Plaintiff Raab remains at a substantial and imminent

risk of future harm.




                                                14
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 31 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 30 of 372



                                           INDIANA

       44.     Plaintiff Leslie Dallner is a resident of the State of Indiana and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Dallner has suffered identity theft and fraud in the form

of unauthorized accounts opened in her name and fraudulent checks cashed in her name. Plaintiff

Dallner spent time and effort monitoring her financial accounts to detect fraudulent activity,

cancelling the credit cards she used at Marriott, changing her bank account information, engaging

in credit monitoring, and taking other steps to mitigate against potential harm. Given the highly-

sensitive nature of the information stolen, Plaintiff Dallner remains at a substantial and imminent

risk of future harm.

                                             IOWA

       45.     Plaintiff Sherita Olive-Miller is a resident of the State of Iowa and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Olive-Miller spent time and money monitoring her

financial accounts to detect fraudulent activity, addressing suspicious activity, closing several

credit card accounts used at Marriott, enrolling in credit monitoring services, securing credit

freezes, and taking other steps to help mitigate against potential harm. Given the highly-sensitive

nature of the information stolen, Plaintiff Olive-Miller remains at a substantial and imminent risk

of future harm.

                                            KANSAS

       46.     Plaintiff Mary Jo Jurey is a resident of the State of Kansas and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Jurey spent time and effort monitoring her financial

accounts to detect fraudulent activity and monitoring her credit accounts through a credit


                                                15
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 32 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 31 of 372



monitoring service in order to mitigate against potential harm. Given the highly-sensitive nature

of the information stolen, Plaintiff Jurey remains at a substantial and imminent risk of future harm.

                                           KENTUCKY

       47.     Plaintiff Timothy Hawkins is a resident of the State of Kentucky and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Hawkins spent time and effort monitoring financial

accounts to detect fraudulent activity. Given the highly-sensitive nature of the information stolen,

Plaintiff Hawkins remains at a substantial and imminent risk of future harm.

                                           LOUISIANA

       48.     Plaintiff Anastasia McGee is a resident of the State of Louisiana and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff McGee has suffered identity theft and fraud in the form of

an unauthorized party opening a Bitcoin account using her Personal Information. As a result of

this fraud, Plaintiff McGee has spent significant time and effort attempting to resolve the issue and

close the account. Plaintiff McGee also spent time and effort monitoring her financial accounts to

detect fraudulent activity. Given the highly-sensitive nature of the information stolen, Plaintiff

McGee remains at a substantial and imminent risk of future harm.

       49.     Plaintiff Lisa Henderson is a resident of the State of Louisiana and provided her

Personal Information to Marriott in order to participate in the Marriott program prior to the Data

Breach. As a result of the Data Breach, Plaintiff Henderson spent time and effort reviewing her

credit card statements and monitoring credit reports to detect suspicious and fraudulent activity.

Given the highly sensitive nature of the information stolen, Plaintiff Henderson remains at a

substantial and imminent risk of future harm.




                                                 16
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 33 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 32 of 372



                                              MAINE

       50.     Plaintiff Sheila Coughlin is a resident of the State of Maine and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Coughlin also provided her passport information in order to stay at a Marriott Property.

As a result of the Data Breach, Plaintiff Coughlin spent time and money replacing her passport in

order to mitigate against potential harm. In addition, as a result of the Data Breach, Plaintiff

Coughlin spent time and effort monitoring her financial accounts, credit reports, and credit card

statements to detect fraudulent activity. Given the highly-sensitive nature of the information stolen,

Plaintiff Coughlin remains at a substantial and imminent risk of future harm.

       51.     Plaintiff Bruce Fitzgerald is a resident of the State of Maine and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Fitzgerald also provided his passport information in order to stay at a Marriott Property.

As a result of the Data Breach, Plaintiff Fitzgerald suffered from identity theft and fraud in the

form of unauthorized parties opening of fraudulent accounts in his name. As a result of this identity

theft and fraud, Plaintiff Fitzgerald spent time and effort reporting these activities to the police,

monitoring his accounts to detect fraudulent activity, and contacting the banks where the

applications had been submitted to ensure the accounts were closed. Plaintiff Fitzgerald also

subsequently paid to have a new passport issued and enrolled in credit monitoring in order to

mitigate against potential harm. Given the highly-sensitive nature of the information stolen,

Plaintiff Fitzgerald remains at a substantial and imminent risk of future harm.

                                           MARYLAND

       52.     Plaintiff Peter Maldini is a resident of the State of Maryland and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Prior to the announcement of the Data Breach, Plaintiff Maldini used his credit card to purchase


                                                 17
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 34 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 33 of 372



goods or services at a Marriott Property. As a result of the Data Breach, Plaintiff Maldini spent

time and effort monitoring his financial accounts to detect fraudulent activity. Given the highly-

sensitive nature of the information stolen, Plaintiff Maldini remains at a substantial and imminent

risk of future harm.

       53.     Plaintiff Richard Ryans is a resident of the State of Maryland and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Ryans spent time and effort taking measures that he

otherwise would not have to take to ensure that his identity is not stolen and that his accounts are

not compromised. Given the highly-sensitive nature of the information stolen, Plaintiff Ryans

remains at a substantial and imminent risk of future harm.

                                       MASSACHUSETTS

       54.     Plaintiff Dallas Perkins is a resident of the State of Massachusetts and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Perkins also provided his passport information in order to stay at a Marriott Property. As

a result of the Data Breach, Plaintiff Perkins spent time and effort reviewing his financial

statements to detect fraudulent activity. Given the highly-sensitive nature of the information stolen,

Plaintiff Perkins remains at a substantial and imminent risk of future harm.

                                           MICHIGAN

       55.     Plaintiff Bryan Wallace is a resident of the State of Michigan and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Wallace spent time and effort contacting his credit card

company to mitigate against potential harm. Given the highly-sensitive nature of the information

stolen, Plaintiff Wallace remains at a substantial and imminent risk of future harm.




                                                 18
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 35 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 34 of 372



       56.     Plaintiff Laura Gononian is a resident of the State of Michigan and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Gononian also provided her passport information in order to stay at a Marriott Property.

As a result of the Data Breach, Plaintiff Gononian spent time and effort reviewing her account

statements and contacting her credit card companies to mitigate against potential harm. Given the

highly-sensitive nature of the information stolen, Plaintiff Gononian remains at a substantial and

imminent risk of future harm.

                                          MINNESOTA

       57.     Plaintiff Linda Wu is a resident of the State of Minnesota and provided her Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. Plaintiff

Wu also provided her passport information in order to stay at a Marriott Property. Prior to the

announcement of the Data Breach, Plaintiff Wu used her credit card to purchase goods or services

at a Marriott Property. As a result of the Data Breach, Plaintiff Wu subsequently experienced

unauthorized charges on this same payment card. Plaintiff Wu also spent time and effort reviewing

her credit card statements to detect fraudulent activity, changing her account passwords to mitigate

against potential harm, and reviewing her credit card monitoring reports, which recently informed

her that her email address linked to her SPG membership was the subject of unauthorized activity.

Given the highly-sensitive nature of the information stolen, Plaintiff Wu remains at a substantial

and imminent risk of future harm.

                                          MISSISSIPPI

       58.     Plaintiff Shaun Yurtkuran is a resident of the State of Mississippi and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Prior to the announcement of the Data Breach, Plaintiff Yurtkuran used his debit card and credit

card to purchase goods or services at a Marriott Property. As a result of the Data Breach, Plaintiff


                                                19
          Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 36 of 373
        Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 35 of 372



Yurtkuran subsequently experienced unauthorized charges on these same payment cards. As a

result of this fraud, Plaintiff Yurtkuran spent time and effort resetting the automatic payment

instructions for multiple accounts, contacting and traveling to his bank to address the unauthorized

charges, and contacting other merchants with which he does business to update his new card

information. In addition, as a result of the Data Breach, Plaintiff Yurtkuran spent time and effort

monitoring financial accounts to detect fraudulent activity. Given the highly-sensitive nature of

the information stolen, Plaintiff Yurtkuran remains at a substantial and imminent risk of future

harm.

                                           MISSOURI

         59.   Plaintiff Steven Jamison is a resident of the State of Missouri and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Jamison spent time and effort reviewing his financial

statements to detect fraudulent activity and contacting his bank to mitigate against potential harm.

Given the highly-sensitive nature of the information stolen, Plaintiff Jamison remains at a

substantial and imminent risk of future harm.

         60.   Plaintiff Brent McArthur is a resident of the State of Missouri and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff McArthur also provided his passport Information in order to stay at a Marriott Property.

As a result of the Data Breach, Plaintiff McArthur spent time and money monitoring his accounts

and purchasing credit monitoring services in order to mitigate against potential harm. Given the

highly-sensitive nature of the information stolen, Plaintiff McArthur remains at a substantial and

imminent risk of future harm.




                                                20
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 37 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 36 of 372



                                            MONTANA

       61.     Plaintiff Holger Meyer is a resident of the State of Montana and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Meyer also provided his passport information in order to stay at a Marriott Property. As

a result of the Data Breach, Plaintiff Meyer spent time and effort monitoring his financial accounts

to detect fraudulent activity. Given the highly-sensitive nature of the information stolen, Plaintiff

Meyer remains at a substantial and imminent risk of future harm.

                                           NEBRASKA

       62.     Plaintiff Kathleen Christensen is a resident of the State of Nebraska and provided

her Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Christensen spent time and effort monitoring her financial

accounts to detect fraudulent activity. Given the highly-sensitive nature of the information stolen,

Plaintiff Christensen remains at a substantial and imminent risk of future harm.

                                             NEVADA

       63.     Plaintiff Salvatore Caponigro is a resident of the State of Nevada and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Caponigro spent time and effort monitoring his financial

accounts to detect fraudulent activity. Given the highly-sensitive nature of the information stolen,

Plaintiff Caponigro remains at a substantial and imminent risk of future harm.

       64.     Plaintiff Cheryl Pilon Meyer is a resident of the State of Nevada and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Meyer spent time and effort monitoring her financial

accounts to detect fraudulent activity. Given the highly sensitive nature of the information stolen,

Plaintiff Meyer remains at a substantial and imminent risk of future harm.


                                                 21
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 38 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 37 of 372



                                       NEW HAMPSHIRE

       65.     Plaintiff Nicole King is a resident of the State of New Hampshire and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff King also provided her passport information in order to stay at a Marriott Property. As a

result of the Data Breach, Plaintiff King was the victim of a mobile phishing scam that resulted in

unauthorized and unreimbursed purchases made using her Personal Information. As a result,

Plaintiff King spent time and effort attempting to address the fraud, including filing a police report.

In addition, as a result of the Data Breach, Plaintiff King spent time and effort monitoring her

financial accounts, credit reports, and credit card statements for fraudulent activity. Given the

highly-sensitive nature of the information stolen, Plaintiff King remains at a substantial and

imminent risk of future harm.

                                          NEW JERSEY

       66.     Plaintiff Svetlana Shtofmakher is a resident of the State of New Jersey and provided

her Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Shtofmakher spent time and effort monitoring her financial

accounts to detect for fraudulent activity. Given the highly-sensitive nature of the information

stolen, Plaintiff Shtofmakher remains at a substantial and imminent risk of future harm.

       67.     Plaintiff Mary Ann Sundius-Rose is a resident of the State of New Jersey and

provided her Personal Information to Marriott in order to stay at a Marriott Property prior to the

Data Breach. As a result of the Data Breach, Plaintiff Sundius-Rose spent time and effort

monitoring her financial accounts to detect fraudulent activity and contacting her bank to mitigate

against potential harm. Given the highly-sensitive nature of the information stolen, Plaintiff

Sundius-Rose remains at a substantial and imminent risk of future harm.




                                                  22
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 39 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 38 of 372



       68.     Plaintiff Marc Weinberg is a resident of the State of New Jersey and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Prior to the announcement of the Data Breach, Plaintiff Weinberg used his credit card to purchase

goods or services at a Marriott Property. As a result of the Data Breach, Plaintiff Weinberg suffered

identity theft and fraud in the form of unauthorized charges. As a result of this identity theft and

fraud, Plaintiff Weinberg spent time disputing the charges and attempting to resolve further

identity theft and fraud with his credit card companies. Given the highly-sensitive nature of the

information stolen, Plaintiff Weinberg remains at a substantial and imminent risk of future harm.

                                          NEW MEXICO

       69.     Plaintiff Kris Morris is a resident of the State of New Mexico and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Morris spent time and effort monitoring her financial

accounts to detect fraudulent activity. Given the highly-sensitive nature of the information stolen,

Plaintiff Morris remains at a substantial and imminent risk of future harm.

                                            NEW YORK

       70.     Plaintiff Roger Cullen is a resident of New York and provided his Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. Plaintiff

Cullen also provided his passport information in order to stay at a Marriott Property. Prior to the

announcement of the Data Breach, Plaintiff Cullen used his SPG payment card to purchase goods

or services at a Marriott Property. As a result of the Data Breach, Plaintiff Cullen experienced

unauthorized charges on this same payment card, as well as unauthorized purchases made from

his personal checking account. As a result of this fraud, Plaintiff Cullen spent significant time and

effort reviewing charges and speaking on the phone with representatives from his bank in order to

replace his card, resolve the fraudulent charges, and mitigate potential harm. In addition, as a result


                                                  23
          Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 40 of 373
        Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 39 of 372



of the Data Breach, Plaintiff Cullen spent time and effort reviewing his accounts to detect

fraudulent activity. Given the highly-sensitive nature of the information stolen, Plaintiff Cullen

remains at a substantial and imminent risk of future harm.

         71.   Plaintiff Eric Fishon is a resident of New York and provided his Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. As a result

of the Data Breach, Plaintiff Fishon spent time and money purchasing credit monitoring, making

multiple calls and visits to banks, and time spent contacting Marriott about the Data Breach in

order to mitigate against potential harm. In addition, as a result of the Data Breach, Plaintiff Fishon

spent significant time monitoring his accounts in order to detect any fraudulent activity and

mitigate against potential harm, making phone calls to the bank, reviewing account statements,

monitoring credit reports, and communicating with representatives from the credit monitoring

service he purchased in order to mitigate against potential harm. Given the highly-sensitive nature

of the information stolen, Plaintiff Fishon remains at a substantial and imminent risk of future

harm.

         72.   Plaintiff Paula O’Brien is a resident of New York and provided her Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. Prior to

the announcement of the Data Breach, Plaintiff O’Brien used her credit card to purchase goods or

services at a Marriott Property. As a result of the Data Breach, Plaintiff O’Brien subsequently

experienced unauthorized charges on this same payment card. As a result of this fraud, Plaintiff

O’Brien was forced to replace her card, reset automatic payment instructions for multiple accounts,

and spend time communicating with her bank to reverse the charges. In addition, as a result of the

Data Breach, Plaintiff O’Brien spent time and effort reviewing her account statements in order to




                                                  24
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 41 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 40 of 372



detect fraudulent activity. Given the highly-sensitive nature of the information stolen, Plaintiff

O’Brien remains at a substantial and imminent risk of future harm.

                                      NORTH CAROLINA

       73.     Plaintiff Alan Teitleman is a resident of North Carolina and provided his Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. Plaintiff

Teitleman also provided his passport information in order to stay at a Marriott Property. As a result

of the Data Breach, Plaintiff Teitleman spent time and effort reviewing his account history,

monitoring credit reports, and communicating with Marriott regarding the exposure of his Personal

Information. Given the highly-sensitive nature of the information stolen, Plaintiff Teitleman

remains at a substantial and imminent risk of future harm.

                                       NORTH DAKOTA

       74.     Plaintiff Cleary Johs is a resident of the State of North Dakota and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Johs spent time and effort monitoring his financial

accounts to detect fraudulent activity. Given the highly-sensitive nature of the information stolen,

Plaintiff Johs remains at a substantial and imminent risk of future harm.

                                              OHIO

       75.     Plaintiff Eric Dubitsky is a resident of the State of Ohio and provided his Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. As a result

of the Data Breach, Plaintiff Dubitsky spent time and money purchasing identity theft protection

services in order to mitigate against potential harm. In addition, as a result of the Data Breach,

Plaintiff Dubitsky spent time and effort monitoring his financial accounts to detect fraudulent

activity. Given the highly-sensitive nature of the information stolen, Plaintiff Dubitsky remains at

a substantial and imminent risk of future harm.


                                                  25
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 42 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 41 of 372



                                          OKLAHOMA

       76.     Plaintiff Susan Mullins is a resident of the State of Oklahoma and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Mullins received notice from Marriott by email that her Personal Information was

compromised in the Data Breach. As a result of the Data Breach, Plaintiff Mullins spent time and

effort monitoring her financial accounts to detect fraudulent activity. Given the highly-sensitive

nature of the information stolen, Plaintiff Mullins remains at a substantial and imminent risk of

future harm.

                                            OREGON

       77.     Plaintiff Adam Ropp is a resident of Oregon and provided his Personal Information

to Marriott in order to stay at a Marriott Property prior to the Data Breach. Plaintiff Ropp also

provided his passport information in order to stay at a Marriott Property. As a result of the Data

Breach, Plaintiff Ropp suffered identity theft and fraud in the form multiple unauthorized accounts

for credit cards, consolidated loans, consumer accounts, and other lines of credit opened using his

Personal Information. Plaintiff Ropp is currently working with the IRS in order to resolve his most

recent tax refund being collected by an unauthorized individual. As a result, Plaintiff Ropp spent

time and money monitoring his accounts and purchasing identity theft insurance in order to

mitigate against potential harm. Plaintiff Ropp also invested money in protecting his account

information and spent numerous hours reviewing account records, speaking on the phone with

representatives from the bank, and sending letters to credit card companies to mitigate against

further harm. In addition, as a result of the Data Breach, Plaintiff Ropp spent time and effort

monitoring his financial accounts to detect fraudulent activity. Given the highly-sensitive nature

of the information stolen, Plaintiff Ropp remains at a substantial and imminent risk of future harm.




                                                26
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 43 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 42 of 372



                                       PENNSYLVANIA

       78.     Plaintiff Fredric Lazarus is a resident of Pennsylvania and provided his Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. Plaintiff

Lazarus also provided his passport information in order to stay at a Marriott Property. Prior to the

announcement of the Data Breach, Plaintiff Lazarus used his personal credit card to purchase

goods or services at a Marriott Property. As a result of the Data Breach, Plaintiff Lazarus

subsequently experienced unauthorized charges on this same payment card. As a result of this

fraud, Plaintiff Lazarus spent multiple hours on calls with his credit card company, obtaining new

credit cards and changing the payment information on various accounts and websites. In addition,

as a result of the Data Breach, Plaintiff Lazarus spent time and effort monitoring his financial

accounts and searching for fraudulent activity. Given the highly-sensitive nature of the information

stolen, Plaintiff Lazarus remains at a substantial and imminent risk of future harm.

       79.     Plaintiff Robert Reynolds is a resident of Pennsylvania and provided his Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. Prior to

the announcement of the Data Breach, Plaintiff Reynolds used his credit card to purchase goods

or services at a Marriott Property. As a result of the Data Breach, Plaintiff Reynolds spent time

enrolling in credit monitoring in order to mitigate against potential harm. Given the highly-

sensitive nature of the information stolen, Plaintiff Reynolds remains at a substantial and imminent

risk of future harm.

                                        RHODE ISLAND

       80.     Plaintiff Laura Messier is a resident of the State of Rhode Island and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Messier spent time and effort monitoring her financial




                                                27
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 44 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 43 of 372



accounts to detect fraudulent activity. Given the highly-sensitive nature of the information stolen,

Plaintiff Messier remains at a substantial and imminent risk of future harm.

                                      SOUTH CAROLINA

       81.     Plaintiff Josiah Trager is a resident of South Carolina and provided his Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. As a result

of the Data Breach, Plaintiff Trager spent time and effort monitoring his financial accounts to

detect fraudulent activity and speaking with credit card companies to mitigate against potential

harm. Given the highly-sensitive nature of the information stolen, Plaintiff Trager remains at a

substantial and imminent risk of future harm.

                                       SOUTH DAKOTA

       82.     Plaintiff Charles Hanson is a resident of the State of South Dakota and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Hanson spent time and money purchasing identity theft

protection services in order to mitigate against potential harm. In addition, as a result of the Data

Breach, Plaintiff Hanson spent time and effort monitoring his financial accounts to detect

fraudulent activity. Given the highly-sensitive nature of the information stolen, Plaintiff Hanson

remains at a substantial and imminent risk of future harm.

                                          TENNESSEE

       83.     Plaintiff Douglas Blake is a resident of the State of Tennessee and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Blake spent time and effort monitoring his financial

accounts to detect fraudulent activity and contacting credit card companies to mitigate against

potential harm. Given the highly-sensitive nature of the information stolen, Plaintiff Blake remains

at a substantial and imminent risk of future harm.


                                                 28
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 45 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 44 of 372



                                                TEXAS

        84.     Plaintiff John Stephen Griesenbeck is a resident of the State of Texas and provided

his Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Griesenbeck also provided his passport information in order to stay at a Marriott Property.

As a result of the Data Breach, Plaintiff Griesenbeck has suffered fraud in the form of having his

checking account compromised by an unauthorized individual. As a result of this fraud, Plaintiff

Griesenbeck spent significant time and effort dealing with the fraud including obtaining a new

checking account, credit card, notifying creditors, changing account information on numerous

other accounts set up to auto-pay from his checking account, and monitoring his credit accounts

on a regular basis. In addition, as a result of the Data Breach, Plaintiff Griesenbeck spent time and

money reviewing his financial records and enrolling in credit monitoring and identity theft

protection services to mitigate against potential harm. Given the highly-sensitive nature of the

information stolen, Plaintiff Griesenbeck remains at a substantial and imminent risk of future harm.

        85.     Plaintiff Michael Piana is a resident of the State of Texas and provided his Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. As a result

of the Data Breach, Plaintiff Piana has suffered identity theft and fraud in the form of an

unauthorized account opened under his name at a credit union, and the use of that account to pay

for a significant charge at a jewelry store. As a result of this identity theft and fraud, Plaintiff Piana

spent time calling and emailing the credit union to mitigate against potential harm. Given the

highly sensitive nature of the information stolen, Plaintiff Piana remains at a substantial and

imminent risk of future harm.

        86.     Plaintiff Hope Turner is a resident of the State of Texas provided her Personal

Information to Marriott in order to stay at a Marriott Property prior to the Data Breach. As a result

of the Data Breach, Plaintiff Turner has suffered identity theft and fraud in the form of an


                                                   29
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 46 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 45 of 372



unsecured loan taken out in her name. Plaintiff Turner also had several mobile accounts opened in

her name. As a result of this identity theft and fraud, Plaintiff Turner spent time on the phone with

banks, completing identify theft and police reports, copying personal records, changing passwords,

checking credit alerts, and trying to determine the identity of individuals fraudulently using her

information. In addition, as a result of the Data Breach, Plaintiff Turner spent time and money

purchasing credit monitoring, freezing her accounts in order to mitigate against future potential

harm, and monitoring her financial accounts to detect fraudulent activity. Given the highly-

sensitive nature of the information stolen, Plaintiff Turner remains at a substantial and imminent

risk of future harm.

                                                UTAH

        87.     Plaintiff Gary Dean Dittemore is a resident of the State of Utah and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Dittemore also provided his passport information in order to stay at a Marriott Property.

As a result of the Data Breach, Plaintiff Dittemore has suffered identity theft in the form of an

unauthorized automobile loan applied for in his name. As a result of this identity theft, Plaintiff

Dittemore spent time and money attempting to address the fraud and purchasing identity theft

protection services in order to mitigate against further potential harm. In addition, as a result of the

Data Breach, Plaintiff Dittemore spent time and effort monitoring his financial accounts to detect

fraudulent activity. Given the highly-sensitive nature of the information stolen, Plaintiff Dittemore

remains at a substantial and imminent risk of future harm.

                                             VERMONT

        88.     Plaintiff Michael Charron is a resident of the State of Vermont and provided his

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Charron spent time and money addressing suspicious


                                                  30
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 47 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 46 of 372



activity, contacting his credit card companies and closing accounts, and taking other steps to help

mitigate against potential harm. Given the highly-sensitive nature of the information stolen,

Plaintiff Charron remains at a substantial and imminent risk of future harm.

       89.     Plaintiff Jeninne Pitts is a resident of the State of Vermont and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Pitts spent time and effort monitoring her financial

accounts to detect fraudulent activity. Given the highly sensitive nature of the information stolen,

Plaintiff Pitts remains at a substantial and imminent risk of future harm.

                                            VIRGINIA

       90.     Plaintiff Shantonu Kundu is a resident of the Commonwealth of Virginia and

provided his Personal Information to Marriott in order to stay at a Marriott Property prior to the

Data Breach. As a result of the Data Breach, Plaintiff Kundu spent time and effort monitoring his

financial accounts to detect fraudulent activity. Given the highly-sensitive nature of the

information stolen, Plaintiff Kundu remains at a substantial and imminent risk of future harm.

       91.     Plaintiff James Marshall Farmer is a resident of the Commonwealth of Virginia and

provided his Personal Information to Marriott in order to stay at a Marriott Property prior to the

Data Breach. As a result of the Data Breach, Plaintiff Farmer spent time and effort monitoring his

financial accounts to detect fraudulent activity. Given the highly-sensitive nature of the

information stolen, Plaintiff Farmer remains at a substantial and imminent risk of future harm.

                                         WASHINGTON

       92.     Plaintiff Thomas Evankovich is a resident of the State of Washington and provided

his Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

Plaintiff Evankovich also provided his passport information in order to stay at a Marriott Property.

As a result of the Data Breach, Plaintiff Evankovich spent time and effort monitoring his financial


                                                 31
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 48 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 47 of 372



accounts to detect fraudulent activity and speaking with his bank to mitigate against potential harm.

Given the highly-sensitive nature of the information stolen, Plaintiff Evankovich remains at a

substantial and imminent risk of future harm.

                                        WEST VIRGINIA

       93.     Plaintiff Harry Bell is a resident of the State of West Virginia and provided his

Personal Information to Marriott in order to purchase Marriott timeshares and stay at a Marriott

Property prior to the Data Breach. As a result of the Data Breach, Plaintiff Bell has suffered identity

theft in the form of an unauthorized account opened in his name. As a result of this identity theft,

Plaintiff Bell spent time filing a police report and contacting the company to close the fraudulent

account. In addition, as a result of the Data Breach, Plaintiff Bell spent time and effort monitoring

his financial accounts to detect fraudulent activity. Given the highly-sensitive nature of the

information stolen, Plaintiff Bell remains at a substantial and imminent risk of future harm.

                                           WISCONSIN

       94.     Plaintiff Gertie Haese is a resident of the State of Wisconsin and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Haese spent time and effort monitoring her financial

accounts to detect fraudulent activity and speaking with her credit card company to mitigate against

potential harm. Given the highly-sensitive nature of the information stolen, Plaintiff Haese remains

at a substantial and imminent risk of future harm.

                                            WYOMING

       95.     Plaintiff Amber Flor is a resident of the State of Wyoming and provided her

Personal Information to Marriott in order to stay at a Marriott Property prior to the Data Breach.

As a result of the Data Breach, Plaintiff Flor spent time and effort monitoring her accounts for




                                                  32
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 49 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 48 of 372



fraudulent activity. Given the highly-sensitive nature of the information stolen, Plaintiff Flor

remains at a substantial and imminent risk of future harm.

                                 FACTUAL ALLEGATIONS

                          Marriott International and its Privacy Policy

        96.    Marriott International is a multinational, diversified hospitality company that

manages and franchises a broad portfolio of hotels and related lodging facilities, including 30

brands with more than 7,000 properties across 130 countries and territories globally. Founded in

1927, the company is headquartered in Bethesda, Maryland, and maintains hotel brands including

Marriott, Courtyard, and Ritz-Carlton. Marriott reported revenues of $20.75 billion in the 2018

fiscal year.

        97.    Marriott International was founded by J. Willard Marriott and is now led by his son,

Executive Chairman Bill Marriott, and President and CEO Arne Sorenson.

        98.    On September 23, 2016, Marriott International closed a $13.6 billion acquisition of

Starwood Hotels & Resorts Worldwide, bringing together its Marriott, Courtyard, and Ritz-Carlton

brands with Starwood’s Sheraton, Westin, W Hotels, and St. Regis properties. As a result, the 30

hotel brands that now fall under Marriott International’s umbrella have made it the largest hotel

chain in the world, accounting for 1 out of every 15 hotel rooms globally.

        99.    Guests can make reservations at a Marriott hotel via multiple methods, including

through Marriott’s website. When making a reservation, Marriott requires the guest to provide

certain personal information including name, address, email address, phone number, and payment

card information. In some instances, Marriott also collects passport information, room preferences,

travel destinations, and other personal information.

        100.   In Marriott’s Global Privacy Statement dated May 18, 2018, Marriott represents

that: “The Marriott Group, which includes Marriott International, Inc., Starwood Hotels & Resorts


                                                33
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 50 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 49 of 372



Worldwide, LLC … and their affiliates, values you as our guest and recognizes that privacy is

important to you.” It explains that the Marriott Group collects data:

           •   through websites operated by us from which you are accessing this Privacy
               Statement, including Marriott.com and other websites owned or controlled by the
               Marriott Group (collectively, the “Websites”)
           •   through the software applications made available by us for use on or through
               computers and mobile devices (the “Apps”)
           •   through our social media pages that we control from which you are accessing this
               Privacy Statement (collectively, our “Social Media Pages”)
           •   through HTML-formatted email messages that we send you that link to this Privacy
               Statement and through your communications with us
           •   when you visit or stay as a guest at one of our properties, or through other offline
               interactions.

       101.    The Privacy Statement defines “Collection of Personal Data” as follows:

               “Personal Data” are data that identify you as an individual or relate to an
       identifiable individual. At touchpoints throughout your guest journey, we collect Personal
       Data in accordance with law, such as:
               •   Name
               •   Gender
               •   Postal address
               •   Telephone number
               •   Email address
               •   Credit and debit card number or other payment data
               •   Financial information in limited circumstances
               •   Language preference
               •   Date and place of birth
               •   Nationality, passport, visa or other government-issued identification data
               •   Important dates, such as birthdays, anniversaries and special occasions
               •   Membership or loyalty program data (including co-branded payment cards,
                   travel partner program affiliations)
               •   Employer details
               •   Travel itinerary, tour group or activity data




                                                 34
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 51 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 50 of 372



               •   Prior guest stays or interactions, goods and services purchased, special service
                   and amenity requests
               •   Geolocation information
               •   Social media account ID, profile photo and other data publicly available, or data
                   made available by linking your social media and loyalty accounts

       102.    Marriott states that “in more limited circumstances, we also may collect” the

following:

               •   Data about family members and companions, such as names and ages of
                   children
               •   Biometric data, such as digital images
               •   Images and video and audio data via: (a) security cameras located in public
                   areas, such as hallways and lobbies, in our properties; and (b) body-worn
                   cameras carried by our loss prevention officers and other security personnel
               •   Guest preferences, inquiries and comments and any other personalized data
                   (“Personal Preferences”), such as your interests, activities, hobbies, food and
                   beverage choices, services and amenities of which you advise us or which we
                   learn about during your visit.

       103.    Marriott further represents that: “We seek to use reasonable organizational,

technical and administrative measures to protect Personal Data.”

       104.    Marriott recognizes the value of this information as evidenced by the fact that

Marriott employs a customer analytics company for the systematic examination of its customer

information to identify, attract, and retain the most profitable customers and to predict future

behaviors. According to Marriott, “there is no lack of available data: household profile, including

number of kids; type of jobs held by family members; their salaries; where and how they spend

their money and even the type of jeans they buy.”1




1
 D. Eisen, Marriott Bets on Predictive Analytics for Brand Growth, QUESTEX LLC (Jan. 31,
2018), https://www.hotelmanagement.net/tech/marriott-builds-its-brands-by-knowing-more-
about-you (last accessed July 22, 2019).


                                                35
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 52 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 51 of 372



       105.    Knowing the significant value and sensitive nature of the information it collects,

Marriott’s current privacy policy represents that Marriott uses “reasonable physical, electronic,

and administrative safeguards to protect your Personal Data from loss, misuse and unauthorized

access, disclosure, alteration and destruction, taking into account the nature of the Personal Data

and the risks involved in processing that information.”2

                       Starwood Hotels and Its Preferred Guest Program

       106.    Starwood Hotels was originally formed by Starwood Capital Partners, a Chicago-

based real estate investment firm founded by Barry Sternlicht in 1991.

       107.    In 1995, Starwood Capital acquired Hotel Investors Trust and Hotel Investors

Corporation, one of a handful of public companies that was grandfathered in as a “paired-share”

real estate investment trust (“REIT”). This structure allowed Starwood to own and operate its

hotels through a single entity, while at the same time taking advantage of favorable tax shelter

aspects of a REIT.

       108.    This preferred tax status garnered significant investment in Starwood Capital and

by 1998, it was able to acquire established hotel brands like Westin for $1.57 billion and ITT

Sheraton Corporation for $9.8 billion.

       109.    Over the next two decades, Starwood continued its global expansion by acquiring

numerous hotel chains including Le Méridien, a chain of more than 120 properties primarily

located in Europe and the Middle East, and launching a number of specialty brands. Starwood

brands now include W Hotels, St. Regis, Sheraton Hotels & Resorts, Westin Hotels & Resorts,

Element Hotels, Aloft Hotels, The Luxury Collection, Tribute Portfolio, Le Méridien Hotels &



2
 Marriott U.S. Privacy Shield Guest Privacy Policy (updated May 24, 2019),
https://www.marriott.com/about/global-privacy.mi (last accessed July 22, 2019).


                                                36
           Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 53 of 373
         Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 52 of 372



Resorts, Four Points by Sheraton, and Design Hotels. Starwood also operates certain Starwood-

branded timeshare properties.

           110.   In 1999, Starwood launched a guest loyalty programs known as Starwood Preferred

Guest Program (“SPG Program”) to create brand loyalty and encourage travelers to stay at its

properties by offering rewards. Starwood promoted the SPG Program as first in the industry to

offer no blackout dates, no capacity controls, and online redemption.3

           111.   Starwood has long touted its SPG Program as industry-leading and a significant

driver of repeat business from frequent travelers. For example, in 2012, Starwood stated that the

SPG Program, “…launches the richest elite program benefits in history for global mega travelers

including standouts like first-of-its-kind 24-hour check-in, confirmable upgrades, and free

breakfast. For our most loyal guests, SPG offers lifetime status and a dedicated Starwood

ambassador. In its first year, SPG transformation drove a 12% year-over-year increase in revenue

to our hotels from SPG members with a 16% increase from Platinum members.”4

           112.   Starwood also promoted the SPG Program’s “crossover rewards” with companies

such as Delta Airlines and convenience features such as keyless entry that “enable guests to bypass

the front desk, avoid waiting in line and ultimately unlock their stay with a simple tap of their

smartphone.”5

           113.   In the course of its business, Starwood collects and stores significant amounts of

sensitive customer information. For example, Starwood’s online privacy statement dated October

15, 2014 stated that Starwood is “dedicated to protecting your privacy and safeguarding your


3
 Starwood Corporate Overview, at 9-10, https://marriott.gcs-web.com/static-files/4cb4e011-
ddff-4613-984f-1e08d799227c (last accessed July 22, 2019).
4
    Id., at 5.
5
    Id., at 4.


                                                  37
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 54 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 53 of 372



personally identifiable information” and “collects information about our guests and visitors to our

web sites so that we can provide an experience that is responsive to our guests’ and visitors’ needs.”

The statement further provided:

       TYPES OF INFORMATION WE COLLECT:
       Starwood collects information about our guests and visitors to our web sites so that
       we can provide an experience that is responsive to our guests’ and visitors’ needs.
       Information may be collected as part of: (i) fulfilling reservation or information
       requests, (ii) purchasing products or services, (iii) registering for program
       membership, (iv) submitting a job application, (v) responding to communications
       from us (e.g., surveys, promotional offers, or reservation confirmations), (vi)
       accommodating your personal preferences, (vii) fulfilling requests for services or
       recommendations we provide you, (viii) working with third party sources,
       including collecting information available from social networking and other web
       sites, to better assist us with understanding your interests and to serve you better,
       (ix) your use of our apps on your electronic devices, (x) updating your contact
       information including your address (through such services as the National Change
       of Address Service in the United States), or (xi) facilitating the transmission of
       forward to a friend email at your request. The types of personally identifiable
       information (sometimes referred to as “PII”) that we collect may include your
       name, home, work and e-mail addresses, telephone, mobile telephone, and fax
       numbers, credit card information, date of birth, gender, and lifestyle information
       such as room preferences, leisure activities, names and ages of children, and other
       information necessary to fulfill special requests (e.g., health conditions that require
       special room accommodations).

       Starwood may also collect non-personally identifiable information about you, such
       as your use of our web sites, communication preferences, travel habits, aggregated
       data relative to your stays, and responses to promotional offers and surveys.
                                                ***
       PURPOSE FOR COLLECTION, PROCESSING, AND DISCLOSURE:
       Collection & Use
       Starwood is fully committed to providing you with information about the collection
       and use of PII furnished by, or collected from, visitors while using our web sites,
       products and services. It is our practice not to ask you for information unless we
       need it or intend to use it. Some of the primary purposes for collecting your PII are
       as follows:
           •   providing services such as processing a transaction (e.g., making a
               reservation, fulfilling a request for information, or completing a product
               order)




                                                 38
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 55 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 54 of 372



    •   marketing and communications with you in relation to the products and
        services offered by Starwood, our strategic marketing partners, and other
        trusted third parties
    •   performing market research via surveys to better serve your needs, improve
        the effectiveness of our web sites, your hotel experience, our various types
        of communications, advertising campaigns, and/or promotional activities
                                        ***
 Processing and Disclosure
 In most cases, the information you provide is added to a local or global database.
 In the course of processing your information, it may be necessary to transfer your
 PII to Starwood’s affiliates, properties within the Starwood system and/or third
 party service providers located in the United States and throughout the world for
 the purposes outlined within this Privacy Statement. Unless otherwise precluded or
 governed by legal requirements and/or process, Starwood subsidiaries, affiliates
 and property owners that may receive your information are required to abide by
 substantially similar privacy requirements relating to your PII. As a general
 practice, Starwood does not sell, rent, or give physical possession of your PII to
 unaffiliated third parties outside the Starwood system. Situations in which
 Starwood may disclose your information to others include:
    •   when we have received your consent to do so
    •   in situations where sharing or disclosing your information is required in
        order to offer you products or services you desire (e.g., a vacation package)
    •   when companies or services providers that perform business activities on
        behalf of Starwood require such information (e.g., credit card processing,
        customer support services, market research administration or database
        management services)
    •   when a hotel or other property leaves the Starwood system and access to
        your PII is necessary to facilitate business operations or meet contractual
        obligations in connection with the fulfillment of reservations that are
        booked for future stays or events
    •   in the event Starwood is merged or acquired by another company
    •   to comply with legal or regulatory requirements or obligations in
        accordance with applicable law, a court order or a subpoena
    •   in case of emergency such as to safeguard the life, health, or property of an
        individual
 If information is shared as mentioned above, we seek to limit the scope of
 information that is furnished to the amount necessary for the performance of the
 specific function. Unless otherwise precluded by legal process, we require third
 parties to protect your PII and abide by applicable privacy laws and regulations.
                                        ***




                                         39
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 56 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 55 of 372



       DATA TRANSFERS ACROSS INTERNATIONAL BORDERS:
       As a global company, we endeavor to provide you with the same outstanding
       service in New York City, as you would find in Paris or Beijing. To achieve this
       goal, we have established a global network comprised of properties, offices, data
       centers, trusted marketing partners, service providers, customer contact centers, and
       trained associates around the globe. The nature of our business and our operations
       require us to transfer your information, including PII, to other group companies,
       properties, centers of operations, data centers, or service providers that may be
       located in countries outside of your own. We may transfer the PII we collect about
       you to countries other than the country in which the information was originally
       collected. Although the data protection and other laws of these various countries
       may not be as comprehensive as those in your own country, Starwood will take
       appropriate steps to ensure that your PII is protected and handled as described in
       this Privacy Statement.
                                               ***
       SECURITY SAFEGUARDS:
       Starwood recognizes the importance of information security, and is constantly
       reviewing and enhancing our technical, physical, and logical security rules and
       procedures. All Starwood owned web sites and servers have security measures in
       place to help protect your PII against accidental, loss, misuse, unlawful or
       unauthorized access, disclosure, or alteration while under our control. Although
       “guaranteed security” does not exist either on or off the Internet, we safeguard your
       information using appropriate administrative, procedural and technical safeguards,
       including password controls, “firewalls” and the use of up to 256-bit encryption
       based on a Class 3 Digital Certificate issued by VeriSign, Inc. This allows for the
       use of Secure Sockets Layer (SSL), an encryption method used to help protect your
       data from interception and hacking while in transit.

       114.    Although Starwood represented that it “recognized the importance of keeping its

valuable customer information secure” and had “security measures in place to help protect”

consumers against “unauthorized access” of their Personal Information—it failed to live up to that

promise by failing to implement and maintain reasonable safeguards that resulted in the exposure

and exfiltration of the Personal Information for hundreds of millions of hotel guests.

                               Marriott’s Acquisition of Starwood

       115.    On November 16, 2015, Marriott International announced that it was purchasing

Starwood for $13.6 billion, creating the world’s largest hotel company.




                                                40
            Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 57 of 373
          Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 56 of 372



           116.   After the transaction closed on September 23, 2016, Marriott stated in a press

release that the new company “offers the most comprehensive portfolio of brands including leading

lifestyle brands, a significant global footprint, and leadership in the luxury and select-service tiers

as well as the convention and resort segment. Beginning today, Marriott will match member status

across Marriott Rewards – which includes The Ritz-Carlton Rewards – and Starwood Preferred

Guest (SPG), enabling members to transfer points between the programs for travel and exclusive

experiences when they link their accounts later today.”6

           117.   The press release further stated that Marriott “will operate or franchise more than

5,700 properties and 1.1 million rooms, representing 30 leading brands from the moderate-tier to

luxury in over 110 countries. With the completion of this acquisition, Marriott’s distribution has

more than doubled in Asia and the Middle East & Africa combined.” 7

           118.   According to Marriott CEO Arne Sorenson, Starwood’s SPG Program was a

“central, strategic rationale for the transaction” because its members are deeply loyal, have

generally higher incomes, and tend to spend many nights on the road.8

           119.   In any acquisition of this size, it is standard practice to perform cybersecurity due

diligence, including researching undisclosed or unknown data breaches, as well as identifying

information technology (“IT”) security risks and shortfalls in operations and governance of the

target company. A primary responsibility of Marriott (or any company conducting a merger and




6
 https://news.marriott.com/2016/09/marriotts-acquisition-of-starwood-complete/ (last accessed
July 22, 2019).
7
    Id.
8
  S. Mayerowitz, Marriott Buys Starwood, Becoming World’s Largest Hotel Chain, THE
ASSOCIATED PRESS (Sept. 23, 2016), https://apnews.com/a082e1af32ee4fd6a35e0542461c5b79
(last accessed July 22, 2019).


                                                   41
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 58 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 57 of 372



acquisition) is to perform a full and complete cyber-security assessment to understand the state of

the target company’s computer networks, systems, and its vulnerabilities.

       120.      During the year that elapsed between announcement and closing of the merger,

Marriott and Starwood retained respective financial advisors and legal counsel to analyze business

records and make a financial assessment of the merger and valuation of the stock for purposes of

recommending the merger to stockholders.



                    even after Starwood disclosed a breach of its point of sale systems at more than

50 locations just four days after Marriott’s announcement of the merger.

       121.      This lack of cybersecurity due diligence




       122.      After the Data Breach, Jeff Flaherty, a senior director of global communications

and public affairs at Marriott, stated that “as part of the company’s integration efforts, Marriott

conducted an assessment of the legacy Starwood IT systems prior to and after the close of the

transaction.”9


9
  Starwood Data Breach: Lessons for the Hotel Industry, HOTEL NEWS NOW (Apr. 9, 2019),
http://www.hotelnewsnow.com/Articles/294646/Starwood-data-breach-Lessons-for-the-hotel-
industry (last accessed July 22, 2019).


                                                 42
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 59 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 58 of 372



      123.




                                                                   10



      124.




             11




                                 12



      125.



                                                      13




10

11

12

13




                                      43
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 60 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 59 of 372



       126.



                                                   14



       127.




                                                                 15



       128.




       129.




                                                      16



       130.       In March 2017, Marriott internally announced “Project Tetris” – which referred to

Marriott’s planned integration of Starwood properties into Marriott’s finance model. It was one of



14

15
              .
16




                                                 44
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 61 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 60 of 372



many expected initiatives directed specifically at Starwood-branded hotel owners.17 Project Tetris

outlined the transition plan and savings anticipated as a result of leveraging Marriott’s size and

scale to improve negotiated merchant contracts and achieve incremental savings through increased

buying power.18

            131.




                                                    19



            132.




                                        20




17
   A. Leber, How Marriott Plans to Save Starwood Owners Real Money, QUESTEX, LLC (Mar.
28, 2017), https://www.hotelmanagement.net/asset-management/how-marriott-plans-to-save-
starwood-owners-real-money (last accessed July 22, 2019).
18
     Id.
19

20




                                               45
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 62 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 61 of 372



            133.




                                                               21




            134.    Marriott ultimately launched its new loyalty program on August 18, 2018,

combining Starwood’s SPG Program with Marriott Rewards and Ritz-Carlton Rewards onto the

Marriott IT platform.22 The platform migration did not go smoothly. During this time, the systems

were down sporadically, the nomenclature and status were confusing to members from different

programs, and many Marriott members ended up with an incorrect status.23

            135.    In fact,




               24



            136.    Marriott’s cybersecurity due diligence fell woefully short as Marriott

                                                                          failed to detect numerous red

flags indicating that Starwood’s network had already been breached.




21

22
   G. Leff, Marriott Explains What Systems Still Aren’t Working and When They’ll Be Fixed,
VIEW FROM THE WING (Aug. 27, 2018),
https://viewfromthewing.boardingarea.com/2018/08/27/marriott-explains-what-systems-still-
arent-working-and-when-theyll-be-fixed/ (last accessed July 22, 2019).
23
     Id.
24




                                                     46
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 63 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 62 of 372



       137.    For example, Marriott and Starwood
                                                                                                  25




                                                                               26




                                      27



       138.

Marriott could have thwarted the Data Breach or at the very least discovered the hackers lurking

in the Starwood’s networks long before they were able to remove the Starwood guest reservation

database tables containing the Personal Information of 383 million guests.

               Marriott and Starwood Knew they were Targets of Cyber Threats

       139.    Both before and after the acquisition, Marriott knew it and other hotel chains were

prime targets for hackers given the significant amount of sensitive customer information it collects

in the course of business. In fact, both Starwood and Marriott, among many other high-profile

hotel chains, were targeted in other data breaches by hackers in the months and years before the

Data Breach was discovered.

       140.    On February 3, 2014, White Lodging Services Corporation, a franchise

management company used by Marriott and Starwood, announced that the POS systems at 14

hotels, including seven Marriott locations, one Westin location, and one Sheraton location, were


25



26



27




                                                47
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 64 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 63 of 372



compromised. White Lodging’s statement confirmed that the “unlawfully accessed data may have

included names printed on customers’ credit or debit cards, credit or debit card numbers, the

security code and card expiration dates.”28

       141.    Following confirmation of that breach, Marriott also issued a statement stating that

“one of its franchisees has experienced unusual fraud patterns in connection with its systems that

process credit card transactions at a number of hotels across a range of brands, including some

Marriott-branded hotels.” The statement continued: “As this impacts customers of Marriott hotels

we want to provide assurance that Marriott has a long-standing commitment to protect the privacy

of the personal information that our guests entrust to us, and we will continue to monitor the

situation closely.”29

       142.    The following year, sources in the banking industry began seeing a pattern of fraud

on payment cards that were used at Marriott hotels. On April 8, 2015, White Lodging again

confirmed that its POS systems at 10 hotels were breached, this time including seven Marriott

locations and one Sheraton location.

       143.    Following this second breach, White Lodging issued another statement: “After

suffering a malware incident in 2014, we took various actions to prevent a recurrence, including

engaging a third party security firm to provide security technology and managed services,” said

Dave Sibley, White Lodging president and CEO, Hospitality Management. “These security

measures were unable to stop the current malware occurrence on point of sale systems at food and



28
 N. Vivion, White Lodging Releases More About Credit Card Data Breach, Including Affected
Hotels, PHOCUSWIRE (Feb. 4, 2014), https://www.phocuswire.com/White-Lodging-releases-
more-about-credit-card-data-breach-including-affected-hotels (last accessed July 22, 2019).
29
  B. Krebs, Hotel Franchise Firm White Lodging Investigates Breach, KREBS ON SECURITY
(Jan. 31, 2014), https://krebsonsecurity.com/2014/01/hotel-franchise-firm-white-lodging-
investigates-breach/ (emphasis added) (last accessed July 22, 2019).


                                                48
          Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 65 of 373
        Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 64 of 372



beverage outlets in 10 hotels that we manage. We continue to remain committed to investing in

the measures necessary to protect the personal information entrusted to us by our valuable

guests. We deeply regret and apologize for this situation.”

          144.   Marriott spokesperson Jeff Flaherty also commented on the White Lodging breach:

“We recently were made aware of the possibility of unusual credit card transactions at a number

of hotels operated by one of our franchise management companies. We understand the franchise

company is looking into the matter. Because the suspected issue is related to systems that Marriott

does not own or control, we do not have additional information to provide.”30

          145.   On November 20, 2015, just four days after the announcement of Marriott’s

acquisition of Starwood, Starwood disclosed that its point-of-sale (“POS”) systems at 54 hotels

located across North America were infected with malware (malicious software designed to cause

damage to a computer, server, client, or computer network), enabling unauthorized parties to

access the payment card data of its customers.31

          146.   In a letter to Starwood customers, Starwood stated that the “malware was designed

to collect certain payment card information, including cardholder name, payment card number,

security code and expiration date” and Starwood “engaged third-party forensic experts to conduct

an extensive investigation” but there was “no indication that our guest reservation or Starwood

Preferred Guest membership systems were impacted.” It is unclear what type of “extensive

investigation” occurred as Marriott’s latter statement proved to be false given that hackers had

access to Starwood’s guest reservation database as early as July 2014.



30
   B. Krebs, Banks: Card Thieves Hit White Lodging Again, KREBS ON SECURITY (Feb. 3, 2015),
https://krebsonsecurity.com/2015/02/banks-card-thieves-hit-white-lodging-again/#more-29697
(last accessed July 22, 2019).
31
     https://oag.ca.gov/system/files/starwood-notice-materials_0.pdf (last accessed July 22, 2019).


                                                  49
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 66 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 65 of 372



            147.   In another example, a security researcher found an SQL injection bug (type of

attack that can give malicious actor control over target’s database by inserting arbitrary code into

a database query) that could have been exploited to gain access to Starwood databases. The

researcher said that such vulnerabilities and services offering to hack Starwood were being offered

for sale on underground websites in 2014.32

            148.   In June 2017, Marriott’s security team was notified by independent cybersecurity

researchers that hackers were able to access the email servers of Marriott’s Computer Incident

Response Team (“CIRT”) due to an external analyst downloading a malware sample.33

            149.   A Marriott spokesperson told Forbes the breach “was an isolated incident involving

that one analyst’s machine that had access to Marriott’s outlook Web access mailbox but was not

connected to the Marriott network.”34 Daniel Gallagher, an independent cybersecurity researcher,

uncovered the 2017 breach when he located the server on which Nigerian hackers were running

their criminal enterprise.35

            150.   SecureWorks, a cybersecurity provider, was the vendor during the 2017 breach in

which Marriott’s CIRT was compromised.36 At the time, SecureWorks declined to comment and

Marriott declined to name the contractor.37




32
  T. Brewster, Revealed: Marriott’s 500 Million Hack Came After a String of Security Breaches,
FORBES (Dec. 3, 2018), https://www.forbes.com/sites/thomasbrewster/2018/12/03/revealed-
marriotts-500-million-hack-came-after-a-string-of-security-breaches/#27ac9dd546f4 (last
accessed July 22, 2019).
33
     Id.
34
     Id.
35
     Id.
36
     Id.
37
     Id.


                                                   50
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 67 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 66 of 372



            151.   In yet another example, security researcher Alex Holden discovered that six servers

hosting starwoodhotels.com domains were controlled by a Russian botnet (a network of private

computers infected with malicious software and controlled as a group without the owner’s

knowledge). Holden also detailed other security concerns, including that one of Starwood’s cloud

portals had an easily guessable password, which could allow hackers to access financial records,

IT security controls, and booking information.38

            152.   It is not surprising that hotels have been frequent targets for hackers. As noted by

one cybersecurity expert, “hotels are an attractive target for hackers because they hold a lot of

sensitive information, including credit card and passport details, but often don’t have security

standards as tough as those of more regulated industries, like banking.”39

            153.   In its recent Data Breach Investigations Report, Verizon noted that 15% of all data

breaches occurring in 2017 involved the accommodation and food services industry and that it is

“the hardest hit” industry for POS intrusions.40 The report noted that there were 338 breaches in

the accommodation industry in 2017 alone, including at major hotel brands including Hyatt,

Radisson, Hard Rock, and Kimpton, among others.41

            154.   For example, on October 30, 2018, Radisson Hotels disclosed a data breach

affecting Radisson Rewards members who had their names, company names, e-mail addresses,




38
     Id.
39
  Democrat-Gazette Staff Wire Reports, Breach Puts Hotel Guests’ Data at Risk, ARKANSAS
DEMOCRAT GAZETTE (Dec. 1, 2018), https://www.arkansasonline.com/news/2018/dec/01/breach-
puts-hotel-guests-data-at-risk-2/ (last accessed July 22, 2019).
40
   Verizon 2018 Data Breach Investigations Report, 11th Ed., at 5, 24, 25, 27, 28,
https://enterprise.verizon.com/resources/reports/DBIR_2018_Report.pdf (last accessed July 22,
2019).
41
     Id.


                                                    51
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 68 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 67 of 372



addresses, phone numbers, Radisson Rewards member numbers, and frequent flyer numbers

accessed by an unauthorized party.42

       155.    In August 2018, it was announced that China-based Huazhu Hotels Group suffered

a massive data breach where the personal information of hundreds of millions of hotel guests was

exfiltrated and offered for sale on the dark web.43

       156.    In November 2017, Hilton Worldwide Holdings Inc. agreed to pay $700,000 and

bolster its data security practices for mishandling data breaches in 2014 and 2015, including failing

to maintain reasonable data security and failing to notify victims of the data breach in a timely

manner. The breaches, discovered in February and July 2015, respectively, exposed the credit card

numbers of more than 360,000 guests.44

       157.    In October 2017, Hyatt announced that it discovered unauthorized access to

payment card information at 41 of its properties worldwide. This announcement came on the heels

of Hyatt’s announcement in late 2015 that hackers had gained access to credit card systems at 250

properties in 50 different countries for a period spanning nearly four months, exposing customers’

payment card data including cardholder names, numbers, expiration dates, and internal verification

codes.45


42
   C. Osborne, Radisson Hotel Group Suffers Data Breach, Customer Info Leaked, ZDNET (Nov.
1, 2018), https://www.zdnet.com/article/radisson-hotel-group-chain-suffers-data-breach/ (last
accessed July 22, 2019).
43
  E. Hertzfeld, Data Leak from Huazhu Hotels May Affect 130 Million Customers, QUESTEX,
LLC (Aug. 30, 2018), https://www.hotelmanagement.net/tech/data-leak-from-huazhu-hotels-
may-affect-130-million-customers (last accessed July 22, 2019).
44
  J, Stempel, Hilton to Pay $700,000 Over Credit Card Data Breaches, REUTERS (Oct. 31,
2017), https://www.reuters.com/article/us-hilton-wrldwide-settlement/hilton-to-pay-700000-
over-credit-card-data-breaches-idUSKBN1D02L3 (last accessed July 22, 2019).
45
   B. Krebs, Hyatt Hotels Suffers 2nd Card Breach in 2 Years, KREBS ON SECURITY (Oct. 17,
2017), https://krebsonsecurity.com/2017/10/hyatt-hotels-suffers-2nd-card-breach-in-2-years/
(last accessed July 22, 2019).


                                                 52
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 69 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 68 of 372



          158.   In July 2017, multiple hotel chains including Hard Rock Hotels & Casinos, Four

Seasons Hotels and Resorts, Trump Hotels, Loews Hotels, Kimpton Hotels & Restaurants, RLH

Corporation, and Club Quarter Hotels, among others, reported a data breach via a third-party

reservations system provided by Sabre Hospitality Solutions. The breach permitted unauthorized

access to customers’ credit card information and certain reservation information between August

2016 and March 2017.46

          159.   In February 2017, InterContinental Hotels Group announced that cash registers at

more than 1,000 of its properties were infected with malware designed to siphon customers’

payment card data from on-site hotel locations between September 29, 2016 and December 29,

2016.47

          160.   In September 2016, Kimpton Hotel & Restaurant Group LLC announced that

customers’ payment card information was compromised by malware installed on its servers at

more than 60 of its hotels and restaurants during a six-month period.48

          161.   In June 2016, Hard Rock Hotel & Casino Las Vegas announced that after receiving

reports of fraudulent activity associated with payment cards used at its hotel, the resort conducted




46
   D. Ting, Data Breach at Sabre Hits Four Seasons and Other Hotels, SKIFT (July 11, 2017),
https://skift.com/2017/07/11/data-breach-at-sabre-hits-four-seasons-and-other-hotels/ (last
accessed July 22, 2019); B. Krebs, Breach at Sabre Corp.’s Hospitality Unit, KREBS ON
SECURITY (May 17, 2017) https://krebsonsecurity.com/2017/05/breach-at-sabre-corp-s-
hospitality-unit/ (last accessed July 22, 2019).
47
  M. Schwartz, InterContinental Hotels Group: Malware Hit 1,200 Locations, BANK INFO
SECURITY (Apr. 19, 2017), https://www.bankinfosecurity.com/intercontinental-hotels-group-
malware-hit-1200-locations-a-9852 (last accessed July 22, 2019).
48
   B. Krebs, Kimpton Hotels Acknowledges Data Breach, KREBS ON SECURITY (Sept. 16, 2017),
https://krebsonsecurity.com/2016/09/kimpton-hotels-acknowledges-data-breach/ (last accessed
July 22, 2019).


                                                53
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 70 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 69 of 372



an investigation revealing that malware had been installed on its servers allowing unauthorized

access to customers’ names, credit card numbers, expiration dates, and verification numbers.49

        162.    The following month, Omni Hotels & Resorts confirmed that a similar malware

attack exposed the names and payment card information of more than 50,000 customers at 49 of

its properties.50

        163.    In November 2015, Noble House Hotels and Resorts announced a breach affecting

six of its properties over different periods of time from December 29, 2014 to August 11, 2015.

This breach also involved malware installed on Noble’s POS systems.51

        164.    In March 2015, hotel chain Mandarin Oriental Hotel Group confirmed that its hotels

were affected by a payment card breach indicating that some of the chain’s POS systems were

infected with malware capable of stealing customer card data.52

        165.    Despite these well-publicized breaches of their competitors, Marriott and Starwood

failed to undertake adequate analyses and testing of their own systems to ensure that similar

vulnerabilities were remedied.




49
   S. Ragan, Hard Rock Las Vegas Suffers a Second Data Breach, CSO ONLINE (June 28, 2016),
https://www.csoonline.com/article/3089449/hard-rock-las-vegas-suffers-a-second-data-
breach.html (last accessed July 22, 2019).
50
   K. Robinson, Dallas-based Omni Hotels Announces Data Breach of 50,000 Credit, Debit
Cards, THE DALLAS MORNING NEWS (July 2016),
https://www.dallasnews.com/business/hotels/2016/07/12/omni-hit-data-breach-impacted-50000-
credit-debit-cards (last accessed July 22, 2019).
51
  HNN Editorial Staff, Timeline: The Growing Number of Hotel Data Breaches, HOTEL NEWS
NOW (Nov. 30, 2018) http://www.hotelnewsnow.com/Articles/50937/Timeline-The-growing-
number-of-hotel-data-breaches (last accessed July 22, 2019).
52
   B. Krebs, Credit Card Breach at Mandarin Oriental, KREBS ON SECURITY (March 4, 2015),
https://krebsonsecurity.com/2015/03/credit-card-breach-at-mandarian-oriental/ (last accessed
July 22, 2019).


                                                54
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 71 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 70 of 372



       166.    In addition to data breaches affecting the hospitality industry, Marriott and

Starwood observed numerous, well-publicized data breaches involving other types of major

corporations who were also targeted given the sensitive consumer information they retained.

       167.    For example, through a series of data breaches extending back to 2013, more than

three billion Yahoo! user accounts were compromised when account-holders’ names, addresses,

and dates of birth were stolen. The hackers also stole users’ passwords, both encrypted and

unencrypted, and security questions and answers.53

       168.    In separate incidents in 2013 and 2014, hundreds of millions of retail customers

were victimized by hacks of payment card systems at Target and the Home Depot. Both breaches

led to rampant payment card fraud and other damages both to consumers and to the card-issuing

banks.54

       169.    In early 2015, Anthem, Inc., the second-largest health insurer in the United States,

suffered a data breach that exposed the names, addresses, Social Security numbers, dates of birth,

and employment histories of nearly 80 million current and former plan members.55 Other health

care providers like, Premera and Excellus BlueCross BlueShield, reported similar breaches.56




53
   S. Larson, Every Single Yahoo Account was Hacked – 3 Billion in All, CNN (OCT. 4, 2017),
https://money.cnn.com/2017/10/03/technology/business/yahoo-breach-3-billion-
accounts/index.html (last accessed July 22, 2019).
54
  B. Krebs, Home Depot Hit By Same Malware as Target, KREBS ON SECURITY (Sept. 14,
2014), https://krebsonsecurity.com/tag/home-depot-databreach/ (last accessed July 22, 2019).
55
   C. Riley, Insurance Giant Anthem Hit by Massive Data Breach, CNN (Feb. 6, 2015),
https://money.cnn.com/2015/02/04/technology/anthem-insurance-hack-data-security/ (last
accessed July 22, 2019).
56
   Cyber Breach Hits 10 Million Excellus Healthcare Customers, USA TODAY (Sept. 10, 2015),
https://www.usatoday.com/story/tech/2015/09/10/cyber-breach-hackers-excellus-blue-cross-
blue-shield/72018150/ (last accessed July 22, 2019).


                                                55
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 72 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 71 of 372



          170.   In September 2017, credit reporting agency Equifax announced that hackers stole

the personal and financial information of nearly 150 million Americans between May and July

2017.57

          171.   Despite being holders of Personal Information for millions of individuals

worldwide, Defendants failed to prioritize data security by adopting reasonable data security

measures to prevent and detect unauthorized access to their highly-sensitive databases. Defendants

had the resources to prevent a breach and made significant expenditures to market their hotels and

hospitality services, but neglected to adequately invest in data security, despite the growing

number of well-publicized data breaches affecting the hospitality and similar industries.

                                        The Data Breach

          172.




                                        58




          173.



                                       59




57
  https://www.equifaxsecurity2017.com/frequently-asked-questions/ (last accessed July 22,
2019).
58

59




                                                56
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 73 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 72 of 372




      174.




                                                                     60



      175.



                  61




             62


                          63



      176.




60

61

62

63




                                    57
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 74 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 73 of 372




                                                                 64



            177.

                                                                          This activity resulted in

Accenture–the IT company tasked with managing the Starwood guest reservation database–

receiving an alert that was generated by one of its security products, IBM “Guardium.” Guardium

is used to provide “automated, sensitive data discovery and classification, real-time data activity

monitoring and cognitive analytics to discover unusual activity around sensitive data.”65

            178.   On September 8, 2018, Accenture notified Marriott’s IT team that Guardium

detected an anomaly in the Starwood database: an unusual query from an administrator’s account

to return the count of rows from a table in the database.66 The query was suspicious because the

software that runs over the database does not usually need to make queries, and therefore indicated

a human operator was likely manually making this (very specific) query.67

            179.




64

65
   According to IBM’s Security Data Sheet, the Guardium “solution continuously monitors all
data access operation in real time to detect unauthorized actions, based on detailed contextual
information – the ‘who, what, where, when and how’ of each data access. Guardium Data
Protection reacts immediately to help prevent unauthorized or suspicious activities by privileged
insiders and potential hackers.” IBM Guardium Data Protection – Monitor Data Access and Take
Action Against Threats, https://www.ibm.com/us-en/marketplace/ibm-guardium-data-protection
(last accessed July 22, 2019).
66
   A. Sorenson, Testimony of Arne Sorenson, President & CEO, Marriott International Before
the Senate Committee on Homeland Security & Governmental Affairs Permanent Subcommittee
on Investigations, Opening Statement (hereinafter “Sorenson Testimony”) (March 7, 2019),
https://www.hsgac.senate.gov/imo/media/doc/Soresnson%20Testimony.pdf (last accessed July
22, 2019).
67
     Id.


                                                58
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 75 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 74 of 372




       180.




      68



       181.   After determining the individual whose credentials were used to make this query

had not actually accessed the data, on September 10, 2018, Marriott “brought in third-party

investigators” to look into whether the Starwood systems had been breached.69




       182.




68

69




                                             59
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 76 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 75 of 372



            183.



                                         70




            184.   The investigation revealed that the malware installed on Starwood’s systems dated

back to July 2014, long before the Marriott acquisition. And in early to mid-October 2018, the

investigation identified additional malware, including a tool called “Mimikatz,” which searches a

device memory for usernames and passwords.71 Yet, according to Marriott, the investigators still

lacked sufficient evidence at this time that hackers had accessed customer data.72

            185.   Over six weeks after discovering suspicious activity on its systems, only on October

29, 2018, did Marriott finally contact the Federal Bureau of Investigation (“FBI”) to notify the

agency about its investigation into the unauthorized access of the Starwood servers. Just over a

week later, Marriott provided the FBI with additional information including a list of the malware

and IP addresses used by one or more of the hackers.

            186.   Marriott filed its quarterly report with the U.S. Securities and Exchange

Commission (“SEC”) on November 6, 2018 for the period ending September 30, 2018. The

company’s filing occurred after it was alerted of a potential breach on September 8, 2018, and had

begun its investigation, but the filing did not contain any mention of the breach, only a description

of generic cyber risk factors that had been included in previous reports.




70

71

72
     Id.


                                                    60
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 77 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 76 of 372



            187.    Marriott claims the evidence confirming the occurrence of a breach was not actually

discovered until November 13, 2018, when investigators found that two compressed, encrypted

files had been deleted from a device they were examining, and that those two files had potentially

been removed from the Starwood network.73 Marriott claims it took another six days for the

investigators to decrypt the files, and on November 19, 2018, they uncovered the contents: a table

of data from the Starwood guest reservation database which contained personal information of

hundreds of millions of guests who had made a reservation at a Starwood property and another

table containing detailed passport information.74 Only then, two months later, did Marriott begin

preparing to notify guests and other regulatory authorities.75

            188.    On November 29, 2018, Marriott provided updated information to the FBI after

confirming that the attacker had accessed and exfiltrated customer data, and further notified all

U.S. Attorneys General, the Federal Trade Commission (“FTC”), the SEC, regulators in 20

different countries, four major payment card networks and their credit card processing vendors,

and three major U.S. credit reporting agencies.76 According to Marriott, the company “furnished

to the credit card networks all of the encrypted payment card data that was in the data tables [they]

believe were involved in the incident, and the credit card networks then notified the banks that

issued the cards.”77




73
     Id. at 4.
74
     Id.
75
     Id. at 4, 5.
76
     Id.
77
   Starwood Guest Reservation Database Security Incident Website, https://answers.kroll.com/
(last accessed July 22, 2019).


                                                    61
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 78 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 77 of 372



            189.   As the investigation continued, the investigators found evidence that at some time

between 2015 and 2016, the hackers created a copy of two other tables which were later deleted.78

The file names correspond to two tables in the Starwood guest reservation database.79 Marriott has

been unable to recover those files and cannot determine what customer information in those tables

was removed from the Starwood network.80 Consequently, it is highly likely that additional data

was stolen beyond what Marriott has already confirmed, including other Personal Information.

            190.   Accordingly, Marriott is still unable to provide consumers with a complete

understanding or confirmation of the type of information stolen in the Data Breach. Marriott

already verified that millions of customers’ financial records were stolen, but numerous other

Marriott customers provided personal financial data to Marriott during stays that was then

subsequently utilized for fraud, identify theft, or otherwise misused, even though Marriott cannot

confirm with certainty that such data was stolen in the breach. Given the incomplete nature of

Marriott’s records of what was stolen, Marriott’s inability to confirm what data was exfiltrated,

the nature of the hacking incident, and the type of data targeted, it is highly probable that additional

unverified financial data was also exfiltrated during the four-year breach period.

            191.   The investigation revealed that customer information dating all the way back to

2002 was compromised in the breach, as well as customer information stored on Marriott’s systems

through September 10, 2018.

            192.   The following is a summary




78
     Sorenson Testimony at p. 4.
79
     Id.
80
     Id.


                                                   62
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 79 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 78 of 372



          •




          •

          •



          •



          •



          •



          •


          •




          •



       193.   Marriott has subsequently acknowledged that it does not know the identity of the

hackers and has not speculated as to the hackers’ identities or their purpose for stealing this

Personal Information.




                                              63
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 80 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 79 of 372



                                   Marriott’s Response to the Breach

            194.   Although Marriott was on notice of a potential breach as early as September 8,

2018, it took Marriott 83 days to publicly acknowledge the breach and even longer to directly

notify impacted customers via e-mail.

            195.   On November 30, 2018, Marriott publicly notified guests in a press release, stating

that “there was unauthorized access to the database, which contained guest information relating to

reservations at Starwood properties on or before September 10, 2018.”81 Marriott initially reported

that the Data Breach affected up to 500 million guests who made a reservation at a Starwood

property,82 including W Hotels, St. Regis, Sheraton Hotels & Resorts, Westin Hotels & Resorts,

Element Hotels, Aloft Hotels, The Luxury Collection, Tribute Portfolio, Le Méridien Hotels &

Resorts, Four Points by Sheraton, and Design Hotels, as well as Starwood-branded timeshare

properties Sheraton Vacation Club, Westin Vacation Club, The Luxury Collection Residence

Club, St. Regis Residence Club, and Vistana.

            196.   Marriott’s announcement further stated that for approximately 327 million of the

500 million guests, the information compromised contained some combination of name, mailing

address, phone number, email address, passport number, Starwood Preferred Guest account

information, date of birth, gender, arrival and departure information, reservation date, and

communication preferences. For the remaining guests, Marriott offered the opaque statement that




81
   Marriott Announces Starwood Guest Reservation Database Security Incident (hereinafter
“Marriott Data Breach Announcement”), https://news.marriott.com/2018/11/marriott-announces-
starwood-guest-reservation-database-security-incident/ (last accessed July 22, 2019).
82
     Id.


                                                   64
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 81 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 80 of 372



their “information was limited to name and sometimes other data such as mailing address, email

address, or other information.”83

            197.   Marriott also said that for some guests, the information includes payment card

numbers and payment card expiration dates, “but the payment card numbers were encrypted using

Advanced Encryption Standard encryption (AES-128).” Marriott explained that “[t]here are two

components needed to decrypt the payment card numbers,” but that it had “not been able to rule

out the possibility that both were taken.”84 In fact, evidence suggests hackers did take those

components.

            198.   In the statement, Marriott CEO Arne Sorenson added: “We deeply regret this

incident happened. We fell short of what our guests deserve and what we expect of ourselves. We

are doing everything we can to support our guests, and using lessons learned to be better moving

forward.”85

            199.   Following the November 30, 2018 press release, Marriott started sending email

notifications to various guests who had valid email addresses in the compromised data tables.

Marriott sent email notifications on a rolling basis, completing the email notice to domestic guests

on December 11, 2018.

            200.   Marriott’s significant delay in notification was unreasonable, violated various state

notification laws, and prevented impacted customers from taking immediate steps to protect

themselves against identity theft and fraud. Indeed, due to Marriott’s delay, impacted customers

were left with two choices: either wait for a full disclosure from Marriott before taking measures



83
     Id.
84
     Id.
85
     Id.


                                                    65
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 82 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 81 of 372



to protect themselves, while risking identity theft and fraud; or take immediate mitigative measures

to protect themselves against the risk of harm created by Marriott’s inadequate security

practices. Consumers would have been reasonable in making either choice.

            201.   Marriott’s response to the breach, and the services it offered to consumers to

address the breach, were insufficient and caused consumer confusion, resulting in consumers

spending a significant amount of time taking measures to protect themselves—at Marriott’s own

repeated and widely dispersed recommendation. Thus, Marriott cannot be heard to complain about

customers taking its advice and suggestions for how to respond in the face of the massive Data

Breach.

            202.   Marriott’s email notification procedure also raised concerns among security

experts. To send the emails, Marriott created a separate domain—“email-marriott.com,”—which

is registered to a third party firm on behalf of Marriott.86 A major issue cited by technology

reporters was that the email’s sender domain does not look like a legitimate domain because the

domain does not load to a website or have an identifying HTTPS certificate.87 The email was also

criticized for being “easily spoofable” (that is, easy for “cybersquatters” to mimic with similar-

looking domains).88 The FTC even warned consumers that “phishing scammers try to take

advantage of situations like this” by “pos[ing] as legitimate companies and send[ing] emails with

links to fake websites to try to trick people into sharing their personal information.”89


86
     https://www.cscglobal.com/service/dbs/digital-brand-services/ (last accessed July 22, 2019).
87
  Z. Whittaker, Marriott’s breach response is so bad, security experts are filling in the gaps—at
their own expense, TECHCRUNCH (Dec. 3, 2018), https://techcrunch.com/2018/12/03/marriott-
data-breach-response-risk-phishing/ (last accessed July 22, 2019).
88
     Id.
89
   S. Gressin, The Marriott Data Breach, FEDERAL TRADE COMMISSION, CONSUMER
INFORMATION (Dec. 4, 2018), https://www.consumer.ftc.gov/blog/2018/12/marriott-data-breach
(last accessed July 22, 2019).


                                                 66
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 83 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 82 of 372



            203.   The problems with Marriott’s email notifications were so apparent that two

different cybersecurity experts registered similarly-named domains—“email-mariott.com” and

“email-marriot.com”—to protect consumers from clicking on spoofed links. To the untrained eye,

these look like legitimate domains – many would not notice the misspellings. The first was

registered by Nick Carr who works for FireEye and the second belongs to Jake Williams, founder

of Rendition Infosec.90 In their words, “[h]ad Marriott just sent the email from its own domain, it

wouldn’t be an issue.”91

            204.   Marriott also opened a call center and created a dedicated website—through a third-

party company called Kroll—to answer questions about the Data Breach and provide access to a

web monitoring service called WebWatcher. But the enrollment process for this service appeared

to be intentionally camouflaged to prevent consumers from easily enrolling. For example, there

was no link to “click here” or “enroll now” under the heading “Free WebWatcher Enrollment” on

the announcement website. Instead, consumers were supposed to click on their country of origin

above the announcement, even though there was no clear indication that the countries were

“clickable” links.

            205.   Compounding this problem, the “FAQ” section of the website included a question

entitled “What is WebWatcher and how do I enroll?” The corresponding answer stated that

“WebWatcher monitors internet sites where personal information is shared and generates an alert

if evidence of your personal information is found” – but failed to answer the question “how do I

enroll?”




90
  Z. Whittaker, Marriott’s breach response is so bad, security experts are filling in the gaps—at
their own expense, supra note 87.
91
     Id.


                                                   67
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 84 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 83 of 372



            206.   Additionally, the WebWatcher services offered by Marriott had obvious

limitations. For one, critics decried the “relatively short [one year] window of coverage, since

identity thieves often wait to use stolen data.”92 Likewise, the service itself is not “particularly

effective at protecting your data” because it is reactionary – it only alerts individuals after their

information is located on underground websites.93

            207.   As noted by Consumer Reports, the WebWatcher service also does not include “a

credit-monitoring service to alert consumers when new accounts have been opened in their name,

which most identity theft services do include.”94 Indeed, hallmarks of a robust monitoring product

include not only “dark web” notifications, but also three-bureau credit monitoring, access to credit

reports and credit scores, public record monitoring, bank and credit account takeover alerts, change

of address alerts, access to an insurance policy, and access to agents who specialize in fraud

resolution and identity restoration services. By depriving consumers of access to a more robust

service, many affected individuals were unable to take necessary mitigative measures or were

forced to pay out-of-pocket to protect themselves from Marriott’s security failures.

            208.   On January 4, 2019, Marriott issued a follow-up press release adjusting the number

of affected records to 383 million guest records, including 23.75 million passport numbers (at least

5.25 million of which were unencrypted), and 9.1 million unique encrypted payment card

numbers.95 As of March 7, 2019, Marriott estimated that the information compromised “could




92
  O. Blanco, Why Marriott’s ID Theft Protection May Not Be Enough, CONSUMER REPORTS
(Dec. 7, 2018), https://www.consumerreports.org/identity-theft/why-marriotts-id-theft-
protection-may-not-be-enough/ (last accessed July 22, 2019).
93
     Id.
94
     Id.
95
     Sorenson Testimony at p. 5.


                                                   68
             Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 85 of 373
           Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 84 of 372



include several thousand unencrypted payment card numbers.”96 Marriott noted that investigators

at that time had “not found evidence that the master encryption keys needed to decrypt encrypted

payment card numbers were accessed” – but could not rule out that possibility (and experts view

it as likely having occurred). Thus, even though 9.1 million payment card numbers were encrypted,

it is likely that the hackers had access to the full payment card information with encryption keys.

            209.   During the time between discovery of the Data Breach and Marriott’s retiring of

the Starwood database, Marriott reportedly took measures to secure the Starwood network,

including “malware removal, deployment of endpoint protection tools to approximately 70,000

devices that were originally on the Starwood network, rebuilding impacted hosts, and IP

whitelisting to control access to the Starwood database.”97 Marriott reportedly retired its use of the

Starwood guest reservation database for business operations as of December 18, 2018.98

               Reactions to the Breach and Government and Regulatory Investigations

            210.   Reactions to the Data Breach from industry security analysts and Congressional

members highlight its severity. Chris Wysopal, chief technology officer of security company

Veracode, stated that: “On a scale of 1 to 10 and up, this is one of those No. 10 size breaches.

There have only been a few of them of this scale and scope in the last decade.”99

            211.   Ollie Whitehouse, Global Chief Technology Officer at IT security company NCC

Group, stated that: “Marriott Hotels should have identified this breach through their cyber due

diligence of Starwood in 2016 when it acquired the company. As result of buying a breach they


96
     Id.
97
     Id.
98
     Id.
99
  Democrat-Gazette Staff Wire Reports, Breach Puts Hotel Guests’ Data at Risk, ARKANSAS
DEMOCRAT GAZETTE (Dec. 1, 2018), https://www.arkansasonline.com/news/2018/dec/01/breach-
puts-hotel-guests-data-at-risk-2/ (last accessed July 22, 2019).


                                                  69
              Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 86 of 373
            Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 85 of 372



will face a number of challenges at a board level around the levels of governance and diligence

within the business. Had it performed a detailed compromise assessment as part of its due-

diligence activity, the organization’s board would have been informed of the breach and been able

to make a decision based on risk or put other warranties in place.” 100

             212.   Joseph Carson, Chief Security Scientist at security company Thycotic, stated that:

“What is shocking about this data breach is that the cybercriminals potentially got away with both

the encrypted data as well as the methods to decrypt the data which appears that Marriott have not

practiced adequate cybersecurity protection for their customers personal and sensitive

information.”101

             213.   Satya Gupta, Global Chief Technology Officer and Co-Founder of cyber-security

company Virsec, stated that: “What’s most disturbing about this attack is the enormous dwell time

inside Starwood’s systems. The attackers apparently had unauthorized access since 2014 – a

massive window of opportunity to explore internal servers, escalate privileges, move laterally to

other systems, and plot a careful exfiltration strategy before being discovered. All organizations

should assume that the next threat is already inside their networks and won’t be caught by

conventional perimeter security. We need much more careful scrutiny of what critical applications

are actually doing to spot signs of internal corruption. We must reduce dwell time from years to

seconds.”102



100
    M. Zorz, Industry Reactions to the Enormous Marriott Data Breach, HELPNET SECURITY
(Nov. 30, 2018), https://www.helpnetsecurity.com/2018/11/30/marriott-data-breach-reactions/
(last accessed July 22, 2019).
101
      Id.
102
  Security Experts, Industry Leaders Reaction on Marriott Data Breach Exposing 500M
Customers, ISBUZZ NEWS (Dec. 3, 2018), https://www.informationsecuritybuzz.com/expert-
comments/marriott-data-breach/ (last accessed July 22, 2019).


                                                    70
              Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 87 of 373
            Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 86 of 372



             214.   Matt Walmsley, EMEA Director at Vectra, stated that: “This breach also

demonstrates that incident response continues to take too long, and in many cases the result is

security teams trying to figure out ‘what just happened, how do we stop it happening again?’ rather

than spotting, understanding and closing down an attacker earlier in its lifecycle to minimi[ze] or

stop a breach occurring.”103

             215.   Tom van de Wiele, a security consultant at cybersecurity and privacy company F-

Secure, stated that: “The most disappointing part of this hack is the fact that the amount of data

stolen is one of the bigger ones of the last few years and further made worse by the fact that the

compromise had been going on for at least four years according to several online publications.

This indicates that as far as security monitoring and being able to respond in a timely and adequate

fashion, Marriott had severe challenges being able to live up to its mission statement of keeping

customer data safe.”104

             216.   Marriott has also been condemned by members of Congress who faulted Marriott

for moving too slowly to phase out Starwood’s software. For example, on March 7, 2019, the U.S.

Senate Homeland Security and Governmental Affairs Permanent Subcommittee on Investigations

held a hearing on “Examining Private Sector Data Breaches” and lawmakers admonished Marriott

for its deficient data security practices. In particular, Democratic Sen. Jacky Rosen (Nev.), who




103
      M. Zorz, Industry Reactions to the Enormous Marriott Data Breach, supra note 100.
104
      Id.


                                                   71
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 88 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 87 of 372



previously worked in IT, expressed surprise that Marriott had taken “no method of auditing the

data coming across” following its acquisition of Starwood.105

       217.   On November 30, 2018, Texas Attorney General Ken Paxton announced that his

office served an investigative subpoena on Marriott, seeking documents and other information to

examine the nature and extent of this data breach. The state Attorneys General for New York,

Massachusetts, Illinois, Connecticut, Maryland, and Pennsylvania have also indicated they are

investigating the Data Breach.

       218.   In the European Union, the Information Commissioner’s Office (“ICO”) is leading

an investigation into the Data Breach. Marriott is subject to the European Union’s General Data

Protection Regulation (“GDPR”), which became effective in May 2018, and various U.S. state and

federal laws governing the protection of personal information and data privacy. Specifically, the

GDPR imposes compliance obligations for handling of personal information and has increased

financial penalties for noncompliance – “monetary penalties of up to 4% of worldwide revenue.”

       219.




                                         106




105
   A. Gregg, The Cybersecurity 202: Senators Call for Data Breach Penalties, Tougher Privacy
Laws After Marriott Hack, THE WASHINGTON POST (Dec. 3, 2018),
https://www.washingtonpost.com/news/powerpost/paloma/the-cybersecurity-
202/2018/12/03/the-cybersecurity-202-senators-call-for-data-breach-penalties-tougher-privacy-
laws-after-marriott-hack/5c0436431b326b60d12800d2/ (last accessed July 22, 2019).
106




                                               72
              Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 89 of 373
            Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 88 of 372



             220.




                                      107



             221.   On July 9, 2019, the ICO issued a “notice of intention to fine” Marriott £99 million

($123 million) for violations of the GDPR. The ICO concluded that Marriott failed to conduct

sufficient due diligence when it acquired Starwood and should have done more to ensure the

Starwood systems were secure, in violation of the GDPR.108

             222.   In a statement, ICO commissioner Elizabeth Denham stated: “The GDPR makes it

clear that organizations must be accountable for the personal data they hold. This can include

carrying out proper due diligence when making a corporate acquisition, and putting in place proper

accountability measures to assess not only what personal data has been acquired, but also how it

is protected. Personal data has a real value so organizations have a legal duty to ensure its security,

just like they would do with any other asset. If that doesn’t happen, we will not hesitate to take

strong action when necessary to protect the rights of the public.”109

             223.   Immediately following imposition of the penalty, Marriott stated its intention to

contest the fine: “We are disappointed with this notice of intent from the ICO, which we will

contest,” said Marriott CEO Arne Sorenson. “Marriott has been cooperating with the ICO


107

108
   ICO News, Intention to fine Marriott International, Inc more than £99 million under GDPR
for data breach, (July 9, 2019), https://ico.org.uk/about-the-ico/news-and-events/news-and-
blogs/2019/07/intention-to-fine-marriott-international-inc-more-than-99-million-under-gdpr-for-
data-breach/ (last accessed July 22, 2019).
109
      Id.


                                                     73
          Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 90 of 373
        Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 89 of 372



throughout its investigation into the incident, which involved a criminal attack against the

Starwood guest reservation database. We deeply regret this incident happened.”110

           An Independent Report Confirms Marriott’s Deficient Data Security Practices

          224.   The Payment Card Industry Data Security Standard (“PCI DSS”) “is a set of

security standards designed to ensure that ALL companies that accept, process, store or transmit

credit card information maintain a secure environment.”111 The standards are intended to protect

the sensitive information involved in processing payments.112 The PCI Security Standards Council

(“PCI SSC”) was launched in September 2006 in an effort to manage the ongoing evolution of the

PCI security standards with a focus on improving payment account security throughout the

transaction process.113

          225.




          a.



          b.




110
   https://news.marriott.com/2019/07/marriott-international-update-on-starwood-reservation-
database-security-incident/ (last accessed July 22, 2019).
111
      PCI FAQ, https://www.pcicomplianceguide.org/faq/#1 (last accessed July 22, 2019).
112
   Marriott Data Security Breach Lessons: Why PCI Levels Matter, PDC FLOW (Dec. 18,
2018), https://www.pdcflow.com/payment-compliance/marriott-data-security-breach-lessons-
why-pci-compliance-levels-matter/ (last accessed July 22, 2019).
113
      PCI FAQ, supra note 111.


                                                74
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 91 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 90 of 372



       c.



       d.



       e.


       226.




       227.   A company with proper information security would not have allowed outsiders to

have access to such a massive variety of information systems over four years even if they somehow

managed to access internal systems for a brief period of time.




                                               75
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 92 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 91 of 372



 228.




 229.




 230.   Moreover, for at least four years,




 231.




 232.




                                         76
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 93 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 92 of 372




       233.




       234.




       it is highly probable that at least one or more threat actors had already accessed, exfiltrated

the files containing encrypted cardholder values, and ascertained how to decrypt the files. Once

one card was decrypted successfully, the process of writing a script to do so for the entire database

would have been simple.

it would have been completely undetectable. Moreover, several databases that were created by the




                                                 77
           Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 94 of 373
         Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 93 of 372



hackers were deleted and Marriott has suggested that it cannot confirm what data was in those

files.

          235.   Marriott’s post-breach response was also lacking. It implemented infrastructure

changes after discovering the breach that only changed known compromised devices and

credentials, even though




                                                    Starwood should have assumed that hackers still

had access to its systems and ensured that all of its systems were clean before redeploying the

systems again.

          236.




          237.   It is also highly unlikely that every malicious actor left evidence of their activity.

Therefore, it is highly probable that there were more intrusions; the evidence was either wiped by




                                                  78
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 95 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 94 of 372



the attacker or was unable to be uncovered four years later due to the passage of time and

degradation of digital evidence.

       238.



                      It is highly plausible that at least some of these attacks were from different

hackers                                                because such attacks would otherwise be

redundant.

       239.




       240.

                           It is proper industry practice to assume that all accounts were

compromised (because of infiltration of what are known as active directory and domain

controllers). For this reason, Marriott should be ordered to wipe and redeploy all legacy Starwood

systems whenever possible and isolate (and rebuild and reimage) whenever it is not. Additionally,

Marriott should be ordered to reset all accounts and properly secure administrative access.

                              Accenture’s Role in the Data Breach

       241.    Accenture describes itself as “one of the world’s leading professional service

companies” and provides a range of services including management and technology consulting




                                                79
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 96 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 95 of 372



services. Accenture represents clients in 120 countries and reported net revenues of nearly $40

billion in 2018.

       242.    In 2009, Accenture and Starwood entered into a $200 million contract to outsource

the maintenance of Starwood’s IT and security infrastructure to Accenture. Accenture’s services

included “development, testing, maintenance and running of the applications. Infrastructure

outsourcing services include server and storage management, data center management, end-user

computing, network management and service desk management.”114

       243.    Marriott likewise transferred its finance and accounting services to Accenture in

2013 after previously handling those services in-house. As part of a 10-year agreement, Accenture

collaborated in managing Marriott’s finance and accounting operations with Marriott Business

Services, a wholly-owned subsidiary of Marriott.

       244.



                                                         115



       245.



                        116



       246.




114
   J. Bosavage, Accenture Books $200 Million Deal with Starwood, CRN (Mar. 15, 2010),
https://www.crn.com/news/channel-programs/223800264/accenture-books-200-million-deal-
with-starwood.htm (last accessed July 22, 2019).
115

116




                                               80
            Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 97 of 373
          Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 96 of 372




                                    117



           247.   Following the announcement of the Marriott and Starwood merger, Accenture

continued to provide services to Starwood and Marriott including facilities, personnel, software

and equipment and other resources necessary to the security of the application, infrastructure, and

security domains. In particular,
                                                           118



           248.   Following the acquisition, Marriott hosted the Starwood guest reservation database

on Marriott-owned hardware in a data center operated by Digital Realty in Phoenix, Arizona.

Accenture continued managing the operation of the Starwood guest reservation database, as it had

since late 2009.

           249.   At all relevant times,




                                                                                      119




117
      .
118

119
                           .


                                                  81
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 98 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 97 of 372



       250.




       251.    In describing Accenture’s role,




                                              120



       252.    Accenture knew the information stored on the Starwood database contained

valuable, sensitive information of Starwood guests and was specifically tasked with identifying

security threats in order to prevent unauthorized access of Starwood’s systems.

       253.    As described herein, Accenture repeatedly failed over a four-year period to identify

critical security threats such as unauthorized queries on Starwood’s guest reservation database and

malware specifically designed to access and exfiltrate sensitive information.

       254.     Accenture recognized that its failure to adequately secure its clients’ systems could

result in significant harm to its clients and jeopardize its own business operations. As noted in a

recent public filing:

       In providing services and solutions to clients, we often manage, utilize and store
       sensitive or confidential client or Accenture data, including personal data, and we

120




                                                 82
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 99 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 98 of 372



       expect these activities to increase, including through the use of artificial
       intelligence, the internet of things and analytics. Unauthorized disclosure of
       sensitive or confidential client or Accenture data, whether through systems failure,
       employee negligence, fraud, misappropriation, or other intentional or unintentional
       acts, could damage our reputation, cause us to lose clients and could result in
       significant financial exposure. Similarly, unauthorized access to or through our or
       our service providers’ information systems or those we develop for our clients,
       whether by our employees or third parties, including a cyberattack by computer
       programmers, hackers, members of organized crime and/or state-sponsored
       organizations, who continuously develop and deploy viruses, ransomware or other
       malicious software programs or social engineering attack, could result in negative
       publicity, significant remediation costs, legal liability, damage to our reputation and
       government sanctions and could have a material adverse effect on our results of
       operations.121

       255.    In conjunction with Starwood and Marriott, Accenture’s ongoing failure to

maintain adequate security controls to detect and neutralize known and obvious security threats

over a four-year period was a direct and proximate cause of the Data Breach.

                      Marriott Failed to Comply with Regulatory Guidance

       256.    Federal agencies have issued recommendations and guidelines to temper data

breaches and the resulting harm to individuals and financial institutions. For example, the FTC has

issued numerous guides for business highlighting the importance of reasonable data security

practices. According to the FTC, the need for data security should be factored into all business

decision-making.122

       257.    In 2016, the FTC updated its publication, Protecting Personal Information: A

Guide for Business, which established guidelines for fundamental data security principles and




121
   Accenture U.S. SEC 2018 Form 10-K at 11, https://www.accenture.com/_acnmedia/PDF-
89/Accenture-2018-10-K.pdf (last accessed July 22, 2019).
122
   Federal Trade Commission, Start With Security (June 2015),
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf (last
accessed July 22, 2019).


                                                 83
              Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 100 of 373
            Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 99 of 372



practices for business.123 Among other things, the guidelines note businesses should protect the

personal customer information that they keep; properly dispose of personal information that is no

longer needed; encrypt information stored on computer networks; understand their network’s

vulnerabilities; and implement policies to correct security problems. The guidelines also

recommend that businesses use an intrusion detection system to expose a breach as soon as it

occurs; monitor all incoming traffic for activity indicating someone is attempting to hack the

system; watch for large amounts of data being transmitted from the system; and have a response

plan ready in the event of a breach.124

             258.   Additionally, the FTC recommends that companies limit access to sensitive data;

require complex passwords to be used on networks; use industry-tested methods for security;

monitor for suspicious activity on the network; and verify that third-party service providers have

implemented reasonable security measures.125

             259.   The FTC has brought enforcement actions against businesses for failing to

adequately and reasonably protect customer information, treating the failure to employ reasonable

and appropriate measures to protect against unauthorized access to confidential consumer data as

an unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act, 15 U.S.C.

§ 45. Orders resulting from these actions further clarify the measures businesses must take to meet

their data security obligations.126


123
    Federal Trade Commission, Protecting Personal Information: A Guide for Business (Oct.
2016), https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-
information.pdf (last accessed July 22, 2019).
124
      Id.
125
      FTC, Start With Security, supra note 122.
126
   Federal Trade Commission, Privacy and Security Enforcement: Press Releases,
https://www.ftc.gov/news-events/media-resources/protecting-consumer-privacy/privacy-
security-enforcement (last accessed July 22, 2019).


                                                   84
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 101 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 100 of 372



       260.    In this case, Marriott was fully aware of its obligation to use reasonable measures

to protect the personal information of its customers, acknowledging as much in its own privacy

policies. Marriott also knew it was a target for hackers. But despite understanding the

consequences of inadequate data security, Marriott failed to comply with industry-standard data

security requirements.

       261.    Marriott’s failure to employ reasonable and appropriate measures to protect against

unauthorized access to its customers’ information constitutes an unfair act or practice prohibited

by Section 5 of the FTC Act, 15 U.S.C. § 45.

                     The Effect of the Data Breach on Impacted Consumers

       262.    Given the sensitive nature of the Personal Information stolen in the Data Breach—

including names, mailing addresses, email addresses, phone numbers, passport numbers, dates of

birth, and travel information (and likely other sensitive information that was unable to be

confirmed)—hackers have the ability to commit identity theft, financial fraud, and other identity-

related fraud against Plaintiffs and class members now and into the indefinite future and have

already done so.

       263.    In fact, many victims of the Data Breach have already experienced significant

harms as the result of the Data Breach, including, but not limited to, identity theft, financial fraud,

tax fraud, unauthorized lines of credit opened in their names, and fraudulent payment card

purchases. Plaintiffs and class members have also spent time, money, and effort dealing with the

fallout of the Data Breach, including purchasing credit protection services, replacing passports,

checking credit reports, and spending time and effort searching for unauthorized activity.

       264.    The Personal Information exposed in the Data Breach is highly-coveted and

valuable on underground or black markets. For example, a cyber “black market” exists in which




                                                  85
          Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 102 of 373
        Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 101 of 372



criminals openly post and sell stolen consumer information on underground internet websites

known as the “dark web” – exposing consumers to identity theft and fraud for years to come.

Identity thieves can use the Personal Information to: (a) create fake credit cards that can be swiped

and used to make purchases as if they were the real credit cards; (b) reproduce stolen debit cards

and use them to withdraw cash from ATMs; (c) commit immigration fraud; (d) obtain a fraudulent

driver’s license or ID card in the victim’s name; (e) obtain fraudulent government benefits or

medical treatment; (f) file a fraudulent tax return using the victim’s information; (g) commit

passport fraud; (h) commit espionage; or (i) commit any number of other frauds, such as obtaining

a job, procuring housing, or giving false information to police during an arrest.

            265.   Additionally, victims of the Data Breach are at risk of harm unique to this breach,

including having their guest reward points siphoned for misuse. For example, Bloomberg notes

that: “Hackers have found it’s increasingly easy to access rewards portals and quickly redeem

consumers’ hard-earned points and miles for gift cards or hotel stays.”127 In fact, “data associated

with these programs has become increasingly valuable to criminals: on the dark web, a consumer’s

Social Security number often sells for $1, while loyalty-account information can fetch 20 times

that.”128

            266.   Victims who had their passport numbers compromised are at an even greater risk

of harm. Hackers can combine exposed passport numbers with other personal information to create

false identities or fraudulent passports, which are “often linked to illegal immigration, contraband




127
   J. Surane & K. Chiglinsky, All Those Starwood Points You Racked Up at Risk in Marriott
Hack, BLOOMBERG (Nov. 30, 2018), https://www.bloomberg.com/news/articles/2018-11-30/all-
those-starwood-points-you-racked-up-at-risk-in-marriott-hack (last accessed July 22, 2019).
128
      Id.


                                                   86
          Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 103 of 373
        Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 102 of 372



smuggling, economic crimes, international terrorism and other serious crimes.”129 According to

the U.S. Government Accountability Office (“GAO”), which conducted a study regarding passport

fraud:

            Fraudulent passports pose a significant risk because they can be used to conceal the
            true identity of the user. In addition, according to the Department of State (State),
            passport and visa fraud are often committed in connection with crimes such as
            international terrorism, drug trafficking, organized crime, alien smuggling, money
            laundering, pedophilia, and murder. As a result, even a few instances of passport
            fraud can have far-reaching effects.130

            267.   For this reason, passport information is a valuable commodity on underground

markets, especially when it is paired with other data points tied to an individual such as those

exposed by Marriott here. As noted by Brian Stack, vice president of dark web intelligence at

Experian: “Knowing this passport number is tied to an individual is valuable.”131 This is because

“[c]riminals can use your passport number, along with your name and several other points of data

that were in Marriott’s database for customers of its Starwood division, to impersonate you

online. They could also use the number to create a more authentic forgery, something that could

be worth thousands of dollars on the black market.”132

            268.   For victims who opt to replace their passports, the multi-step process is time

consuming and costly. First, individuals must report the loss to the U.S. State Department so that

the passport will be invalidated and cannot be used for travel. This requires filling out a Form DS-


129
      https://www.us-passport-service-guide.com/passport-fraud.html (last accessed July 22, 2019).
130
   U.S. Government Accountability Office Report to Congressional Requesters, Pervasive
Passport Fraud Not Identified, but Cases of Potentially Fraudulent and High-Risk Issuances Are
under Review (May 2014), https://www.gao.gov/assets/670/662921.pdf (last accessed July 22,
2019).
131
   L. Hautala, Marriott Breach: What to do when hackers steal your passport number, CNET
(Dec. 3, 2018), https://www.cnet.com/news/marriott-breach-what-to-do-when-hackers-steal-
your-passport-number/ (last accessed July 22, 2019).
132
      Id.


                                                     87
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 104 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 103 of 372



64, which requires an explanation of how the passport was lost or stolen and requires the

submission of the identifying information of the passport-holder including full name, address,

place of birth, and Social Security number, among other personal information.

       269.    Next, the victim must get new passport photos taken, which typically cost $15 or

more at the U.S. Post Office. The applicant then has to travel in-person to a passport acceptance

facility to apply for a new passport. This requires providing a copy of a U.S. birth certificate or

certificate of naturalization or citizenship, a government-issued photo ID, and the new passport

photos. The cost of obtaining a new passport is $140 for a passport book and card, plus an

additional $35 acceptance fee to obtain the passport through an authorized passport acceptance

facility. The applicant must then wait weeks or even months for the new passport to arrive.

       270.    As the result of the wide variety of injuries that can be traced to the Data Breach,

Plaintiffs and class members have and will continue to suffer economic loss and other actual harm

for which they are entitled to damages, including, but not limited to, the following:

       a.      purchasing goods and services they would not have otherwise paid for and/or
               paying more for good and services than they otherwise would have paid, had they
               known the truth about Defendants’ substandard data security practices;

       b.      losing the inherent value of their Personal Information;

       c.      losing the value of the explicit and implicit promises of data security;

       d.      identity theft and fraud resulting from the theft of their Personal Information;

       e.      costs associated with the detection and prevention of identity theft and unauthorized
               use of their financial accounts;

       f.      costs associated with purchasing credit monitoring, credit freezes, and identity theft
               protection services;

       g.      costs associated with replacing passports or addressing passport-related fraud;

       h.      loss of value of reward points accumulated through the purchase of goods or
               services;




                                                88
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 105 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 104 of 372



       i.        unauthorized charges and loss of use of and access to their financial account funds
                 and costs associated with inability to obtain money from their accounts or being
                 limited in the amount of money they were permitted to obtain from their accounts,
                 including missed payments on bills and loans, late charges and fees, and adverse
                 effects on their credit;

       j.        lowered credit scores resulting from credit inquiries following fraudulent activities;

       k.        costs associated with time spent and the loss of productivity or the enjoyment of
                 one’s life from taking time to address and attempt to mitigate and address the actual
                 and future consequences of the Data Breach, including discovering fraudulent
                 charges, cancelling and reissuing cards, purchasing credit monitoring and identity
                 theft protection services, imposing withdrawal and purchase limits on compromised
                 accounts, and the stress, nuisance and annoyance of dealing with the repercussions
                 of the Data Breach; and

       l.        the continued imminent and certainly impending injury flowing from potential
                 fraud and identify theft posed by their Personal Information being in the possession
                 of one or many unauthorized third parties.

       271.      Even in instances where a consumer is reimbursed for a financial loss due to

identity theft or fraud, that does not make that individual whole again as there is typically

significant time and effort associated with seeking reimbursement that is not refunded. The

Department of Justice’s Bureau of Justice Statistics found that identity theft victims “reported

spending an average of about 7 hours clearing up the issues” relating to identity theft or fraud.133

       272.      There may also be a significant time lag between when personal information is

stolen and when it is actually misused. According to the GAO, which conducted a study regarding

data breaches:

       [L]aw enforcement officials told us that in some cases, stolen data may be held for
       up to a year or more before being used to commit identity theft. Further, once stolen
       data have been sold or posted on the Web, fraudulent use of that information may




133
   E. Harrell, U.S. Department of Justice, Victims of Identity Theft, 2014 (revised Nov. 13,
2017), http://www.bjs.gov/content/pub/pdf/vit14.pdf (last accessed July 22, 2019).


                                                  89
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 106 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 105 of 372



       continue for years. As a result, studies that attempt to measure the harm resulting
       from data breaches cannot necessarily rule out all future harm.134

       273.    Plaintiffs and class members place significant value in data security. According to

a recent survey conducted by cyber-security company FireEye, approximately 50% of consumers

consider data security to be a main or important consideration when making purchasing decisions

and nearly the same percentage would be willing to pay more in order to work with a provider that

has better data security. Likewise, 70% of consumers would provide less personal information to

organizations that suffered a data breach.135

       274.    The cost of purchasing a hotel room includes tangible and intangible components,

including things such as the overall cost of the property and employee costs, as well the cost of

providing conveniences like soaps and shampoos. One component of the cost of a hotel room is

the explicit and implicit promises Marriott made to protect its customers’ Personal Information.

Because of the value consumers place on data privacy and security, companies with robust data

security practices can command higher prices than those who do not. Indeed, if consumers did not

value their data security and privacy, companies like Marriott and Starwood would have no reason

to tout their data security efforts to their actual and potential customers.

       275.    Consequently, had consumers known the truth about Defendants’ data security

practices—that they did not adequately protect and store their data—they would not have stayed

at a Marriott Property, purchased products or services at a Marriott Property, and/or would have




134
   U.S. Government Accountability Office Report to Congressional Requesters, Data Breaches
Are Frequent, but Evidence of Resulting Identity Theft Is Limited; However, the Full Extent Is
Unknown (June 2007), http://www.gao.gov/new.items/d07737.pdf (last accessed July 22, 2019).
135
   FireEye, Beyond the Bottom Line: The Real Cost of Data Breaches (May 2016),
https://www.fireeye.com/blog/executive-perspective/2016/05/beyond_the_bottomli.html (last
accessed July 22, 2019).


                                                  90
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 107 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 106 of 372



paid less. As such, Plaintiffs and class members did not receive the benefit of their bargain with

Defendants because they paid for the value of services they expected but did not receive.

                              CLASS ACTION ALLEGATIONS

                                    NATIONWIDE CLASS

       276.    Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4), Plaintiffs

seek certification of the following nationwide class (the “Nationwide Class” or the “Class”

     All natural persons residing in the United States whose Personal Information was
                             compromised in the Data Breach.

       277.    The Nationwide Class asserts claims against Marriott and Starwood for negligence

(Count 1), negligence per se (Count 2), breach of contract (Count 3), breach of implied contract

(Count 4), unjust enrichment (Count 5), declaratory judgment (Count 6), violations of the

Maryland Personal Information Protection Act, Md. Comm. Code §§ 14-3501, et seq., (Count 7);

and violations of the Maryland Consumer Protection Act, Md. Code Ann., Com. Law §§ 13-301,

et seq. (Count 8). The Nationwide Class also asserts claims against Accenture for negligence

(Count 95), and negligence per se (Count 96). All causes of action asserted below are against

Marriott and Starwood except where otherwise indicated.

              STATEWIDE [NAME OF STATE OR TERRITORY] SUBCLASS

       278.    Pursuant to Fed. R. Civ. P. 23(b)(2) and (b)(3), as applicable, and (c)(4), Plaintiffs

seek certification of state-by-state claims in the alternative to the nationwide claims, as well as

statutory claims under state data breach statutes and consumer protection statutes (Counts 9

through 94), on behalf of separate statewide subclasses for each State, the District of Columbia,

Puerto Rico, and the Virgin Islands (the “Statewide Subclasses”), defined as follows:




                                                91
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 108 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 107 of 372



All natural persons residing in [name of state or territory] whose Personal Information was
                             compromised in the Data Breach.

       279.    Excluded from the Nationwide Class and each Statewide Subclass are Marriott and

Accenture, any entity in which Marriott or Accenture has a controlling interest, and Marriott’s and

Accenture’s officers, directors, legal representatives, successors, subsidiaries, and assigns. Also

excluded from the Nationwide Class and each Statewide Subclass are any judicial officer presiding

over this matter, members of their immediate family, and members of their judicial staff.

       280.    Numerosity: Federal Rule of Civil Procedure 23(a)(1). The members of each

Class and Subclass are so numerous and geographically dispersed that individual joinder of all

class members is impracticable. While the exact number of class members is unknown to Plaintiffs

at this time, Marriott has acknowledged that Personal Information of hundreds of millions of its

customers has been compromised. Those individuals’ names and addresses are available from

Marriott’s records, and class members may be notified of the pendency of this action by

recognized, Court-approved notice dissemination methods. Indeed, Marriott has stated that it has

already provided direct notice of the breach to class members. On information and belief, there are

at least thousands of class members in each Statewide Subclass, making joinder of all Statewide

Subclass members impracticable.

       281.    Commonality and Predominance: Federal Rules of Civil Procedure 23(a)(2)

and 23(b)(3). As to the Nationwide Class and each Statewide Subclass, this action involves

common questions of law and fact, which predominate over any questions affecting individual

class members, including, but not limited to, the following:

       a. Whether Marriott knew or should have known that its computer systems were

           vulnerable to attack;




                                                92
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 109 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 108 of 372



 b. Whether Marriott and/or Accenture failed to take adequate and reasonable measures to

    ensure Marriott’s data systems were protected;

 c. Whether Marriott and/or Accenture failed to take available steps to prevent and stop

    the breach from happening;

 d. Whether Marriott failed to disclose the material facts that it did not have adequate

    computer systems and security practices to safeguard its customers’ Personal

    Information;

 e. Whether Marriott failed to provide timely and adequate notice of the data breach;

 f. Whether Marriott and/or Accenture owed a duty to Plaintiffs and class members to

    protect their Personal Information and to provide timely and accurate notice of the data

    breach to Plaintiffs and class members;

 g. Whether Marriott and/or Accenture breached their duties to protect the Personal

    Information of Plaintiffs and class members by failing to provide adequate data security

    and by failing to provide timely and accurate notice to Plaintiffs and class members of

    the data breach;

 h. Whether Marriott and/or Accenture’s conduct, including their failure to act, resulted in

    or was the proximate cause of the breach of Marriott’s systems, resulting in the

    unauthorized access to and/or theft of its customers’ Personal Information;

 i. Whether Marriott has a contractual obligation to use reasonable security measures and

    whether it complied with such contractual obligation;

 j. Whether Marriott’s conduct amounted to violations of state consumer protection

    statutes, and/or state data breach statutes;




                                          93
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 110 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 109 of 372



        k. Whether, as a result of Defendants’ conduct, Plaintiffs and Class and Subclass members

            face a significant threat of harm and/or have already suffered harm, and, if so, the

            appropriate measure of damages to which they are entitled; and

        l. Whether, as a result of Defendants’ conduct, Plaintiffs and Class and Subclass members

            are entitled to injunctive, equitable, declaratory and/or other relief, and, if so, the nature

            of such relief.

        282.    Typicality: Federal Rule of Civil Procedure 23(a)(3). As to the Nationwide Class

and each Statewide Subclass, Plaintiffs’ claims are typical of other class members’ claims because

Plaintiffs and class members were subjected to the same allegedly unlawful conduct and damaged

in the same way.

        283.    Adequacy of Representation: Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate class representatives because their interests do not conflict with the interests

of class members who they seek to represent, Plaintiffs have retained counsel competent and

experienced in complex class action litigation and data breach litigation, and Plaintiffs intend to

prosecute this action vigorously. The class members’ interests will be fairly and adequately

protected by Plaintiffs and their counsel.

        284.    Declaratory and Injunctive Relief: Federal Rule of Civil Procedure 23(b)(2).

The prosecution of separate actions by individual class members would create a risk of inconsistent

or varying adjudications with respect to individual class members that would establish

incompatible standards of conduct for Defendants. Such individual actions would create a risk of

adjudications that would be dispositive of the interests of other class members and impair their

interests. Defendants have acted and/or refused to act on grounds generally applicable to the Class,

making final injunctive relief or corresponding declaratory relief appropriate.




                                                   94
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 111 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 110 of 372



        285.       Superiority: Federal Rule of Civil Procedure 23(b)(3). A class action is superior

to any other available means for the fair and efficient adjudication of this controversy, and no

unusual difficulties are likely to be encountered in the management of this class action. The

damages or other financial detriment suffered by Plaintiffs and class members are relatively small

compared to the burden and expense that would be required to individually litigate their claims

against Defendants, so it would be impracticable for class members to individually seek redress

for Defendants’ wrongful conduct.

                         CHOICE OF LAW FOR NATIONWIDE CLAIMS

        286.       The state laws of one state will likely govern Plaintiffs’ claims.

        287.       First, the principal place of business of Marriott, located in Bethesda, Maryland, is

the “nerve center” of its business activities—the place where its high-level officers direct, control,

and coordinate the corporation’s activities, including its data security functions and major policy,

financial, and legal decisions.

        288.       Alternatively, the former principal place of business of Starwood, Stamford,

Connecticut, was the center of operations of Starwood and its SPG Loyalty Program, and the place

where, on information and belief, its high-level officers directed, controlled, and coordinated the

corporation’s activities, including its data security functions and major policy, financial, and legal

decisions.

        289.       Both Maryland and Connecticut have significant interests in regulating the conduct

of businesses operating within their borders. Those states, which seek to protect the rights and

interests of residents and citizens of the United States against a company headquartered and doing

business in those states, have a greater interest in the nationwide claims of Plaintiffs and class

members than any other state and are most intimately concerned with the claims and outcome of

this litigation.


                                                    95
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 112 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 111 of 372



        290.     Marriott’s response to the Data Breach at issue here, and corporate decisions

surrounding such response, were made from and in Maryland.

        291.     Marriott’s breaches of duty to Plaintiffs and Nationwide Class members emanated

from both Connecticut and Maryland.

        292.     Additional factual analysis is necessary in order to determine which state’s law

should apply to the claims of the class members. Accordingly, it would be inappropriate to

determine choice of law at the pleadings stage of this case. Plaintiffs are therefore pleading

nationwide claims based upon Maryland and Connecticut law in the alternative (or under the law

of the states of each Plaintiff).

        293.     Application of either Maryland or Connecticut law with respect to Plaintiffs’ and

class members’ claims after the completion of a factual inquiry would be neither arbitrary nor

fundamentally unfair because those states have significant contacts and a significant aggregation

of contacts that create a state interest in the claims of Plaintiffs and class members.

        294.     Under choice of law principles applicable to this action, the common law of one of

the states—Maryland or Connecticut—would apply to the nationwide common law claims of all

class members given Maryland’s and Connecticut’s significant interest in regulating the conduct

of businesses operating within their borders, consumer protection laws may be applied to non-

resident consumer plaintiffs upon completion of the factual analysis required for the choice of law

determination.

        295.     To the extent the Court finds that the laws of each Class member’s state apply to

his or her injuries, Plaintiffs previously provided Marriott with notice sufficient to satisfy state

statutory requirements, and sent correspondence to Marriott’s counsel on January 8, 2019,

providing the company with additional information on Plaintiffs’ claim.




                                                 96
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 113 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 112 of 372



                  CLAIMS ON BEHALF OF THE NATIONWIDE CLASS
                      AGAINST MARRIOTT AND STARWOOD

                                          COUNT 1

                                         NEGLIGENCE

   On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs
                                  and the Statewide Subclasses

       296.    Plaintiffs repeat and allege Paragraphs 1-295, as if fully alleged herein.

       297.    Marriott owed a duty to Plaintiffs and class members to exercise reasonable care in

obtaining, retaining, securing, safeguarding, deleting, and protecting their Personal Information in

its possession from being compromised, lost, stolen, accessed, and misused by unauthorized

persons. More specifically, this duty included, among other things: (a) designing, maintaining, and

testing Marriott’s security systems to ensure that Plaintiffs’ and class members’ Personal

Information in Marriott’s possession was adequately secured and protected; (b) implementing

processes that would detect a breach of its security system in a timely manner; (c) timely acting

upon warnings and alerts, including those generated by its own security systems, regarding

intrusions to its networks; and (d) maintaining data security measures consistent with industry

standards.

       298.    Marriott had a common law duty to prevent foreseeable harm to its customers. This

duty existed because Plaintiffs and class members were the foreseeable and probable victims of

any inadequate security practices. In fact, not only was it foreseeable that Plaintiffs and class

members would be harmed by the failure to protect their Personal Information because hackers

routinely attempt to steal such information and use it for nefarious purposes, Marriott knew that it

was more likely than not Plaintiffs and other class members would be harmed.

       299.    Marriott’s duty to use reasonable data security measures also arose under Section

5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45, which prohibits “unfair . . .


                                                97
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 114 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 113 of 372



practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the unfair

practice of failing to use reasonable measures to protect Personal Information by companies such

as Marriott. Various FTC publications and data security breach orders further form the basis of

Marriott’s duty. In addition, individual states have enacted statutes based upon the FTC Act that

also created a duty.

       300.    Marriott also had a duty to safeguard the Personal Information of Plaintiffs and

class members and to promptly notify them of a breach because of state laws and statutes that

require Marriott to reasonably safeguard Personal Information, as detailed herein.

       301.    Timely notification was required, appropriate, and necessary so that, among other

things, Plaintiffs and class members could take appropriate measures to freeze or lock their credit

profiles, cancel current passports and obtain new passports, avoid unauthorized charges to their

credit or debit card accounts, cancel or change usernames and passwords on compromised

accounts, monitor their account information and credit reports for fraudulent activity, contact their

banks or other financial institutions that issue their credit or debit cards, obtain credit monitoring

services, and take other steps to mitigate or ameliorate the damages caused by Marriott’s

misconduct.

       302.    Marriott breached the duties it owed to Plaintiffs and class members described

above and thus was negligent. Marriott breached these duties by, among other things, failing to:

(a) exercise reasonable care and implement adequate security systems, protocols and practices

sufficient to protect the Personal Information of Plaintiffs and class members; (b) detect the breach

while it was ongoing; (c) maintain security systems consistent with industry standards; and (d)

disclose in a timely fashion that Plaintiffs’ and the class members’ Personal Information in

Marriott’s possession had been or was reasonably believed to have been, stolen or compromised.




                                                 98
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 115 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 114 of 372



       303.    But for Marriott’s wrongful and negligent breach of its duties owed to Plaintiffs

and class members, their Personal Information would not have been compromised.

       304.    As a direct and proximate result of Marriott’s negligence, Plaintiffs and class

members have been injured as described herein, and are entitled to damages in an amount to be

proven at trial. Plaintiffs and class members injuries include, but are not limited to, the following:

       a. purchasing goods and services they would not have otherwise paid for and/or paying

           more for good and services than they otherwise would have paid, had they known the

           truth about Marriott’s substandard data security practices;

       b. losing the inherent value of their Personal Information;

       c. losing the value of the explicit and implicit promises of data security;

       d. identity theft and fraud resulting from the theft of their Personal Information;

       e. costs associated with the detection and prevention of identity theft and unauthorized

           use of their financial accounts;

       f. costs associated with purchasing credit monitoring, credit freezes, and identity theft

           protection services;

       g. costs associated with replacing passports or addressing passport-related fraud;

       h. loss of value of reward points accumulated through the purchase of goods or services;

       i. unauthorized charges and loss of use of and access to their financial account funds and

           costs associated with inability to obtain money from their accounts or being limited in

           the amount of money they were permitted to obtain from their accounts, including

           missed payments on bills and loans, late charges and fees, and adverse effects on their

           credit;

       j. lowered credit scores resulting from credit inquiries following fraudulent activities;




                                                 99
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 116 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 115 of 372



       k. costs associated with time spent and the loss of productivity or the enjoyment of one’s

           life from taking time to address and attempt to mitigate and address the actual and

           future consequences of the Data Breach, including discovering fraudulent charges,

           cancelling and reissuing cards, purchasing credit monitoring and identity theft

           protection services, imposing withdrawal and purchase limits on compromised

           accounts, and the stress, nuisance and annoyance of dealing with the repercussions of

           the Data Breach; and

       l. the continued imminent and certainly impending injury flowing from potential fraud

           and identify theft posed by their Personal Information being in the possession of one

           or many unauthorized third parties.

                                          COUNT 2

                                     NEGLIGENCE PER SE

 On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs and
                                   the Statewide Subclasses

       305.    Plaintiffs repeat and allege Paragraphs 1-295, as if fully alleged herein.

       306.    Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, prohibits “unfair

. . . practices in or affecting commerce” including, as interpreted and enforced by the Federal Trade

Commission (“FTC”), the unfair act or practice by companies such as Marriott of failing to use

reasonable measures to protect Personal Information. Various FTC publications and orders also

form the basis of Marriott’s duty.

       307.    Marriott violated Section 5 of the FTC Act (and similar state statutes) by failing to

use reasonable measures to protect Personal Information and not complying with industry

standards. Marriott’s conduct was particularly unreasonable given the nature and amount of




                                                 100
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 117 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 116 of 372



Personal Information it obtained and stored and the foreseeable consequences of a data breach on

its systems.

        308.       Marriott’s violation of Section 5 of the FTC Act (and similar state statutes)

constitutes negligence per se.

        309.       Nationwide Class members are consumers within the class of persons Section 5 of

the FTC Act (and similar state statutes) was intended to protect.

        310.       Moreover, the harm that has occurred is the type of harm the FTC Act (and similar

state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty enforcement

actions against businesses which, as a result of their failure to employ reasonable data security

measures and avoid unfair and deceptive practices, caused the same harm suffered by Plaintiffs

and class members.

        311.       As a direct and proximate result of Marriott’s negligence, Plaintiffs and Class

members have been injured as described herein, and are entitled to damages in an amount to be

proven at trial.

                                              COUNT 3

                                      BREACH OF CONTRACT

 On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs and
                                   the Statewide Subclasses

        312.       Plaintiffs repeat and allege Paragraphs 1-295, as if fully alleged herein.

        313.       Marriott’s Privacy Statement is an agreement between Marriott and individuals

who provided their Personal Information to Marriott, including Plaintiffs and class members.

        314.       Marriott’s Privacy Statement states that individuals are subject to its terms and

conditions when they perform any of the following acts: (1) log onto Marriott’s website; (2) use

Marriott’s software applications; (3) access Marriott’s social media pages; (4) receive e-mail



                                                    101
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 118 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 117 of 372



communications from Marriott that link to the Privacy Statement; and (5) “when you visit or stay

as a guest at one of our properties, or through other offline interactions.” Marriott’s Privacy

Statement provides that: “Collectively, we refer to the Websites, the Apps and our Social Media

Pages, as the ‘Online Services’ and, together with offline channels, the ‘Services.’ By using the

Services, you agree to the terms and conditions of this Privacy Statement.” (emphasis added).

       315.    Likewise, the terms and conditions governing the Marriott Rewards Program state

that: “By opening a Membership Rewards Program account … You consent to the Company’s

processing of data that is personal to You, and disclosure of such data to third parties, in accordance

with the Company’s privacy statement.”

       316.    Plaintiffs and class members provided their Personal Information to Marriott when

they, among other things, used Marriott’s services, enrolled in Marriott’s Reward Program,

purchased products and services from Marriott, and/or booked reservations at a Marriott Property

via offline and online channels. Consequently, Plaintiffs and class members who transacted with

Marriott manifested their willingness to enter into a bargain with Marriott and intention to assent

to the terms of the Privacy Statement by providing their Personal Information to Marriott.

       317.    Conversely, Marriott, in collecting Plaintiffs’ and class members’ Personal

Information, manifested its intent to adhere to its obligations under the Privacy Statement,

including using “reasonable organizational, technical and administrative measures to protect [its

customers’] Personal Data.”

       318.    Likewise, Starwood’s online Privacy Statement dated October 14, 2014 is an

agreement between Starwood and individuals who provided their Personal Information to

Starwood, including Plaintiffs and class members.




                                                 102
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 119 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 118 of 372



        319.    Starwood’s Privacy Statement provides that Starwood collects individuals’

Personal Information when they, among other things: (1) make reservations or submit information

requests to Starwood; (2) purchase products or services from Starwood; (3) register for Starwood

program membership; and (4) respond to communications from Starwood.

        320.    Starwood’s Privacy Statement also sets forth Starwood’s obligations to protect the

customer information it collects, including that “Starwood recognizes the importance of

information security, and is constantly reviewing and enhancing our technical, physical, and

logical security rules and procedures. All Starwood owned web sites and servers have security

measures in place to help protect your PII against accidental, loss, misuse, unlawful or

unauthorized access, disclosure, or alteration while under our control.”

        321.    Starwood’s Privacy Statement provides a detailed list of specific groups with which

it will share its customers’ Personal Information and under what circumstances. It also promises

that it “safeguard[s] your information using appropriate administrative, procedural and technical

safeguards, including password controls, ‘firewalls’ and the use of up to 256-bit encryption based

on a Class 3 Digital Certificate issued by VeriSign, Inc. This allows for the use of Secure Sockets

Layer (SSL), an encryption method used to help protect your data from interception and hacking

while in transit.”

        322.    Likewise, the terms and conditions governing the SPG Program state that: “By

becoming a member of the SPG Program (an ‘SPG Member’) and receiving and redeeming

benefits of the SPG Program including, without limitation, Starpoints®, each SPG Member agrees

that he/she has ... provided consent for Starwood, the SPG Participating Hotels and their authorized

third party agents to process data that is personal to him/her, and to disclose such data to third

parties, in accordance with Starwood’s Privacy Statement.”




                                                103
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 120 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 119 of 372



       323.    Plaintiffs and class members provided their Personal Information to Starwood when

they, among other things, used Starwood’s services, enrolled in the SPG Program, purchased

products and services from Starwood, and/or booked reservations at a Starwood property via

offline and online channels. Consequently, Plaintiffs and class members who transacted with

Starwood manifested their willingness to enter into a bargain with Starwood and intention to assent

to the terms of the Privacy Statement by providing their Personal Information to Starwood.

       324.    Conversely, Starwood, in collecting Plaintiffs’ and class members’ Personal

Information, manifested its intent to adhere to its obligations under the Privacy Statement,

including “hav[ing] security measures in place to help protect [customers’] PII against accidental,

loss, misuse, unlawful or unauthorized access, disclosure, or alteration while under [Starwood’s]

control.”

       325.    Plaintiffs and class members on the one hand and Marriott and Starwood on the

other formed contracts when Plaintiffs and class members provided Personal Information to

Marriott and Starwood subject to their Privacy Statements.

       326.    Plaintiffs and class members fully performed their obligations under the contracts

with Marriott and Starwood.

       327.    Marriott and Starwood breached their agreements with Plaintiffs and class members

by failing to protect their Personal Information. Specifically, Marriott and Starwood (1) failed to

use reasonable organizational, technical, procedural, and administrative measures to protect that

information; and (2) disclosed that information to unauthorized third parties, in violation of their

agreements.




                                                104
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 121 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 120 of 372



       328.    As a direct and proximate result of these breaches of contract, Plaintiffs and class

members sustained actual losses and damages as described in detail above, including that they did

not get the benefit of the bargain for which they paid.

                                           COUNT 4

                             BREACH OF IMPLIED CONTRACT

 On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs and
                                   the Statewide Subclasses

       329.    Plaintiffs repeat and allege Paragraphs 1-295, as if fully alleged herein, and assert

this claim in the alternative to their breach of contract claim to the extent necessary.

       330.    Plaintiffs and class members also entered into an implied contract with Marriott

when they obtained services from Marriott, or otherwise provided Personal Information to

Marriott.

       331.    As part of these transactions, Marriott agreed to safeguard and protect the Personal

Information of Plaintiffs and class members and to timely and accurately notify them if their

Personal Information was breached or compromised.

       332.    Plaintiffs and class members entered into the implied contracts with the reasonable

expectation that Marriott’s data security practices and policies were reasonable and consistent with

industry standards. Plaintiffs and class members believed that Marriott would use part of the

monies paid to Marriott under the implied contracts to fund adequate and reasonable data security

practices.

       333.    Plaintiffs and class members would not have provided and entrusted their Personal

Information to Marriott or would have paid less for Marriott’s services in the absence of the

implied contract or implied terms between them and Marriott. The safeguarding of the Personal




                                                 105
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 122 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 121 of 372



Information of Plaintiffs and class members and prompt and sufficient notification of a breach was

critical to realize the intent of the parties.

        334.    Plaintiffs and class members fully performed their obligations under the implied

contracts with Marriott.

        335.    Marriott breached its implied contracts with Plaintiffs and class members to protect

their Personal Information when it (1) failed to have security protocols and measures in place to

protect that information; (2) disclosed that information to unauthorized third parties; and (3) failed

to provide timely and accurate notice that their Personal Information was compromised as a result

of the data breach.

        336.    As a direct and proximate result of Marriott’s breaches of implied contract,

Plaintiffs and class members sustained actual losses and damages as described in detail above,

including that they did not get the benefit of the bargain for which they paid.

                                                 COUNT 5

                                      UNJUST ENRICHMENT

 On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs and
                                   the Statewide Subclasses

        337.    Plaintiffs repeat and allege Paragraphs 1-295, as if fully alleged herein, and assert

this claim in the alternative to their breach of contract claims to the extent necessary.

        338.    Plaintiffs and class members have an interest, both equitable and legal, in the

Personal Information about them that was conferred upon, collected by, and maintained by

Marriott and that was ultimately stolen in the Data Breach.

        339.    Marriott was benefitted by the conferral upon it of the Personal Information

pertaining to Plaintiffs and class members and by its ability to retain and use that information.

Marriott understood that it was in fact so benefitted.



                                                    106
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 123 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 122 of 372



       340.    Marriott also understood and appreciated that the Personal Information pertaining

to Plaintiffs and class members was private and confidential and its value depended upon Marriott

maintaining the privacy and confidentiality of that Personal Information.

       341.    But for Marriott’s willingness and commitment to maintain its privacy and

confidentiality, that Personal Information would not have been transferred to and entrusted with

Marriott. Further, if Marriott had disclosed that its data security measures were inadequate,

Marriott would not have been permitted to continue in operation by regulators, its shareholders,

and its customers.

       342.    As a result of Marriott’s wrongful conduct as alleged in this Complaint (including,

among things, its knowing failure to employ adequate data security measures, its continued

maintenance and use of the Personal Information belonging to Plaintiffs and class members

without having adequate data security measures, and its other conduct facilitating the theft of that

Personal Information), Marriott has been unjustly enriched at the expense of, and to the detriment

of, Plaintiffs and class members. Marriott continues to benefit and profit from its retention and use

of the Personal Information while its value to Plaintiffs and class members has been diminished.

       343.    Marriott’s unjust enrichment is traceable to, and resulted directly and proximately

from, the conduct alleged herein, including the compiling and use of Plaintiffs’ and class members’

Personal Information, while at the same time failing to maintain that information secure from

intrusion and theft by hackers and identity thieves.

       344.    Under the common law doctrine of unjust enrichment, it is inequitable for Marriott

to be permitted to retain the benefits it received, and is still receiving, without justification, from

Plaintiffs and class members in an unfair and unconscionable manner. Marriott’s retention of such

benefits under circumstances making it inequitable to do so constitutes unjust enrichment.




                                                 107
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 124 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 123 of 372



       345.    The benefit conferred upon, received, and enjoyed by Marriott was not conferred

officiously or gratuitously, and it would be inequitable and unjust for Marriott to retain the benefit.

       346.    Marriott is therefore liable to Plaintiffs and class members for restitution in the

amount of the benefit conferred on Marriott as a result of its wrongful conduct, including

specifically the value to Marriott of the Personal Information that was stolen in the Data Breach

and the profits Marriott is receiving from the use of that information.

                                           COUNT 6

                                 DECLARATORY JUDGMENT

                         On Behalf of Plaintiffs and the Nationwide Class

       347.    Plaintiffs repeat and allege Paragraphs 1-295, as if fully alleged herein.

       348.    Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

that are tortious and violate the terms of the federal and state statutes described in this Complaint.

       349.    An actual controversy has arisen in the wake of the Marriott data breach regarding

its present and prospective common law and other duties to reasonably safeguard its customers’

Personal Information and whether Marriott is currently maintaining data security measures

adequate to protect Plaintiffs and Class members from further data breaches that compromise their

Personal Information. Plaintiffs allege that Marriott’s data security measures remain inadequate.

Marriott denies these allegations. Furthermore, Plaintiffs continue to suffer injury as a result of the

compromise of their Personal Information and remain at imminent risk that further compromises

of their Personal Information will occur in the future.

       350.    Pursuant to its authority under the Declaratory Judgment Act, this Court should

enter a judgment declaring, among other things, the following:


                                                 108
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 125 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 124 of 372



       a. Marriott continues to owe a legal duty to secure consumers’ Personal Information and

           to timely notify consumers of a data breach under the common law, Section 5 of the

           FTC Act, and various state statutes;

       b. Marriott continues to breach this legal duty by failing to employ reasonable measures

           to secure consumers’ Personal Information.

       351.    The Court also should issue corresponding prospective injunctive relief requiring

Marriott to employ adequate security protocols consistent with law and industry standards to

protect consumers’ Personal Information.

       352.    If an injunction is not issued, Plaintiffs and class members will suffer irreparable

injury, and lack an adequate legal remedy, in the event of another data breach at Marriott. The risk

of another such breach is real, immediate, and substantial. If another breach at Marriott occurs,

Plaintiffs and class members will not have an adequate remedy at law because many of the

resulting injuries are not readily quantified and they will be forced to bring multiple lawsuits to

rectify the same conduct.

       353.    The hardship to Plaintiffs and class members if an injunction does not issue exceeds

the hardship to Marriott if an injunction is issued. Among other things, if another massive data

breach occurs at Marriott, Plaintiff and class members will likely be subjected to fraud, identify

theft, and other harms described herein. On the other hand, the cost to Marriott of complying with

an injunction by employing reasonable prospective data security measures is relatively minimal,

and Marriott has a pre-existing legal obligation to employ such measures.

       354.    Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another data breach at Marriott,




                                                109
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 126 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 125 of 372



thus eliminating the additional injuries that would result to Plaintiffs and the millions of consumers

whose Personal Information would be further compromised.

                                           COUNT 7

              MARYLAND PERSONAL INFORMATION PROTECTION ACT,

                               Md. Comm. Code §§ 14-3501, et seq.

 On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs and
                                the Statewide Maryland Subclass

       355.    The Maryland Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Nationwide Class, or alternatively, on behalf of the Maryland

Subclass, repeats and alleges Paragraphs 1-295, as if fully alleged herein.

       356.    Under Md. Comm. Code § 14-3503(a), “[t]o protect Personal Information from

unauthorized access, use, modification, or disclosure, a business that owns or licenses Personal

Information of an individual residing in the State shall implement and maintain reasonable security

procedures and practices that are appropriate to the nature of Personal Information owned or

licensed and the nature and size of the business and its operations.”

       357.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Md. Comm. Code §§ 14-3501(b)(1) and (2).

       358.    Plaintiff and class members are “individuals” and “customers” as defined and

covered by Md. Comm. Code §§ 14-3502(a) and 14-3503.

       359.    Plaintiff’s and class members’ Personal Information includes Personal Information

as covered under Md. Comm. Code § 14-3501(d).

       360.    Marriott did not maintain reasonable security procedures and practices appropriate

to the nature of the Personal Information owned or licensed and the nature and size of its business

and operations in violation of Md. Comm. Code § 14-3503.



                                                 110
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 127 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 126 of 372



         361.   The Data Breach was a “breach of the security of a system” as defined by Md.

Comm. Code § 14-3504(1).

         362.   Under Md. Comm. Code § 14-3504(b)(1), “[a] business that owns or licenses

computerized data that includes Personal Information of an individual residing in the State, when

it discovers or is notified of a breach of the security system, shall conduct in good faith a reasonable

and prompt investigation to determine the likelihood that Personal Information of the individual

has been or will be misused as a result of the breach.”

         363.   Under Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2), “[i]f, after the

investigation is concluded, the business determines that misuse of the individual’s Personal

Information has occurred or is reasonably likely to occur as a result of a breach of the security

system, the business shall notify the individual of the breach” and that notification “shall be given

as soon as reasonably practical after the business discovers or is notified of the breach of a security

system.”

         364.   Because Marriott discovered a security breach and had notice of a security breach,

Marriott had an obligation to disclose the Data Breach in a timely and accurate fashion as mandated

by Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

         365.   By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Md. Comm. Code §§ 14-3504(b)(2) and 14-3504(c)(2).

         366.   As a direct and proximate result of Marriott’s violations of Md. Comm. Code §§

14-3504(b)(2) and 14-3504(c)(2), Plaintiff and class members suffered damages, as described

above.

         367.   Pursuant to Md. Comm. Code § 14-3508, Marriott’s violations of Md. Comm. Code

§§ 14-3504(b)(2) and 14-3504(c)(2) are unfair or deceptive trade practices within the meaning of




                                                  111
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 128 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 127 of 372



the Maryland Consumer Protection Act, 13 Md. Comm. Code §§ 13-101 et seq. and subject to the

enforcement and penalty provisions contained within the Maryland Consumer Protection Act.

       368.    Plaintiff and class members seek relief under Md. Comm. Code §13-408, including

actual damages and attorney’s fees.

                                          COUNT 8

                      MARYLAND CONSUMER PROTECTION ACT,

                          Md. Code Ann., Com. Law §§ 13-301, et seq.

 On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs and
                                the Statewide Maryland Subclass

       369.    The Maryland Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Nationwide Class, or alternatively, the Maryland Subclass,

repeats and alleges Paragraphs 1-295, as if fully alleged herein.

       370.    Marriott is a person as defined by Md. Code, Com Law § 13-101(h).

       371.    Marriott’s conduct as alleged herein related to “sales,” “offers for sale,” or

“bailment” as defined by Md. Code, Com. Law § 13-101(i) and § 13-303.

       372.    Nationwide Class members are “consumers” as defined by Md. Code, Com. Law §

13-101(c).

       373.    Marriott advertises, offers, or sell “consumer goods” or “consumer services” as

defined by Md. Code, Com. Law § 13-101(d).

       374.    Marriott advertised, offered, or sold goods or services in Maryland and engaged in

trade or commerce directly or indirectly affecting the people of Maryland.

       375.    Marriott engaged in unfair and deceptive trade practices, in violation of Md. Code,

Com. Law § 13-301, including:




                                                112
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 129 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 128 of 372



       c. False or misleading oral or written representations that have the capacity, tendency, or

           effect of deceiving or misleading consumers;

       d. Representing that consumer goods or services have a characteristic that they do not

           have;

       e. Representing that consumer goods or services are of a particular standard, quality, or

           grade that they are not;

       f. Failing to state a material fact where the failure deceives or tends to deceive;

       g. Advertising or offering consumer goods or services without intent to sell, lease, or rent

           them as advertised or offered;

       h. Deception, fraud, false pretense, false premise, misrepresentation, or knowing

           concealment, suppression, or omission of any material fact with the intent that a

           consumer rely on the same in connection with the promotion or sale of consumer goods

           or services or the subsequent performance with respect to an agreement, sale lease or

           rental.

       376.    Marriott engaged in these unfair and deceptive trade practices in connection with

offering for sale or selling consumer goods or services in violation of Md. Code, Com Law § 13-

303, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and class members’ Personal Information, which was a direct and proximate

           cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following




                                               113
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 130 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 129 of 372



           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and class members’ Personal Information, including duties imposed

           by the FTC Act, 15 U.S.C. § 45, and the Maryland Personal Information Protection

           Act, Md. Code, Com. Law § 14-3503, which was a direct and proximate cause of the

           Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           class members’ Personal Information, including by implementing and maintaining

           reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and class members’ Personal Information,

           including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Maryland Personal

           Information Protection Act, Md. Code, Com. Law § 14-3503;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and class members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           class members’ Personal Information, including duties imposed by the FTC Act, 15

           U.S.C. § 45, and the Maryland Personal Information Protection Act, Md. Code, Com.

           Law § 14-3503.

       377.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect




                                               114
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 131 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 130 of 372



the confidentiality of consumers’ Personal Information. Marriott’s misrepresentations and

omissions would have been important to a significant number of consumers in making financial

decisions.

       378.    Marriott intended to mislead Plaintiff and class members and induce them to rely

on its misrepresentations and omissions.

       379.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the class members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       380.    Marriott acted intentionally, knowingly, and maliciously to violate Maryland’s

Consumer Protection Act, and recklessly disregarded Plaintiff and class members’ rights.

Marriott’s past data breaches and breaches within the hospitality industry put it on notice that its

security and privacy protections were inadequate.

       381.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations




                                                115
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 132 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 131 of 372



alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       382.     Plaintiff and class members seek all monetary and non-monetary relief allowed by

law, including damages, restitution, disgorgement, injunctive relief, and attorneys’ fees and costs.

                   CLAIMS ON BEHALF OF THE ALABAMA SUBCLASS

                                            COUNT 9

                     ALABAMA DECEPTIVE TRADE PRACTICES ACT,

                                     Ala. Code §§ 8-19-1, et seq.

       383.     The Alabama Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Alabama Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       384.     Marriott is a “person” as defined by Ala. Code § 8-19-3(5).

       385.     Plaintiff and Alabama Subclass members are “consumers” as defined by Ala. Code

§ 8-19-3(2).

       386.     Plaintiff sent pre-suit notice pursuant to Ala. Code § 8-19-10(e) on January 8, 2019.

       387.     Marriott advertised, offered, or sold goods or services in Alabama, and engaged in

trade or commerce directly or indirectly affecting the people of Alabama.

       388.     Marriott engaged in deceptive acts and practices in the conduct of trade or

commerce, in violation of the Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-5,

including:

       a. Representing that goods or services have sponsorship, approval, characteristics,

             ingredients, uses, benefits, or qualities that they do not have;


                                                  116
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 133 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 132 of 372



 b. Representing that goods or services are of a particular standard, quality, or grade, or

    that goods are of a particular style or model, if they are of another; and

 c. Engaging in any other unconscionable, false, misleading, or deceptive act or practice

    in the conduct of trade or commerce, including acts and practices that would violate

    Section 5(a)(1) of the FTC Act, as interpreted by the FTC and federal courts.

 389.   Marriott’s deceptive acts and practices include:

 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Alabama Subclass members’ Personal Information, which was a direct

    and proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Alabama Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

    cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Alabama Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and Alabama Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;




                                         117
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 134 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 133 of 372



       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Alabama Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Alabama Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       390.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       391.    Marriott intended to mislead Plaintiff and Alabama Subclass members and induce

them to rely on its misrepresentations and omissions.

       392.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Alabama Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       393.    Marriott acted intentionally, knowingly, and maliciously to violate the Alabama

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Alabama Subclass




                                               118
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 135 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 134 of 372



members’ rights. Marriott’s past data breaches and breaches within the hospitality industry put it

on notice that its security and privacy protections were inadequate.

          394.   As a direct and proximate result of Marriott’s deceptive acts and practices, Plaintiff

and Alabama Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including loss of the

benefit of their bargain with Marriott as they would not have paid Marriott for goods and services

or would have paid less for such goods and services but for Marriott’s violations alleged herein;

losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and

money spent cancelling and replacing passports; loss of value of their Personal Information; and

an increased, imminent risk of fraud and identity theft.

          395.   Marriott’s deceptive acts and practices caused substantial injury to Plaintiff and

Alabama Subclass members, which they could not reasonably avoid, and which outweighed any

benefits to consumers or to competition.

          396.   Plaintiff and the Alabama Subclass seek all monetary and non-monetary relief

allowed by law, including the greater of (a) actual damages or (b) statutory damages of $100; treble

damages; restitution; injunctive relief; attorneys’ fees, costs, and any other relief that is just and

proper.




                                                  119
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 136 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 135 of 372



                     CLAIMS ON BEHALF OF THE ALASKA SUBCLASS

                                            COUNT 10

                       PERSONAL INFORMATION PROTECTION ACT,

                                   Alaska Stat. §§ 45.48.010, et seq.

       397.       The Alaska Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Alaska Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       398.       Marriott is a business that owns or licenses Personal Information as defined by

Alaska Stat. § 45.48.090(7). As such a business, it is a Covered Person as defined in Alaska Stat.

§ 45.48.010(a).

       399.       Plaintiff and Alaska Subclass members’ Personal Information includes Personal

Information as covered under Alaska Stat. § 45.48.010(a).

       400.       Marriott is required to accurately notify Plaintiff and Alaska Subclass members if

it becomes aware of a breach of its data security system in the most expeditious time possible and

without unreasonable delay under Alaska Stat. § 45.48.010(b).

       401.       Marriott is similarly required to determine the scope of the breach and restore the

reasonable integrity of the information system under Alaska Stat. § 45.48.010(b).

       402.       Because Marriott was aware of a breach of its security system, Marriott had an

obligation to disclose the data breach in a timely and accurate fashion as mandated by Alaska Stat.

§ 45.48.010(b).

       403.       By failing to disclose the Data Breach in a timely and accurate manner Marriott

violated Alaska Stat. § 45.48.010(b).

       404.       Pursuant to Alaska Stat. § 45.48.080(b), a violation of Alaska Stat. § 45.48.010(b)

is an unfair or deceptive act or practice under the Alaska Consumer Protection Act.


                                                  120
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 137 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 136 of 372



       405.       As a direct and proximate result of Marriott’s violations of Alaska Stat. §

45.48.010(b), Plaintiff and Alaska Subclass members suffered damages, as described above.

       406.       Plaintiff and Alaska Subclass members seek relief measured as the greater of (a)

each unlawful act, (b) three times actual damages in an amount to be determined at trial, or (c)

statutory damages in the amount of $500 for Plaintiff and each Alaska Subclass Member;

reasonable attorneys’ fees; and any other just and proper relief available under Alaska Stat. §

45.48.080(b)(2) and Alaska Stat. § 45.50.531.

                                             COUNT 11

                           ALASKA CONSUMER PROTECTION ACT,

                                   Alaska Stat. §§ 45.50.471, et seq.

       407.       The Alaska Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Alaska Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       408.       Marriott advertised, offered, or sold goods or services in Alaska and engaged in

trade or commerce directly or indirectly affecting the people of Alaska.

       409.       Alaska Subclass members are “consumers” as defined by Alaska Stat. §

45.50.561(4).

       410.       Marriott engaged in unfair or deceptive acts and practices in the conduct of trade or

commerce, in violation Alaska Stat. § 45.50.471, including:

       a. Representing that goods or services have sponsorship, approval, characteristics,

           ingredients, uses, benefits, or qualities that they do not have;

       b. Representing that goods or services are of a particular standard, quality, or grade, when

           they are of another;

       c. Advertising goods or services with intent not to sell them as advertised;


                                                  121
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 138 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 137 of 372



 d. Engaging in any other conduct creating a likelihood of confusion or of

    misunderstanding and which misleads, deceives, or damages a buyer in connection with

    the sale or advertisements of its goods or services; and

 e. Using or employing deception, fraud, false pretense, false promise, misrepresentation,

    or knowingly concealing, suppressing, or omitting a material fact with intent that others

    rely upon the concealment, suppression, or omission in connection with the sale or

    advertisement of its goods or services whether or not a person was in fact misled,

    deceived, or damaged.

 411.   Marriott’s unfair and deceptive acts and practices include:

 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Alaska Subclass members’ Personal Information, which was a direct and

    proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Alaska Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

    cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Alaska Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;




                                         122
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 139 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 138 of 372



       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Alaska Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Alaska Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Alaska Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45.

       412.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       413.    Marriott intended to mislead Plaintiff and Alaska Subclass members and induce

them to rely on its misrepresentations and omissions.

       414.    Marriott acted intentionally, knowingly, and maliciously to violate Alaska’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Alaska Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       415.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations




                                               123
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 140 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 139 of 372



alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       416.    Plaintiff and the Alaska Subclass seek all monetary and non-monetary relief

allowed by law, including the greater of (a) three times their actual damages or (b) statutory

damages in the amount of $500; punitive damages; reasonable attorneys’ fees and costs; injunctive

relief; and any other relief that is necessary and proper.

                   CLAIMS ON BEHALF OF THE ARIZONA SUBCLASS

                                           COUNT 12

                            ARIZONA CONSUMER FRAUD ACT,

                                     A.R.S. §§ 44-1521, et seq.

       417.    The Arizona Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Arizona Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       418.    Marriott is a “person” as defined by A.R.S. § 44-1521(6).

       419.    Marriott advertised, offered, or sold goods or services in Arizona and engaged in

trade or commerce directly or indirectly affecting the people of Arizona.

       420.    Marriott engaged in deceptive and unfair acts and practices, misrepresentation, and

the concealment, suppression, and omission of material facts affecting the people of Arizona in

connection with the sale and advertisement of “merchandise” (as defined in Arizona Consumer

Fraud Act, A.R.S. § 44-1521(5)) in violation of A.R.S. § 44-1522(A), including:




                                                 124
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 141 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 140 of 372



 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Arizona Subclass members’ Personal Information, which was a direct and

    proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Arizona Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

    cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Arizona Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and Arizona Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

    adequately secure Plaintiff and Arizona Subclass members’ Personal Information; and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of Plaintiff and

    Arizona Subclass members’ Personal Information, including duties imposed by the

    FTC Act, 15 U.S.C. § 45.




                                         125
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 142 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 141 of 372



       421.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       422.    Marriott intended to mislead Plaintiff and Arizona Subclass members and induce

them to rely on its misrepresentations and omissions.

       423.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Arizona Subclass members acted reasonably in relying

on Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       424.    Marriott acted intentionally, knowingly, and maliciously to violate Arizona’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and Arizona Subclass members’ rights.

Marriott’s past data breaches and breaches within the hospitality industry put it on notice that its

security and privacy protections were inadequate.

       425.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations




                                                126
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 143 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 142 of 372



alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       426.    Plaintiff and Arizona Subclass members seek all monetary and non-monetary relief

allowed by law, including compensatory damages; restitution; disgorgement; punitive damages;

injunctive relief; and reasonable attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE ARKANSAS SUBCLASS

                                          COUNT 13

                   ARKANSAS DECEPTIVE TRADE PRACTICES ACT,

                                    A.C.A. §§ 4-88-101, et seq.

       427.    The Arkansas Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Arkansas Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       428.    Marriott is a “person” as defined by A.C.A. § 4-88-102(5).

       429.    Marriott’s products and services are “goods” and “services” as defined by A.C.A.

§§ 4-88-102(4) and (7).

       430.    Marriott advertised, offered, or sold goods or services in Arkansas and engaged in

trade or commerce directly or indirectly affecting the people of Arkansas.

       431.    The Arkansas Deceptive Trade Practices Act (“ADTPA”), A.C.A. §§ 4-88-101, et

seq., prohibits unfair, deceptive, false, and unconscionable trade practices.

       432.    Marriott engaged in acts of deception and false pretense in connection with the sale

and advertisement of services in violation of A.C.A. § 4-88-1-8(1) and concealment, suppression

and omission of material facts, with intent that others rely upon the concealment, suppression or


                                                127
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 144 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 143 of 372



omission in violation of A.C.A. § 4-88-1-8(2), and engaged in the following deceptive and

unconscionable trade practices defined in A.C.A. § 4-88-107:

       a. Knowingly making a false representation as to the characteristics, ingredients, uses,

          benefits, alterations, source, sponsorship, approval, or certification of goods or services

          and as to goods being of a particular standard, quality, grade, style, or model;

       b. Advertising goods or services with the intent not to sell them as advertised;

       c. The employment of bait-and-switch advertising consistently of an attractive but

          insincere offer to sell a product or service which the seller in truth does not intend or

          desire to sell, as evidenced by acts demonstrating an intent not to sell the advertised

          product or services;

       d. Knowingly taking advantage of a consumer who is reasonably unable to protect his or

          her interest because of ignorance; and

       e. Engaging in other unconscionable, false, or deceptive acts and practices in business,

          commerce, or trade.

       433.   Marriott’s unconscionable, false, and deceptive acts and practices include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

          Plaintiff and Arkansas Subclass members’ Personal Information, which was a direct

          and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

          and privacy risks, and adequately improve security and privacy measures following

          previous cybersecurity incidents, which was a direct and proximate cause of the Data

          Breach;




                                               128
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 145 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 144 of 372



       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Arkansas Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, and the Arkansas Personal Information

           Protection Act, A.C.A. § 4-110-104(b), which was a direct and proximate cause of the

           Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Arkansas Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Arkansas Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and the

           Arkansas Personal Information Protection Act, A.C.A. § 4-110-104(b);

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Arkansas Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Arkansas Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45, and the Arkansas Personal Information Protection Act,

           A.C.A. § 4-110-104(b).

       434.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.




                                               129
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 146 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 145 of 372



       435.    Marriott intended to mislead Plaintiff and Arkansas Subclass members and induce

them to rely on its misrepresentations and omissions.

       436.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Plaintiff and the Arkansas Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       437.    Marriott acted intentionally, knowingly, and maliciously to violate Arkansas’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Arkansas Subclass

members’ rights. Marriott’s past data breaches and breaches within the hospitality industry put it

on notice that its security and privacy protections were inadequate.

       438.    As a direct and proximate result of Marriott’s unconscionable, unfair, and deceptive

acts or practices and Plaintiff and Arkansas Subclass members’ reliance thereon, Plaintiff and

Arkansas Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including loss of the benefit of

their bargain with Marriott as they would not have paid Marriott for goods and services or would

have paid less for such goods and services but for Marriott’s violations alleged herein; losses from

fraud and identity theft; costs for credit monitoring and identity protection services; time and

expenses related to monitoring their financial accounts for fraudulent activity; time and money




                                                130
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 147 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 146 of 372



spent cancelling and replacing passports; loss of value of their Personal Information; and an

increased, imminent risk of fraud and identity theft.

        439.    Plaintiff and the Arkansas Subclass members seek all monetary and non-monetary

relief allowed by law, including actual financial losses; restitution; injunctive relief; and reasonable

attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE CALIFORNIA SUBCLASS

                                            COUNT 14

                         CALIFORNIA CUSTOMER RECORDS ACT,

                                 Cal. Civ. Code §§ 1798.80, et seq.

        440.    The California Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the California Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

        441.    “[T]o ensure that Personal Information about California residents is protected,” the

California legislature enacted Cal. Civ. Code § 1798.81.5, which requires that any business that

“owns, licenses, or maintains Personal Information about a California resident shall implement

and maintain reasonable security procedures and practices appropriate to the nature of the

information, to protect the Personal Information from unauthorized access, destruction, use,

modification, or disclosure.”

        442.    Marriott is a business that owns, maintains, and licenses Personal Information,

within the meaning of Cal. Civ. Code § 1798.81.5, about Plaintiff and California Subclass

members.

        443.    Businesses that own or license computerized data that includes Personal

Information are required to notify California residents when their Personal Information has been

acquired (or is reasonably believed to have been acquired) by unauthorized persons in a data


                                                  131
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 148 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 147 of 372



security breach “in the most expedient time possible and without unreasonable delay.” Cal. Civ.

Code § 1798.82. Among other requirements, the security breach notification must include “the

types of Personal Information that were or are reasonably believed to have been the subject of the

breach.” Cal. Civ. Code § 1798.82.

         444.   Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Cal. Civ. Code § 1798.82.

         445.   Plaintiff and California Subclass members’ Personal Information includes Personal

Information as covered by Cal. Civ. Code § 1798.82.

         446.   Because Marriott reasonably believed that Plaintiff’s and California Subclass

members’ Personal Information was acquired by unauthorized persons during the Data Breach,

Marriott had an obligation to disclose the Data Breach in a timely and accurate fashion as mandated

by Cal. Civ. Code § 1798.82.

         447.   By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Cal. Civ. Code § 1798.82.

         448.   As a direct and proximate result of Marriott’s violations of the Cal. Civ. Code §§

1798.81.5 and 1798.82, Plaintiff and California Subclass members suffered damages, as described

above.

         449.   Plaintiff and California Subclass members seek relief under Cal. Civ. Code §

1798.84, including actual damages and injunctive relief.




                                               132
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 149 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 148 of 372



                                          COUNT 15

                        CALIFORNIA UNFAIR COMPETITION LAW,

                            Cal. Bus. & Prof. Code §§ 17200, et seq.

       450.    The California Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the California Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       451.    Marriott is a “person” as defined by Cal. Bus. & Prof. Code §17201.

       452.    Marriott violated Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”) by engaging

in unlawful, unfair, and deceptive business acts and practices.

       453.    Marriott’s “unfair” acts and practices include:

       a. Marriott failed to implement and maintain reasonable security measures to protect

           Plaintiff and California Subclass members’ Personal Information from unauthorized

           disclosure, release, data breaches, and theft, which was a direct and proximate cause of

           the Data Breach. Marriott failed to identify foreseeable security risks, remediate

           identified security risks, and adequately improve security following previous

           cybersecurity incidents.




                                             This conduct, with little if any utility, is unfair when

           weighed against the harm to Plaintiff and the California Subclass, whose Personal

           Information has been compromised.


                                                133
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 150 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 149 of 372



       b. Marriott’s failure to implement and maintain reasonable security measures also was

          contrary to legislatively-declared public policy that seeks to protect consumers’ data

          and ensure that entities that are trusted with it use appropriate security measures. These

          policies are reflected in laws, including the FTC Act, 15 U.S.C. § 45, and California’s

          Consumer Records Act, Cal. Civ. Code § 1798.81.5.

       c. Marriott’s failure to implement and maintain reasonable security measures also lead to

          substantial consumer injuries, as described above, that are not outweighed by any

          countervailing benefits to consumers or competition. Moreover, because consumers

          could not know of Marriott’s inadequate security, consumers could not have reasonably

          avoided the harms that Marriott caused.

       d. Engaging in unlawful business practices by violating Cal. Civ. Code § 1798.82.

       454.   Marriott has engaged in “unlawful” business practices by violating multiple laws,

including California’s Consumer Records Act, Cal. Civ. Code §§ 1798.81.5 (requiring reasonable

data security measures) and 1798.82 (requiring timely breach notification), California’s

Consumers Legal Remedies Act, Cal. Civ. Code §§ 1780, et seq., the FTC Act, 15 U.S.C. § 45,

and California common law.

       455.   Marriott’s unlawful, unfair, and deceptive acts and practices include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

          Plaintiff and California Subclass members’ Personal Information, which was a direct

          and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

          and privacy risks, and adequately improve security and privacy measures following




                                               134
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 151 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 150 of 372



    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and California Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, and California’s Customer Records

    Act, Cal. Civ. Code §§ 1798.80, et seq., which was a direct and proximate cause of the

    Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    California Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and California Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and California’s

    Customer Records Act, Cal. Civ. Code §§ 1798.80, et seq.;

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

    adequately secure Plaintiff and California Subclass members’ Personal Information;

    and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of Plaintiff and

    California Subclass members’ Personal Information, including duties imposed by the

    FTC Act, 15 U.S.C. § 45, and California’s Customer Records Act, Cal. Civ. Code §§

    1798.80, et seq.




                                       135
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 152 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 151 of 372



       456.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       457.    As a direct and proximate result of Marriott’s unfair, unlawful, and fraudulent acts

and practices, Plaintiff and California Subclass members were injured and lost money or property,

the premiums and/or price received by Marriott for its goods and services, the loss of the benefit

of their bargain with Marriott as they would not have paid Marriott for goods and services or would

have paid less for such goods and services but for Marriott’s violations alleged herein; losses from

fraud and identity theft; costs for credit monitoring and identity protection services; time and

expenses related to monitoring their financial accounts for fraudulent activity; time and money

spent cancelling and replacing passports; loss of value of their Personal Information; and an

increased, imminent risk of fraud and identity theft.

       458.    Marriott acted intentionally, knowingly, and maliciously to violate California’s

Unfair Competition Law, and recklessly disregarded Plaintiff and California Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       459.    Plaintiff and California Subclass members seek all monetary and non-monetary

relief allowed by law, including restitution of all profits stemming from Marriott’s unfair,

unlawful, and fraudulent business practices or use of their Personal Information; declaratory relief;

reasonable attorneys’ fees and costs under California Code of Civil Procedure § 1021.5; injunctive

relief; and other appropriate equitable relief.




                                                  136
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 153 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 152 of 372



                                               COUNT 16

                    CALIFORNIA CONSUMER LEGAL REMEDIES ACT,

                                       Cal. Civ. Code §§ 1750, et seq.

        460.    The California Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the California Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

        461.    The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”) is

a comprehensive statutory scheme that is to be liberally construed to protect consumers against

unfair and deceptive business practices in connection with the conduct of businesses providing

goods, property or services to consumers primarily for personal, family, or household use.

        462.    Marriott is a “person” as defined by Civil Code §§ 1761(c) and 1770, and has

provided “services” as defined by Civil Code §§ 1761(b) and 1770.

        463.    Civil Code section 1770, subdivision (a)(5) prohibits one who is involved in a

transaction from “[r]epresenting that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities which they do not have.”

        464.    Civil Code section 1770, subdivision (a)(7) prohibits one who is involved in a

transaction from “[r]epresenting that goods or services are of a particular standard, quality, or

grade . . . if they are of another.”

        465.    Plaintiff and the California Class are “consumers” as defined by Civil Code §§

1761(d) and 1770, and have engaged in a “transaction” as defined by Civil Code §§ 1761(e) and

1770.

        466.    Marriott’s acts and practices were intended to and did result in the sales of products

and services to Plaintiff and the California Subclass members in violation of Civil Code § 1770,

including, but not limited to, the following:


                                                    137
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 154 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 153 of 372



       a. Representing that goods or services have characteristics that they do not have;

       b. Representing that goods or services are of a particular standard, quality, or grade when

           they were not;

       c. Advertising goods or services with intent not to sell them as advertised; and

       d. Representing that the subject of a transaction has been supplied in accordance with a

           previous representation when it has not.

       467.    Marriott’s representations and omissions were material because they were likely to

and did deceive reasonable consumers about the adequacy of Marriott’s data security and ability

to protect the confidentiality of consumers’ Personal Information.

       468.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the California Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       469.    As a direct and proximate result of Marriott’s violations of California Civil Code §

1770, Plaintiff and California Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods




                                               138
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 155 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 154 of 372



and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       470.    Plaintiff and the California Subclass have provided notice of their claims for

damages to Marriott, in compliance with California Civil Code § 1782(a).

       471.    Plaintiff and the California Subclass seek all monetary and non-monetary relief

allowed by law, including damages, an order enjoining the acts and practices described above,

attorneys’ fees, and costs under the CLRA.

                 CLAIMS ON BEHALF OF THE COLORADO SUBCLASS

                                          COUNT 17

                COLORADO SECURITY BREACH NOTIFICATION ACT,

                                Colo. Rev. Stat. §§ 6-1-716, et seq.

       472.    The Colorado Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Colorado Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       473.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Colo. Rev. Stat. §§ 6-1-716(1) and 6-1-716(2).

       474.    Plaintiff and Colorado Subclass members’ Personal Information includes Personal

Information as covered by Colo. Rev. Stat. §§ 6-1-716(1) and 6-1-716(2).

       475.    Marriott is required to accurately notify Plaintiff and Colorado Subclass members

if it becomes aware of a breach of its data security system in the most expedient time possible and

without unreasonable delay under Colo. Rev. Stat. § 6-1-716(2).


                                                139
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 156 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 155 of 372



       476.    Because Marriott was aware of a breach of its security system, it had an obligation

to disclose the data breach in a timely and accurate fashion as mandated by Colo. Rev. Stat. § 6-

1-716(2).

       477.    By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Colo. Rev. Stat. § 6-1-716(2).

       478.    As a direct and proximate result of Marriott’s violations of Colo. Rev. Stat. § 6-1-

716(2), Plaintiff and Colorado Subclass members suffered damages, as described above.

       479.    Plaintiff and Colorado Subclass members seek relief under Colo. Rev. Stat. § 6-1-

716(4), including actual damages and equitable relief.

                                          COUNT 18

                        COLORADO CONSUMER PROTECTION ACT,

                                Colo. Rev. Stat. §§ 6-1-101, et seq.

       480.    The Colorado Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Colorado Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       481.    Marriott is a “person” as defined by Colo. Rev. Stat. § 6-1-102(6).

       482.    Marriott engaged in “sales” as defined by Colo. Rev. Stat. § 6-1-102(10).

       483.    Plaintiff and Colorado Subclass members, as well as the general public, are actual

or potential consumers of the products and services offered by Marriott or its successors in interest

to actual consumers.

       484.    Marriott engaged in deceptive trade practices in the course of its business, in

violation of Colo. Rev. Stat. § 6-1-105(1), including:

       a. Knowingly making a false representation as to the characteristics of products and

            services;


                                                140
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 157 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 156 of 372



 b. Representing that services are of a particular standard, quality, or grade, though

    Marriott knew or should have known that they were another;

 c. Advertising services with intent not to sell them as advertised; and

 d. Failing to disclose material information concerning its services which was known at

    the time of an advertisement or sale when the failure to disclose the information was

    intended to induce the consumer to enter into the transaction.

 485.   Marriott’s deceptive trade practices include:

 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Colorado Subclass members’ Personal Information, which was a direct

    and proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Colorado Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

    cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Colorado Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;




                                         141
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 158 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 157 of 372



       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Colorado Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Colorado Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Colorado Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       486.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       487.    Marriott intended to mislead Plaintiff and Colorado Subclass members and induce

them to rely on its misrepresentations and omissions.

       488.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Colorado Subclass members acted reasonably in




                                               142
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 159 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 158 of 372



relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

        489.    Marriott acted intentionally, knowingly, and maliciously to violate Colorado’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Subclass members’ rights.

Marriott’s past data breaches and breaches within the hospitality industry put it on notice that its

security and privacy protections were inadequate.

        490.    As a direct and proximate result of Marriott’s deceptive trade practices, Colorado

Subclass members suffered injuries to their legally protected interests, including their legally

protected interest in the confidentiality and privacy of their personal information.

        491.    Marriott’s deceptive trade practices significantly impact the public because

Marriott is the largest hotel chain in the world, with 30 brands with more than 7,000 properties in

131 countries and territories around the world.

        492.    Plaintiff and Colorado Subclass members seek all monetary and non-monetary

relief allowed by law, including the greater of: (a) actual damages, or (b) $500, or (c) three times

actual damages (for Marriott’s bad faith conduct); injunctive relief; and reasonable attorneys’ fees

and costs.

               CLAIMS ON BEHALF OF THE CONNECTICUT SUBCLASS

                                          COUNT 19

                    CONNECTICUT UNFAIR TRADE PRACTICES ACT

                                        C.G.S.A. § 42-110G

                  On Behalf of Plaintiffs and the Statewide Connecticut Subclass

        493.    The Connecticut Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Connecticut Subclass, repeats and alleges Paragraphs 1-

295, as if fully alleged herein.


                                                  143
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 160 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 159 of 372



       494.    As discussed herein, this count is subject to the Court’s analysis under applicable

choice of law principles.

       495.    Marriott is a “person” as defined by C.G.S.A. § 42-110a(3).

       496.    Marriott is engaged in “trade” or “commerce” as those terms are defined by

C.G.S.A. § 42-110a(4).

       497.    At the time of filing this Complaint, Plaintiff has sent notice to the Attorney General

and Commissioner of Consumer Protection pursuant to C.G.S.A. § 42-110g(c). Plaintiff will

provide a file-stamped copy of the Complaint to the Attorney General and Commissioner of

Consumer Protection.

       498.    Marriott advertised, offered, or sold services in Connecticut, and engaged in trade

or commerce directly or indirectly affecting the people of Connecticut.

       a.      Marriott engaged in deceptive acts and practices and unfair acts and practices in the

               conduct of trade or commerce, in violation of the C.G.S.A. § 42-110b, including:

               Representing that services have sponsorship, approval, characteristics, ingredients,

               uses, benefits, or qualities that they do not have;

       b.      Representing that services are of a particular standard, quality, or grade, or that

               goods are of a particular style or model, if they are of another; and

       c.      Engaging in any other unconscionable, false, misleading, or deceptive act or

               practice in the conduct of trade or commerce.

       499.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers.

       500.    Marriott intended to mislead Plaintiff and Connecticut Subclass members and

induce them to rely on its misrepresentations and omissions.




                                                144
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 161 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 160 of 372



       501.    Had Marriott disclosed to Plaintiff and Connecticut Subclass members that it

misrepresented the security utilized on its networks, or otherwise had not omitted to Plaintiff and

Connecticut Subclass members that its systems were insecure, Marriott would not have been able

to continue storing Plaintiff and Connecticut Subclass members’ Personal Information on its

networks, and would have been forced to disclose the material information regarding security.

Instead, Marriott and its predecessors allowed its servers to be hacked—undetected—over the

course of four years, failed to discover that its servers were vulnerable through adequate due

diligence and testing, and yet still continued to store customers’ Personal Information in its

databases.

       502.    Marriott’s unlawful, deceptive, and unconscionable acts include:

       a.      Failing to implement and maintain reasonable security and privacy measures to

               protect Plaintiff and class members’ Personal Information, which was a direct and

               proximate cause of the Data Breach;

       b.      Failing to identify foreseeable security and privacy risks, remediate identified

               security and privacy risks, and adequately improve security and privacy measures

               following previous cybersecurity incidents, which was a direct and proximate cause

               of the Data Breach;

       c.      Failing to comply with common law and statutory duties pertaining to the security

               and privacy of Plaintiff and Connecticut Subclass members’ Personal Information;

       d.      Misrepresenting that it would protect the privacy and confidentiality of Plaintiff

               and Connecticut Subclass members’ Personal Information, including by

               implementing and maintaining reasonable security measures;




                                               145
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 162 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 161 of 372



          e.     Misrepresenting that it would comply with common law and statutory duties

                 pertaining to the security and privacy of Plaintiff and Connecticut class members’

                 Personal Information;

          f.     Omitting, suppressing, and concealing the material fact that it did not reasonably or

                 adequately secure Plaintiff and Connecticut Subclass members’ Personal

                 Information; and

          g.     Omitting, suppressing, and concealing the material fact that it did not comply with

                 common law and statutory duties pertaining to the security and privacy of Plaintiff

                 and Connecticut Subclass members’ Personal Information.

          503.   Marriott’s conduct is intentional, knowing, and malicious because Marriott knew

the value of Personal Information it stored and failed to undertake or implement necessary

safeguards, controls, and data security measures to keep it secure.

          504.   As a direct and proximate result of Marriott’s deceptive acts and practices, Plaintiff

and Connecticut Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including from identity

theft, fraudulent charges, and time and money spent on preventative and corrective measures.

          505.   Marriott’s deceptive acts and practices caused substantial, ascertainable injury to

Plaintiff and Connecticut Subclass members, which they could not reasonably avoid, and which

outweighed any benefits to consumers or to competition.

          506.   Marriott’s violations of Connecticut law were done with reckless indifference to

the Plaintiff and the Connecticut Subclass or was with an intentional or wanton violation of those

rights.




                                                  146
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 163 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 162 of 372



       507.    Plaintiff requests damages in the amount to be determined at trial, including

statutory and common law damages, restitution; attorneys’ fees, and punitive damage.

                 CLAIMS ON BEHALF OF THE DELAWARE SUBCLASS

                                          COUNT 20

                  DELAWARE COMPUTER SECURITY BREACH ACT,

                              6 Del. Code Ann. §§ 12B-102, et seq.

       508.    The Delaware Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Delaware Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       509.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by 6 Del. Code Ann. § 12B-102(a).

       510.    Plaintiff and Delaware Subclass members’ Personal Information includes Personal

Information as covered under 6 Del. Code Ann. § 12B-101(4).

       511.    Marriott is required to accurately notify Plaintiff and Delaware Subclass members

if Marriott becomes aware of a breach of its data security system which is reasonably likely to

result in the misuse of a Delaware resident’s Personal Information, in the most expedient time

possible and without unreasonable delay under 6 Del. Code Ann. § 12B-102(a).

       512.    Because Marriott was aware of a breach of its security system which is reasonably

likely to result in misuse of Delaware residents’ Personal Information, Marriott had an obligation

to disclose the data breach in a timely and accurate fashion as mandated by 6 Del. Code Ann. §

12B-102(a).

       513.    By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated 6 Del. Code Ann. § 12B-102(a).




                                               147
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 164 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 163 of 372



       514.    As a direct and proximate result of Marriott’s violations of 6 Del. Code Ann. § 12B-

102(a), Plaintiff and Delaware Subclass members suffered damages, as described above.

       515.    Plaintiff and Delaware Subclass members seek relief under 6 Del. Code Ann. §

12B-104, including actual damages and equitable relief.

                                          COUNT 21

                          DELAWARE CONSUMER FRAUD ACT,

                                   6 Del. Code §§ 2513, et seq.

       516.    The Delaware Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Delaware Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       517.    Marriott is a “person” that is involved in the “sale” of “merchandise,” as defined

by 6 Del. Code § 2511(7), (8), and (6).

       518.    Marriott advertised, offered, or sold goods or services in Delaware and engaged in

trade or commerce directly or indirectly affecting the people of Delaware.

       519.    Marriott used and employed deception, fraud, false pretense, false promise,

misrepresentation, and the concealment, suppression, and omission of material facts with intent

that others rely upon such concealment, suppression and omission, in connection with the sale and

advertisement of merchandise, in violation of 6 Del. Code § 2513(a), including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Delaware Subclass members’ Personal Information, which was a direct

           and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following




                                               148
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 165 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 164 of 372



           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Delaware Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, and Delaware’s data security statute,

           6 Del. Code § 12B-100, which was a direct and proximate cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Delaware Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Delaware Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and Delaware’s

           data security statute, 6 Del. Code § 12B-100;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Delaware Subclass members’ Personal Information;

           and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Delaware Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45, and Delaware’s data security statute, 6 Del. Code § 12B-100.

       520.      Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.




                                                149
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 166 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 165 of 372



       521.    Marriott acted intentionally, knowingly, and maliciously to violate Delaware’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and Delaware Subclass members’ rights.

Marriott’s past data breaches and breaches within the hospitality industry put it on notice that its

security and privacy protections were inadequate.

       522.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Delaware Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       523.    Marriott’s unlawful trade practices were gross, oppressive, and aggravated, and

Marriott breached the trust of Plaintiff and the Delaware Subclass members.

       524.    As a direct and proximate result of Marriott’s unlawful acts and practices, Plaintiff

and Delaware Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including loss of the

benefit of their bargain with Marriott as they would not have paid Marriott for goods and services

or would have paid less for such goods and services but for Marriott’s violations alleged herein;

losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and




                                                150
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 167 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 166 of 372



money spent cancelling and replacing passports; loss of value of their Personal Information; and

an increased, imminent risk of fraud and identity theft.

       525.     Plaintiff and Delaware Subclass members seek all monetary and non-monetary

relief allowed by law, including damages under 6 Del. Code § 2525 for injury resulting from the

direct and natural consequences of Marriott’s unlawful conduct; restitution; injunctive relief; and

reasonable attorneys’ fees and costs.

        CLAIMS ON BEHALF OF THE DISTRICT OF COLUMBIA SUBCLASS

                                           COUNT 22

DISTRICT OF COLUMBIA CONSUMER SECURITY BREACH NOTIFICATION ACT,

                                   D.C. Code §§ 28-3851, et seq.

       526.     The District of Columbia Plaintiff(s) identified above (“Plaintiff,” for purposes of

this Count), individually and on behalf of the District of Columbia Subclass, repeats and alleges

Paragraphs 1-295, as if fully alleged herein.

       527.     Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by D.C. Code § 28-3852(a).

       528.     Plaintiff and District of Columbia Subclass members’ Personal Information

includes Personal Information as covered under D.C. Code § 28-3851(3).

       529.     Marriott is required to accurately notify Plaintiff and District of Columbia Subclass

members if it becomes aware of a breach of its data security system in the most expedient time

possible and without unreasonable delay under D.C. Code § 28-3852(a).

       530.     Because Marriott was aware of a breach of its security system, Marriott had an

obligation to disclose the data breach in a timely and accurate fashion as mandated by D.C. Code

§ 28-3852(a).




                                                151
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 168 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 167 of 372



       531.    By failing to disclose the Data Breach in a timely and accurate manner Marriott

violated D.C. Code § 28-3852(a).

       532.    As a direct and proximate result of Marriott’s violations of D.C. Code § 28-3852(a),

Plaintiff and District of Columbia Subclass members suffered damages, as described above.

       533.    Plaintiff and District of Columbia Subclass members seek relief under D.C. Code

§ 28-3853(a), including actual damages.

                                          COUNT 23

    DISTRICT OF COLUMBIA CONSUMER PROTECTION PROCEDURES ACT,

                                   D.C. Code §§ 28-3904, et seq.

       534.    The District of Columbia Plaintiff(s) identified above (“Plaintiff,” for purposes of

this Count), individually and on behalf of the District of Columbia Subclass, repeats and alleges

Paragraphs 1-295, as if fully alleged herein.

       535.    Marriott is a “person” as defined by D.C. Code § 28-3901(a)(1).

       536.    Marriott is a “merchant” as defined by D.C. Code § 28-3901(a)(3).

       537.    Plaintiff and District of Columbia Subclass members are “consumers” who

purchased or received goods or services for personal, household, or family purposes, as defined

by D.C. Code § 28-3901.

       538.    Marriott advertised, offered, or sold goods or services in the District of Columbia

and engaged in trade or commerce directly or indirectly affecting the people of the District of

Columbia.

       539.    Marriott   engaged    in   unfair,   unlawful,   and   deceptive   trade   practices,

misrepresentations, and the concealment, suppression, and omission of material facts with respect

to the sale and advertisement of goods and services in violation of D.C. Code § 28-3904, including:

       a. Representing that goods or services have characteristics that they do not have;


                                                152
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 169 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 168 of 372



 b. Representing that goods or services are of a particular standard, quality, grade, style,

    or model, when they are of another;

 c. Misrepresenting a material fact that has a tendency to mislead;

 d. Failing to state a material fact where the failure is misleading;

 e. Advertising or offering goods or services without the intent to sell them as advertised

    or offered;

 f. Representing that the subject of a transaction has been supplied in accordance with a

    previous representation when it has not.

 540.   Marriott’s unfair, unlawful, and deceptive trade practices include:

 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and District of Columbia Subclass members’ Personal Information, which was

    a direct and proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and District of Columbia Subclass members’ Personal Information,

    including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

    proximate cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    District of Columbia Subclass members’ Personal Information, including by

    implementing and maintaining reasonable security measures;




                                         153
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 170 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 169 of 372



       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and District of Columbia Subclass members’

           Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and District of Columbia Subclass members’ Personal

           Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           District of Columbia Subclass members’ Personal Information, including duties

           imposed by the FTC Act, 15 U.S.C. § 45.

       541.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       542.    Marriott intended to mislead Plaintiff and District of Columbia Subclass members

and induce them to rely on its misrepresentations and omissions.

       543.    The above unfair and deceptive practices and acts by Marriott were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and

District of Columbia Subclass members that they could not reasonably avoid; this substantial

injury outweighed any benefits to consumers or to competition.

       544.    Marriott acted intentionally, knowingly, and maliciously to violate the District of

Columbia’s Consumer Protection Procedures Act, and recklessly disregarded Plaintiff and District

of Columbia Subclass members’ rights. Marriott’s past data breaches and breaches within the

hospitality industry put it on notice that its security and privacy protections were inadequate.




                                                154
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 171 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 170 of 372



       545.       As a direct and proximate result of Marriott’s unfair, unlawful, and deceptive trade

practices, Plaintiff and District of Columbia Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for

fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

       546.       Plaintiff and District of Columbia Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, restitution, injunctive relief, punitive

damages, attorneys’ fees and costs, the greater of treble damages or $1500 per violation, and any

other relief that the Court deems proper.

                     CLAIMS ON BEHALF OF THE FLORIDA SUBCLASS

                                            COUNT 24

            FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT,

                                     Fla. Stat. §§ 501.201, et seq.

       547.       The Florida Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Florida Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       548.       Plaintiff and Florida Subclass members are “consumers” as defined by Fla. Stat. §

501.203.

       549.       Marriott advertised, offered, or sold goods or services in Florida and engaged in

trade or commerce directly or indirectly affecting the people of Florida.


                                                  155
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 172 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 171 of 372



       550.    Marriott engaged in unconscionable, unfair, and deceptive acts and practices in the

conduct of trade and commerce, in violation of Fla. Stat. § 501.204(1), including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Florida Subclass members’ Personal Information, which was a direct and

           proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Florida Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, and Florida’s data security statute,

           F.S.A. § 501.171(2), which was a direct and proximate cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Florida Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Florida Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and Florida’s

           data security statute, F.S.A. § 501.171(2);

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Florida Subclass members’ Personal Information; and




                                               156
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 173 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 172 of 372



       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Florida Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45, and Florida’s data security statute, F.S.A. § 501.171(2).

       551.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       552.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Florida Subclass members acted reasonably in relying

on Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       553.    As a direct and proximate result of Marriott’s unconscionable, unfair, and deceptive

acts and practices, Plaintiff and Florida Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for




                                                157
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 174 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 173 of 372



fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

        554.    Plaintiff and Florida Subclass members seek all monetary and non-monetary relief

allowed by law, including actual or nominal damages under Fla. Stat. § 501.21; declaratory and

injunctive relief; reasonable attorneys’ fees and costs, under Fla. Stat. § 501.2105(1); and any other

relief that is just and proper.

                   CLAIMS ON BEHALF OF THE GEORGIA SUBCLASS

                                           COUNT 25

               GEORGIA UNIFORM DECEPTIVE TRADE PRACTICES ACT,

                                  Ga. Code Ann. §§ 10-1-370, et seq.

        555.    The Georgia Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Georgia Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

        556.    Marriott, Plaintiff, and Georgia Subclass members are “persons” within the

meaning of § 10-1-371(5) of the Georgia Uniform Deceptive Trade Practices Act (“Georgia

UDTPA”).

        557.    Marriott engaged in deceptive trade practices in the conduct of its business, in

violation of Ga. Code § 110-1-372(a), including:

        a. Representing that goods or services have characteristics that they do not have;

        b. Representing that goods or services are of a particular standard, quality, or grade if they

            are of another;

        c. Advertising goods or services with intent not to sell them as advertised;

        d. Engaging in other conduct that creates a likelihood of confusion or misunderstanding.

        558.    Marriott’s deceptive trade practices include:


                                                 158
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 175 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 174 of 372



 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Georgia Subclass members’ Personal Information, which was a direct and

    proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Georgia Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

    cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Georgia Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and Georgia Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

    adequately secure Plaintiff and Georgia Subclass members’ Personal Information; and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of Plaintiff and

    Georgia Subclass members’ Personal Information, including duties imposed by the

    FTC Act, 15 U.S.C. § 45.




                                         159
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 176 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 175 of 372



       559.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       560.    Marriott intended to mislead Plaintiff and Georgia Subclass members and induce

them to rely on its misrepresentations and omissions.

       561.    In the course of its business, Marriott engaged in activities with a tendency or

capacity to deceive.

       562.    Marriott acted intentionally, knowingly, and maliciously to violate Georgia’s

Uniform Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Georgia Subclass

members’ rights. Marriott’s past data breaches and breaches within the hospitality industry put it

on notice that its security and privacy protections were inadequate.

       563.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Georgia Subclass members acted reasonably in relying

on Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       564.    As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Georgia Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including loss of the




                                               160
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 177 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 176 of 372



benefit of their bargain with Marriott as they would not have paid Marriott for goods and services

or would have paid less for such goods and services but for Marriott’s violations alleged herein;

losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and

money spent cancelling and replacing passports; loss of value of their Personal Information; and

an increased, imminent risk of fraud and identity theft.

       565.    Plaintiff and Georgia Subclass members seek all relief allowed by law, including

injunctive relief, and reasonable attorneys’ fees and costs, under Ga. Code § 10-1-373.

                                           COUNT 26

       RECOVERY OF EXPENSES OF LITIGATION ON BEHALF OF GEORGIA
                              SUBCLASS

                                         O.C.G.A. § 13-6-11

       566.    The Georgia Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Georgia Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       567.    Pursuant to O.C.G.A. § 13-6-11, the jury may allow the expenses of litigation and

attorneys’ fees as part of the damages where a defendant “has acted in bad faith, has been

stubbornly litigious, or has caused the plaintiff unnecessary trouble and expense.”

       568.    Marriott through its actions alleged and described herein acted in bad faith, were

stubbornly litigious, or caused the Georgia Subclass unnecessary trouble and expense with respect

to the transaction or events underlying this litigation.

       569.    The Georgia Subclass therefore requests that their claim for recovery of expenses

of litigation and attorneys’ fees be submitted to the jury, and that the Court enter a Judgment

awarding their expenses of litigation and attorneys’ fees pursuant to O.C.G.A. § 13-6-11.



                                                 161
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 178 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 177 of 372



                      CLAIMS ON BEHALF OF THE HAWAII SUBCLASS

                                            COUNT 27

                     HAWAII SECURITY BREACH NOTIFICATION ACT,

                                  Haw. Rev. Stat. §§ 487N-1, et seq.

       570.       The Hawaii Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Hawaii Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       571.       Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Haw. Rev. Stat. § 487N-2(a).

       572.       Plaintiff and Hawaii Subclass members’ Personal Information includes Personal

Information as covered under Haw. Rev. Stat. § 487N-2(a).

       573.       Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Haw. Rev. Stat. § 487N-2(a).

       574.       Plaintiff and Hawaii Subclass members’ Personal Information includes Personal

Information as covered under Haw. Rev. Stat. § 487N-2(a).

       575.       Marriott is required to accurately notify Plaintiff and Hawaii Subclass members if

it becomes aware of a breach of its data security system without unreasonable delay under Haw.

Rev. Stat. § 487N-2(a).

       576.       Because Marriott was aware of a breach of its security system, it had an obligation

to disclose the Data Breach in a timely and accurate fashion as mandated by Haw. Rev. Stat. §

487N-2(a).

       577.       By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Haw. Rev. Stat. § 487N-2(a).




                                                  162
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 179 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 178 of 372



       578.       As a direct and proximate result of Marriott’s violations of Haw. Rev. Stat. § 487N-

2(a), Plaintiff and Hawaii Subclass members suffered damages, as described above.

       579.       Plaintiff and Hawaii Subclass members seek relief under Haw. Rev. Stat. § 487N-

3(b), including actual damages.

                                            COUNT 28

          HAWAII UNFAIR PRACTICES AND UNFAIR COMPETITION ACT,

                                   Haw. Rev. Stat. §§ 480-1, et seq.

       580.       The Hawaii Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Hawaii Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       581.       Plaintiff and Hawaii Subclass members are “consumers” as defined by Haw. Rev.

Stat. § 480-1.

       582.       Plaintiffs, the Hawaii Subclass members, and Marriott are “persons” as defined by

Haw. Rev. Stat. § 480-1.

       583.       Marriott advertised, offered, or sold goods or services in Hawaii and engaged in

trade or commerce directly or indirectly affecting the people of Hawaii.

       584.       Marriott engaged in unfair or deceptive acts or practices, misrepresentations, and

the concealment, suppression, and omission of material facts with respect to the sale and

advertisement of the goods and services purchased by Hawaii Subclass members in violation of

Haw. Rev. Stat. § 480-2(a), including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Hawaii Subclass members’ Personal Information, which was a direct and

           proximate cause of the Data Breach;




                                                  163
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 180 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 179 of 372



       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Hawaii Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Hawaii Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Hawaii Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Hawaii Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Hawaii Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45.

       585.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.




                                               164
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 181 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 180 of 372



       586.    Marriott intended to mislead Plaintiff and Hawaii Subclass members and induce

them to rely on its misrepresentations and omissions.

       587.    The foregoing unlawful and deceptive acts and practices were immoral, unethical,

oppressive, and unscrupulous.

       588.    Marriott acted intentionally, knowingly, and maliciously to violate Hawaii’s Unfair

Practices and Unfair Competition Act, and recklessly disregarded Plaintiff and Hawaii Subclass

members’ rights. Marriott’s past data breaches and breaches within the hospitality industry put it

on notice that its security and privacy protections were inadequate.

       589.    As a direct and proximate result of Marriott’s deceptive acts and practices, Plaintiff

and Hawaii Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including loss of the benefit of

their bargain with Marriott as they would not have paid Marriott for goods and services or would

have paid less for such goods and services but for Marriott’s violations alleged herein; losses from

fraud and identity theft; costs for credit monitoring and identity protection services; time and

expenses related to monitoring their financial accounts for fraudulent activity; time and money

spent cancelling and replacing passports; loss of value of their Personal Information; and an

increased, imminent risk of fraud and identity theft.

       590.    Plaintiff and Hawaii Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages, restitution, treble damages, injunctive relief, and

reasonable attorneys’ fees and costs.




                                                165
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 182 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 181 of 372



                                            COUNT 29

                  HAWAII UNIFORM DECEPTIVE TRADE PRACTICE ACT,

                                  Haw. Rev. Stat. §§ 481A-3, et seq.

       591.       The Hawaii Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Hawaii Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       592.       Plaintiff and Hawaii Subclass members are “persons” as defined by Haw. Rev. Stat.

§ 481A-2.

       593.       Marriott engaged in unfair and deceptive trade practices in the conduct of its

business, violating Haw. Rev. Stat. § 481A-3, including:

       a. Representing that goods or services have characteristics that they do not have;

       b. Representing that goods or services are of a particular standard, quality, or grade if they

            are of another;

       c. Advertising goods or services with intent not to sell them as advertised;

       d. Engaging in other conduct that creates a likelihood of confusion or misunderstanding.

       594.       Marriott’s unfair and deceptive trade practices include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

            Plaintiff and Hawaii Subclass members’ Personal Information, which was a direct and

            proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

            and privacy risks, and adequately improve security and privacy measures following

            previous cybersecurity incidents, which was a direct and proximate cause of the Data

            Breach;




                                                  166
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 183 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 182 of 372



       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Hawaii Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Hawaii Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Hawaii Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Hawaii Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Hawaii Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45.

       595.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       596.    The above unfair and deceptive practices and acts by Marriott were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and

Hawaii Subclass members that they could not reasonably avoid; this substantial injury outweighed

any benefits to consumers or to competition.




                                               167
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 184 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 183 of 372



       597.       As a direct and proximate result of Marriott’s unfair, unlawful, and deceptive trade

practices, Plaintiff and Hawaii Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       598.       Plaintiff and Hawaii Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, attorneys’ fees and costs, and any other relief that the

Court deems proper.

                      CLAIMS ON BEHALF OF THE IDAHO SUBCLASS

                                             COUNT 30

                            IDAHO CONSUMER PROTECTION ACT,

                                     Idaho Code §§ 48-601, et seq.

       599.       The Idaho Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Idaho Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       600.       Marriott is a “person” as defined by Idaho Code § 48-602(1).

       601.       Marriott’s conduct as alleged herein pertained to “goods” and “services” as defined

by Idaho Code § 48-602(6) and (7).

       602.       Marriott advertised, offered, or sold goods or services in Idaho and engaged in trade

or commerce directly or indirectly affecting the people of Idaho.


                                                  168
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 185 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 184 of 372



       603.   Marriott engaged in unfair and deceptive acts or practices, and unconscionable acts

and practices, in the conduct of trade and commerce with respect to the sale and advertisement of

goods and services, in violation of Idaho Code §§ 48-603 and 48-603(C), including:

       a. Representing that goods or services have sponsorship, approval, characteristics,

           ingredients, uses, benefits, or quantities that they do not have;

       b. Representing that goods are of a particular standard, quality, or grade when they are of

           another;

       c. Advertising goods or services with intent not to sell them as advertised;

       d. Engaging in other acts and practices that are otherwise misleading, false, or deceptive

           to consumers;

       e. Engaging in unconscionable methods, acts or practices in the conduct of trade or

           commerce.

       604.   Marriott’s unfair, deceptive, and unconscionable acts and practices include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Idaho Subclass members’ Personal Information, which was a direct and

           proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Idaho Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45;




                                                169
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 186 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 185 of 372



       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

              Idaho Subclass members’ Personal Information, including by implementing and

              maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

              to the security and privacy of Plaintiff and Idaho Subclass members’ Personal

              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

              adequately secure Plaintiff and Idaho Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

              common law and statutory duties pertaining to the security and privacy of Plaintiff and

              Idaho Subclass members’ Personal Information, including duties imposed by the FTC

              Act, 15 U.S.C. § 45.

       605.      Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       606.      Marriott intended to mislead Plaintiff and Idaho Subclass members and induce them

to rely on its misrepresentations and omissions. Marriott knew its representations and omissions

were false.

       607.      Marriott acted intentionally, knowingly, and maliciously to violate Idaho’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Idaho Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.




                                                 170
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 187 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 186 of 372



       608.       As a direct and proximate result of Marriott’s unfair, deceptive, and unconscionable

conduct, Plaintiff and Idaho Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       609.       Plaintiff and Idaho Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, restitution, punitive damages, injunctive relief, costs, and

attorneys’ fees.

                     CLAIMS ON BEHALF OF THE ILLINOIS SUBCLASS

                                             COUNT 31

                 ILLINOIS PERSONAL INFORMATION PROTECTION ACT,

                               815 Ill. Comp. Stat. §§ 530/10(a), et seq.

       610.       The Illinois Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       611.       As a publicly held corporation which handles, collects, disseminates, and otherwise

deals with nonpublic personal information, Marriott is a Data Collector as defined in 815 Ill. Comp.

Stat. § 530/5.

       612.       Plaintiff and Illinois Subclass members’ Personal Information includes Personal

Information as covered under 815 Ill. Comp. Stat. § 530/5.


                                                  171
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 188 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 187 of 372



       613.       As a Data Collector, Marriott is required to notify Plaintiff and Illinois Subclass

members of a breach of its data security system in the most expedient time possible and without

unreasonable delay pursuant to 815 Ill. Comp. Stat. § 530/10(a).

       614.       By failing to disclose the Data Breach in the most expedient time possible and

without unreasonable delay, Marriott violated 815 Ill. Comp. Stat. § 530/10(a).

       615.       Pursuant to 815 Ill. Comp. Stat. § 530/20, a violation of 815 Ill. Comp. Stat. §

530/10(a) constitutes an unlawful practice under the Illinois Consumer Fraud and Deceptive

Business Practices Act.

       616.       As a direct and proximate result of Marriott’s violations of 815 Ill. Comp. Stat. §

530/10(a), Plaintiff and Illinois Subclass members suffered damages, as described above.

       617.       Plaintiff and Illinois Subclass members seek relief under 815 Ill. Comp. Stat. §

510/3 for the harm they suffered because of Marriott’s willful violations of 815 Ill. Comp. Stat. §

530/10(a), including actual damages, equitable relief, costs, and attorneys’ fees.

                                             COUNT 32

                              ILLINOIS CONSUMER FRAUD ACT,

                                  815 Ill. Comp. Stat. §§ 505, et seq.

       618.       The Illinois Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       619.       Marriott is a “person” as defined by 815 Ill. Comp. Stat. §§ 505/1(c).

       620.       Plaintiff and Illinois Subclass members are “consumers” as defined by 815 Ill.

Comp. Stat. §§ 505/1(e).

       621.       Marriott’s conduct as described herein was in the conduct of “trade” or “commerce”

as defined by 815 Ill. Comp. Stat. § 505/1(f).


                                                  172
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 189 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 188 of 372



       622.    Marriott’s deceptive, unfair, and unlawful trade acts or practices, in violation of

815 Ill. Comp. Stat. § 505/2, include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Illinois Subclass members’ Personal Information, which was a direct and

           proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Illinois Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, and the Illinois Uniform Deceptive

           Trade Practices Act, 815 Ill. Comp. Stat. § 510/2(a), which was a direct and proximate

           cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Illinois Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Illinois Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Illinois

           Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. § 510/2(a);

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Illinois Subclass members’ Personal Information; and




                                               173
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 190 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 189 of 372



       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Illinois Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45, and the Illinois Uniform Deceptive Trade Practices Act, 815 Ill.

           Comp. Stat. § 510/2(a).

       623.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       624.    Marriott intended to mislead Plaintiff and Illinois Subclass members and induce

them to rely on its misrepresentations and omissions.

       625.    The above unfair and deceptive practices and acts by Marriott were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury that these consumers

could not reasonably avoid; this substantial injury outweighed any benefits to consumers or to

competition.

       626.    Marriott acted intentionally, knowingly, and maliciously to violate Illinois’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and Illinois Subclass members’ rights.

Marriott’s past data breaches and breaches within the hospitality industry put it on notice that its

security and privacy protections were inadequate.

       627.    As a direct and proximate result of Marriott’s unfair, unlawful, and deceptive acts

and practices, Plaintiff and Illinois Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s




                                                174
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 191 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 190 of 372



violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for

fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

       628.       Plaintiff and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, restitution, punitive damages, injunctive relief, and reasonable

attorneys’ fees and costs.

                                             COUNT 33

              ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT,

                                 815 Ill. Comp. Stat. §§ 510/2, et seq.

       629.       The Illinois Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       630.       Marriott is a “person” as defined by 815 Ill. Comp. Stat. §§ 510/1(5).

       631.       Marriott engaged in deceptive trade practices in the conduct of its business, in

violation of 815 Ill. Comp. Stat. §§ 510/2(a), including:

       a. Representing that goods or services have characteristics that they do not have;

       b. Representing that goods or services are of a particular standard, quality, or grade if they

           are of another;

       c. Advertising goods or services with intent not to sell them as advertised;

       d. Engaging in other conduct that creates a likelihood of confusion or misunderstanding.

       632.       Marriott’s deceptive trade practices include:




                                                  175
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 192 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 191 of 372



 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Illinois Subclass members’ Personal Information, which was a direct and

    proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Illinois Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, and the Illinois Uniform Deceptive

    Trade Practices Act, 815 Ill. Comp. Stat. § 510/2(a), which was a direct and proximate

    cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Illinois Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and Illinois Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Illinois

    Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. § 510/2(a);

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

    adequately secure Plaintiff and Illinois Subclass members’ Personal Information; and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of Plaintiff and




                                         176
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 193 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 192 of 372



           Illinois Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45, and the Illinois Uniform Deceptive Trade Practices Act, 815 Ill.

           Comp. Stat. § 510/2(a).

       633.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       634.    The above unfair and deceptive practices and acts by Marriott were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and

Illinois Subclass members that they could not reasonably avoid; this substantial injury outweighed

any benefits to consumers or to competition.

       635.    As a direct and proximate result of Marriott’s unfair, unlawful, and deceptive trade

practices, Plaintiff and Illinois Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       636.    Plaintiff and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief and reasonable attorney’s fees.




                                                177
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 194 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 193 of 372



                     CLAIMS ON BEHALF OF THE INDIANA SUBCLASS

                                            COUNT 34

                       INDIANA DECEPTIVE CONSUMER SALES ACT,

                                    Ind. Code §§ 24-5-0.5-1, et seq.

       637.       The Indiana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Indiana Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       638.       Marriott is a “person” as defined by Ind. Code § 24-5-0.5-2(a)(2).

       639.       Marriott is a “supplier” as defined by § 24-5-0.5-2(a)(1), because it regularly

engages in or solicits “consumer transactions,” within the meaning of § 24-5-0.5-2(a)(3)(A).

       640.       Marriott engaged in unfair, abusive, and deceptive acts, omissions, and practices in

connection with consumer transactions, in violation of Ind. Code § 24-5-0.5-3(a).

       641.       Marriott’s representations and omissions include both implicit and explicit

representations.

       642.       Marriott’s unfair, abusive, and deceptive acts, omissions, and practices include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Indiana Subclass members’ Personal Information, which was a direct and

           proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Indiana Subclass members’ Personal Information, including


                                                  178
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 195 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 194 of 372



           duties imposed by the FTC Act, 15 U.S.C. § 45, and Indiana security breach law, Ind.

           Code § 24-4.9-3-3.5(c), which was a direct and proximate cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Indiana Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Indiana Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and Indiana

           security breach law, Ind. Code § 24-4.9-3-3.5(c);

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Indiana Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Indiana Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45, and Indiana security breach law, Ind. Code § 24-4.9-3-3.5(c).

       643.    Marriott’s acts and practices were “unfair” because they caused or were likely to

cause substantial injury to consumers which was not reasonably avoidable by consumers

themselves and not outweighed by countervailing benefits to consumers or to competition.

       644.    The injury to consumers from Marriott’s conduct was and is substantial because it

was non-trivial and non-speculative; and involved a monetary injury and an unwarranted risk to

the safety of their Personal Information or the security of their identity or credit. The injury to

consumers was substantial not only because it inflicted harm on a significant number of consumers,

but also because it inflicted a significant amount of harm on each consumer.




                                               179
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 196 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 195 of 372



       645.   Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of

consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

       646.   Marriott’s inadequate data security had no countervailing benefit to consumers or

to competition.

       647.   Marriott’s acts and practices were “abusive” for numerous reasons, including:

       a. because they materially interfered with consumers’ ability to understand a term or

           condition in a consumer transaction. Marriott’s failure to disclose the inadequacies in

           its data security interfered with consumers’ decision-making in a variety of their

           transactions.

       b. because they took unreasonable advantage of consumers’ lack of understanding about

           the material risks, costs, or conditions of a consumer transaction. Without knowing

           about the inadequacies in Marriott’s data security, consumers lacked an understanding

           of the material risks and costs of a variety of their transactions.

       c. because they took unreasonable advantage of consumers’ inability to protect their own

           interests. Consumers could not protect their interests due to the asymmetry in

           information between them and Marriott concerning the state of Marriott’s security.

       d. because Marriott took unreasonable advantage of consumers’ reasonable reliance that

           it was acting in their interests to secure their data. Consumers’ reliance was reasonable

           for the reasons discussed four paragraphs below.




                                                180
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 197 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 196 of 372



       648.    Marriott also engaged in “deceptive” acts and practices in violation of Indiana Code

§ 24-5-0.5-3(a) and § 24-5-0.5-3(b), including:

       a. Misrepresenting that the subject of a consumer transaction has sponsorship, approval,

           performance, characteristics, accessories, uses, or benefits it does not have which the

           supplier knows or should reasonably know it does not have;

       b. Misrepresenting that the subject of a consumer transaction is of a particular standard,

           quality, grade, style, or model, if it is not and if the supplier knows or should reasonably

           know that it is not;

       c. Misrepresenting that the subject of a consumer transaction will be supplied to the public

           in greater quantity (i.e., more data security) than the supplier intends or reasonably

           expects.

       649.    Marriott intended to mislead Plaintiff and Indiana Subclass members and induce

them to rely on its misrepresentations and omissions.

       650.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       651.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal




                                                181
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 198 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 197 of 372



Information. Accordingly, Plaintiff and the Indiana Subclass members acted reasonably in relying

on Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       652.    Marriott had a duty to disclose the above-described facts due to the circumstances

of this case and the sensitivity and extensivity of the Personal Information in its possession. This

duty arose because members of the public, including Plaintiff and the Indiana Subclass, repose a

trust and confidence in Marriott to keep their Personal Information secure. In addition, such a duty

is implied by law due to the nature of the relationship between consumers—including Plaintiff and

the Indiana Subclass—and Marriott, because consumers are unable to fully protect their interests

with regard to their data, and placed trust and confidence in Marriott. Marriott’s duty to disclose

also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the Indiana Subclass that contradicted these representations.

       653.    Marriott acted intentionally, knowingly, and maliciously to violate Indiana’s

Deceptive Consumer Sales Act, and recklessly disregarded Plaintiff and Indiana Subclass

members’ rights. Marriott’s past data breaches and breaches within the hospitality industry put it

on notice that its security and privacy protections were inadequate. Marriott’s actions were not the

result of a mistake of fact or law, honest error or judgment, overzealousness, mere negligence, or

other human failing.




                                                182
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 199 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 198 of 372



       654.    Plaintiff sent a demand for relief on behalf of the Indiana Subclass pursuant to Ind.

Code § 24-5-0.5-5 on January 8, 2019. Marriott has not cured its unfair, abusive, and deceptive

acts and practices, or its violations of Indiana Deceptive Consumer Sales Act were incurable.

       655.    Since Plaintiff provided the requisite notice, Marriott has failed to cure its violations

of the Indiana Deceptive Consumer Sales Act.

       656.    Marriott’s conduct includes incurable deceptive acts that Marriott engaged in as

part of a scheme, artifice, or device with intent to defraud or mislead, under Ind. Code § 24-5-0.5-

2(a)(8).

       657.    As a direct and proximate result of Marriott’s uncured or incurable unfair, abusive,

and deceptive acts or practices, Plaintiff and Indiana Subclass members have suffered and will

continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including loss of the benefit of their bargain with Marriott as they would not

have paid Marriott for goods and services or would have paid less for such goods and services but

for Marriott’s violations alleged herein; losses from fraud and identity theft; costs for credit

monitoring and identity protection services; time and expenses related to monitoring their financial

accounts for fraudulent activity; time and money spent cancelling and replacing passports; loss of

value of their Personal Information; and an increased, imminent risk of fraud and identity theft.

       658.    Marriott’s violations present a continuing risk to Plaintiff and Indiana Subclass

members as well as to the general public.

       659.    Plaintiff and Indiana Subclass members seek all monetary and non-monetary relief

allowed by law, including the greater of actual damages or $500 for each non-willful violation; the

greater of treble damages or $1,000 for each willful violation; restitution; reasonable attorneys’

fees and costs; injunctive relief; and punitive damages.




                                                 183
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 200 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 199 of 372



                       CLAIMS ON BEHALF OF THE IOWA SUBCLASS

                                            COUNT 35

       PERSONAL INFORMATION SECURITY BREACH PROTECTION LAW,

                                         Iowa Code § 715C.2

       660.       The Iowa Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Iowa Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       661.       Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Iowa Code § 715C.2(1).

       662.       Plaintiff’s and Iowa Subclass members’ Personal Information includes Personal

Information as covered under Iowa Code § 715C.2(1).

       663.       Marriott is required to accurately notify Plaintiff and Iowa Subclass members if it

becomes aware of a breach of its data security system in the most expeditious time possible and

without unreasonable delay under Iowa Code § 715C.2(1).

       664.       Because Marriott was aware of a breach of its security system, Marriott had an

obligation to disclose the data breach in a timely and accurate fashion as mandated by Iowa Code

§ 715C.2(1).

       665.       By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Iowa Code § 715C.2(1).

       666.       Pursuant to Iowa Code § 715C.2(9), a violation of Iowa Code § 715C.2(1) is an

unlawful practice pursuant to Iowa Code Ann. § 714.16(7).

       667.       As a direct and proximate result of Marriott’s violations of Iowa Code § 715C.2(1),

Plaintiff and Iowa Subclass members suffered damages, as described above.




                                                  184
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 201 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 200 of 372



       668.       Plaintiff and Iowa Subclass members seek relief under Iowa Code § 714.16(7),

including actual damages and injunctive relief.

                                           COUNT 36

        IOWA PRIVATE RIGHT OF ACTION FOR CONSUMER FRAUDS ACT,

                                         Iowa Code § 714H

       669.       The Iowa Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Iowa Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       670.       Marriott is a “person” as defined by Iowa Code § 714H.2(7).

       671.       Plaintiff and Iowa Subclass members are “consumers” as defined by Iowa Code §

714H.2(3).

       672.       Marriott’s conduct described herein related to the “sale” or “advertisement” of

“merchandise” as defined by Iowa Code §§ 714H.2(2), (6), & (8).

       673.       Marriott engaged in unfair, deceptive, and unconscionable trade practices, in

violation of the Iowa Private Right of Action for Consumer Frauds Act, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

             Plaintiff and Iowa Subclass members’ Personal Information, which was a direct and

             proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

             and privacy risks, and adequately improve security and privacy measures following

             previous cybersecurity incidents, which was a direct and proximate cause of the Data

             Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

             privacy of Plaintiff and Iowa Subclass members’ Personal Information, including


                                                  185
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 202 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 201 of 372



           duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

           cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Iowa Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Iowa Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Iowa Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Iowa Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45.

       674.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       675.    Marriott intended to mislead Plaintiff and Iowa Subclass members and induce them

to rely on its misrepresentations and omissions.

       676.    Marriott acted intentionally, knowingly, and maliciously to violate Iowa’s Private

Right of Action for Consumer Frauds Act, and recklessly disregarded Plaintiff and Iowa Subclass

members’ rights. Marriott’s past data breaches and breaches within the hospitality industry put it

on notice that its security and privacy protections were inadequate.




                                               186
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 203 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 202 of 372



       677.       As a direct and proximate result of Marriott’s unfair, deceptive, and unconscionable

conduct, Plaintiff and Iowa Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       678.       Plaintiff has provided the requisite notice to the Iowa Attorney General, the office

of which approved the filing of this class action lawsuit pursuant to Iowa Code § 714H.7.

       679.       Plaintiff and Iowa Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, damages, restitution, punitive damages, and reasonable

attorneys’ fees and costs.

                      CLAIMS ON BEHALF OF THE KANSAS SUBCLASS

                                            COUNT 37

                        PROTECTION OF CONSUMER INFORMATION

                                 Kan. Stat. Ann. §§ 50-7a02(a), et seq.

       680.       The Kansas Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Kansas Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       681.       Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Kan. Stat. Ann. § 50-7a02(a).




                                                  187
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 204 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 203 of 372



       682.       Plaintiff’s and Kansas Subclass members’ Personal Information includes Personal

Information as covered under Kan. Stat. Ann. § 50-7a02(a).

       683.       Marriott is required to accurately notify Plaintiffs and Kansas Subclass members if

it becomes aware of a breach of its data security system that was reasonably likely to have caused

misuse of Plaintiff’s and Kansas Subclass members’ Personal Information, in the most expedient

time possible and without unreasonable delay under Kan. Stat. Ann. § 50-7a02(a).

       684.       Because Marriott was aware of a breach of its security system that was reasonably

likely to have caused misuse of Plaintiffs’ and Kansas Subclass members’ Personal Information,

Marriott had an obligation to disclose the data breach in a timely and accurate fashion as mandated

by Kan. Stat. Ann. § 50-7a02(a).

       685.       By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Kan. Stat. Ann. § 50-7a02(a).

       686.       As a direct and proximate result of Marriott’s violations of Kan. Stat. Ann. § 50-

7a02(a), Plaintiff and Kansas Subclass members suffered damages, as described above.

       687.       Plaintiff and Kansas Subclass members seek relief under Kan. Stat. Ann. § 50-

7a02(g), including equitable relief.

                                            COUNT 38

                           KANSAS CONSUMER PROTECTION ACT,

                                       K.S.A. §§ 50-623, et seq.

       688.       The Kansas Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Kansas Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       689.       K.S.A. §§ 50-623, et seq. is to be liberally construed to protect consumers from

suppliers who commit deceptive and unconscionable practices.


                                                  188
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 205 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 204 of 372



       690.     Plaintiff and Kansas Subclass members are “consumers” as defined by K.S.A. §

50-624(b).

       691.     The acts and practices described herein are “consumer transactions,” as defined by

K.S.A. § 50-624(c).

       692.     Marriott is a “supplier” as defined by K.S.A. § 50-624(l).

       693.     Marriott advertised, offered, or sold goods or services in Kansas and engaged in

trade or commerce directly or indirectly affecting the people of Kansas.

       694.     Marriott engaged in deceptive and unfair acts or practices, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

             Plaintiff and Kansas Subclass members’ Personal Information, which was a direct and

             proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

             and privacy risks, and adequately improve security and privacy measures following

             previous cybersecurity incidents, which was a direct and proximate cause of the Data

             Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

             privacy of Plaintiff and Kansas Subclass members’ Personal Information, including

             duties imposed by the FTC Act, 15 U.S.C. § 45, and Kansas’s identity fraud statute,

             the Wayne Owen Act, K.S.A. § 50-6,139b, which was a direct and proximate cause of

             the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

             Kansas Subclass members’ Personal Information, including by implementing and

             maintaining reasonable security measures;




                                                189
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 206 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 205 of 372



       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Kansas Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and Kansas’s

           identity fraud statute, the Wayne Owen Act, K.S.A. § 50-6,139b;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Kansas Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Kansas Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45, and Kansas’s identity fraud statute, the Wayne Owen Act, K.S.A.

           § 50-6,139b.

       695.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       696.    Marriott intended to mislead Plaintiff and Kansas Subclass members and induce

them to rely on its misrepresentations and omissions.

       697.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal




                                               190
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 207 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 206 of 372



Information. Accordingly, Plaintiff and the Kansas Subclass members acted reasonably in relying

on Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       698.    Marriott also engaged in unconscionable acts and practices in connection with a

consumer transaction, in violation of K.S.A. § 50-627, including:

       a. Knowingly taking advantage of the inability of Plaintiff and the Kansas Subclass to

           reasonably protect their interests, due to their lack of knowledge (see K.S.A. § 50-

           627(b)(1)); and

       b. Requiring Plaintiff and the Kansas Subclass to enter into a consumer transaction on

           terms that Marriott knew were substantially one-sided in favor of Marriott (see K.S.A.

           § 50-627(b)(5)).

       699.    Plaintiff and the Kansas Subclass had unequal bargaining power with respect to

their ability to control the security and confidentiality of their Personal Information in Marriott’s

possession.

       700.    The above unfair, deceptive, and unconscionable practices and acts by Marriott

were immoral, unethical, oppressive, and unscrupulous. These acts caused substantial injury to

Plaintiff and Kansas Subclass members that they could not reasonably avoid; this substantial injury

outweighed any benefits to consumers or to competition.

       701.    Marriott acted intentionally, knowingly, and maliciously to violate Kansas’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Kansas Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       702.    As a direct and proximate result of Marriott’s unfair, deceptive, and unconscionable

trade practices, Plaintiff and Kansas Subclass members have suffered and will continue to suffer




                                                191
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 208 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 207 of 372



injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for

fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

       703.    Plaintiff and Kansas Subclass members seek all monetary and non-monetary relief

allowed by law, including civil penalties or actual damages (whichever is greater), under K.S.A.

§§ 50-634 and 50-636; injunctive relief; restitution; and reasonable attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE KENTUCKY SUBCLASS

                                          COUNT 39

        KENTUCKY COMPUTER SECURITY BREACH NOTIFICATION ACT,

                              Ky. Rev. Stat. Ann. §§ 365.732, et seq.

       704.    The Kentucky Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Kentucky Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       705.    Marriott is required to accurately notify Plaintiff and Kentucky Subclass members

if it becomes aware of a breach of its data security system that was reasonably likely to have caused

unauthorized persons to acquire Plaintiff’s and Kentucky Subclass members’ Personal

Information, in the most expedient time possible and without unreasonable delay under Ky. Rev.

Stat. Ann. § 365.732(2).

       706.    Marriott is a business that holds computerized data that includes Personal

Information as defined by Ky. Rev. Stat. Ann. § 365.732(2).


                                                192
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 209 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 208 of 372



       707.    Plaintiff’s and Kentucky Subclass members’ Personal Information includes

Personal Information as covered under Ky. Rev. Stat. Ann. § 365.732(2).

       708.    Because Marriott was aware of a breach of its security system that was reasonably

likely to have caused unauthorized persons to acquire Plaintiff’s and Kentucky Subclass members’

Personal Information, Marriott had an obligation to disclose the data breach in a timely and

accurate fashion as mandated by Ky. Rev. Stat. Ann. § 365.732(2).

       709.    By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Ky. Rev. Stat. Ann. § 365.732(2).

       710.    As a direct and proximate result of Marriott’s violations of Ky. Rev. Stat. Ann. §

365.732(2), Plaintiff and Kentucky Subclass members suffered damages, as described above.

       711.    Plaintiff and Kentucky Subclass members seek relief under Ky. Rev. Stat. Ann. §

446.070, including actual damages.

                                          COUNT 40

                        KENTUCKY CONSUMER PROTECTION ACT,

                                 Ky. Rev. Stat. §§ 367.110, et seq.

       712.    The Kentucky Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Kentucky Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       713.    Marriott is a “person” as defined by Ky. Rev. Stat. § 367.110(1).

       714.    Marriott advertised, offered, or sold goods or services in Kentucky and engaged in

trade or commerce directly or indirectly affecting the people of Kentucky, as defined by Ky. Rev.

Stat. 367.110(2).

       715.    Marriott engaged in unfair, false, misleading, deceptive, and unconscionable acts

or practices, in violation of Ky. Rev. Stat. § 367.170, including:


                                                193
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 210 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 209 of 372



 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Kentucky Subclass members’ Personal Information, which was a direct

    and proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Kentucky Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

    cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Kentucky Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and Kentucky Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

    adequately secure Plaintiff and Kentucky Subclass members’ Personal Information;

    and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of Plaintiff and




                                         194
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 211 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 210 of 372



           Kentucky Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       716.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       717.    Marriott intended to mislead Plaintiff and Kentucky Subclass members and induce

them to rely on its misrepresentations and omissions.

       718.    Plaintiff and Kentucky Subclass members’ purchased goods or services for

personal, family, or household purposes and suffered ascertainable losses of money or property as

a result of Marriott’s unlawful acts and practices.

       719.    The above unlawful acts and practices by Marriott were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and Kentucky

Subclass members that they could not reasonably avoid; this substantial injury outweighed any

benefits to consumers or to competition.

       720.    Marriott acted intentionally, knowingly, and maliciously to violate Kentucky’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Kentucky Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       721.    As a direct and proximate result of Marriott’s unlawful acts and practices, Plaintiff

and Kentucky Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including loss of the

benefit of their bargain with Marriott as they would not have paid Marriott for goods and services

or would have paid less for such goods and services but for Marriott’s violations alleged herein;




                                                195
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 212 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 211 of 372



losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and

money spent cancelling and replacing passports; loss of value of their Personal Information; and

an increased, imminent risk of fraud and identity theft.

       722.    Plaintiff and Kentucky Subclass members seek all monetary and non-monetary

relief allowed by law, including damages, punitive damages, restitution or other equitable relief,

injunctive relief, and reasonable attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE LOUISIANA SUBCLASS

                                          COUNT 41

                DATABASE SECURITY BREACH NOTIFICATION LAW,

                            La. Rev. Stat. Ann. §§ 51:3074(A), et seq.

       723.    The Louisiana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Louisiana Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       724.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by La. Rev. Stat. Ann. § 51:3074(C).

       725.    Plaintiff’s and Louisiana Subclass members’ Personal Information includes

Personal Information as covered under La. Rev. Stat. Ann. § 51:3074(C).

       726.    Marriott is required to accurately notify Plaintiff and Louisiana Subclass members

if it becomes aware of a breach of its data security system that was reasonably likely to have caused

unauthorized persons to acquire Plaintiff’s and Louisiana Subclass members’ Personal

Information, in the most expedient time possible and without unreasonable delay under La. Rev.

Stat. Ann. § 51:3074(C).




                                                196
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 213 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 212 of 372



       727.    Because Marriott was aware of a breach of its security system that was reasonably

likely to have caused unauthorized persons to acquire Plaintiff’s and Louisiana Subclass members’

Personal Information, Marriott had an obligation to disclose the Data Breach in a timely and

accurate fashion as mandated by La. Rev. Stat. Ann. § 51:3074(C).

       728.    By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated La. Rev. Stat. Ann. § 51:3074(C).

       729.    As a direct and proximate result of Marriott’s violations of La. Rev. Stat. Ann. §

51:3074(C), Plaintiff and Louisiana Subclass members suffered damages, as described above.

       730.    Plaintiff and Louisiana Subclass members seek relief under La. Rev. Stat. Ann. §

51:3075, including actual damages.

                                          COUNT 42

 LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW,

                              La Rev. Stat. Ann. §§ 51:1401, et seq.

       731.    The Louisiana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Louisiana Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       732.    Marriott, Plaintiff, and the Louisiana Subclass members are “persons” within the

meaning of the La. Rev. Stat. Ann. § 51:1402(8).

       733.    Plaintiff and Louisiana Subclass members are “consumers” within the meaning of

La. Rev. Stat. Ann. § 51:1402(1).

       734.    Marriott engaged in “trade” or “commerce” within the meaning of La. Rev. Stat.

Ann. § 51:1402(10).

       735.    The Louisiana Unfair Trade Practices and Consumer Protection Law (“Louisiana

CPL”) makes unlawful “unfair or deceptive acts or practices in the conduct of any trade or


                                                197
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 214 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 213 of 372



commerce.” La. Rev. Stat. Ann. § 51:1405(A). Unfair acts are those that offend established public

policy, while deceptive acts are practices that amount to fraud, deceit, or misrepresentation.

       736.    Marriott participated in unfair and deceptive acts and practices that violated the

Louisiana CPL, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Louisiana Subclass members’ Personal Information, which was a direct

           and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Louisiana Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

           cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Louisiana Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Louisiana Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;




                                                198
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 215 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 214 of 372



       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Louisiana Subclass members’ Personal Information;

           and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Louisiana Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       737.      Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       738.      Marriott intended to mislead Plaintiff and Louisiana Subclass members and induce

them to rely on its misrepresentations and omissions.

       739.      Marriott’s unfair and deceptive acts and practices were immoral, unethical,

oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and Kentucky

Subclass members that they could not reasonably avoid; this substantial injury outweighed any

benefits to consumers or to competition.

       740.      Marriott acted intentionally, knowingly, and maliciously to violate Unfair Trade

Practices and Consumer Protection Law, and recklessly disregarded Plaintiff and Louisiana

Subclass members’ rights. Marriott’s past data breaches and breaches within the hospitality

industry put it on notice that its security and privacy protections were inadequate.

       741.      Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the




                                                199
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 216 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 215 of 372



law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Louisiana Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       742.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and Louisana Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for

fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

       743.    Plaintiff and Louisiana Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages; treble damages for Marriott’s knowing violations

of the Louisiana CPL; restitution; declaratory relief; attorneys’ fees; and any other relief that is

just and proper.




                                                200
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 217 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 216 of 372



                      CLAIMS ON BEHALF OF THE MAINE SUBCLASS

                                            COUNT 43

                          MAINE UNFAIR TRADE PRACTICES ACT,

                                  5 Me. Rev. Stat. §§ 205, 213, et seq.

       744.       The Maine Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Maine Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       745.       Marriott is a “person” as defined by 5 Me. Rev. Stat. § 206(2).

       746.       Marriott’s conduct as alleged herein related was in the course of “trade and

commerce” as defined by 5 Me. Rev. Stat. § 206(3).

       747.       Plaintiff and Maine Subclass members purchased goods and/or services for

personal, family, and/or household purposes.

       748.       Plaintiff sent a demand for relief on behalf of the Maine Subclass pursuant to 5 Me.

Rev. Stat. § 213(1-A) on January 8, 2019.

       749.       Marriott engaged in unfair and deceptive trade acts and practices in the conduct of

trade or commerce, in violation of 5 Me. Rev. Stat. §207, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Maine Subclass members’ Personal Information, which was a direct and

           proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;




                                                  201
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 218 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 217 of 372



       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Maine Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

           cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Maine Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Maine Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Maine Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Maine Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45.

       750.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       751.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal




                                               202
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 219 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 218 of 372



Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Maine Subclass members acted reasonably in relying

on Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       752.       As a direct and proximate result of Marriott’s unfair and deceptive acts and conduct,

Plaintiff and Maine Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       753.       Plaintiff and the Maine Subclass members seek all monetary and non-monetary

relief allowed by law, including damages or restitution, injunctive and other equitable relief, and

attorneys’ fees and costs.

                                             COUNT 44

                  MAINE UNIFORM DECEPTIVE TRADE PRACTICES ACT,

                                   10 Me. Rev. Stat. §§ 1212, et seq.

       754.       The Maine Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Maine Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       755.       Marriott is a “person” as defined by 10 Me. Rev. Stat. § 1211(5).


                                                  203
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 220 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 219 of 372



       756.    Marriott advertised, offered, or sold goods or services in Maine and engaged in

trade or commerce directly or indirectly affecting the people of Maine.

       757.    Marriott engaged in deceptive trade practices in the conduct of its business, in

violation of 10 Me. Rev. Stat. §1212, including:

       a. Representing that goods or services have characteristics that they do not have;

       b. Representing that goods or services are of a particular standard, quality, or grade if they

           are of another;

       c. Advertising goods or services with intent not to sell them as advertised;

       d. Engaging in other conduct that creates a likelihood of confusion or misunderstanding.

       758.    Marriott’s deceptive trade practices include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Maine Subclass members’ Personal Information, which was a direct and

           proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Maine Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

           cause of the Data Breach;




                                                204
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 221 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 220 of 372



       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Maine Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Maine Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Maine Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Maine Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45.

       759.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       760.    Marriott intended to mislead Plaintiff and Maine Subclass members and induce

them to rely on its misrepresentations and omissions.

       761.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were




                                               205
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 222 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 221 of 372



insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Maine Subclass members acted reasonably in relying

on Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       762.    As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Maine Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including loss of the benefit of

their bargain with Marriott as they would not have paid Marriott for goods and services or would

have paid less for such goods and services but for Marriott’s violations alleged herein; losses from

fraud and identity theft; costs for credit monitoring and identity protection services; time and

expenses related to monitoring their financial accounts for fraudulent activity; time and money

spent cancelling and replacing passports; loss of value of their Personal Information; and an

increased, imminent risk of fraud and identity theft.

       763.    Maine Subclass members are likely to be damaged by Marriott’s ongoing deceptive

trade practices.

       764.    Plaintiff and the Maine Subclass members seek all relief allowed by law, including

injunctive relief and reasonable attorneys’ fees and costs.

              CLAIMS ON BEHALF OF THE MASSACHUSETTS SUBCLASS

                                          COUNT 45

                   MASSACHUSETTS CONSUMER PROTECTION ACT,

                            Mass. Gen. Laws Ann. Ch. 93A, §§ 1, et seq.

       765.    The Massachusetts Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Massachusetts Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.




                                                206
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 223 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 222 of 372



       766.    Marriott and Massachusetts Subclass members are “persons” as meant by Mass.

Gen. Laws. Ann. ch. 93A, § 1(a).

       767.    Marriott operates in “trade or commerce” as meant by Mass. Gen. Laws Ann. ch.

93A, § 1(b).

       768.    Marriott advertised, offered, or sold goods or services in Massachusetts and

engaged in trade or commerce directly or indirectly affecting the people of Massachusetts, as

defined by Mass. Gen. Laws Ann. ch. 93A, § 1(b).

       769.    Plaintiff sent a demand for relief on behalf of the Massachusetts Subclass pursuant

to Mass. Gen. Laws Ann. Ch. 93A § 9(3) on January 8, 2019.

       770.    Marriott engaged in unfair methods of competition and unfair and deceptive acts

and practices in the conduct of trade or commerce, in violation of Mass. Gen. Laws Ann. ch. 93A,

§ 2(a), including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Massachusetts Subclass members’ Personal Information, which was a

           direct and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Massachusetts Subclass members’ Personal Information,

           including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Massachusetts Data

           Security statute and its implementing regulations, Mass. Gen. Laws Ann. Ch. 93H, §




                                               207
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 224 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 223 of 372



           2; 201 Mass. Code Regs. 17.01-05, which was a direct and proximate cause of the Data

           Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Massachusetts Subclass members’ Personal Information, including by implementing

           and maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Massachusetts Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and the

           Massachusetts Data Security statute and its implementing regulations, Mass. Gen.

           Laws Ann. Ch. 93H, § 2; 201 Mass. Code Regs. 17.01-05;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Massachusetts Subclass members’ Personal

           Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Massachusetts Subclass members’ Personal Information, including duties imposed by

           the FTC Act, 15 U.S.C. § 45, and the Massachusetts Data Security statute and its

           implementing regulations, Mass. Gen. Laws Ann. Ch. 93H, § 2; 201 Mass. Code Regs.

           17.01-05.

       771.   Marriott’s acts and practices were “unfair” because they fall within the penumbra

of common law, statutory, and established concepts of unfairness, given that Marriott solely held

the true facts about its inadequate security for Personal Information, which Plaintiff and the

Massachusetts Subclass members could not independently discovered.




                                              208
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 225 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 224 of 372



       772.    Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of

consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

       773.    Marriott’s inadequate data security had no countervailing benefit to consumers or

to competition.

       774.    Marriott intended to mislead Plaintiff and Massachusetts Subclass members and

induce them to rely on its misrepresentations and omissions. Marriott’s representations and

omissions were material because they were likely to deceive reasonable consumers about the

adequacy of Marriott’s data security and ability to protect the confidentiality of consumers’

Personal Information.

       775.    Marriott acted intentionally, knowingly, and maliciously to violate Massachusetts’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Massachusetts Subclass

members’ rights. Marriott’s past data breaches and breaches within the hospitality industry put it

on notice that its security and privacy protections were inadequate.

       776.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and Massachusetts Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for




                                               209
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 226 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 225 of 372



fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

       777.    Plaintiff and Massachusetts Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, double or treble damages, restitution; injunctive

or other equitable relief, and attorneys’ fees and costs.

                  CLAIMS ON BEHALF OF THE MICHIGAN SUBCLASS

                                           COUNT 46

                   MICHIGAN IDENTITY THEFT PROTECTION ACT,

                            Mich. Comp. Laws Ann. §§ 445.72, et seq.

       778.    The Michigan Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Michigan Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       779.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Mich. Comp. Laws Ann. § 445.72(1).

       780.    Plaintiff’s and Michigan Subclass members’ Personal Information includes

Personal Information as covered under Mich. Comp. Laws Ann. § 445.72(1).

       781.    Marriott is required to accurately notify Plaintiff and Michigan Subclass members

if it discovers a security breach, or receives notice of a security breach (where unencrypted and

unredacted Personal Information was accessed or acquired by unauthorized persons), without

unreasonable delay under Mich. Comp. Laws Ann. § 445.72(1).

       782.    Because Marriott discovered a security breach and had notice of a security breach

(where unencrypted and unredacted Personal Information was accessed or acquired by

unauthorized persons), Marriott had an obligation to disclose the Data Breach in a timely and

accurate fashion as mandated by Mich. Comp. Laws Ann. § 445.72(4).


                                                 210
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 227 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 226 of 372



       783.    By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Mich. Comp. Laws Ann. § 445.72(4).

       784.    As a direct and proximate result of Marriott’s violations of Mich. Comp. Laws Ann.

§ 445.72(4), Plaintiff and Michigan Subclass members suffered damages, as described above.

       785.    Plaintiff and Michigan Subclass members seek relief under Mich. Comp. Laws

Ann. § 445.72(13), including a civil fine.

                                             COUNT 47

                        MICHIGAN CONSUMER PROTECTION ACT,

                           Mich. Comp. Laws Ann. §§ 445.903, et seq.

       786.    The Michigan Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Michigan Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       787.    Marriott and Michigan Subclass members are “persons” as defined by Mich. Comp.

Laws Ann. § 445.903(d).

       788.    Marriott advertised, offered, or sold goods or services in Michigan and engaged in

trade or commerce directly or indirectly affecting the people of Michigan, as defined by Mich.

Comp. Laws Ann. § 445.903(g).

       789.    Marriott engaged in unfair, unconscionable, and deceptive practices in the conduct

of trade and commerce, in violation of Mich. Comp. Laws Ann. § 445.903(1), including:

       a. Representing that its goods and services have characteristics, uses, and benefits that

           they do not have, in violation of Mich. Comp. Laws Ann. § 445.903(1)(c);

       b. Representing that its goods and services are of a particular standard or quality if they

           are of another in violation of Mich. Comp. Laws Ann. § 445.903(1)(e);




                                                211
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 228 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 227 of 372



 c. Making a representation or statement of fact material to the transaction such that a

    person reasonably believes the represented or suggested state of affairs to be other than

    it actually is, in violation of Mich. Comp. Laws Ann. § 445.903(1)(bb); and

 d. Failing to reveal facts that are material to the transaction in light of representations of

    fact made in a positive matter, in violation of Mich. Comp. Laws Ann. §

    445.903(1)(cc).

 790.   Marriott’s unfair, unconscionable, and deceptive practices include:

 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Michigan Subclass members’ Personal Information, which was a direct

    and proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Michigan Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

    cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Michigan Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;




                                          212
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 229 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 228 of 372



       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Michigan Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Michigan Subclass members’ Personal Information;

           and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Michigan Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       791.      Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       792.      Marriott intended to mislead Plaintiff and Michigan Subclass members and induce

them to rely on its misrepresentations and omissions.

       793.      Marriott acted intentionally, knowingly, and maliciously to violate Michigan’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Michigan Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       794.      As a direct and proximate result of Marriott’s unfair, unconscionable, and deceptive

practices, Plaintiff and Michigan Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott




                                                 213
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 230 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 229 of 372



for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for

fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

       795.    Plaintiff and Michigan Subclass members seek all monetary and non-monetary

relief allowed by law, including the greater of actual damages or $250, restitution, injunctive relief,

and any other relief that is just and proper.

                 CLAIMS ON BEHALF OF THE MINNESOTA SUBCLASS

                                           COUNT 48

                           MINNESOTA CONSUMER FRAUD ACT,

                  Minn. Stat. §§ 325F.68, et seq. and Minn. Stat. §§ 8.31, et seq.

       796.    The Minnesota Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Minnesota Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       797.    Marriott, Plaintiff, and members of the Minnesota Subclass are each a “person” as

defined by Minn. Stat. § 325F.68(3).

       798.    Marriott’s goods, services, commodities, and intangibles are “merchandise” as

defined by Minn. Stat. § 325F.68(2).

       799.    Marriott engaged in “sales” as defined by Minn. Stat. § 325F.68(4).

       800.    Marriott engaged in fraud, false pretense, false promise, misrepresentation,

misleading statements, and deceptive practices in connection with the sale of merchandise, in

violation of Minn. Stat. § 325F.69(1), including:




                                                 214
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 231 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 230 of 372



 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Minnesota Subclass members’ Personal Information, which was a direct

    and proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Minnesota Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

    cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Minnesota Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and Minnesota Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

    adequately secure Plaintiff and Minnesota Subclass members’ Personal Information;

    and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of Plaintiff and




                                         215
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 232 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 231 of 372



           Minnesota Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       801.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       802.    Marriott intended to mislead Plaintiff and Minnesota Subclass members and induce

them to rely on its misrepresentations and omissions.

       803.    Marriott’s fraudulent, misleading, and deceptive practices affected the public

interest, including the Minnesotans affected by the Data Breach.

       804.    As a direct and proximate result of Marriott’s fraudulent, misleading, and deceptive

practices, Plaintiff and Minnesota Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for

fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

       805.    Plaintiff and Minnesota Subclass members seek all monetary and non-monetary

relief allowed by law, including damages; injunctive or other equitable relief; and attorneys’ fees,

disbursements, and costs.




                                                216
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 233 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 232 of 372



                                          COUNT 49

            MINNESOTA UNIFORM DECEPTIVE TRADE PRACTICES ACT,

                                 Minn. Stat. §§ 325D.43, et seq.

       806.    The Minnesota Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Minnesota Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       807.    By engaging in deceptive trade practices in the course of its business and vocation,

directly or indirectly affecting the people of Minnesota, Marriott violated Minn. Stat. § 325D.44,

including the following provisions:

       a. Representing that its goods and services had characteristics, uses, and benefits that they

           did not have, in violation of Minn. Stat. § 325D.44(1)(5);

       b. Representing that goods and services are of a particular standard or quality when they

           are of another, in violation of Minn. Stat. § 325D.44(1)(7);

       c. Advertising goods and services with intent not to sell them as advertised, in violation

           of Minn. Stat. § 325D.44(1)(9); and

       d. Engaging in other conduct which similarly creates a likelihood of confusion or

           misunderstanding, in violation of Minn. Stat. § 325D.44(1)(13).

       808.    Marriott’s deceptive practices include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Minnesota Subclass members’ Personal Information, which was a direct

           and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following




                                                217
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 234 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 233 of 372



           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Minnesota Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

           cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Minnesota Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Minnesota Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Minnesota Subclass members’ Personal Information;

           and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Minnesota Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       809.      Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.




                                                218
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 235 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 234 of 372



       810.    Marriott intended to mislead Plaintiff and Minnesota Subclass members and induce

them to rely on its misrepresentations and omissions.

       811.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Minnesota Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       812.    Marriott acted intentionally, knowingly, and maliciously to violate Minnesota’s

Uniform Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Minnesota

Subclass members’ rights. Marriott’s past data breaches and breaches within the hospitality

industry put it on notice that its security and privacy protections were inadequate.

       813.    As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Minnesota Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including loss of the

benefit of their bargain with Marriott as they would not have paid Marriott for goods and services

or would have paid less for such goods and services but for Marriott’s violations alleged herein;

losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and




                                                219
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 236 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 235 of 372



money spent cancelling and replacing passports; loss of value of their Personal Information; and

an increased, imminent risk of fraud and identity theft.

        814.    Plaintiff and Minnesota Subclass members seek, including injunctive relief and

reasonable attorneys’ fees and costs.

                  CLAIMS ON BEHALF OF THE MISSISSIPPI SUBCLASS

                                          COUNT 50

                       MISSISSIPPI CONSUMER PROTECTION ACT,

                                   Miss. Code §§ 75-24-1, et seq.

        815.    The Mississippi Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Mississippi Subclass, repeats and alleges Paragraphs 1-

295, as if fully alleged herein.

        816.    Marriott is a “person,” as defined by Miss. Code § 75-24-3.

        817.    Marriott advertised, offered, or sold goods or services in Mississippi and engaged

in trade or commerce directly or indirectly affecting the people of Mississippi, as defined by Miss.

Code § 75-24-3.

        818.    Plaintiff has complied with all pre-conditions for bringing a private action under

Miss. Code § 75-24-15.

        819.    Marriott engaged in unfair and deceptive trade acts or practices, including:

        a. Failing to implement and maintain reasonable security and privacy measures to protect

            Plaintiff and Mississippi Subclass members’ Personal Information, which was a direct

            and proximate cause of the Data Breach;

        b. Failing to identify foreseeable security and privacy risks, remediate identified security

            and privacy risks, and adequately improve security and privacy measures following




                                                220
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 237 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 236 of 372



    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Mississippi Subclass members’ Personal Information,

    including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

    proximate cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Mississippi Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and Mississippi Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

    adequately secure Plaintiff and Mississippi Subclass members’ Personal Information;

    and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of Plaintiff and

    Mississippi Subclass members’ Personal Information, including duties imposed by the

    FTC Act, 15 U.S.C. § 45.

 820.     The above-described conduct violated Miss. Code Ann. § 75-24-5(2), including:

 a. Representing that goods or services have sponsorship, approval, characteristics,

    ingredients, uses, benefits, or quantities that they do not have;




                                         221
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 238 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 237 of 372



       b. Representing that goods or services are of a particular standard, quality, or grade, or

           that goods are of a particular style or model, if they are of another;

       c. Advertising goods or services with intent not to sell them as advertised.

       821.    Marriott intended to mislead Plaintiff and Mississippi Subclass members and

induce them to rely on its misrepresentations and omissions.

       822.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       823.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Mississippi Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       824.    Marriott had a duty to disclose the above-described facts due to the circumstances

of this case and the sensitivity and extensivity of the Personal Information in its possession. In

addition, such a duty is implied by law due to the nature of the relationship between consumers—

including Plaintiff and the Mississippi Subclass—and Marriott, because consumers are unable to




                                                222
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 239 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 238 of 372



fully protect their interests with regard to their data, and placed trust and confidence in Marriott.

Marriott’s duty to disclose also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the Mississippi Subclass that contradicted these representations.

       825.    Marriott acted intentionally, knowingly, and maliciously to violate Mississippi’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Mississippi Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       826.    As a direct and proximate result of Marriott’s unfair and deceptive acts or practices

and Plaintiff and Mississippi Subclass members’ purchase of goods or services primarily for

personal, family, or household purposes, Plaintiff and Mississippi Subclass members have suffered

and will continue to suffer injury, ascertainable losses of money or property, and monetary and

non-monetary damages, including loss of the benefit of their bargain with Marriott as they would

not have paid Marriott for goods and services or would have paid less for such goods and services

but for Marriott’s violations alleged herein; losses from fraud and identity theft; costs for credit

monitoring and identity protection services; time and expenses related to monitoring their financial

accounts for fraudulent activity; time and money spent cancelling and replacing passports; loss of

value of their Personal Information; and an increased, imminent risk of fraud and identity theft.

       827.    Marriott’s violations present a continuing risk to Plaintiff and Mississippi Subclass

members as well as to the general public.




                                                   223
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 240 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 239 of 372



       828.    Plaintiff and Mississippi Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, restitution and other relief under Miss. Code §

75-24-11, injunctive relief, punitive damages, and reasonable attorneys’ fees and costs.

                  CLAIMS ON BEHALF OF THE MISSOURI SUBCLASS

                                            COUNT 51

                        MISSOURI MERCHANDISING PRACTICES ACT,

                                   Mo. Rev. Stat. §§ 407.010, et seq.

       829.    The Missouri Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Missouri Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       830.    Marriott is a “person” as defined by Mo. Rev. Stat. § 407.010(5).

       831.    Marriott advertised, offered, or sold goods or services in Missouri and engaged in

trade or commerce directly or indirectly affecting the people of Missouri, as defined by Mo. Rev.

Stat. § 407.010(4), (6) and (7).

       832.    Plaintiff and Missouri Subclass members purchased or leased goods or services

primarily for personal, family, or household purposes.

       833.    Marriott engaged in unlawful, unfair, and deceptive acts and practices, in

connection with the sale or advertisement of merchandise in trade or commerce, in violation of

Mo. Rev. Stat. § 407.020(1), including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Missouri Subclass members’ Personal Information, which was a direct

           and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following


                                                  224
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 241 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 240 of 372



           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Missouri Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

           cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Missouri Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Missouri Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Missouri Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Missouri Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       834.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       835.    Marriott intended to mislead Plaintiff and Missouri Subclass members and induce

them to rely on its misrepresentations and omissions.




                                               225
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 242 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 241 of 372



       836.    Marriott acted intentionally, knowingly, and maliciously to violate Missouri’s

Merchandising Practices Act, and recklessly disregarded Plaintiff and Missouri Subclass

members’ rights. Marriott’s past data breaches and breaches within the hospitality industry put it

on notice that its security and privacy protections were inadequate.

       837.    As a direct and proximate result of Marriott’s unlawful, unfair, and deceptive acts

and practices, Plaintiff and Missouri Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for

fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

       838.    Plaintiff and Missouri Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, restitution, punitive damages, attorneys’ fees and

costs, injunctive relief, and any other appropriate relief.

                  CLAIMS ON BEHALF OF THE MONTANA SUBCLASS

                                           COUNT 52

                           COMPUTER SECURITY BREACH LAW,

                            Mont. Code Ann. §§ 30-14-1704(1), et seq.

       839.    The Montana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Montana Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.




                                                 226
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 243 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 242 of 372



         840.   Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Mont. Code Ann. § 30-14-1704(4)(b). Marriott also maintains

computerized data that includes Personal Information which Marriott does not own. Accordingly,

it is subject to Mont. Code Ann. § 30-14-1704(1) and (2).

         841.   Plaintiff’s and Montana Subclass members’ Personal Information includes Personal

Information covered by Mont. Code Ann. § 30-14-1704(4)(b).

         842.   Marriott is required to give immediate notice of a breach of security of a data system

to owners of Personal Information which Marriott does not own, including Plaintiff and Montana

Subclass members, pursuant to Mont. Code Ann. § 30-14-1704(2).

         843.   Marriott is required to accurately notify Plaintiff and Montana Subclass members

if it discovers a security breach, or receives notice of a security breach which may have

compromised Personal Information which Marriott owns or licenses, without unreasonable delay

under Mont. Code Ann. § 30-14-1704(1).

         844.   Because Marriott was aware of a security breach, Marriott had an obligation to

disclose the data breach as mandated by Mont. Code Ann. § 30-14-1704(1) and (2).

         845.   Pursuant to Mont. Code Ann. § 30-14-1705, violations of Mont. Code Ann. § 30-

14-1704 are unlawful practices under Mont. Code Ann. § 30-14-103, Montana’s Consumer

Protection Act.

         846.   As a direct and proximate result of Marriott’s violations of Mont. Code Ann. § 30-

14-1704(1) and (2), Plaintiff and Montana Subclass members suffered damages, as described

above.

         847.   Plaintiff and Montana Subclass members seek relief under Mont. Code Ann. § 30-

14-133, including actual damages and injunctive relief.




                                                 227
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 244 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 243 of 372



                                          COUNT 53

  MONTANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION ACT,

                                   M.C.A. §§ 30-14-101, et seq.

       848.     The Montana Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Montana Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       849.     Marriott is a “person” as defined by MCA § 30-14-102(6).

       850.     Plaintiff and Montana Subclass members are “consumers” as defined by MCA§ 30-

14-102(1).

       851.     Marriott advertised, offered, or sold goods or services in Montana and engaged in

trade or commerce directly or indirectly affecting the people of Montana, as defined by MCA §

30-14-102(8).

       852.     Marriott engaged in unfair and deceptive acts and practices in the conduct of trade

or commerce, in violation MCA § 30-14-103, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

             Plaintiff and Montana Subclass members’ Personal Information, which was a direct

             and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

             and privacy risks, and adequately improve security and privacy measures following

             previous cybersecurity incidents, which was a direct and proximate cause of the Data

             Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

             privacy of Plaintiff and Montana Subclass members’ Personal Information, including




                                                228
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 245 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 244 of 372



           duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

           cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Montana Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Montana Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Montana Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Montana Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       853.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       854.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were




                                               229
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 246 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 245 of 372



insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Montana Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       855.    Marriott’s acts described above are unfair and offend public policy; they are

immoral, unethical, oppressive, unscrupulous, and substantially injurious to consumers.

       856.    Marriott acted intentionally, knowingly, and maliciously to violate Montana’s

Unfair Trade Practices and Consumer Protection Act, and recklessly disregarded Plaintiff and

Montana Subclass members’ rights. Marriott’s past data breaches and breaches within the

hospitality industry put it on notice that its security and privacy protections were inadequate.

       857.    As a direct and proximate result of Marriott’s unfair methods of competition and

unfair and deceptive acts and practices in the conduct of trade or commerce, Plaintiff and Montana

Subclass members have suffered and will continue to suffer injury, ascertainable losses of money

or property, and monetary and non-monetary damages, including loss of the benefit of their bargain

with Marriott as they would not have paid Marriott for goods and services or would have paid less

for such goods and services but for Marriott’s violations alleged herein; losses from fraud and

identity theft; costs for credit monitoring and identity protection services; time and expenses

related to monitoring their financial accounts for fraudulent activity; time and money spent

cancelling and replacing passports; loss of value of their Personal Information; and an increased,

imminent risk of fraud and identity theft.

       858.    Plaintiff and Montana Subclass members seek all monetary and non-monetary

relief allowed by law, including the greater of (a) actual damages or (b) statutory damages of $500,




                                                230
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 247 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 246 of 372



treble damages, restitution, attorneys’ fees and costs, injunctive relief, and other relief that the

Court deems appropriate.

                   CLAIMS ON BEHALF OF THE NEBRASKA SUBCLASS

                                          COUNT 54

                        NEBRASKA CONSUMER PROTECTION ACT,

                                Neb. Rev. Stat. §§ 59-1601, et seq.

       859.    The Nebraska Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Nebraska Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       860.    Marriott and Nebraska Subclass members are each a “person” as defined by Neb.

Rev. Stat. § 59-1601(1).

       861.    Marriott advertised, offered, or sold goods or services in Nebraska and engaged in

trade or commerce directly or indirectly affecting the people of Nebraska, as defined by Neb. Rev.

Stat. § 59-1601.

       862.    Marriott engaged in unfair and deceptive acts and practices in conducting trade and

commerce, in violation of Neb. Rev. Stat. § 59-1602, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Nebraska Subclass members’ Personal Information, which was a direct

           and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;




                                                231
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 248 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 247 of 372



       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Nebraska Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

           cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Nebraska Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Nebraska Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Nebraska Subclass members’ Personal Information;

           and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Nebraska Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       863.      Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       864.      As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including




                                                232
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 249 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 248 of 372



loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       865.    Marriott’s unfair and deceptive acts and practices complained of herein affected the

public interest, including the many Nebraskans affected by the Data Breach.

       866.    Plaintiff and Nebraska Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, the greater of either actual damages or $1,000,

civil penalties, and reasonable attorneys’ fees and costs.

                                          COUNT 55

              NEBRASKA UNIFORM DECEPTIVE TRADE PRACTICES ACT,

                                 Neb. Rev. Stat. §§ 87-301, et seq.

       867.    The Nebraska Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Nebraska Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       868.    Marriott and Nebraska Subclass members are “persons” as defined by Neb. Rev.

Stat. § 87-301(19).

       869.    Marriott advertised, offered, or sold goods or services in Nebraska and engaged in

trade or commerce directly or indirectly affecting the people of Nebraska.

       870.    Marriott engaged in deceptive trade practices in the course of its business, in

violation of Neb. Rev. Stat. §§ 87-302(a)(5), (8), and (10), including:




                                                233
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 250 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 249 of 372



 a. Represented that goods and services have characteristics, uses, benefits, or qualities

    that they do not have;

 b. Represented that goods and services are of a particular standard, quality, or grade if

    they are of another; and

 c. Advertised its goods and services with intent not to sell them as advertised and in a

    manner calculated or tending to mislead or deceive.

 871.   Marriott’s deceptive trade practices include:

 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Nebraska Subclass members’ Personal Information, which was a direct

    and proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Nebraska Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

    cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Nebraska Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;




                                         234
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 251 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 250 of 372



       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Nebraska Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Nebraska Subclass members’ Personal Information;

           and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Nebraska Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       872.      Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       873.      Marriott intended to mislead Plaintiff and Nebraska Subclass members and induce

them to rely on its misrepresentations and omissions.

       874.      Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Nebraska Subclass members acted reasonably in




                                                235
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 252 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 251 of 372



relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       875.    Marriott acted intentionally, knowingly, and maliciously to violate Nebraska’s

Uniform Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Nebraska

Subclass members’ rights. Marriott’s past data breaches and breaches within the hospitality

industry put it on notice that its security and privacy protections were inadequate.

       876.    As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Nebraska Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including loss of the

benefit of their bargain with Marriott as they would not have paid Marriott for goods and services

or would have paid less for such goods and services but for Marriott’s violations alleged herein;

losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and

money spent cancelling and replacing passports; loss of value of their Personal Information; and

an increased, imminent risk of fraud and identity theft.

       877.    Marriott’s deceptive trade practices complained of herein affected consumers at

large, including the large percentage of Nebraskans affected by the Data Breach.

       878.    Plaintiff and Nebraska Subclass members seek all relief allowed by law, including

injunctive relief and reasonable attorneys’ fees and costs.




                                                236
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 253 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 252 of 372



                   CLAIMS ON BEHALF OF THE NEVADA SUBCLASS

                                         COUNT 56

                        NEVADA DECEPTIVE TRADE PRACTICES ACT,

                             Nev. Rev. Stat. Ann. §§ 598.0903 et seq.

       879.    The Nevada Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Nevada Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       880.    Marriott advertised, offered, or sold goods or services in Nevada and engaged in

trade or commerce directly or indirectly affecting the people of Nevada.

       881.    Marriott engaged in deceptive trade practices in the course of its business or

occupation, in violation of Nev. Rev. Stat. §§ 598.0915 and 598.0923, including:

       a. Knowingly making a false representation as to the characteristics, uses, and benefits of

           goods or services for sale in violation of Nev. Rev. Stat. § 598.0915(5);

       b. Representing that goods or services for sale are of a particular standard, quality, or

           grade when Marriott knew or should have known that they are of another standard,

           quality, or grade in violation of Nev. Rev. Stat. § 598.0915(7);

       c. Advertising goods or services with intent not to sell them as advertised in violation of

           Nev. Rev. Stat § 598.0915(9);

       d. Failing to disclose a material fact in connection with the sale of goods or services in

           violation of Nev. Rev. Stat. § 598.0923(A)(2); and

       e. Violating state and federal statutes or regulations relating to the sale of goods or

           services in violation of Nev. Rev. Stat. § 598.0923(A)(3).

       882.    Marriott’s deceptive trade practices in the course of its business or occupation

include:


                                               237
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 254 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 253 of 372



 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Nevada Subclass members’ Personal Information, which was a direct and

    proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Nevada Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, and Nevada’s data security statute,

    Nev. Rev. Stat. § 603A.210, which was a direct and proximate cause of the Data

    Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Nevada Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and Nevada Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and Nevada’s

    data security statute, Nev. Rev. Stat. § 603A.210;

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

    adequately secure Plaintiff and Nevada Subclass members’ Personal Information; and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of Plaintiff and




                                         238
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 255 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 254 of 372



           Subclass members’ Personal Information, including duties imposed by the FTC Act,

           15 U.S.C. § 45, and Nevada’s data security statute, Nev. Rev. Stat. § 603A.210.

       883.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       884.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Nevada Subclass members acted reasonably in relying

on Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       885.    Marriott acted intentionally, knowingly, and maliciously to violate Nevada’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Nevada Subclass

members’ rights. Marriott’s past data breaches and breaches within the hospitality industry put it

on notice that its security and privacy protections were inadequate.

       886.    As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Nevada Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including loss of the

benefit of their bargain with Marriott as they would not have paid Marriott for goods and services

or would have paid less for such goods and services but for Marriott’s violations alleged herein;




                                               239
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 256 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 255 of 372



losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and

money spent cancelling and replacing passports; loss of value of their Personal Information; and

an increased, imminent risk of fraud and identity theft.

       887.    Plaintiff and Nevada Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, restitution, punitive damages, and attorneys’ fees and costs.

              CLAIMS ON BEHALF OF THE NEW HAMPSHIRE SUBCLASS

                                          COUNT 57

                               NOTICE OF SECURITY BREACH

                          N.H. Rev. Stat. Ann. §§ 359-C:20(I)(A), et seq.

       888.    The New Hampshire Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the New Hampshire Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.

       889.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by N.H. Rev. Stat. Ann. § 359-C:20(I)(a).

       890.    Plaintiff’s and New Hampshire Subclass members’ Personal Information includes

Personal Information as covered under N.H. Rev. Stat. Ann. § 359-C:20(I)(a).

       891.    Marriott is required to accurately notify Plaintiff and New Hampshire Subclass

members if Marriott becomes aware of a breach of its data security system in which misuse of

Personal Information has occurred or is reasonably likely to occur, as soon as possible under N.H.

Rev. Stat. Ann. § 359-C:20(I)(a).

       892.    Because Marriott was aware of a security breach in which misuse of Personal

Information has occurred or is reasonably likely to occur, Marriott had an obligation to disclose




                                                240
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 257 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 256 of 372



the data breach in a timely and accurate fashion as mandated by N.H. Rev. Stat. Ann. § 359-

C:20(I)(a).

         893.    By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated N.H. Rev. Stat. Ann. § 359-C:20(I)(a).

         894.    As a direct and proximate result of Marriott’s violations of N.H. Rev. Stat. Ann. §

359-C:20(I)(a), Plaintiff and New Hampshire Subclass members suffered damages, as described

above.

         895.    Plaintiff and New Hampshire Subclass members seek relief under N.H. Rev. Stat.

Ann. § 359-C:21(I), including actual damages and injunctive relief.

                                           COUNT 58

                    NEW HAMPSHIRE CONSUMER PROTECTION ACT,

                                     N.H.R.S.A. §§ 358-A, et seq.

         896.    The New Hampshire Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the New Hampshire Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.

         897.    Marriott is a “person” under the New Hampshire Consumer Protection.

         898.    Marriott advertised, offered, or sold goods or services in New Hampshire and

engaged in trade or commerce directly or indirectly affecting the people of New Hampshire, as

defined by N.H.R.S.A. § 358-A:1.

         899.    Marriott engaged in unfair and deceptive acts or practices in the ordinary conduct

of its trade or business, in violation of N.H.R.S.A. § 358-A:2, including:

         a. Representing that its goods or services have characteristics, uses, or benefits that they

              do not have in violation of N.H.R.S.A. § 358-A:2.V;




                                                 241
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 258 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 257 of 372



 b. Representing that its goods or services are of a particular standard or quality if they are

    of another in violation of N.H.R.S.A. § 358-A:2.VII; and

 c. Advertising its goods or services with intent not to sell them as advertised in violation

    of N.H.R.S.A. § 358-A:2.IX.

 900.   Marriott’s unfair and deceptive acts and practices include:

 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and New Hampshire Subclass members’ Personal Information, which was a

    direct and proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and New Hampshire Subclass members’ Personal Information,

    including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

    proximate cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    New Hampshire Subclass members’ Personal Information, including by implementing

    and maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and New Hampshire Subclass members’

    Personal Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;




                                          242
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 259 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 258 of 372



       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and New Hampshire Subclass members’ Personal

           Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           New Hampshire Subclass members’ Personal Information, including duties imposed

           by the FTC Act, 15 U.S.C. § 45.

       901.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       902.    Marriott acted intentionally, knowingly, and maliciously to violate New

Hampshire’s Consumer Protection Act, and recklessly disregarded Plaintiff and New Hampshire

Subclass members’ rights. Marriott’s past data breaches and breaches within the hospitality

industry put it on notice that its security and privacy protections were inadequate. Marriott’s acts

and practices went beyond the realm of strictly private transactions.

       903.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent




                                                243
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 260 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 259 of 372



activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

        904.    Plaintiff and New Hampshire Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, punitive damages, equitable relief

(including injunctive relief), restitution, civil penalties, and attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE NEW JERSEY SUBCLASS

                                             COUNT 59

         NEW JERSEY CUSTOMER SECURITY BREACH DISCLOSURE ACT,

                                   N.J. Stat. Ann. §§ 56:8-163, et seq.

        905.    The New Jersey Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the New Jersey Subclass, repeats and alleges Paragraphs 1-

295, as if fully alleged herein.

        906.    Marriott is a business that conducts business in New Jersey under N.J. Stat. Ann. §

56:8-163(a).

        907.    Plaintiff’s and New Jersey Subclass members’ Personal Information includes

Personal Information covered under N.J. Stat. Ann. §§ 56:8-163, et seq.

        908.    Under N.J. Stat. Ann. § 56:8-163(a), “[a]ny business that conducts business in New

Jersey. . . shall disclose any breach of security of [] computerized records following discovery or

notification of the breach to any customer who is a resident of New Jersey whose personal

information was, or is reasonably believed to have been, accessed by an unauthorized person.”

        909.    Because Marriott discovered a breach of its security system in which Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, Marriott had an obligation to disclose the Data Breach

in a timely and accurate fashion as mandated under N.J. Stat. Ann. §§ 56:8-163, et seq.


                                                   244
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 261 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 260 of 372



        910.    By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated N.J. Stat. Ann. § 56:8-163(a).

        911.    As a direct and proximate result of Marriott’s violations of N.J. Stat. Ann. § 56:8-

163(a), Plaintiff and New Jersey Subclass members suffered the damages described above.

        912.    Plaintiff and New Jersey Subclass members seek relief under N.J. Stat. Ann. § 56:8-

19, including treble damages, attorneys’ fees and costs, and injunctive relief.

                                            COUNT 60

                          NEW JERSEY CONSUMER FRAUD ACT,

                                   N.J. Stat. Ann. §§ 56:8-1, et seq.

        913.    The New Jersey Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the New Jersey Subclass, repeats and alleges Paragraphs 1-

295, as if fully alleged herein.

        914.    Marriott is a “person,” as defined by N.J. Stat. Ann. § 56:8-1(d).

        915.    Marriott sells “merchandise,” as defined by N.J. Stat. Ann. § 56:8-1(c) & (e).

        916.    The New Jersey Consumer Fraud Act, N.J. Stat. §§ 56:8-1, et seq., prohibits

unconscionable commercial practices, deception, fraud, false pretense, false promise,

misrepresentation, as well as the knowing concealment, suppression, or omission of any material

fact with the intent that others rely on the concealment, omission, or fact, in connection with the

sale or advertisement of any merchandise.

        917.    Marriott’s unconscionable and deceptive practices include:

        a. Failing to implement and maintain reasonable security and privacy measures to protect

            Plaintiff and New Jersey Subclass members’ Personal Information, which was a direct

            and proximate cause of the Data Breach;




                                                  245
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 262 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 261 of 372



       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and New Jersey Subclass members’ Personal Information,

           including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

           proximate cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           New Jersey Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and New Jersey Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           New Jersey Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       918.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.




                                               246
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 263 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 262 of 372



       919.    Marriott intended to mislead Plaintiff and New Jersey Subclass members and

induce them to rely on its misrepresentations and omissions.

       920.    Marriott acted intentionally, knowingly, and maliciously to violate New Jersey’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and New Jersey Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       921.    As a direct and proximate result of Marriott’s unconscionable and deceptive

practices, Plaintiff and New Jersey Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for

fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

       922.    Plaintiff and New Jersey Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, other equitable relief, actual damages, treble

damages, restitution, and attorneys’ fees, filing fees, and costs.




                                                 247
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 264 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 263 of 372



                CLAIMS ON BEHALF OF THE NEW MEXICO SUBCLASS

                                            COUNT 61

                           NEW MEXICO UNFAIR PRACTICES ACT,

                                   N.M. Stat. Ann. §§ 57-12-2, et seq.

        923.    The New Mexico Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the New Mexico Subclass, repeats and alleges Paragraphs 1-

295, as if fully alleged herein.

        924.    Marriott is a “person” as meant by N.M. Stat. Ann. § 57-12-2.

        925.    Marriott was engaged in “trade” and “commerce” as meant by N.M. Stat. Ann. §

57-12-2(C) when engaging in the conduct alleged.

        926.    The New Mexico Unfair Practices Act, N.M. Stat. Ann. §§ 57-12-2, et seq.,

prohibits both unfair or deceptive trade practices and unconscionable trade practices in the conduct

of any trade or commerce.

        927.    Marriott engaged in unconscionable, unfair, and deceptive acts and practices in

connection with the sale of goods or services in the regular course of its trade or commerce,

including the following:

        a. Knowingly representing that its goods and services have characteristics, benefits, or

            qualities that they do not have, in violation of N.M. Stat. Ann. § 57-12-2(D)(5);

        b. Knowingly representing that its goods and services are of a particular standard or

            quality when they are of another in violation of N.M. Stat. Ann. § 57-12-2(D)(7);

        c. Knowingly using exaggeration, innuendo, or ambiguity as to a material fact or failing

            to state a material fact where doing so deceives or tends to deceive in violation of N.M.

            Stat. Ann. § 57-12-2(D)(14)




                                                  248
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 265 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 264 of 372



 d. Taking advantage of the lack of knowledge, experience, or capacity of its consumers

    to a grossly unfair degree to Plaintiff’s and the New Mexico Subclass’ detriment in

    violation of N.M. Stat. Ann. § 57-2-12(E)(1); and

 e. Performing these acts and practices in a way that results in a gross disparity between

    the value received by Plaintiff and the New Mexico Subclass and the price paid, to their

    detriment, in violation of N.M. Stat. § 57-2-12(E)(2).

 928.   Marriott’s unfair, deceptive, and unconscionable acts and practices include:

 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and New Mexico Subclass members’ Personal Information, which was a direct

    and proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and New Mexico Subclass members’ Personal Information,

    including duties imposed by the FTC Act, 15 U.S.C. § 45, and New Mexico statutes

    mandating reasonable data security, N.M. Stat. § 57-12C-4, which was a direct and

    proximate cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    New Mexico Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;




                                         249
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 266 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 265 of 372



       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and New Mexico Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and New

           Mexico statutes mandating reasonable data security, N.M. Stat. § 57-12C-4;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and New Mexico Subclass members’ Personal Information;

           and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           New Mexico Subclass members’ Personal Information, including duties imposed by

           the FTC Act, 15 U.S.C. § 45, and New Mexico statutes mandating reasonable data

           security, N.M. Stat. § 57-12C-4.

       929.      Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       930.      Marriott intended to mislead Plaintiff and New Mexico Subclass members and

induce them to rely on its misrepresentations and omissions.

       931.      Marriott acted intentionally, knowingly, and maliciously to violate New Mexico’s

Unfair Practices Act, and recklessly disregarded Plaintiff and New Mexico Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       932.      As a direct and proximate result of Marriott’s unfair, deceptive, and unconscionable

trade practices, Plaintiff and New Mexico Subclass members have suffered and will continue to




                                                 250
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 267 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 266 of 372



suffer injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for

fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

       933.    Plaintiff and New Mexico Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, actual damages or statutory damages of $100

(whichever is greater), treble damages or statutory damages of $300 (whichever is greater), and

reasonable attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE NEW YORK SUBCLASS

                                          COUNT 62

                         NEW YORK GENERAL BUSINESS LAW,

                                N.Y. Gen. Bus. Law §§ 349, et seq.

       934.    The New York Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the New York Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       935.    Marriott engaged in deceptive acts or practices in the conduct of its business, trade,

and commerce or furnishing of services, in violation of N.Y. Gen. Bus. Law § 349, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and New York Subclass members’ Personal Information, which was a direct

           and proximate cause of the Data Breach;




                                                251
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 268 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 267 of 372



 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and New York Subclass members’ Personal Information, including

    duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

    cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    New York Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and New York Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

    adequately secure Plaintiff and New York Subclass members’ Personal Information;

    and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of Plaintiff and

    Subclass members’ Personal Information, including duties imposed by the FTC Act,

    15 U.S.C. § 45.




                                         252
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 269 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 268 of 372



       936.    Plaintiff and members of the New York Subclass were deceived in New York. They

also transacted with Marriott in New York by making hotel reservations from New York and/or

staying in Marriott properties based in New York.

       937.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       938.    Marriott acted intentionally, knowingly, and maliciously to violate New York’s

General Business Law, and recklessly disregarded Plaintiff and New York Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       939.    As a direct and proximate result of Marriott’s deceptive and unlawful acts and

practices, Plaintiff and New York Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for

fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

       940.    Marriott’s deceptive and unlawful acts and practices complained of herein affected

the public interest and consumers at large, including the millions of New Yorkers affected by the

Data Breach.




                                                253
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 270 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 269 of 372



       941.    The above deceptive and unlawful practices and acts by Marriott caused substantial

injury to Plaintiff and New York Subclass members that they could not reasonably avoid.

       942.    Plaintiff and New York Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $50 (whichever is greater),

treble damages, restitution, injunctive relief, and attorney’s fees and costs.

              CLAIMS ON BEHALF OF THE NORTH CAROLINA SUBCLASS

                                             COUNT 63

               NORTH CAROLINA IDENTITY THEFT PROTECTION ACT,

                                     N.C. Gen. Stat. §§ 75-60, et seq.

       943.    The North Carolina Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the North Carolina Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.

       944.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by N.C. Gen. Stat. § 75-61(1).

       945.    Plaintiff and North Carolina Subclass members are “consumers” as defined by N.C.

Gen. Stat. § 75-61(2).

       946.    Marriott is required to accurately notify Plaintiff and North Carolina Subclass

members if it discovers a security breach, or receives notice of a security breach (where

unencrypted and unredacted Personal Information was accessed or acquired by unauthorized

persons), without unreasonable delay under N.C. Gen. Stat. § 75-65.

       947.    Plaintiff’s and North Carolina Subclass members’ Personal Information includes

Personal Information as covered under N.C. Gen. Stat. § 75-61(10).

       948.    Because Marriott discovered a security breach and had notice of a security breach

(where unencrypted and unredacted Personal Information was accessed or acquired by


                                                   254
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 271 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 270 of 372



unauthorized persons), Marriott had an obligation to disclose the Data Breach in a timely and

accurate fashion as mandated by N.C. Gen. Stat. § 75-65.

       949.    By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated N.C. Gen. Stat. § 75-65.

       950.    A violation of N.C. Gen. Stat. § 75-65 is an unlawful trade practice under N.C. Gen.

Stat. Art. 2A § 75-1.1.

       951.    As a direct and proximate result of Marriott’s violations of N.C. Gen. Stat. § 75-65,

Plaintiff and North Carolina Subclass members suffered damages, as described above.

       952.    Plaintiff and North Carolina Subclass members seek relief under N.C. Gen. Stat. §§

75-16 and 16.1, including treble damages and attorney’s fees.

                                          COUNT 64

                 NORTH CAROLINA UNFAIR TRADE PRACTICES ACT,

                               N.C. Gen. Stat. Ann. §§ 75-1.1, et seq.

       953.    The North Carolina Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the North Carolina Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.

       954.    Marriott advertised, offered, or sold goods or services in North Carolina and

engaged in trade or commerce directly or indirectly affecting the people of North Carolina, as

defined by N.C. Gen. Stat. Ann. § 75-1.1(b).

       955.    Marriott engaged in unfair and deceptive acts and practices in or affecting

commerce, in violation of N.C. Gen. Stat. Ann. § 75-1.1, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and North Carolina Subclass members’ Personal Information, which was a

           direct and proximate cause of the Data Breach;


                                                255
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 272 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 271 of 372



 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and North Carolina Subclass members’ Personal Information,

    including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

    proximate cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    North Carolina Subclass members’ Personal Information, including by implementing

    and maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and North Carolina Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

    adequately secure Plaintiff and North Carolina Subclass members’ Personal

    Information; and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of Plaintiff and

    North Carolina Subclass members’ Personal Information, including duties imposed by

    the FTC Act, 15 U.S.C. § 45.




                                         256
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 273 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 272 of 372



       956.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       957.    Marriott intended to mislead Plaintiff and North Carolina Subclass members and

induce them to rely on its misrepresentations and omissions.

       958.    Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the North Carolina Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       959.    Marriott acted intentionally, knowingly, and maliciously to violate North

Carolina’s Unfair Trade Practices Act, and recklessly disregarded Plaintiff and North Carolina

Subclass members’ rights. Marriott’s past data breaches and breaches within the hospitality

industry put it on notice that its security and privacy protections were inadequate.

       960.    As a direct and proximate result of Marriott’s unfair and deceptive acts and

practices, Plaintiff and class members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods




                                                257
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 274 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 273 of 372



and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       961.    Marriott’s conduct as alleged herein was continuous, such that after the first

violations of the provisions pled herein, each week that the violations continued constitute separate

offenses pursuant to N.C. Gen. Stat. Ann. § 75-8.

       962.    Plaintiff and North Carolina Subclass members seek all monetary and non-

monetary relief allowed by law, including actual damages, treble damages, restitution, and

attorneys’ fees and costs.

              CLAIMS ON BEHALF OF THE NORTH DAKOTA SUBCLASS

                                          COUNT 65

         NOTICE OF SECURITY BREACH FOR PERSONAL INFORMATION,

                                N.D. Cent. Code §§ 51-30-02, et seq.

       963.    The North Dakota Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the North Dakota Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.

       964.    Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by N.D. Cent. Code § 51-30-01(4). Marriott also maintains

computerized data that includes Personal Information which Marriott does not own. Accordingly,

it is subject to N.D. Cent. Code §§ 51-30-02 and 03.

       965.    Plaintiff’s and North Dakota Subclass members’ Personal Information includes

Personal Information covered by N.D. Cent. Code § 51-30-01(4).


                                                258
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 275 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 274 of 372



         966.    Marriott is required to give immediate notice of a breach of security of a data system

to owners of Personal Information which Marriott does not own, including Plaintiff and North

Dakota Subclass members, pursuant to N.D. Cent. Code § 51-30-03.

         967.    Marriott is required to accurately notify Plaintiff and North Dakota Subclass

members if it discovers a security breach, or receives notice of a security breach which may have

compromised Personal Information which Marriott owns or licenses, in the most expedient time

possible and without unreasonable delay under N.D. Cent. Code § 51-30-02.

         968.    Because Marriott was aware of a security breach, Marriott had an obligation to

disclose the data breach as mandated by N.D. Cent. Code §§ 51-30-02 and 51-30-03.

         969.    Pursuant to N.D. Cent. Code § 51-30-07, violations of N.D. Cent. Code §§ 51-30-

02 and 51-30-03 are unlawful sales or advertising practices which violate chapter 51-15 of the

North Dakota Century Code.

         970.    As a direct and proximate result of Marriott’s violations of N.D. Cent. Code §§ 51-

30-02 and 51-30-03, Plaintiff and North Dakota Subclass members suffered damages, as described

above.

         971.    Plaintiff and North Dakota Subclass members seek relief under N.D. Cent. Code

§§ 51-15-01 et seq., including actual damages and injunctive relief.

                                            COUNT 66

                NORTH DAKOTA UNLAWFUL SALES OR ADVERTISING ACT,

                                N.D. Cent. Code §§ 51-15-01, et seq.

         972.    The North Dakota Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the North Dakota Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.




                                                  259
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 276 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 275 of 372



       973.    Marriott, Plaintiff, and each member of the North Dakota Subclass is a “person,”

as defined by N.D. Cent. Code § 51-15-01(4).

       974.    Marriott sells and advertises “merchandise,” as defined by N.D. Cent. Code § 51-

15-01(3) and (5).

       975.    Marriott advertised, offered, or sold goods or services in North Dakota and engaged

in trade or commerce directly or indirectly affecting the people of North Dakota.

       976.    Marriott   engaged     in   deceptive,    false,   fraudulent,   misrepresentative,

unconscionable, and substantially injurious acts and practices in connection with the sale and

advertisement of merchandise, in violation of N.D. Cent. Code § 51-15-01, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and North Dakota Subclass members’ Personal Information, which was a

           direct and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and North Dakota Subclass members’ Personal Information,

           including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

           proximate cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           North Dakota Subclass members’ Personal Information, including by implementing

           and maintaining reasonable security measures;




                                               260
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 277 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 276 of 372



       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and North Dakota Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and North Dakota Subclass members’ Personal

           Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           North Dakota Subclass members’ Personal Information, including duties imposed by

           the FTC Act, 15 U.S.C. § 45.

       977.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       978.    The Marriott’s above-described acts and practices caused substantial injury to

Plaintiff and North Dakota Subclass members that they could not reasonably avoid; this substantial

injury outweighed any benefits to consumers or to competition.

       979.    Marriott intended to mislead Plaintiff and North Dakota Subclass members and

induce them to rely on its misrepresentations and omissions.

       980.    Marriott acted intentionally, knowingly, and maliciously to violate North Dakota’s

Unlawful Sales or Advertising Law, and recklessly disregarded Plaintiff and North Dakota

Subclass members’ rights. Marriott’s past data breaches and breaches within the hospitality

industry put it on notice that its security and privacy protections were inadequate.




                                                261
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 278 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 277 of 372



       981.       As a direct and proximate result of Marriott’s deceptive, unconscionable, and

substantially injurious practices, Plaintiff and North Dakota Subclass members have suffered and

will continue to suffer injury, ascertainable losses of money or property, and monetary and non-

monetary damages, including loss of the benefit of their bargain with Marriott as they would not

have paid Marriott for goods and services or would have paid less for such goods and services but

for Marriott’s violations alleged herein; losses from fraud and identity theft; costs for credit

monitoring and identity protection services; time and expenses related to monitoring their financial

accounts for fraudulent activity; time and money spent cancelling and replacing passports; loss of

value of their Personal Information; and an increased, imminent risk of fraud and identity theft.

       982.       Plaintiff and North Dakota Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, damages, restitution, treble damages, civil

penalties, and attorneys’ fees, costs, and disbursements.

                       CLAIMS ON BEHALF OF THE OHIO SUBCLASS

                                           COUNT 67

                         OHIO CONSUMER SALES PRACTICES ACT,

                                 Ohio Rev. Code §§ 1345.01, et seq.

       983.       The Ohio Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Ohio Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       984.       Plaintiff and Ohio Subclass members are “persons,” as defined by Ohio Rev. Code

§ 1345.01(B).

       985.       Marriott was a “supplier” engaged in “consumer transactions,” as defined by Ohio

Rev. Code §§ 1345.01(A) & (C).




                                                 262
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 279 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 278 of 372



       986.    Marriott advertised, offered, or sold goods or services in Ohio and engaged in trade

or commerce directly or indirectly affecting the people of Ohio.

       987.    Marriott engaged in unfair and deceptive acts and practices in connection with a

consumer transaction, in violation of Ohio Rev. Code §§ 1345.02, including:

       a. Marriott represented that its goods, services, and intangibles had performance

           characteristics, uses, and benefits that it did not have, in violation of Ohio Rev. Code §

           1345.02(B)(1); and

       b. Marriott represented that its goods, services, and intangibles were of a particular

           standard or quality when they were not, in violation of Ohio Rev. Code § 1345(B)(2).

       988.    Marriott engaged in unconscionable acts and practices in connection with a

consumer transaction, in violation of Ohio Rev. Code Ann. § 1345.03, including:

       a. Marriott knowingly took advantage of the inability of Plaintiff and the Ohio Subclass

           to reasonably protect their interest because of their ignorance of the issues discussed

           herein (Ohio Rev. Code Ann. § 1345.03(B)(1)); and

       b. Marriott required Plaintiff and the Ohio Subclass to enter into a consumer transaction

           on terms that Marriott knew were substantially one-sided in favor of Marriott (Ohio

           Rev. Code Ann. § 1345.03(B)(5)).

       989.    Marriott’s unfair, deceptive, and unconscionable acts and practices include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Ohio Subclass members’ Personal Information, which was a direct and

           proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following




                                                263
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 280 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 279 of 372



           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Ohio Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Ohio Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Ohio Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Ohio Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Ohio Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45.

       990.    Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       991.    Marriott intended to mislead Plaintiff and Ohio Subclass members and induce them

to rely on its misrepresentations and omissions.




                                               264
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 281 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 280 of 372



       992.       Marriott acted intentionally, knowingly, and maliciously to violate Ohio’s

Consumer Sales Practices Act, and recklessly disregarded Plaintiff and Ohio Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       993.       Marriott’s unfair, deceptive, and unconscionable acts and practices complained of

herein affected the public interest, including the many Ohioans affected by the Data Breach.

       994.       As a direct and proximate result of Marriott’s unfair, deceptive, and unconscionable

acts and practices, Plaintiff and Ohio Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for

fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

       995.       Plaintiff and the Ohio Subclass members seek all monetary and non-monetary relief

allowed by law, including declaratory and injunctive relief, the greater of actual and treble damages

or statutory damages, attorneys’ fees and costs, and any other appropriate relief.

                                            COUNT 68

                         OHIO DECEPTIVE TRADE PRACTICES ACT,

                                  Ohio Rev. Code §§ 4165.01, et seq.

       996.       The Ohio Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Ohio Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.


                                                  265
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 282 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 281 of 372



       997.    Marriott, Plaintiff, and Ohio Subclass members are each a “person,” as defined by

Ohio Rev. Code § 4165.01(D).

       998.    Marriott advertised, offered, or sold goods or services in Ohio and engaged in trade

or commerce directly or indirectly affecting the people of Ohio.

       999.    Marriott engaged in deceptive trade practices in the course of its business and

vocation, in violation of Ohio Rev. Code § 4165.02, including:

       a. Representing that its goods and services have characteristics, uses, benefits, or qualities

           that they do not have, in violation of Ohio Rev. Code § 4165.02(A)(7);

       b. Representing that its goods and services are of a particular standard or quality when

           they are of another, in violation of Ohio Rev. Code § 4165.02(A)(9); and

       c. Advertising its goods and services with intent not to sell them as advertise, in violation

           of Ohio Rev. Code § 4165.02(A)(11).

       1000. Marriott’s deceptive trade practices include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Ohio Subclass members’ Personal Information, which was a direct and

           proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Ohio Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45;




                                                266
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 283 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 282 of 372



       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Ohio Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Ohio Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Ohio Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Ohio Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45.

       1001. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1002. Marriott intended to mislead Plaintiff and Ohio Subclass members and induce them

to rely on its misrepresentations and omissions.

       1003. Marriott acted intentionally, knowingly, and maliciously to violate Ohio’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Ohio Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       1004. As a direct and proximate result of Marriott’s deceptive trade practices, Plaintiff

and Ohio Subclass members have suffered and will continue to suffer injury, ascertainable losses




                                               267
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 284 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 283 of 372



of money or property, and monetary and non-monetary damages, including loss of the benefit of

their bargain with Marriott as they would not have paid Marriott for goods and services or would

have paid less for such goods and services but for Marriott’s violations alleged herein; losses from

fraud and identity theft; costs for credit monitoring and identity protection services; time and

expenses related to monitoring their financial accounts for fraudulent activity; time and money

spent cancelling and replacing passports; loss of value of their Personal Information; and an

increased, imminent risk of fraud and identity theft.

          1005. Plaintiff and Ohio Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, actual damages, restitution, attorneys’ fees, and any

other relief that is just and proper.

                   CLAIMS ON BEHALF OF THE OKLAHOMA SUBCLASS

                                            COUNT 69

                        OKLAHOMA CONSUMER PROTECTION ACT,

                                   Okla. Stat. Tit. 15, §§ 751, et seq.

          1006. The Oklahoma Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Oklahoma Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

          1007. Marriott is a “person,” as meant by Okla. Stat. tit. 15, § 752(1).

          1008. Marriott’s advertisements, offers of sales, sales, and distribution of goods, services,

and other things of value constituted “consumer transactions” as meant by Okla. Stat. tit. 15, §

752(2).

          1009. Marriott, in the course of its business, engaged in unlawful practices in violation of

Okla. Stat. tit. 15, § 753, including the following:




                                                  268
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 285 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 284 of 372



 a. Made false representations, knowingly or with reason to know, as to the characteristics,

    uses, and benefits of the subjects of its consumer transactions, in violation of Okla. Stat.

    tit. 15, § 753(5);

 b. Represented, knowingly or with reason to know, that the subjects of its consumer

    transactions were of a particular standard when they were of another, in violation of

    Okla. Stat. tit 15, § 753(7);

 c. Advertised, knowingly or with reason to know, the subjects of its consumer

    transactions with intent not to sell as advertised, in violation of Okla. Stat. tit 15, § 753

    (8);

 d. Committed unfair trade practices that offend established public policy and was

    immoral, unethical, oppressive, unscrupulous, and substantially injurious to consumers

    as defined by section 752(14), in violation of Okla. Stat. tit. 15, § 753(20); and

 e. Committed deceptive trade practices that deceived or could reasonably be expected to

    deceive or mislead a person to the detriment of that person as defined by section

    752(13), in violation of Okla. Stat. tit. 15, § 753(20).

 1010. Marriott’s unlawful practices include:

 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Oklahoma Subclass members’ Personal Information, which was a direct

    and proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;




                                          269
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 286 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 285 of 372



       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Oklahoma Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Oklahoma Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Oklahoma Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Oklahoma Subclass members’ Personal Information;

           and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Oklahoma Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       1011. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1012. Marriott intended to mislead Plaintiff and Oklahoma Subclass members and induce

them to rely on its misrepresentations and omissions.

       1013. Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business




                                               270
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 287 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 286 of 372



and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Oklahoma Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       1014. The above unlawful practices and acts by Marriott were immoral, unethical,

oppressive, unscrupulous, and substantially injurious. These acts caused substantial injury to

Plaintiff and Oklahoma Subclass members.

       1015. Marriott acted intentionally, knowingly, and maliciously to violate Oklahoma’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Oklahoma Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       1016. As a direct and proximate result of Marriott’s unlawful practices, Plaintiff and

Oklahoma Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including loss of the benefit of

their bargain with Marriott as they would not have paid Marriott for goods and services or would

have paid less for such goods and services but for Marriott’s violations alleged herein; losses from

fraud and identity theft; costs for credit monitoring and identity protection services; time and

expenses related to monitoring their financial accounts for fraudulent activity; time and money




                                                271
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 288 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 287 of 372



spent cancelling and replacing passports; loss of value of their Personal Information; and an

increased, imminent risk of fraud and identity theft.

       1017. Plaintiff and Oklahoma Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, civil penalties, and attorneys’ fees and costs.

                  CLAIMS ON BEHALF OF THE OREGON SUBCLASS

                                          COUNT 70

            OREGON CONSUMER IDENTITY THEFT PROTECTION ACT,

                               Or. Rev. Stat. §§ 646A.604(1), et seq.

       1018. The Oregon Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Oregon Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       1019. Marriott is a business that maintains records which contain Personal Information,

within the meaning of Or. Rev. Stat. § 646A.622(1), about Plaintiff and Oregon Subclass members.

       1020. Pursuant to Or. Rev. Stat. § 646A.622(1), a business “that maintains records which

contain Personal Information” of an Oregon resident “shall implement and maintain reasonable

security measures to protect those records from unauthorized access, acquisition, destruction, use,

modification or disclosure.”

       1021. Marriott violated Or. Rev. Stat. § 646A.622(1) by failing to implement reasonable

measures to protect Plaintiff’s and Oregon Subclass members’ Personal Information.

       1022. Marriott is a business that owns, maintains, or otherwise possesses data that

includes consumers Personal Information as defined by Or. Rev. Stat. § 646A.604(1).

       1023. Plaintiff’s and Oregon Subclass members’ Personal Information includes Personal

Information as covered under Or. Rev. Stat. § 646A.604(1).




                                                272
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 289 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 288 of 372



       1024. Marriott is required to accurately notify Plaintiff and Oregon Subclass members if

it becomes aware of a breach of its data security system in the most expeditious time possible and

without unreasonable delay under Or. Rev. Stat. § 646A.604(1).

       1025. Because Marriott discovered a breach of its security system, it had an obligation to

disclose the data breach in a timely and accurate fashion as mandated by Or. Rev. Stat. §

646A.604(1).

       1026. By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Or. Rev. Stat. § 646A.604(1).

       1027. Pursuant to Or. Rev. Stat. § 646A.604(9), violations of Or. Rev. Stat. §§

646A.604(1) and 646A.622(1) are unlawful practices under Or. Rev. Stat. § 646.607.

       1028. As a direct and proximate result of Marriott’s violations of Or. Rev. Stat. §§

646A.604(1) and 646A.622(1), Plaintiff and Oregon Subclass members suffered damages, as

described above.

       1029. Plaintiff and Oregon Subclass members seek relief under Or. Rev. Stat. § 646.638,

including actual damages, punitive damages, and injunctive relief.

                                          COUNT 71

                    OREGON UNLAWFUL TRADE PRACTICES ACT,

                                 Or. Rev. Stat. §§ 646.608, et seq.

       1030. The Oregon Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Oregon Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       1031. Marriott is a “person,” as defined by Or. Rev. Stat. § 646.605(4).

       1032. Marriott engaged in the sale of “goods and services,” as defined by Or. Rev. Stat.

§ 646.605(6)(a).


                                                273
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 290 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 289 of 372



       1033. Marriott sold “goods or services,” as defined by Or. Rev. Stat. § 646.605(6)(a).

       1034. Marriott advertised, offered, or sold goods or services in Oregon and engaged in

trade or commerce directly or indirectly affecting the people of Oregon.

       1035. Marriott engaged in unlawful practices in the course of its business and occupation,

in violation of Or. Rev. Stat. § 646.608, included the following:

       a. Represented that its goods and services have approval, characteristics, uses, benefits,

           and qualities that they do not have, in violation of Or. Rev. Stat. § 646.608(1)(e);

       b. Represented that its goods and services are of a particular standard or quality if they

           are of another, in violation of Or. Rev. Stat. § 646.608(1)(g);

       c. Advertised its goods or services with intent not to provide them as advertised, in

           violation of Or. Rev. Stat. § 646.608(1)(i); and

       d. Concurrent with tender or delivery of its goods and services, failed to disclose any

           known material defect, in violation of Or. Rev. Stat. § 646.608(1)(t).

       1036. Marriott’s unlawful practices include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Oregon Subclass members’ Personal Information, which was a direct and

           proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Oregon Subclass members’ Personal Information, including




                                               274
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 291 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 290 of 372



           duties imposed by the FTC Act, 15 U.S.C. § 45, and Oregon’s Consumer Identity Theft

           Protection Act, Or. Rev. Stat. §§ 646A.600, et seq., which was a direct and proximate

           cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Oregon Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Oregon Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and Oregon’s

           Consumer Identity Theft Protection Act, Or. Rev. Stat. §§ 646A.600, et seq.;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Oregon

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Oregon Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45, and Oregon’s Consumer Identity Theft Protection Act, Or. Rev.

           Stat. §§ 646A.600, et seq.

       1037. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1038. Marriott intended to mislead Plaintiff and Oregon Subclass members and induce

them to rely on its misrepresentations and omissions.




                                               275
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 292 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 291 of 372



       1039. Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Oregon Subclass members acted reasonably in relying

on Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       1040. Marriott acted intentionally, knowingly, and maliciously to violate Oregon’s

Unlawful Trade Practices Act, and recklessly disregarded Plaintiff and Oregon Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       1041. As a direct and proximate result of Marriott’s unlawful practices, Plaintiff and

Oregon Subclass members have suffered and will continue to suffer injury, ascertainable losses of

money or property, and monetary and non-monetary damages, including loss of the benefit of their

bargain with Marriott as they would not have paid Marriott for goods and services or would have

paid less for such goods and services but for Marriott’s violations alleged herein; losses from fraud

and identity theft; costs for credit monitoring and identity protection services; time and expenses

related to monitoring their financial accounts for fraudulent activity; time and money spent

cancelling and replacing passports; loss of value of their Personal Information; and an increased,

imminent risk of fraud and identity theft.




                                                276
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 293 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 292 of 372



       1042. Plaintiff and Oregon Subclass members seek all monetary and non-monetary relief

allowed by law, including equitable relief, restitution, actual damages or statutory damages of $200

per violation (whichever is greater), punitive damages, and reasonable attorneys’ fees and costs.

              CLAIMS ON BEHALF OF THE PENNSYLVANIA SUBCLASS

                                          COUNT 72

  PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION
                              LAW,

                            73 Pa. Cons. Stat. §§ 201-2 & 201-3, et seq.

       1043. The Pennsylvania Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Pennsylvania Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.

       1044. Marriott is a “person”, as meant by 73 Pa. Cons. Stat. § 201-2(2).

       1045. Plaintiff and Pennsylvania Subclass members purchased goods and services in

“trade” and “commerce,” as meant by 73 Pa. Cons. Stat. § 201-2(3), primarily for personal, family,

and/or household purposes.

       1046. Marriott Pennsylvania engaged in unfair methods of competition and unfair or

deceptive acts or practices in the conduct of its trade and commerce in violation of 73 Pa. Cons.

Stat. Ann. § 201-3, including the following:

       a. Representing that its goods and services have characteristics, uses, benefits, and

           qualities that they do not have (73 Pa. Stat. Ann. § 201-2(4)(v));

       b. Representing that its goods and services are of a particular standard or quality if they

           are another (73 Pa. Stat. Ann. § 201-2(4)(vii)); and

       c. Advertising its goods and services with intent not to sell them as advertised (73 Pa.

           Stat. Ann. § 201-2(4)(ix)).



                                                277
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 294 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 293 of 372



 1047. Marriott’s unfair or deceptive acts and practices include:

 a. Failing to implement and maintain reasonable security and privacy measures to protect

    Plaintiff and Pennsylvania Subclass members’ Personal Information, which was a

    direct and proximate cause of the Data Breach;

 b. Failing to identify foreseeable security and privacy risks, remediate identified security

    and privacy risks, and adequately improve security and privacy measures following

    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Pennsylvania Subclass members’ Personal Information,

    including duties imposed by the FTC Act, 15 U.S.C. § 45;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Pennsylvania Subclass members’ Personal Information, including by implementing

    and maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and Pennsylvania Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

    adequately secure Plaintiff and Pennsylvania Subclass members’ Personal Information;

    and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of Plaintiff and




                                         278
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 295 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 294 of 372



           Pennsylvania Subclass members’ Personal Information, including duties imposed by

           the FTC Act, 15 U.S.C. § 45.

       1048. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1049. Marriott intended to mislead Plaintiff and Pennsylvania Subclass members and

induce them to rely on its misrepresentations and omissions.

       1050. Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Pennsylvania Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       1051. Marriott acted intentionally, knowingly, and maliciously to violate Pennsylvania

Unfair Trade Practices and Consumer Protection Law, and recklessly disregarded Plaintiff and

Pennsylvania Subclass members’ rights. Marriott’s past data breaches and breaches within the

hospitality industry put it on notice that its security and privacy protections were inadequate.

       1052. As a direct and proximate result of Marriott’s unfair methods of competition and

unfair or deceptive acts or practices and Plaintiff’s and the Pennsylvania Subclass’ reliance on




                                                279
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 296 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 295 of 372



them, Plaintiff and Pennsylvania Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including loss of the benefit of their bargain with Marriott as they would not have paid Marriott

for goods and services or would have paid less for such goods and services but for Marriott’s

violations alleged herein; losses from fraud and identity theft; costs for credit monitoring and

identity protection services; time and expenses related to monitoring their financial accounts for

fraudulent activity; time and money spent cancelling and replacing passports; loss of value of their

Personal Information; and an increased, imminent risk of fraud and identity theft.

        1053. Plaintiff and Pennsylvania Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $100 (whichever is

greater), treble damages, restitution, attorneys’ fees and costs, and any additional relief the Court

deems necessary or proper.

                CLAIMS ON BEHALF OF THE PUERTO RICO SUBCLASS

                                           COUNT 73

              CITIZEN INFORMATION ON DATA BANKS SECURITY ACT,

                               P.R. Laws Ann. tit. 10, §§ 4051, et seq.

        1054. Plaintiffs, on behalf of the Puerto Rico Subclass, repeat and allege Paragraphs 1-

295, as if fully alleged herein.

        1055. Marriott is the owner and custodian of databases that include Personal Information

as defined by P.R. Laws Ann. Tit. 10, § 4051(a), and is therefore subject to. P.R. Laws Ann. Tit.

10, § 4052.

        1056. Plaintiff’s and Puerto Rico Subclass members’ Personal Information includes

personal identifying information as covered under P.R. Laws Ann. Tit. 10, § 4051(a).




                                                 280
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 297 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 296 of 372



       1057. Marriott is required to accurately notify Plaintiff and Puerto Rico Subclass

members following discovery or notification of a breach of its data security system as

expeditiously as possible under P.R. Laws Ann. Tit. 10, § 4052.

       1058. Because Marriott discovered a breach of its data security system, Marriott had an

obligation to disclose the Data Breach in a timely and accurate fashion as mandated by P.R. Laws

Ann. Tit. 10, § 4052.

       1059. By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated P.R. Laws Ann. Tit. 10, § 4052.

       1060. As a direct and proximate result of Marriott’s violations of P.R. Laws Ann. Tit. 10,

§ 4052, Plaintiff and Puerto Rico Subclass members suffered damages, as described above.

       1061. Plaintiff and Puerto Rico Subclass members seek relief under P.R. Laws Ann. Tit.

10, § 4055, including actual damages and injunctive relief.

               CLAIMS ON BEHALF OF THE RHODE ISLAND SUBCLASS

                                             COUNT 74

                 RHODE ISLAND DECEPTIVE TRADE PRACTICES ACT,

                                     R.I. Gen. Laws §§ 6-13.1, et seq.

       1062. The Rhode Island Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Rhode Island Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.

       1063. Plaintiff and Rhode Island Subclass members are each a “person,” as defined by

R.I. Gen. Laws § 6-13.1-1(3).

       1064. Plaintiff and Rhode Island Subclass members purchased goods and services for

personal, family, or household purposes.




                                                   281
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 298 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 297 of 372



       1065. Marriott advertised, offered, or sold goods or services in Rhode Island and engaged

in trade or commerce directly or indirectly affecting the people of Rhode Island, as defined by R.I.

Gen. Laws § 6-13.1-1(5).

       1066. Marriott engaged in unfair and deceptive acts and practices, in violation of R.I. Gen.

Laws § 6-13.1-2, including:

       a. Representing that its goods and services have characteristics, uses, and benefits that

           they do not have (R.I. Gen. Laws § 6-13.1-52(6)(v));

       b. Representing that its goods and services are of a particular standard or quality when

           they are of another (R.I. Gen. Laws § 6-13.1-52(6)(vii));

       c. Advertising goods or services with intent not to sell them as advertised (R.I. Gen. Laws

           § 6-13.1-52(6)(ix));

       d. Engaging in any other conduct that similarly creates a likelihood of confusion or

           misunderstanding (R.I. Gen. Laws § 6-13.1-52(6)(xii));

       e. Engaging in any act or practice that is unfair or deceptive to the consumer (R.I. Gen.

           Laws § 6-13.1-52(6)(xiii)); and

       f. Using other methods, acts, and practices that mislead or deceive members of the public

           in a material respect (R.I. Gen. Laws § 6-13.1-52(6)(xiv)).

       1067. Marriott’s unfair and deceptive acts include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Rhode Island Subclass members’ Personal Information, which was a

           direct and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following




                                                282
  Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 299 of 373
Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 298 of 372



    previous cybersecurity incidents, which was a direct and proximate cause of the Data

    Breach;

 c. Failing to comply with common law and statutory duties pertaining to the security and

    privacy of Plaintiff and Rhode Island Subclass members’ Personal Information,

    including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Rhode Island Identity

    Theft Protection Act of 2015, R.I. Gen. Laws § 11-49.3-2, which was a direct and

    proximate cause of the Data Breach;

 d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

    Rhode Island Subclass members’ Personal Information, including by implementing and

    maintaining reasonable security measures;

 e. Misrepresenting that it would comply with common law and statutory duties pertaining

    to the security and privacy of Plaintiff and Rhode Island Subclass members’ Personal

    Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Rhode

    Island Identity Theft Protection Act of 2015, R.I. Gen. Laws § 11-49.3-2;

 f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

    adequately secure Plaintiff and Rhode Island Subclass members’ Personal Information;

    and

 g. Omitting, suppressing, and concealing the material fact that it did not comply with

    common law and statutory duties pertaining to the security and privacy of Plaintiff and

    Rhode Island Subclass members’ Personal Information, including duties imposed by

    the FTC Act, 15 U.S.C. § 45, and the Rhode Island Identity Theft Protection Act of

    2015, R.I. Gen. Laws § 11-49.3-2.




                                        283
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 300 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 299 of 372



       1068. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1069. Marriott intended to mislead Plaintiff and Rhode Island Subclass members and

induce them to rely on its misrepresentations and omissions.

       1070. Marriott acted intentionally, knowingly, and maliciously to violate Rhode Island’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Rhode Island Subclass

members’ rights. Marriott’s past data breaches and breaches within the hospitality industry put it

on notice that its security and privacy protections were inadequate.

       1071. As a direct and proximate result of Marriott’s unfair and deceptive acts, Plaintiff

and Rhode Island Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including loss of the

benefit of their bargain with Marriott as they would not have paid Marriott for goods and services

or would have paid less for such goods and services but for Marriott’s violations alleged herein;

losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and

money spent cancelling and replacing passports; loss of value of their Personal Information; and

an increased, imminent risk of fraud and identity theft.

       1072. Plaintiff and Rhode Island Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $200 per Subclass

Member (whichever is greater), punitive damages, injunctive relief, restitution and other equitable

relief, and attorneys’ fees and costs.




                                                284
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 301 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 300 of 372



             CLAIMS ON BEHALF OF THE SOUTH CAROLINA SUBCLASS

                                          COUNT 75

                  SOUTH CAROLINA DATA BREACH SECURITY ACT,

                                 S.C. Code Ann. §§ 39-1-90, et seq.

       1073. The South Carolina Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the South Carolina Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.

       1074. Marriott is a business that owns or licenses computerized data or other data that

includes personal identifying information as defined by S.C. Code Ann. § 39-1-90(A).

       1075. Plaintiff’s and South Carolina Subclass members’ Personal Information includes

personal identifying information as covered under S.C. Code Ann. § 39-1-90(D)(3).

       1076. Marriott is required to accurately notify Plaintiff and South Carolina Subclass

members following discovery or notification of a breach of its data security system if Personal

Information that was not rendered unusable through encryption, redaction, or other methods was,

or was reasonably believed to have been, acquired by an unauthorized person, creating a material

risk of harm, in the most expedient time possible and without unreasonable delay under S.C. Code

Ann. § 39-1-90(A).

       1077. Because Marriott discovered a breach of its data security system in which Personal

Information that was not rendered unusable through encryption, redaction, or other methods, was,

or was reasonably believed to have been, acquired by an unauthorized person, creating a material

risk of harm, Marriott had an obligation to disclose the Data Breach in a timely and accurate

fashion as mandated by S.C. Code Ann. § 39-1-90(A).

       1078. By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated S.C. Code Ann. § 39-1-90(A).


                                                285
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 302 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 301 of 372



       1079. As a direct and proximate result of Marriott’s violations of S.C. Code Ann. § 39-1-

90(A), Plaintiff and South Carolina Subclass members suffered damages, as described above.

       1080. Plaintiff and South Carolina Subclass members seek relief under S.C. Code Ann. §

39-1-90(G), including actual damages and injunctive relief.

                                          COUNT 76

                 SOUTH CAROLINA UNFAIR TRADE PRACTICES ACT,

                                 S.C. Code Ann. §§ 39-5-10, et seq.

       1081. The South Carolina Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the South Carolina Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.

       1082. Marriott is a “person,” as defined by S.C. Code Ann. § 39-5-10(a).

       1083. South Carolina’s Unfair Trade Practices Act (SC UTPA) prohibits “unfair or

deceptive acts or practices in the conduct of any trade or commerce.” S.C. Code Ann. § 39-5-20.

       1084. Marriott advertised, offered, or sold goods or services in South Carolina and

engaged in trade or commerce directly or indirectly affecting the people of South Carolina, as

defined by S.C. Code Ann. § 39-5-10(b).

       1085. Marriott engaged in unfair and deceptive acts and practices, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and South Carolina Subclass members’ Personal Information, which was a

           direct and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;


                                                286
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 303 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 302 of 372



       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and South Carolina Subclass members’ Personal Information,

           including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

           proximate cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           South Carolina Subclass members’ Personal Information, including by implementing

           and maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and South Carolina Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and South Carolina Subclass members’ Personal

           Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           South Carolina Subclass members’ Personal Information, including duties imposed by

           the FTC Act, 15 U.S.C. § 45.

       1086. Marriott’s acts and practices had, and continue to have, the tendency or capacity to

deceive.

       1087. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.




                                               287
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 304 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 303 of 372



       1088. Marriott intended to mislead Plaintiff and South Carolina Subclass members and

induce them to rely on its misrepresentations and omissions.

       1089. Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the South Carolina Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       1090. Marriott had a duty to disclose the above-described facts due to the circumstances

of this case and the sensitivity and extensivity of the Personal Information in its possession. Such

a duty is also implied by law due to the nature of the relationship between consumers—including

Plaintiff and the South Carolina Subclass—and Marriott, because consumers are unable to fully

protect their interests with regard to the Personal Information in Marriott’s possession, and place

trust and confidence in Marriott. Marriott’s duty to disclose also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the South Carolina Subclass that contradicted these representations.




                                                288
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 305 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 304 of 372



        1091. Marriott’s business acts and practices offend an established public policy, or are

immoral, unethical, or oppressive. Marriott’s acts and practices offend established public policies

that seek to protect consumers’ Personal Information and ensure that entities entrusted with

Personal Information use appropriate security measures. These public policies are reflected in laws

such as the FTC Act, 15 U.S.C. § 45, and the South Carolina Data Breach Security Act, S.C. Code

§ 39-1-90, et seq.

        1092. Marriott’s failure to implement and maintain reasonable security measures was

immoral, unethical, or oppressive in light of Marriott’s long history of inadequate data security

and previous data breaches and the sensitivity and extensivity of Personal Information in its

possession.

        1093. Marriott’s unfair and deceptive acts or practices adversely affected the public

interest because such acts or practices have the potential for repetition; Marriott engages in such

acts or practices as a general rule; and such acts or practices impact the public at large, including

the many South Carolinians impacted by the Data Breach.

        1094. Marriott’s unfair and deceptive acts or practices have the potential for repetition

because the same kinds of actions occurred in the past, including past data breaches, thus making

it likely that these acts or practices will continue to occur if left undeterred. Additionally, Marriott’s

policies and procedures, such as its security practices, create the potential for recurrence of the

complained-of business acts and practices.

        1095. Marriott’s violations present a continuing risk to Plaintiff and South Carolina

Subclass members as well as to the general public.

        1096. Marriott intended to mislead Plaintiff and South Carolina Subclass members and

induce them to rely on its misrepresentations and omissions.




                                                  289
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 306 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 305 of 372



        1097. Marriott acted intentionally, knowingly, and maliciously to violate South

Carolina’s Unfair Trade Practices Act, and recklessly disregarded Plaintiff and South Carolina

Subclass members’ rights. Marriott’s past data breaches and breaches within the hospitality

industry put it on notice that its security and privacy protections were inadequate. In light of this

conduct, punitive damages would serve the interest of society in punishing and warning others not

to engage in such conduct, and would deter Marriott and others from committing similar conduct

in the future.

        1098. As a direct and proximate result of Marriott’s unfair and deceptive acts or practices,

Plaintiff and South Carolina Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

        1099. Plaintiff and South Carolina Subclass members seek all monetary and non-

monetary relief allowed by law, including damages for their economic losses; treble damages;

punitive damages; injunctive relief; and reasonable attorneys’ fees and costs.




                                                290
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 307 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 306 of 372



              CLAIMS ON BEHALF OF THE SOUTH DAKOTA SUBCLASS

                                          COUNT 77

        SOUTH DAKOTA DECEPTIVE TRADE PRACTICES AND CONSUMER
                          PROTECTION ACT,

                               S.D. Codified Laws §§ 37-24-1, et seq.

       1100. The South Dakota Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the South Dakota Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.

       1101. Marriott is a “person,” as defined by S.D. Codified Laws § 37-24-1(8).

       1102. Marriott advertises and sells “merchandise,” as defined by S.D. Codified Laws §

37-24-1(6), (7), & (13).

       1103. Marriott advertised, offered, or sold goods or services in South Dakota and engaged

in trade or commerce directly or indirectly affecting the people of South Dakota, as defined by

S.D. Codified Laws § 37-24-1(6), (7), & (13).

       1104. Marriott knowingly engaged in deceptive acts or practices, misrepresentation,

concealment, suppression, or omission of material facts in connection with the sale and

advertisement of goods or services, in violation of S.D. Codified Laws § 37-24-6, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and South Dakota Subclass members’ Personal Information, which was a

           direct and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;



                                                291
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 308 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 307 of 372



       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and South Dakota Subclass members’ Personal Information,

           including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

           proximate cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           South Dakota Subclass members’ Personal Information, including by implementing

           and maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and South Dakota Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and South Dakota Subclass members’ Personal

           Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           South Dakota Subclass members’ Personal Information, including duties imposed by

           the FTC Act, 15 U.S.C. § 45.

       1105. Marriott intended to mislead Plaintiff and South Dakota Subclass members and

induce them to rely on its misrepresentations and omissions.

       1106. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.




                                               292
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 309 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 308 of 372



       1107. Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business

and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the South Dakota Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       1108. Marriott had a duty to disclose the above facts because Plaintiff and the South

Dakota Subclass members reposed a trust and confidence in Marriott when they provided their

Personal Information to Marriott in exchange for Marriott’s services. In addition, such a duty is

implied by law due to the nature of the relationship between consumers, including Plaintiff and

the South Dakota Subclass, and Marriott because consumers are unable to fully protect their

interests with regard to their data, and have placed trust and confidence in Marriott. Marriott’s duty

to disclose also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the South Dakota Subclass that contradicted these representations.




                                                 293
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 310 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 309 of 372



       1109. As a direct and proximate result of Marriott’s deceptive acts or practices,

misrepresentations, and concealment, suppression, and/or omission of material facts, Plaintiff and

South Dakota Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including loss of the

benefit of their bargain with Marriott as they would not have paid Marriott for goods and services

or would have paid less for such goods and services but for Marriott’s violations alleged herein;

losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and

money spent cancelling and replacing passports; loss of value of their Personal Information; and

an increased, imminent risk of fraud and identity theft.

       1110. Marriott’s violations present a continuing risk to Plaintiff and South Dakota

Subclass members as well as to the general public.

       1111. Plaintiff and South Dakota Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, restitution, injunctive relief, and reasonable

attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE TENNESSEE SUBCLASS

                                          COUNT 78

       TENNESSEE PERSONAL CONSUMER INFORMATION RELEASE ACT,

                             Tenn. Code Ann. §§ 47-18-2107, et seq.

       1112. The Tennessee Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Tennessee Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       1113. Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Tenn. Code Ann. § 47-18-2107(a)(2).


                                                294
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 311 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 310 of 372



       1114. Plaintiff’s and Tennessee Subclass members’ Personal Information includes

Personal Information as covered under Tenn. Code Ann. § 47-18- 2107(a)(3)(A).

       1115. Marriott is required to accurately notify Plaintiff and Tennessee Subclass members

following discovery or notification of a breach of its data security system in which unencrypted

Personal Information was, or is reasonably believed to have been, acquired by an unauthorized

person, in the most expedient time possible and without unreasonable delay under Tenn. Code

Ann. § 47-18-2107(b).

       1116. Because Marriott discovered a breach of its security system in which unencrypted

Personal Information was, or is reasonably believed to have been, acquired by an unauthorized

person, Marriott had an obligation to disclose the Data Breach in a timely and accurate fashion as

mandated by Tenn. Code Ann. § 47-18-2107(b).

       1117. By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Tenn. Code Ann. § 47-18-2107(b).

       1118. As a direct and proximate result of Marriott’s violations of Tenn. Code Ann. § 47-

18-2107(b), Plaintiff and Tennessee Subclass members suffered damages, as described above.

       1119. Plaintiff and Tennessee Subclass members seek relief under Tenn. Code Ann. §§

47-18-2107(h), 47-18-2104(d), and 47-18-2104(f), including actual damages, injunctive relief, and

treble damages.

                                         COUNT 79

                        TENNESSEE CONSUMER PROTECTION ACT,

                             Tenn. Code Ann. §§ 47-18-101, et seq.

       1120. The Tennessee Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Tennessee Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.


                                               295
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 312 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 311 of 372



       1121. Marriott is a “person,” as defined by Tenn. Code § 47-18-103(13).

       1122. Plaintiff and Tennessee Subclass members are “consumers,” as meant by Tenn.

Code § 47-18-103(2).

       1123. Marriott advertised and sold “goods” or “services” in “consumer transaction[s],” as

defined by Tenn. Code §§ 47-18-103(7), (18) & (19).

       1124. Marriott advertised, offered, or sold goods or services in Tennessee and engaged in

trade or commerce directly or indirectly affecting the people of Tennessee, as defined by Tenn.

Code §§ 47-18-103(7), (18) & (19). And Marriott’s acts or practices affected the conduct of trade

or commerce, under Tenn. Code § 47-18-104.

       1125. Marriott’s unfair and deceptive acts and practices include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Tennessee Subclass members’ Personal Information, which was a direct

           and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Tennessee Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

           cause of the Data Breach;




                                               296
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 313 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 312 of 372



       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Tennessee Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Tennessee Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Tennessee Subclass members’ Personal Information;

           and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Subclass members’ Personal Information, including duties imposed by the FTC Act,

           15 U.S.C. § 45.

       1126. Marriott intended to mislead Plaintiff and Tennessee Subclass members and induce

them to rely on its misrepresentations and omissions.

       1127. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1128. Had Marriott disclosed to Plaintiff and Tennessee Subclass members that its data

systems were not secure and, thus, vulnerable to attack, Marriott would have been unable to

continue in business and it would have been forced to adopt reasonable data security measures and

comply with the law. Instead, Marriott received, maintained, and compiled Plaintiff’s and

Tennessee Subclass members’ Personal Information as part of the services Marriott provided and




                                               297
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 314 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 313 of 372



for which Plaintiff and Tennessee Subclass members paid without advising Plaintiff and Tennessee

Subclass members that Marriott’s data security practices were insufficient to maintain the safety

and confidentiality of Plaintiff’s and Tennessee Subclass members’ Personal Information.

Accordingly, Plaintiff and the Tennessee Subclass members acted reasonably in relying on

Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       1129. Marriott had a duty to disclose the above facts due to the circumstances of this case

and the sensitivity and extensivity of the Personal Information in its possession. This duty arose

because Plaintiff and the Tennessee Subclass members reposed a trust and confidence in Marriott

when they provided their Personal Information to Marriott in exchange for Marriott’s services. In

addition, such a duty is implied by law due to the nature of the relationship between consumers,

including Plaintiff and the Tennessee Subclass, and Marriott because consumers are unable to fully

protect their interests with regard to their data, and placed trust and confidence in Marriott.

Marriott’s duty to disclose also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the Tennessee Subclass that contradicted these representations.

       1130. Marriott’s “unfair” acts and practices caused or were likely to cause substantial

injury to consumers which was not reasonably avoidable by consumers themselves and not

outweighed by countervailing benefits to consumers or to competition.

       1131. The injury to consumers was and is substantial because it was non-trivial and non-

speculative; and involved a monetary injury and/or an unwarranted risk to the safety of their




                                                   298
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 315 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 314 of 372



Personal Information or the security of their identity or credit. The injury to consumers was

substantial not only because it inflicted harm on a significant number of consumers, but also

because it inflicted a significant amount of harm on each consumer.

       1132. Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of

consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

       1133. Marriott’s inadequate data security had no countervailing benefit to consumers or

to competition.

       1134. By misrepresenting and omitting material facts about its data security and failing

to comply with its common law and statutory duties pertaining to data security (including its duties

under the FTC Act), Marriott violated the following provisions of Tenn. Code § 47-18-104(b):

       a. Representing that goods or services have sponsorship, approval, characteristics,

           ingredients, uses, benefits or quantities that they do not have;

       b. Representing that goods or services are of a particular standard, quality or grade, if they

           are of another;

       c. Advertising goods or services with intent not to sell them as advertised;

       d. Representing that a consumer transaction confers or involves rights, remedies or

           obligations that it does not have or involve.

       1135. Marriott acted intentionally, knowingly, and maliciously to violate Tennessee’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Tennessee Subclass members’




                                                299
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 316 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 315 of 372



rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       1136. As a direct and proximate result of Marriott’s unfair and deceptive acts or practices,

Plaintiff and Tennessee Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       1137. Marriott’s violations present a continuing risk to Plaintiff and Tennessee Subclass

members as well as to the general public.

       1138. Plaintiff and Tennessee Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, actual damages, treble damages for each willful

or knowing violation, attorneys’ fees and costs, and any other relief that is necessary and proper.

                    CLAIMS ON BEHALF OF THE TEXAS SUBCLASS

                                            COUNT 80

        DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT,

                            Texas Bus. & Com. Code §§ 17.41, et seq.

       1139. The Texas Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Texas Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       1140. Marriott is a “person,” as defined by Tex. Bus. & Com. Code § 17.45(3).


                                                300
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 317 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 316 of 372



       1141. Plaintiffs and the Texas Subclass members are “consumers,” as defined by Tex.

Bus. & Com. Code § 17.45(4).

       1142. Marriott advertised, offered, or sold goods or services in Texas and engaged in trade

or commerce directly or indirectly affecting the people of Texas, as defined by Tex. Bus. & Com.

Code § 17.45(6).

       1143. Marriott engaged in false, misleading, or deceptive acts and practices, in violation

of Tex. Bus. & Com. Code § 17.46(b), including:

       a. Representing that goods or services have sponsorship, approval, characteristics,

           ingredients, uses, benefits or quantities that they do not have;

       b. Representing that goods or services are of a particular standard, quality or grade, if they

           are of another;

       c. Advertising goods or services with intent not to sell them as advertised.

       1144. Marriott’s false, misleading, and deceptive acts and practices include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and Texas Subclass members’ Personal Information, which was a direct and

           proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Texas Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, and Texas’s data security statute, Tex.




                                                301
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 318 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 317 of 372



           Bus. & Com. Code § 521.052, which was a direct and proximate cause of the Data

           Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Texas Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Texas Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and Texas’s

           data security statute, Tex. Bus. & Com. Code § 521.052;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Texas Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Texas Subclass members’ Personal Information, including duties imposed by the FTC

           Act, 15 U.S.C. § 45, and Texas’s data security statute, Tex. Bus. & Com. Code §

           521.052.

       1145. Marriott intended to mislead Plaintiff and Texas Subclass members and induce

them to rely on its misrepresentations and omissions.

       1146. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1147. Had Marriott disclosed to Plaintiffs and class members that its data systems were

not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in business




                                               302
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 319 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 318 of 372



and it would have been forced to adopt reasonable data security measures and comply with the

law. Instead, Marriott received, maintained, and compiled Plaintiffs’ and class members’ Personal

Information as part of the services Marriott provided and for which Plaintiffs and class members

paid without advising Plaintiffs and class members that Marriott’s data security practices were

insufficient to maintain the safety and confidentiality of Plaintiffs’ and class members’ Personal

Information. Accordingly, Plaintiff and the Texas Subclass members acted reasonably in relying

on Marriott’s misrepresentations and omissions, the truth of which they could not have discovered.

       1148. Marriott had a duty to disclose the above facts due to the circumstances of this case

and the sensitivity and extensivity of the Personal Information in its possession. This duty arose

because Plaintiffs and the Texas Subclass members reposed a trust and confidence in Marriott

when they provided their Personal Information to Marriott in exchange for Marriott’s services. In

addition, such a duty is implied by law due to the nature of the relationship between consumers,

including Plaintiffs and the Texas Subclass, and Marriott because consumers are unable to fully

protect their interests with regard to their data, and placed trust and confidence in Marriott.

Marriott’s duty to disclose also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiffs and the Texas Subclass that contradicted these representations.

       1149. Marriott engaged in unconscionable actions or courses of conduct, in violation of

Tex. Bus. & Com. Code Ann. § 17.50(a)(3). Marriott engaged in acts or practices which, to




                                                   303
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 320 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 319 of 372



consumers’ detriment, took advantage of consumers’ lack of knowledge, ability, experience, or

capacity to a grossly unfair degree.

       1150. Consumers, including Plaintiffs and Texas Subclass members, lacked knowledge

about deficiencies in Marriott’s data security because this information was known exclusively by

Marriott. Consumers also lacked the ability, experience, or capacity to secure the Personal

Information in Marriott’s possession or to fully protect their interests with regard to their data.

Plaintiffs and Texas Subclass members lack expertise in information security matters and do not

have access to Marriott’s systems in order to evaluate its security controls. Marriott took advantage

of its special skill and access to Personal Information to hide its inability to protect the security

and confidentiality of Plaintiffs and Texas Subclass members’ Personal Information.

       1151. Marriott intended to take advantage of consumers’ lack of knowledge, ability,

experience, or capacity to a grossly unfair degree, with reckless disregard of the unfairness that

would result. The unfairness resulting from Marriott’s conduct is glaringly noticeable, flagrant,

complete, and unmitigated. The Data Breach, which resulted from Marriott’s unconscionable

business acts and practices, exposed Plaintiffs and Texas Subclass members to a wholly

unwarranted risk to the safety of their Personal Information and the security of their identity or

credit, and worked a substantial hardship on a significant and unprecedented number of consumers.

Plaintiffs and Texas Subclass members cannot mitigate this unfairness because they cannot undo

the data breach.

       1152. Marriott acted intentionally, knowingly, and maliciously to violate Texas’s

Deceptive Trade Practices-Consumer Protection Act, and recklessly disregarded Plaintiff and

Texas Subclass members’ rights. Marriott’s past data breaches and breaches within the hospitality

industry put it on notice that its security and privacy protections were inadequate.




                                                304
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 321 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 320 of 372



       1153. As a direct and proximate result of Marriott’s unconscionable and deceptive acts or

practices, Plaintiffs and Texas Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       1154. Marriott’s unconscionable and deceptive acts or practices were a producing cause

of Plaintiffs’ and Texas Subclass members’ injuries, ascertainable losses, economic damages, and

non-economic damages, including their mental anguish.

       1155. Marriott’s violations present a continuing risk to Plaintiffs and Texas Subclass

members as well as to the general public.

       1156. Plaintiffs and the Texas Subclass seek all monetary and non-monetary relief

allowed by law, including economic damages; damages for mental anguish; treble damages for

each act committed intentionally or knowingly; restitution; court costs; reasonably and necessary

attorneys’ fees; injunctive relief; and any other relief which the court deems proper.




                                                305
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 322 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 321 of 372



                       CLAIMS ON BEHALF OF THE UTAH SUBCLASS

                                          COUNT 81

                        UTAH CONSUMER SALES PRACTICES ACT,

                                  Utah Code §§ 13-11-1, et seq.

       1157. The Utah Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Utah Subclass, repeats and alleges Paragraphs 1-295, as if fully

alleged herein.

       1158. Marriott is a “person,” as defined by Utah Code § 13-11-1(5).

       1159. Marriott is a “supplier,” as defined by Utah Code § 13-11-1(6), because it regularly

solicits, engages in, or enforces “consumer transactions,” as defined by Utah Code § 13-11-1(2).

       1160. Marriott engaged in deceptive and unconscionable acts and practices in connection

with consumer transactions, in violation of Utah Code § 13-11-4 and Utah Code § 13-11-5,

including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

             Plaintiff and Utah Subclass members’ Personal Information, which was a direct and

             proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

             and privacy risks, and adequately improve security and privacy measures following

             previous cybersecurity incidents, which was a direct and proximate cause of the Data

             Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

             privacy of Plaintiff and Utah Subclass members’ Personal Information, including

             duties imposed by the FTC Act, 15 U.S.C. § 45, and the Utah Protection of Personal




                                               306
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 323 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 322 of 372



           Information Act, Utah Code § 13-44-201, which was a direct and proximate cause of

           the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Utah Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Utah Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45, and the Utah

           Protection of Personal Information Act, Utah Code § 13-44-201;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Utah Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Subclass members’ Personal Information, including duties imposed by the FTC Act,

           15 U.S.C. § 45, and the Utah Protection of Personal Information Act, Utah Code § 13-

           44-201.

       1161. Marriott intended to mislead Plaintiff and Utah Subclass members and induce them

to rely on its misrepresentations and omissions.

       1162. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1163. Had Marriott disclosed to Plaintiff and Utah Subclass members that its data systems

were not secure and, thus, vulnerable to attack, Marriott would have been unable to continue in




                                               307
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 324 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 323 of 372



business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Marriott received, maintained, and compiled Plaintiff’s and Utah Subclass

members’ Personal Information as part of the services Marriott provided and for which Plaintiff

and Utah Subclass members paid without advising Plaintiff and Utah Subclass members that

Marriott’s data security practices were insufficient to maintain the safety and confidentiality of

Plaintiff’s and Utah Subclass members’ Personal Information. Accordingly, Plaintiff and the Utah

Subclass members acted reasonably in relying on Marriott’s misrepresentations and omissions, the

truth of which they could not have discovered.

       1164. Marriott had a duty to disclose the above facts due to the circumstances of this case

and the sensitivity and extensivity of the Personal Information in its possession. This duty arose

because Plaintiff and the Utah Subclass members reposed a trust and confidence in Marriott when

they provided their Personal Information to Marriott in exchange for Marriott’s services. In

addition, such a duty is implied by law due to the nature of the relationship between consumers,

including Plaintiff and the Utah Subclass, and Marriott because consumers are unable to fully

protect their interests with regard to their data, and placed trust and confidence in Marriott.

Marriott’s duty to disclose also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the Utah Subclass that contradicted these representations.

       1165. Marriott intentionally or knowingly engaged in deceptive acts or practices,

violating Utah Code § 13-11-4(2) by:




                                                   308
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 325 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 324 of 372



        a. indicating that the subject of a consumer transaction has sponsorship, approval,

            performance characteristics, accessories, uses, or benefits, if it has not;

        b. indicating that the subject of a consumer transaction is of a particular standard, quality,

            grade, style, or model, if it is not;

        c. indicating that the subject of a consumer transaction has been supplied in accordance

            with a previous representation, if it has not;

        d. indicating that the subject of a consumer transaction will be supplied in greater quantity

            (e.g. more data security) than the supplier intends.

        1166. Marriott engaged in unconscionable acts and practices that were oppressive and led

to unfair surprise, as shown in the setting, purpose, and effect of those acts and practices. Marriott’s

acts and practices unjustly imposed hardship on Plaintiff and the Utah Subclass by imposing on

them, through no fault of their own, an increased and imminent risk of fraud and identity theft;

substantial cost in time and expenses related to monitoring their financial accounts for fraudulent

activity and cancelling and replacing passports; and lost value of their Personal Information. The

deficiencies in Marriott’s data security, and the material misrepresentations and omissions

concerning those deficiencies, led to unfair surprise to Plaintiff and the Utah Subclass when the

data breach occurred.

        1167. In addition, there was an overall imbalance in the obligations and rights imposed

by the consumer transactions in question, based on the mores and industry standards of the time

and place where they occurred. Societal standards required Marriott, as one of the largest hotel

conglomerates that collects, maintains, and compiles its customers’ Personal Information, to

adequately secure Personal Information in its possession. There is a substantial imbalance between




                                                    309
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 326 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 325 of 372



the obligations and rights of consumers, such as Plaintiff and the Utah Subclass, and Marriott,

which has complete control over the Personal Information in its possession.

       1168. Marriott’s acts and practices were also procedurally unconscionable because

consumers, including Plaintiff and the Utah Subclass, had no practicable option but to have their

Personal Information stored in Marriott’s systems if they wanted to utilize Marriott’s services.

Marriott exploited this imbalance in power, and the asymmetry of information about its data

security, to profit by inadequately securing the Personal Information in its systems.

       1169. As a direct and proximate result of Marriott’s unconscionable and deceptive acts or

practices, Plaintiffs and Utah Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       1170. Marriott’s violations present a continuing risk to Plaintiffs and Utah Subclass

members as well as to the general public.

       1171. Plaintiff and Utah Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages, statutory damages of $2,000 per violation, amounts

necessary to avoid unjust enrichment, under Utah Code §§ 13-11-19, et seq.; injunctive relief; and

reasonable attorneys’ fees and costs.




                                                310
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 327 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 326 of 372



                  CLAIMS ON BEHALF OF THE VERMONT SUBCLASS

                                           COUNT 82

                            VERMONT CONSUMER FRAUD ACT,

                                Vt. Stat. Ann. Tit. 9, §§ 2451, et seq.

        1172. The Vermont Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Vermont Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

        1173. Plaintiff and Vermont Subclass members are “consumers,” as defined by Vt. Stat.

Ann. tit. 9, § 2451a(a).

        1174. Marriott’s conduct as alleged herein related to “goods” or “services” for personal,

family, or household purposes, as defined by Vt. Stat. Ann. tit. 9, § 2451a(b).

        1175. Marriott is a “seller,” as defined by Vt. Stat. Ann. tit. 9, § 2451a(c).

        1176. Marriott advertised, offered, or sold goods or services in Vermont and engaged in

trade or commerce directly or indirectly affecting the people of Vermont.

        1177. Marriott engaged in unfair and deceptive acts or practices, in violation of Vt. Stat.

tit. 9, § 2453(a), including:

        a. Failing to implement and maintain reasonable security and privacy measures to protect

            Plaintiff and Vermont Subclass members’ Personal Information, which was a direct

            and proximate cause of the Data Breach;

        b. Failing to identify foreseeable security and privacy risks, remediate identified security

            and privacy risks, and adequately improve security and privacy measures following

            previous cybersecurity incidents, which was a direct and proximate cause of the Data

            Breach;




                                                 311
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 328 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 327 of 372



       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Vermont Subclass members’ Personal Information, including

           duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

           cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Vermont Subclass members’ Personal Information, including by implementing and

           maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Vermont Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Vermont Subclass members’ Personal Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Vermont Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       1178. Marriott intended to mislead Plaintiff and Vermont Subclass members and induce

them to rely on its misrepresentations and omissions.

       1179. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1180. Under the circumstances, consumers had a reasonable interpretation of Marriott’s

representations and omissions.




                                               312
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 329 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 328 of 372



       1181. Marriott had a duty to disclose these facts due to the circumstances of this case and

the sensitivity and extensivity of the Personal Information in its possession. This duty arose

because Plaintiff and the Vermont Subclass members reposed a trust and confidence in Marriott

when they provided their Personal Information to Marriott in exchange for Marriott’s services. In

addition, such a duty is implied by law due to the nature of the relationship between consumers,

including Plaintiff and the Vermont Subclass, and Marriott because consumers are unable to fully

protect their interests with regard to their data, and placed trust and confidence in Marriott.

Marriott’s duty to disclose also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the Vermont Subclass that contradicted these representations.

       1182. Marriott’s acts and practices caused or were likely to cause substantial injury to

consumers, which was not reasonably avoidable by consumers themselves and not outweighed by

countervailing benefits to consumers or to competition.

       1183. The injury to consumers was and is substantial because it was non-trivial and non-

speculative; and involved a concrete monetary injury and/or an unwarranted risk to the safety of

their Personal Information or the security of their identity or credit. The injury to consumers was

substantial not only because it inflicted harm on a significant number of consumers, but also

because it inflicted a significant amount of harm on each consumer.

       1184. Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of




                                                   313
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 330 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 329 of 372



consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

       1185. Marriott’s inadequate data security had no countervailing benefit to consumers or

to competition.

       1186. Marriott is presumed, as a matter of law under Vt. Stat. Ann. tit. 9, § 2457, to have

intentionally violated the Vermont Consumer Protection Act because it failed to sell goods or

services in the manner and of the nature advertised or offered.

       1187. Marriott acted intentionally, knowingly, and maliciously to violate Vermont’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and Vermont Subclass members’ rights.

Marriott’s past data breaches and breaches within the hospitality industry put it on notice that its

security and privacy protections were inadequate.

       1188. As a direct and proximate result of Marriott’s unfair and deceptive acts or practices,

Plaintiffs and Vermont Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       1189. Marriott’s violations present a continuing risk to Plaintiffs and Vermont Subclass

members as well as to the general public.




                                                314
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 331 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 330 of 372



        1190. Plaintiff and Vermont Subclass members seek all monetary and non-monetary

relief allowed by law, including injunctive relief, restitution, actual damages, disgorgement of

profits, treble damages, punitive/exemplary damages, and reasonable attorneys’ fees and costs.

              CLAIMS ON BEHALF OF THE VIRGIN ISLANDS SUBCLASS

                                          COUNT 83

                           IDENTITY THEFT PREVENTION ACT,

                               V.I. Code Ann. tit. 14 §§ 2208, et seq.

        1191. Plaintiffs, on behalf of the Virgin Islands Subclass, repeat and allege Paragraphs 1-

295, as if fully alleged herein.

        1192. Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by V.I Code Ann. tit. 14 § 2201(a). Marriott also maintains

computerized data that includes Personal Information which Marriott does not own. Accordingly,

it is subject to V.I Code Ann. tit. 14 §§ 2208(a) and (b).

        1193. Virgin Islands Subclass members’ Personal Information includes Personal

Information covered by V.I Code Ann. tit. 14 § 2201(a).

        1194. Marriott is required to give immediate notice of a breach of security of a data system

to owners of Personal Information which Marriott does not own, including Virgin Islands Subclass

members, pursuant to V.I Code Ann. tit. 14 § 2208(b).

        1195. Marriott is required to accurately notify Virgin Islands Subclass members if it

discovers a security breach, or receives notice of a security breach which may have compromised

Personal Information which Marriott owns or licenses, in the most expedient time possible and

without unreasonable delay under V.I Code Ann. tit. 14 § 2208(a).

        1196. Because Marriott was aware of a security breach, Marriott had an obligation to

disclose the data breach as mandated by V.I Code Ann. tit. 14 § 2208.


                                                315
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 332 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 331 of 372



        1197. As a direct and proximate result of Marriott’s violations of V.I Code Ann. tit. 14

§§ 2208(a) and (b), Virgin Islands Subclass members suffered damages, as described above.

        1198. Virgin Islands Subclass members seek relief under V.I Code Ann. tit. 14 §§ 2211(a)

and (b), including actual damages, and injunctive relief.

                                          COUNT 84

 VIRGIN ISLANDS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES
                             ACT,

                            Virgin Islands Code tit. 12A, §§ 301, et seq.

        1199. Plaintiffs, on behalf of the Virgin Islands Subclass, repeat and allege Paragraphs 1-

295, as if fully alleged herein.

        1200. Marriott is a “person,” as defined by V.I. Code tit. 12A, § 303(h).

        1201. Plaintiff and Virgin Islands Subclass members are “consumers,” as defined by V.I.

Code tit. 12A, § 303(d).

        1202. Marriott advertised, offered, or sold goods or services in the Virgin Islands and

engaged in trade or commerce directly or indirectly affecting the people of the Virgin Islands.

        1203. Marriott engaged in unfair and deceptive acts and practices, in violation of V.I.

Code tit. 12A, § 304, including:

        a. Failing to implement and maintain reasonable security and privacy measures to protect

            Plaintiff and Virgin Islands Subclass members’ Personal Information, which was a

            direct and proximate cause of the Data Breach;

        b. Failing to identify foreseeable security and privacy risks, remediate identified security

            and privacy risks, and adequately improve security and privacy measures following

            previous cybersecurity incidents, which was a direct and proximate cause of the Data

            Breach;



                                                316
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 333 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 332 of 372



       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and Virgin Islands Subclass members’ Personal Information,

           including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

           proximate cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           Virgin Islands Subclass members’ Personal Information, including by implementing

           and maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Virgin Islands Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Virgin Islands Subclass members’ Personal

           Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Virgin Islands Subclass members’ Personal Information, including duties imposed by

           the FTC Act, 15 U.S.C. § 45.

       1204. Marriott’s acts and practices were “unfair” under V.I. Code tit. 12A, § 304 because

they caused or were likely to cause substantial injury to consumers which was not reasonably

avoidable by consumers themselves and not outweighed by countervailing benefits to consumers

or to competition.

       1205. The injury to consumers from Marriott’s conduct was and is substantial because it

was non-trivial and non-speculative; and involved a monetary injury and/or an unwarranted risk




                                              317
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 334 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 333 of 372



to the safety of their Personal Information or the security of their identity or credit. The injury to

consumers was substantial not only because it inflicted harm on a significant number of consumers,

but also because it inflicted a significant amount of harm on each consumer.

       1206. Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of

consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

       1207. Marriott’s inadequate data security had no countervailing benefit to consumers or

to competition.

       1208. Marriott’s acts and practices were “deceptive” under V.I. Code tit. 12A, §§ 303 &

304 because Marriott made representations or omissions of material facts that had the capacity,

tendency or effect of deceiving or misleading consumers, including Plaintiff and Virgin Islands

Subclass members.

       1209. Marriott intended to mislead Plaintiff and Virgin Island Subclass members and

induce them to rely on its misrepresentations and omissions.

       1210. Marriott’s representations and omissions were material because they were likely to

unfairly influence or deceive reasonable consumers about the adequacy of Marriott’s data security

and ability to protect the confidentiality of consumers’ Personal Information.

       1211. Marriott had a duty to disclose the above-described facts due to the circumstances

of this case and the sensitivity and extensivity of the Personal Information in its possession. This

duty arose because Plaintiff and the Virgin Islands Subclass members reposed a trust and

confidence in Marriott when they provided their Personal Information to Marriott in exchange for




                                                 318
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 335 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 334 of 372



Marriott’s services. In addition, such a duty is implied by law due to the nature of the relationship

between consumers—including Plaintiff and the Virgin Islands Subclass—and Marriott, because

consumers are unable to fully protect their interests with regard to their data, and placed trust and

confidence in Marriott. Marriott’s duty to disclose also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the Virgin Islands Subclass that contradicted these representations.

       1212. Marriott acted intentionally, knowingly, and maliciously to violate the Virgin

Island’s Consumer Fraud and Deceptive Business Practices Act, and recklessly disregarded

Plaintiff and Virgin Islands Subclass members’ rights. Marriott’s past data breaches and breaches

within the hospitality industry put it on notice that its security and privacy protections were

inadequate. Marriott intentionally hid the inadequacies in its data security, callously disregarding

the rights of consumers.

       1213. As a direct and proximate result of Marriott’s unfair and deceptive acts or practices,

Plaintiff and Virgin Islands Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent




                                                319
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 336 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 335 of 372



activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

         1214. Marriott’s violations present a continuing risk to Plaintiff and Virgin Islands

Subclass members as well as to the general public.

         1215. Plaintiff and Virgin Islands Subclass members seek all monetary and non-monetary

relief allowed by law, including compensatory, consequential, treble, punitive, and equitable

damages under V.I. Code tit. 12A, § 331; injunctive relief; and reasonable attorneys’ fees and

costs.

                                            COUNT 85

                    VIRGIN ISLANDS CONSUMER PROTECTION LAW,

                                   V.I. Code tit. 12A, §§101, et seq.

         1216. Plaintiffs, on behalf of the Virgin Islands Subclass, repeat and allege Paragraphs 1-

295, as if fully alleged herein.

         1217. Marriott is a “merchant,” as defined by V.I. Code tit. 12A, § 102(e).

         1218. Plaintiff and Virgin Islands Subclass members are “consumers,” as defined by V.I.

Code tit. 12A, § 102(d).

         1219. Marriott sells and offers for sale “consumer goods” and “consumer services,” as

defined by V.I. Code tit. 12A, § 102(c).

         1220. Marriott engaged in deceptive acts and practices, in violation of V.I. Code tit. 12A,

§ 101, including:

         a. Failing to implement and maintain reasonable security and privacy measures to protect

            Plaintiff and Virgin Islands Subclass members’ Personal Information, which was a

            direct and proximate cause of the Data Breach;




                                                  320
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 337 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 336 of 372



       b. Failing to identify foreseeable security and privacy risks, remediate identified security

          and privacy risks, and adequately improve security and privacy measures following

          previous cybersecurity incidents, which was a direct and proximate cause of the Data

          Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

          privacy of Plaintiff and Virgin Islands Subclass members’ Personal Information,

          including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

          proximate cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

          Virgin Islands Subclass members’ Personal Information, including by implementing

          and maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

          to the security and privacy of Plaintiff and Virgin Islands Subclass members’ Personal

          Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

          adequately secure Plaintiff and Virgin Islands Subclass members’ Personal

          Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

          common law and statutory duties pertaining to the security and privacy of Plaintiff and

          Virgin Islands Subclass members’ Personal Information, including duties imposed by

          the FTC Act, 15 U.S.C. § 45.

       1221. Marriott’s acts and practices were “deceptive trade practices” under V.I. Code tit.

12A, § 102(a) because Marriott:




                                               321
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 338 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 337 of 372



       a. Represented that goods or services have sponsorship, approval, accessories,

           characteristics, ingredients, uses, benefits, or quantities that they do not have; or that

           goods or services are of particular standard, quality, grade, style or model, if they are

           of another;

       b. Used exaggeration, innuendo or ambiguity as to a material fact or failure to state a

           material fact if such use deceives or tends to deceive;

       c. Offered goods or services with intent not to sell them as offered;

       d. Stated that a consumer transaction involves consumer rights, remedies or obligations

           that it does not involve.

       1222. Marriott’s acts and practices were also “deceptive” under V.I. Code tit. 12A, § 101

because Marriott made representations or omissions of material facts that had the capacity,

tendency or effect of deceiving or misleading consumers, including Plaintiff and Virgin Islands

Subclass members.

       1223. Marriott intended to mislead Plaintiff and Virgin Islands Subclass members and

induce them to rely on its misrepresentations and omissions.

       1224. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1225. Marriott had a duty to disclose the above-described facts due to the circumstances

of this case and the sensitivity and extensivity of the Personal Information in its possession. This

duty arose because Plaintiff and the Virgin Islands Subclass members reposed a trust and

confidence in Marriott when they provided their Personal Information to Marriott in exchange for

Marriott’s services. In addition, such a duty is implied by law due to the nature of the relationship




                                                322
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 339 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 338 of 372



between consumers—including Plaintiff and the Virgin Islands Subclass—and Marriott, because

consumers are unable to fully protect their interests with regard to their data, and placed trust and

confidence in Marriott. Marriott’s duty to disclose also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the Virgin Islands Subclass that contradicted these representations.

       1226. Marriott acted intentionally, knowingly, and maliciously to violate the Virgin

Island’s Consumer Protection Law, and recklessly disregarded Plaintiff and Virgin Island Subclass

members’ rights. Marriott’s past data breaches and breaches within the hospitality industry put it

on notice that its security and privacy protections were inadequate.

       1227. As a direct and proximate result of Marriott’s deceptive acts or practices, Plaintiff

and Virgin Islands Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

loss of the benefit of their bargain with Marriott as they would not have paid Marriott for goods

and services or would have paid less for such goods and services but for Marriott’s violations

alleged herein; losses from fraud and identity theft; costs for credit monitoring and identity

protection services; time and expenses related to monitoring their financial accounts for fraudulent

activity; time and money spent cancelling and replacing passports; loss of value of their Personal

Information; and an increased, imminent risk of fraud and identity theft.

       1228. Marriott’s violations present a continuing risk to Plaintiff and Virgin Islands

Subclass members as well as to the general public.




                                                323
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 340 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 339 of 372



       1229. Plaintiff and Virgin Islands Subclass members seek all monetary and non-monetary

relief allowed by law, including declaratory relief; injunctive relief; the greater of actual damages

or $500 per violation; compensatory, consequential, treble, and punitive damages; restitution;

disgorgement; and reasonable attorneys’ fees and costs.

                  CLAIMS ON BEHALF OF THE VIRGINIA SUBCLASS

                                          COUNT 86

       VIRGINIA PERSONAL INFORMATION BREACH NOTIFICATION ACT,

                               Va. Code. Ann. §§ 18.2-186.6, et seq.

       1230. The Virginia Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Virginia Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       1231. Marriott is required to accurately notify Plaintiff and Virginia Subclass members

following discovery or notification of a breach of its data security system if unencrypted or

unredacted Personal Information was or is reasonably believed to have been accessed and acquired

by an unauthorized person who will, or it is reasonably believed who will, engage in identify theft

or another fraud, without unreasonable delay under Va. Code Ann. § 18.2-186.6(B).

       1232. Marriott is an entity that owns or licenses computerized data that includes Personal

Information as defined by Va. Code Ann. § 18.2-186.6(B).

       1233. Plaintiff’s and Virginia Subclass members’ Personal Information includes Personal

Information as covered under Va. Code Ann. § 18.2-186.6(A).

       1234. Because Marriott discovered a breach of its security system in which unencrypted

or unredacted Personal Information was or is reasonably believed to have been accessed and

acquired by an unauthorized person, who will, or it is reasonably believed who will, engage in




                                                324
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 341 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 340 of 372



identify theft or another fraud, Marriott had an obligation to disclose the data breach in a timely

and accurate fashion as mandated by Va. Code Ann. § 18.2-186.6(B).

       1235. By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Va. Code Ann. § 18.2-186.6(B).

       1236. As a direct and proximate result of Marriott’s violations of Va. Code Ann. § 18.2-

186.6(B), Plaintiff and Virginia Subclass members suffered damages, as described above.

       1237. Plaintiff and Virginia Subclass members seek relief under Va. Code Ann. § 18.2-

186.6(I), including actual damages.

                                          COUNT 87

                        VIRGINIA CONSUMER PROTECTION ACT,

                               Va. Code Ann. §§ 59.1-196, et seq.

       1238. The Virginia Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Virginia Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       1239. The Virginia Consumer Protection Act prohibits “[u]sing any . . . deception, fraud,

false pretense, false promise, or misrepresentation in connection with a consumer transaction.” Va.

Code Ann. § 59.1-200(14).

       1240. Marriott is a “person” as defined by Va. Code Ann. § 59.1-198.

       1241. Marriott is a “supplier,” as defined by Va. Code Ann. § 59.1-198.

       1242. Marriott engaged in the complained-of conduct in connection with “consumer

transactions” with regard to “goods” and “services,” as defined by Va. Code Ann. § 59.1-198.

Marriott advertised, offered, or sold goods or services used primarily for personal, family or

household purposes; or relating to an individual’s finding or obtaining employment.




                                               325
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 342 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 341 of 372



       1243. Marriott engaged in deceptive acts and practices by using deception, fraud, false

pretense, false promise, and misrepresentation in connection with consumer transactions,

including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

             Plaintiff and Virginia Subclass members’ Personal Information, which was a direct and

             proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

             and privacy risks, and adequately improve security and privacy measures following

             previous cybersecurity incidents, which was a direct and proximate cause of the Data

             Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

             privacy of Plaintiff and Virginia Subclass members’ Personal Information, including

             duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

             cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

             Virginia Subclass members’ Personal Information, including by implementing and

             maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

             to the security and privacy of Plaintiff and Virginia Subclass members’ Personal

             Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

             adequately secure Plaintiff and Virginia Subclass members’ Personal Information; and




                                                326
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 343 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 342 of 372



       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Virginia Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       1244. Marriott intended to mislead Plaintiff and Virginia Subclass members and induce

them to rely on its misrepresentations and omissions.

       1245. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers, including Plaintiff and Virginia Subclass members, about the

adequacy of Marriott’s computer and data security and the quality of the Marriott brand.

       1246. Had Marriott disclosed to Plaintiff and Virginia Subclass members that its data

systems were not secure and, thus, vulnerable to attack, Marriott would have been unable to

continue in business and it would have been forced to adopt reasonable data security measures and

comply with the law. Instead, Marriott received, maintained, and compiled Plaintiff’s and Virginia

Subclass members’ Personal Information as part of the services Marriott provided and for which

Plaintiff and Virginia Subclass members paid without advising Plaintiff and Virginia Subclass

members that Marriott’s data security practices were insufficient to maintain the safety and

confidentiality of Plaintiff’s and Virginia Subclass members’ Personal Information. Accordingly,

Plaintiff and the Virginia Subclass members acted reasonably in relying on Marriott’s

misrepresentations and omissions, the truth of which they could not have discovered.

       1247. In Marriott had a duty to disclose these facts due to the circumstances of this case

and the sensitivity and extensivity of the Personal Information in its possession. In addition, such

a duty is implied by law due to the nature of the relationship between consumers—including

Plaintiff and the Virginia Subclass—and Marriott, because consumers are unable to fully protect




                                                327
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 344 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 343 of 372



their interests with regard to their data, and placed trust and confidence in Marriott. Marriott’s duty

to disclose also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the Virginia Subclass that contradicted these representations.

       1248. The above-described deceptive acts and practices also violated the following

provisions of VA Code § 59.1-200(A):

       a. Misrepresenting that goods or services have certain quantities, characteristics,

           ingredients, uses, or benefits;

       b. Misrepresenting that goods or services are of a particular standard, quality, grade, style,

           or model; and

       c. Advertising goods or services with intent not to sell them as advertised, or with intent

           not to sell them upon the terms advertised.

       1249. Marriott acted intentionally, knowingly, and maliciously to violate Virginia’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Virginia Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate. An award of punitive damages would

serve to punish Marriott for its wrongdoing, and warn or deter others from engaging in similar

conduct.

       1250. As a direct and proximate result of Marriott’s deceptive acts or practices, Plaintiffs

and Virginia Subclass members have suffered and will continue to suffer injury, ascertainable




                                                 328
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 345 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 344 of 372



losses of money or property, and monetary and non-monetary damages, including loss of the

benefit of their bargain with Marriott as they would not have paid Marriott for goods and services

or would have paid less for such goods and services but for Marriott’s violations alleged herein;

losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and

money spent cancelling and replacing passports; loss of value of their Personal Information; and

an increased, imminent risk of fraud and identity theft.

        1251. Marriott’s violations present a continuing risk to Plaintiffs and Virginia Subclass

members as well as to the general public.

        1252. Plaintiff and Virginia Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages; statutory damages in the amount of $1,000 per violation

if the conduct is found to be willful or, in the alternative, $500 per violation; restitution, injunctive

relief; punitive damages; and attorneys’ fees and costs.

                CLAIMS ON BEHALF OF THE WASHINGTON SUBCLASS

                                            COUNT 88

                       WASHINGTON DATA BREACH NOTICE ACT,

                               Wash. Rev. Code §§ 19.255.010, et seq.

        1253. The Washington Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Washington Subclass, repeats and alleges Paragraphs 1-

295, as if fully alleged herein.

        1254. Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Wash. Rev. Code § 19.255.010(1).

        1255. Plaintiff’s and Washington Subclass members’ Personal Information includes

Personal Information as covered under Wash. Rev. Code § 19.255.010(5).


                                                  329
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 346 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 345 of 372



        1256. Marriott is required to accurately notify Plaintiff and Washington Subclass

members following discovery or notification of the breach of its data security system if Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, in the most expedient time possible and without

unreasonable delay under Wash. Rev. Code § 19.255.010(1).

        1257. Because Marriott discovered a breach of its security system in which Personal

Information was, or is reasonably believed to have been, acquired by an unauthorized person and

the Personal Information was not secured, Marriott had an obligation to disclose the data breach

in a timely and accurate fashion as mandated by Wash. Rev. Code § 19.255.010(1).

        1258. By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Wash. Rev. Code § 19.255.010(1).

        1259. As a direct and proximate result of Marriott’s violations of Wash. Rev. Code §

19.255.010(1), Plaintiff and Washington Subclass members suffered damages, as described above.

        1260. Plaintiff and Washington Subclass members seek relief under Wash. Rev. Code §§

19.255.010(13)(a) and 19.255.010(13)(b), including actual damages and injunctive relief.

                                         COUNT 89

                     WASHINGTON CONSUMER PROTECTION ACT,

                            Wash. Rev. Code Ann. §§ 19.86.020, et seq.

        1261. The Washington Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the Washington Subclass, repeats and alleges Paragraphs 1-

295, as if fully alleged herein.

        1262. Marriott is a “person,” as defined by Wash. Rev. Code Ann. § 19.86.010(1).




                                               330
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 347 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 346 of 372



       1263. Marriott advertised, offered, or sold goods or services in Washington and engaged

in trade or commerce directly or indirectly affecting the people of Washington, as defined by

Wash. Rev. Code Ann. § 19.86.010 (2).

       1264. Marriott engaged in unfair or deceptive acts or practices in the conduct of trade or

commerce, in violation of Wash. Rev. Code Ann. § 19.86.020, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

          Plaintiff and Washington Subclass members’ Personal Information, which was a direct

          and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

          and privacy risks, and adequately improve security and privacy measures following

          previous cybersecurity incidents, which was a direct and proximate cause of the Data

          Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

          privacy of Plaintiff and Washington Subclass members’ Personal Information,

          including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

          proximate cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

          Washington Subclass members’ Personal Information, including by implementing and

          maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

          to the security and privacy of Plaintiff and Washington Subclass members’ Personal

          Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;




                                               331
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 348 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 347 of 372



       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Washington Subclass members’ Personal Information;

           and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Washington Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       1265. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1266. Marriott acted intentionally, knowingly, and maliciously to violate Washington’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Washington Subclass members’

rights. Marriott’s past data breaches and breaches within the hospitality industry put it on notice

that its security and privacy protections were inadequate.

       1267. Marriott’s conduct is injurious to the public interest because it violates Wash. Rev.

Code Ann. § 19.86.020, violates a statute that contains a specific legislation declaration of public

interest impact, and/or injured persons and had and has the capacity to injure persons. Further, its

conduct affected the public interest, including the many Washingtonians affected by the Data

Breach.

       1268. As a direct and proximate result of Marriott’s unfair methods of competition and

unfair or deceptive acts or practices, Plaintiff and Washington Subclass members have suffered

and will continue to suffer injury, ascertainable losses of money or property, and monetary and

non-monetary damages, including loss of the benefit of their bargain with Marriott as they would




                                                332
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 349 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 348 of 372



not have paid Marriott for goods and services or would have paid less for such goods and services

but for Marriott’s violations alleged herein; losses from fraud and identity theft; costs for credit

monitoring and identity protection services; time and expenses related to monitoring their financial

accounts for fraudulent activity; time and money spent cancelling and replacing passports; loss of

value of their Personal Information; and an increased, imminent risk of fraud and identity theft.

          1269. Plaintiff and Washington Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages, treble damages, injunctive relief, civil penalties,

and attorneys’ fees and costs.

                CLAIMS ON BEHALF OF THE WEST VIRGINIA SUBCLASS

                                           COUNT 90

             WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT,

                                  W. Va. Code §§46A-6-101, et seq.

          1270. The West Virginia Plaintiff(s) identified above (“Plaintiff,” for purposes of this

Count), individually and on behalf of the West Virginia Subclass, repeats and alleges Paragraphs

1-295, as if fully alleged herein.

          1271. Plaintiff and West Virginia Subclass members are “consumers,” as defined by W.

Va. Code § 46A-6-102(2).

          1272. Marriott engaged in “consumer transactions,” as defined by W. Va. Code § 46A-6-

102(2).

          1273. Marriott advertised, offered, or sold goods or services in West Virginia and engaged

in trade or commerce directly or indirectly affecting the people of West Virginia, as defined by W.

Va. Code § 46A-6-102(6).




                                                 333
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 350 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 349 of 372



       1274. Plaintiff sent a demand for relief on behalf of the West Virginia Subclass pursuant

to W. Va. Code § 46A-6-106(c) on January 8, 2019. Marriott has not cured its unfair and deceptive

acts and practices.

       1275. Marriott engaged in unfair and deceptive business acts and practices in the conduct

of trade or commerce, in violation of W. Va. Code § 46A-6-104, including:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

           Plaintiff and West Virginia Subclass members’ Personal Information, which was a

           direct and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

           and privacy risks, and adequately improve security and privacy measures following

           previous cybersecurity incidents, which was a direct and proximate cause of the Data

           Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

           privacy of Plaintiff and West Virginia Subclass members’ Personal Information,

           including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

           proximate cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

           West Virginia Subclass members’ Personal Information, including by implementing

           and maintaining reasonable security measures;

       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and West Virginia Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;




                                               334
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 351 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 350 of 372



       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and West Virginia Subclass members’ Personal

           Information; and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           West Virginia Subclass members’ Personal Information, including duties imposed by

           the FTC Act, 15 U.S.C. § 45.

       1276. Marriott’s unfair and deceptive acts and practices also violated W. Va. Code § 46A-

6-102(7), including:

       a. Representing that goods or services have sponsorship, approval, characteristics,

           ingredients, uses, benefits or quantities that they do not have;

       b. Representing that goods or services are of a particular standard, quality or grade, or that

           goods are of a particular style or model if they are of another;

       c. Advertising goods or services with intent not to sell them as advertised;

       d. Engaging in any other conduct which similarly creates a likelihood of confusion or of

           misunderstanding;

       e. Using deception, fraud, false pretense, false promise or misrepresentation, or the

           concealment, suppression or omission of any material fact with intent that others rely

           upon such concealment, suppression or omission, in connection with the sale or

           advertisement of goods or services, whether or not any person has in fact been misled,

           deceived or damaged thereby;

       f. Advertising, displaying, publishing, distributing, or causing to be advertised, displayed,

           published, or distributed in any manner, statements and representations with regard to




                                                335
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 352 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 351 of 372



           the sale of goods or the extension of consumer credit, which are false, misleading or

           deceptive or which omit to state material information which is necessary to make the

           statements therein not false, misleading or deceptive;

       1277. Marriott’s unfair and deceptive acts and practices were unreasonable when weighed

against the need to develop or preserve business, and were injurious to the public interest, under

W. Va. Code § 46A-6-101.

       1278. Marriott’s acts and practices were additionally “unfair” under W. Va. Code § 46A-

6-104 because they caused or were likely to cause substantial injury to consumers which was not

reasonably avoidable by consumers themselves and not outweighed by countervailing benefits to

consumers or to competition.

       1279. The injury to consumers from Marriott’s conduct was and is substantial because it

was non-trivial and non-speculative; and involved a monetary injury and/or an unwarranted risk

to the safety of their Personal Information or the security of their identity or credit. The injury to

consumers was substantial not only because it inflicted harm on a significant number of consumers,

but also because it inflicted a significant amount of harm on each consumer.

       1280. Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of

consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

       1281. Marriott’s inadequate data security had no countervailing benefit to consumers or

to competition.




                                                 336
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 353 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 352 of 372



       1282. Marriott’s acts and practices were additionally “deceptive” under W. Va. Code §

46A-6-104 because Marriott made representations or omissions of material facts that misled or

were likely to mislead reasonable consumers, including Plaintiff and West Virginia Subclass

members.

       1283. Marriott intended to mislead Plaintiff and West Virginia Subclass members and

induce them to rely on its misrepresentations and omissions.

       1284. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1285. Had Marriott disclosed to Plaintiff and West Virginia Subclass members that its

data systems were not secure and, thus, vulnerable to attack, Marriott would have been unable to

continue in business and it would have been forced to adopt reasonable data security measures and

comply with the law. Instead, Marriott received, maintained, and compiled Plaintiff’s and West

Virginia Subclass members’ Personal Information as part of the services Marriott provided and for

which Plaintiff and West Virginia Subclass members paid without advising Plaintiff and West

Virginia Subclass members that Marriott’s data security practices were insufficient to maintain the

safety and confidentiality of Plaintiff’s and West Virginia Subclass members’ Personal

Information. Accordingly, Plaintiff and the West Virginia Subclass members acted reasonably in

relying on Marriott’s misrepresentations and omissions, the truth of which they could not have

discovered.

       1286. Marriott had a duty to disclose the above-described facts due to the circumstances

of this case and the sensitivity and extensivity of the Personal Information in its possession. This

duty arose because Plaintiff and the West Virginia Subclass members reposed a trust and




                                                337
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 354 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 353 of 372



confidence in Marriott when they provided their Personal Information to Marriott in exchange for

Marriott’s services. In addition, such a duty is implied by law due to the nature of the relationship

between consumers—including Plaintiff and the West Virginia Subclass—and Marriott, because

consumers are unable to fully protect their interests with regard to their data, and placed trust and

confidence in Marriott. Marriott’s duty to disclose also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the West Virginia Subclass that contradicted these representations.

       1287. Marriott’s omissions were legally presumed to be equivalent to active

misrepresentations because Marriott intentionally prevented Plaintiff and West Virginia Subclass

members from discovering the truth regarding Marriott’s inadequate data security.

       1288. Marriott acted intentionally, knowingly, and maliciously to violate West Virginia’s

Consumer Credit and Protection Act, and recklessly disregarded Plaintiff and West Virginia

Subclass members’ rights. Marriott’s unfair and deceptive acts and practices were likely to cause

serious harm. Marriott’s past data breaches and breaches within the hospitality industry put it on

notice that its security and privacy protections were inadequate.

       1289. As a direct and proximate result of Marriott’s unfair and deceptive acts or practices

and Plaintiff and West Virginia Subclass members’ purchase of goods or services, Plaintiff and

West Virginia Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including loss of the

benefit of their bargain with Marriott as they would not have paid Marriott for goods and services




                                                338
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 355 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 354 of 372



or would have paid less for such goods and services but for Marriott’s violations alleged herein;

losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and

money spent cancelling and replacing passports; loss of value of their Personal Information; and

an increased, imminent risk of fraud and identity theft.

       1290. Marriott’s violations present a continuing risk to Plaintiff and West Virginia

Subclass members as well as to the general public.

       1291. Plaintiff and West Virginia Subclass members seek all monetary and non-monetary

relief allowed by law, including the greater of actual damages or $200 per violation under W. Va.

Code § 46A-6-106(a); restitution, injunctive and other equitable relief; punitive damages, and

reasonable attorneys’ fees and costs.

                 CLAIMS ON BEHALF OF THE WISCONSIN SUBCLASS

                                          COUNT 91

   NOTICE OF UNAUTHORIZED ACQUISITION OF PERSONAL INFORMATION,

                                  Wis. Stat. §§ 134.98(2), et seq.

       1292. The Wisconsin Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Wisconsin Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       1293. Marriott is a business that maintains or licenses Personal Information as defined by

Wis. Stat. § 134.98(2).

       1294. Plaintiff’s and Wisconsin Subclass members’ Personal Information includes

Personal Information as covered under Wis. Stat. § 134.98(1)(b).

       1295. Marriott is required to accurately notify Plaintiff and Wisconsin Subclass members

if it knows that Personal Information in its possession has been acquired by a person whom it has


                                                339
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 356 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 355 of 372



not authorized to acquire the Personal Information within a reasonable time under Wis. Stat. §§

134.98(2)-(3)(a).

       1296. Because Marriott knew that Personal Information in its possession had been

acquired by a person whom it has not authorized to acquire the Personal Information, Marriott had

an obligation to disclose the data breach in a timely and accurate fashion as mandated by Wis. Stat.

§ 134.98(2).

       1297. By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Wis. Stat. § 134.98(2).

       1298. As a direct and proximate result of Marriott’s violations of Wis. Stat. §

134.98(3)(a), Plaintiff and Wisconsin Subclass members suffered damages, as described above.

       1299. Plaintiff and Wisconsin Subclass members seek relief under Wis. Stat. § 134.98,

including actual damages and injunctive relief.

                                          COUNT 92

                    WISCONSIN DECEPTIVE TRADE PRACTICES ACT,

                                        Wis. Stat. § 100.18

       1300. The Wisconsin Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Wisconsin Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       1301. Marriott is a “person, firm, corporation or association,” as defined by Wis. Stat. §

100.18(1).

       1302. Plaintiff and Wisconsin Subclass members are members of “the public,” as defined

by Wis. Stat. § 100.18(1).

       1303. With intent to sell, distribute, or increase consumption of merchandise, services, or

anything else offered by Marriott to members of the public for sale, use, or distribution, Marriott


                                                  340
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 357 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 356 of 372



made, published, circulated, placed before the public or caused (directly or indirectly) to be made,

published, circulated, or placed before the public in Wisconsin advertisements, announcements,

statements, and representations to the public which contained assertions, representations, or

statements of fact which are untrue, deceptive, and/or misleading, in violation of Wis. Stat. §

100.18(1).

       1304. Marriott also engaged in the above-described conduct as part of a plan or scheme,

the purpose or effect of which was to sell, purchase, or use merchandise or services not as

advertised, in violation of Wis. Stat. § 100.18(9).

       1305. Marriott’s deceptive acts, practices, plans, and schemes include:

       a. Failing to implement and maintain reasonable security and privacy measures to protect

             Plaintiff and Wisconsin Subclass members’ Personal Information, which was a direct

             and proximate cause of the Data Breach;

       b. Failing to identify foreseeable security and privacy risks, remediate identified security

             and privacy risks, and adequately improve security and privacy measures following

             previous cybersecurity incidents, which was a direct and proximate cause of the Data

             Breach;

       c. Failing to comply with common law and statutory duties pertaining to the security and

             privacy of Plaintiff and Wisconsin Subclass members’ Personal Information, including

             duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and proximate

             cause of the Data Breach;

       d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff and

             Wisconsin Subclass members’ Personal Information, including by implementing and

             maintaining reasonable security measures;




                                                341
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 358 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 357 of 372



       e. Misrepresenting that it would comply with common law and statutory duties pertaining

           to the security and privacy of Plaintiff and Wisconsin Subclass members’ Personal

           Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f. Omitting, suppressing, and concealing the material fact that it did not reasonably or

           adequately secure Plaintiff and Wisconsin Subclass members’ Personal Information;

           and

       g. Omitting, suppressing, and concealing the material fact that it did not comply with

           common law and statutory duties pertaining to the security and privacy of Plaintiff and

           Wisconsin Subclass members’ Personal Information, including duties imposed by the

           FTC Act, 15 U.S.C. § 45.

       1306. Marriott intended to mislead Plaintiff and Wisconsin Subclass members and induce

them to rely on its misrepresentations and omissions.

       1307. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers about the adequacy of Marriott’s data security and ability to protect

the confidentiality of consumers’ Personal Information.

       1308. Marriott had a duty to disclose the above-described facts due to the circumstances

of this case and the sensitivity and extensivity of the Personal Information in its possession. This

duty arose because Plaintiff and the Wisconsin Subclass members reposed a trust and confidence

in Marriott when they provided their Personal Information to Marriott in exchange for Marriott’s

services. In addition, such a duty is implied by law due to the nature of the relationship between

consumers—including Plaintiff and the Wisconsin Subclass—and Marriott, because consumers

are unable to fully protect their interests with regard to their data, and placed trust and confidence

in Marriott. Marriott’s duty to disclose also arose from its:




                                                 342
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 359 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 358 of 372



       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the Wisconsin Subclass that contradicted these representations.

       1309. Marriott’s failure to disclose the above-described facts is the same as actively

representing that those facts do not exist.

       1310. Marriott acted intentionally, knowingly, and maliciously to violate the Wisconsin

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Wisconsin Subclass

members’ rights. Marriott’s past data breaches and breaches within the hospitality industry put it

on notice that its security and privacy protections were inadequate.

       1311. As a direct and proximate result of Marriott’s deceptive acts or practices, Plaintiff

and Wisconsin Subclass members have suffered and will continue to suffer injury, ascertainable

losses of money or property, and monetary and non-monetary damages, including loss of the

benefit of their bargain with Marriott as they would not have paid Marriott for goods and services

or would have paid less for such goods and services but for Marriott’s violations alleged herein;

losses from fraud and identity theft; costs for credit monitoring and identity protection services;

time and expenses related to monitoring their financial accounts for fraudulent activity; time and

money spent cancelling and replacing passports; loss of value of their Personal Information; and

an increased, imminent risk of fraud and identity theft.

       1312. Marriott had an ongoing duty to all Marriott customers to refrain from deceptive

acts, practices, plans, and schemes under Wis. Stat. § 100.18.




                                                343
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 360 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 359 of 372



       1313. Plaintiff and Wisconsin Subclass members seek all monetary and non-monetary

relief allowed by law, including damages, restitution, reasonable attorneys’ fees, and costs under

Wis. Stat. § 100.18(11)(b)(2), injunctive relief, and punitive damages.

                  CLAIMS ON BEHALF OF THE WYOMING SUBCLASS

                                           COUNT 93

        COMPUTER SECURITY BREACH; NOTICE TO AFFECTED PERSONS,

                             Wyo. Stat. Ann. §§ 40-12-502(a), et seq.

       1314. The Wyoming Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Wyoming Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       1315. Marriott is a business that owns or licenses computerized data that includes

Personal Information as defined by Wyo. Stat. Ann. § 40-12-502(a).

       1316. Plaintiff’s and Wyoming Subclass members’ Personal Information includes

Personal Information as covered under Wyo. Stat. Ann. § 40-12-502(a).

       1317. Marriott is required to accurately notify Plaintiff and Wyoming Subclass members

when it becomes aware of a breach of its data security system if the misuse of personal identifying

information has occurred or is reasonably likely to occur, in the most expedient time possible and

without unreasonable delay under Wyo. Stat. Ann. § 40-12-502(a).

       1318. Because Marriott was aware of a breach of its data security system in which the

misuse of personal identifying information has occurred or is reasonably likely to occur, Marriott

had an obligation to disclose the Data Breach in a timely and accurate fashion as mandated by

Wyo. Stat. Ann. § 40-12-502(a).

       1319. By failing to disclose the Data Breach in a timely and accurate manner, Marriott

violated Wyo. Stat. Ann. § 40-12-502(a).


                                               344
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 361 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 360 of 372



       1320. As a direct and proximate result of Marriott’s violations of Wyo. Stat. Ann. § 40-

12-502(a), Plaintiff and Wyoming Subclass members suffered damages, as described above.

       1321. Plaintiff and Marriott Subclass members seek relief under Wyo. Stat. Ann. § 40-

12-502(f), including actual damages and equitable relief.

                                         COUNT 94

                        WYOMING CONSUMER PROTECTION ACT,

                              Wyo. Stat. Ann. §§ 40-12-101, et seq.

       1322. The Wyoming Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Wyoming Subclass, repeats and alleges Paragraphs 1-295, as if

fully alleged herein.

       1323. Marriott is a “person” within the meaning of Wyo. Stat. Ann. § 40-12-102(a)(i).

       1324. Marriott’s goods and services are “merchandise” within the meaning of Wyo. Stat.

Ann. § 40-12-102(a)(vi).

       1325. Marriott engages in “consumer transactions” within the meaning of Wyo. Stat. Ann.

§ 40-12-102(a)(ii).

       1326. Marriott has “advertised” its goods and services within the meaning of Wyo. Stat.

Ann. § 40-12-102(a)(v).

       1327. Plaintiff sent a demand for relief on behalf of the Wyoming Subclass pursuant to

Wyo. Stat. Ann. § 40-12-109 on January 8, 2019. Marriott has not cured the deceptive trade

practices described below.

       1328. Marriott knowingly engaged in unfair and deceptive trade practices in the course of

its business and in connection with consumer transactions, including by:




                                               345
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 362 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 361 of 372



       a.     Failing to implement and maintain reasonable security measures to protect Plaintiff

       and Wyoming Subclass members’ Personal Information from unauthorized disclosure,

       release, data breaches, and theft;

       b.     Failing to identify foreseeable security risks, remediate identified security risks, and

       adequately improve security following previous cybersecurity incidents;

       c.     Failing to comply with common law and statutory duties pertaining to the security

       of Plaintiff and Wyoming Subclass members’ Personal Information, including duties

       imposed by the FTC Act, 15 U.S.C. § 45;

       d.     Misrepresenting that it would implement and maintain reasonable security

       measures to protect Plaintiff and Wyoming Subclass members’ Personal Information from

       unauthorized disclosure, release, data breaches, and theft;

       e.     Misrepresenting that it would comply with common law and statutory duties

       pertaining to the security of Plaintiff and Wyoming Subclass members’ Personal

       Information, including duties imposed by the FTC Act, 15 U.S.C. § 45;

       f.     Omitting, suppressing, and concealing the material fact that it did not reasonably or

       adequately secure Plaintiff and Wyoming Subclass members’ Personal Information; and

       g.     Omitting, suppressing, and concealing the material fact that it did not comply with

       common law and statutory duties pertaining to the security of Plaintiff and Wyoming

       Subclass members’ Personal Information, including duties imposed by the FTC Act, 15

       U.S.C. § 45.

       1329. Through the above-described conduct, Marriott violated Wyo. Stat. Ann. § 40-12-

105(a) by:




                                                346
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 363 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 362 of 372



        a. Knowingly representing that goods or services have sponsorship, approval, accessories

            or uses they do not have;

        b. Knowingly representing that goods or services are of a particular standard or grade, if

            they are not;

        c. Knowingly representing that goods or services have been supplied in accordance with

            a previous representation, if they have not;

        d. Knowingly advertising goods or services with intent not to sell them as advertised; and

        e. Knowingly engaging in unfair or deceptive acts or practices.

        1330. Marriott intentionally made the above-described representations and omissions of

material fact with knowledge of their falsity or reckless disregard of the truth. Marriott knew or

should have known that its computer systems and data security practices were inadequate to protect

Plaintiff and Wyoming Subclass members’ Personal Information and that a data breach or theft

was highly likely to occur. Marriott’s past data breaches and breaches within the hospitality

industry, among other things, did or should have put it on notice that its security was inadequate.

In making its representations and omissions, Marriott intended to mislead Plaintiff and Wyoming

Subclass members and cause them to act or elect not to act based on these representations and

omissions. Marriott knew or should have known that its conduct violated Wyo. Stat. § 40-12-105.

        1331. Marriott’s representations and omissions were material because they were likely to

deceive reasonable consumers, including Plaintiff and Wyoming Subclass members, about the

adequacy of Marriott’s computer and data security and the quality of the Marriott brand.

        1332. Plaintiff and Wyoming Subclass members were ignorant of the falsity of Marriott’s

representations and omissions, and relied upon these representations and omissions in choosing to

act or not act.




                                                347
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 364 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 363 of 372



       1333. Marriott had a duty to disclose the above-described facts due to the circumstances

of this case and the sensitivity and extensivity of the Personal Information in its possession. This

duty arose because Plaintiff and the Wyoming Subclass members reposed a trust and confidence

in Marriott when they provided their Personal Information to Marriott in exchange for Marriott’s

services. In addition, such a duty is implied by law due to the nature of the relationship between

consumers—including Plaintiff and the Wyoming Subclass—and Marriott, because consumers are

unable to fully protect their interests with regard to their data, and placed trust and confidence in

Marriott. Marriott’s duty to disclose also arose from its general duty to exercise reasonable care

and its knowledge that Plaintiff and Wyoming Subclass members might justifiably be induced, by

Marriott’s omissions, to act or refrain from acting in a business transaction. Additionally,

Marriott’s had a duty to disclose inadequacies in its data security because such facts were basic to

the transactions in question; Marriott knew Plaintiff and Wyoming Subclass members were

mistaken as to these facts and would enter transactions as a result; and based on objective

circumstances, Plaintiff and Wyoming Subclass members would reasonably expect a disclosure of

those facts. Marriott’s duty to disclose also arose from its:

       a. Possession of exclusive knowledge regarding the security of the data in its systems;

       b. Active concealment of the state of its security; and/or

       c. Incomplete representations about the security and integrity of its computer and data

           systems, and its prior data breaches, while purposefully withholding material facts from

           Plaintiff and the Wyoming Subclass that contradicted these representations.

       1334. As described above, Marriott’s statements and omissions were likely to deceive a

reasonable consumer because consumers provided their Personal Information to Marriott in

exchange for Marriott’s services and because Marriott kept the inadequate state of its security




                                                 348
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 365 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 364 of 372



controls secret from the public. In light of its direct relationship with its customers, Marriott’s

statements concerning data security constitute representations that its security was, at minimum,

reasonable.

       1335. Marriott’s acts and practices were “unfair” because they caused or were likely to

cause substantial injury to consumers which was not reasonably avoidable by consumers

themselves and not outweighed by countervailing benefits to consumers or to competition.

       1336. The injury to consumers from Marriott’s conduct was and is substantial because it

was non-trivial and non-speculative; and involved a monetary injury and/or an unwarranted risk

to the safety of their Personal Information or the security of their identity or credit. The injury to

consumers was substantial not only because it inflicted harm on a significant and unprecedented

number of consumers, but also because it inflicted a significant amount of harm on each consumer.

       1337. Consumers could not have reasonably avoided injury because Marriott’s business

acts and practices unreasonably created or took advantage of an obstacle to the free exercise of

consumer decision-making. By withholding important information from consumers about the

inadequacy of its data security, Marriott created an asymmetry of information between it and

consumers that precluded consumers from taking action to avoid or mitigate injury.

       1338. Marriott’s inadequate data security had no countervailing benefit to consumers or

to competition.

       1339. As a direct and proximate result of Marriott’s uncured unfair and deceptive acts or

practices, Plaintiff and Wyoming Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and/or non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial




                                                 349
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 366 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 365 of 372



accounts for fraudulent activity and cancelling and replacing passports; an increased, imminent

risk of fraud and identity theft; and loss of value of their Personal Information.

       1340. Plaintiff and Wyoming Subclass members seek relief pursuant to Wyo. Stat. Ann.

§ 40-12-108, including damages and reasonable attorneys’ fees.

   CLAIMS ON BEHALF OF THE NATIONWIDE CLASS AGAINST ACCENTURE

                                           COUNT 95

                                          NEGLIGENCE

    On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs
                                   and the Statewide Subclasses

       1341. Plaintiffs repeat and allege Paragraphs 1-295, as if fully alleged herein.

       1342. Accenture owed a duty to Plaintiffs and class members to exercise reasonable care

in securing and safeguarding and protecting their Personal Information in Starwood’s databases

from being compromised, lost, stolen, accessed and misused by unauthorized persons. More

specifically, this duty included, among other things: (a) designing, maintaining, and testing the

security systems of Starwood and Marriott to ensure that Plaintiffs’ and class members’ Personal

Information in Starwood’s and Marriott’s possession was adequately secured and protected; (b)

implementing processes that would detect a breach of its security system in a timely manner; (c)

timely acting upon warnings and alerts, including those generated by its own security systems,

regarding intrusions to its networks; and (d) maintaining data security measures consistent with

industry standards.

       1343. Accenture had a common law duty to prevent foreseeable harm to others. This duty

existed because Plaintiffs and Class members were the foreseeable and probable victims of

Accenture’s inadequate security practices. Accenture knew that its failure to secure its clients’

networks or detect and identify IT security threats could result in the exposure of Plaintiffs’ and



                                                350
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 367 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 366 of 372



class members’ Personal Information and cause significant harm, which Accenture acknowledged

in its own public filings.

        1344. Accenture’s duty to use reasonable data security measures also arose under Section

5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45, which prohibits “unfair . . .

practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the unfair

practice of failing to use reasonable measures to protect Personal Information by companies such

as Accenture. Various FTC publications and data security breach orders further form the basis of

Accenture’s duty. In addition, individual states have enacted statutes based upon the FTC Act that

also created a duty.

        1345. Accenture also had a duty to safeguard the Personal Information of Plaintiffs and

class members because of state laws and statutes that require Accenture to reasonably safeguard

Personal Information, as detailed herein.

        1346.




                                               351
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 368 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 367 of 372




       1347. Accenture breached the duties it owed to Plaintiffs and class members described

above and thus was negligent. Accenture breached these duties by, among other things, failing to:

(a) exercise reasonable care and implement adequate security systems, protocols and practices

sufficient to protect the Personal Information of Plaintiffs and class members; (b) detect and

identify known and obvious security threats; (c) detect the breach while it was ongoing; and (d)

maintain its clients’ security systems consistent with industry standards.

       1348. Accenture’s wrongful and negligent breach of its duties owed to Plaintiffs and class

members caused their Personal Information to be compromised.

       1349. As a direct and proximate result of Accenture’s negligence, Plaintiffs and class

members have been injured as described herein, and are entitled to damages in an amount to be

proven at trial. Plaintiffs and class members injuries include:

       a. purchasing goods and services they would not have otherwise paid for and/or paying

           more for good and services than they otherwise would have paid, had they known the

           truth about Accenture’s substandard data security practices;

       b. losing the inherent value of their Personal Information;

       c. losing the value of the explicit and implicit promises of data security;

       d. identity theft and fraud resulting from the theft of their Personal Information;

       e. costs associated with the detection and prevention of identity theft and unauthorized

           use of their financial accounts;

       f. costs associated with purchasing credit monitoring, credit freezes, and identity theft

           protection services;




                                                352
     Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 369 of 373
   Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 368 of 372



     g. costs associated with replacing passports or addressing passport-related fraud;

     h. loss of value of reward points accumulated through the purchase of goods or services;

     i. unauthorized charges and loss of use of and access to their financial account funds and

         costs associated with inability to obtain money from their accounts or being limited in

         the amount of money they were permitted to obtain from their accounts, including

         missed payments on bills and loans, late charges and fees, and adverse effects on their

         credit;

     j. lowered credit scores resulting from credit inquiries following fraudulent activities;

     k. costs associated with time spent and the loss of productivity or the enjoyment of one’s

         life from taking time to address and attempt to mitigate and address the actual and

         future consequences of the Data Breach, including discovering fraudulent charges,

         cancelling and reissuing cards, purchasing credit monitoring and identity theft

         protection services, imposing withdrawal and purchase limits on compromised

         accounts, and the stress, nuisance and annoyance of dealing with the repercussions of

         the Data Breach; and

     l. the continued imminent and certainly impending injury flowing from potential fraud

         and identify theft posed by their Personal Information being in the possession of one

         or many unauthorized third parties.

                                       COUNT 96

                                  NEGLIGENCE PER SE

On Behalf of Plaintiffs and the Nationwide Class, or Alternatively, on Behalf of Plaintiffs and
                                  the Statewide Subclasses

     1350. Plaintiffs repeat and allege Paragraphs 1-295, as if fully alleged herein.




                                               353
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 370 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 369 of 372



        1351. Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, prohibits “unfair

. . . practices in or affecting commerce” including, as interpreted and enforced by the Federal Trade

Commission (“FTC”), the unfair act or practice by companies such as Marriott of failing to use

reasonable measures to protect Personal Information. Various FTC publications and orders also

form the basis of Marriott’s duty.

        1352. Accenture violated Section 5 of the FTC Act (and similar state statutes) by failing

to use reasonable measures to protect Personal Information and not complying with industry

standards. Accenture’s conduct was particularly unreasonable given the nature and amount of

Personal Information it knew was stored on Starwood’s database, its obligations to safeguard that

information knowing the inherent risks of storing such information, and the foreseeable

consequences of a data breach on Starwood’s systems.

        1353. Accenture’s violation of Section 5 of the FTC Act (and similar state statutes)

constitutes negligence per se.

        1354. Nationwide Class members are consumers within the class of persons Section 5 of

the FTC Act (and similar state statutes) was intended to protect.

        1355. Moreover, the harm that has occurred is the type of harm the FTC Act (and similar

state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty enforcement

actions against businesses which, as a result of their failure to employ reasonable data security

measures and avoid unfair and deceptive practices, caused the same harm suffered by Plaintiffs

and the Class.

        1356. As a direct and proximate result of Accenture’s negligence, Plaintiffs and Class

members have been injured as described herein, and are entitled to damages in an amount to be

proven at trial.




                                                354
        Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 371 of 373
      Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 370 of 372



                                     REQUEST FOR RELIEF

       Plaintiffs, individually and on behalf of members of the Class and Subclasses, as

applicable, respectfully request that the Court enter judgment in their favor and against Defendants,

as follows:

      1.         That the Court certify this action as a class action, proper and maintainable pursuant

to Rule 23 of the Federal Rules of Civil Procedure; declare that Plaintiffs are proper class

representatives; and appoint Plaintiffs’ Co-Lead and Co-Liaison Counsel as Class Counsel;

      2.         That the Court grant permanent injunctive relief to prohibit Defendants from

continuing to engage in the unlawful acts, omissions, and practices described herein;

      3.         That the Court award Plaintiffs and Class and Subclass members compensatory,

consequential, and general damages in an amount to be determined at trial;

      4.         That the Court order disgorgement and restitution of all earnings, profits,

compensation, and benefits received by Defendants as a result of their unlawful acts, omissions,

and practices;

      5.         That the Court award statutory damages, trebled, and punitive or exemplary

damages, to the extent permitted by law;

      6.         That Plaintiffs be granted the declaratory relief sought herein;

      7.         That the Court award to Plaintiffs the costs and disbursements of the action, along

with reasonable attorneys’ fees, costs, and expenses;

      8.         That the Court award pre- and post-judgment interest at the maximum legal rate;

and

      9.         That the Court grant all such other relief as it deems just and proper.

                                   DEMAND FOR JURY TRIAL

       Plaintiffs demand a jury trial on all claims so triable.


                                                  355
      Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 372 of 373
    Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 371 of 372




Dated: August 26, 2019                           Respectfully submitted,


 /s/ Amy E. Keller                               /s/ James J. Pizzirusso
 Amy E. Keller (D. Md. Bar No. 20816)            James J. Pizzirusso (D. Md. Bar No. 20817)
 DICELLO LEVITT GUTZLER LLC                      HAUSFELD LLP
 Ten North Dearborn Street, Eleventh Floor       1700 K Street NW Suite 650
 Chicago, Illinois 60602                         Washington, D.C. 20006
 Tel. 312-214-7900                               Tel. 202-540-7200
 akeller@dlcfirm.com                             jpizzirusso@hausfeld.com

 /s/ Andrew N. Friedman
 Andrew N. Friedman (D. Md. Bar No. 14421)
 COHEN MILSTEIN SELLERS & TOLL
 PLLC
 1100 New York Avenue, NW, Suite 500
 Washington, D.C. 20005
 Tel. 202-408-4600
 afriedman@cohenmilstein.com

                              Consumer Plaintiffs’ Co-lead Counsel


 Norman E. Siegel                                MaryBeth V. Gibson
 STUEVE SIEGEL HANSON LLP                        THE FINLEY FIRM, P.C.
 460 Nichols Road, Suite 200                     3535 Piedmont Road, Bldg. 14, Suite 230
 Kansas City, Missouri 64112                     Atlanta, GA 30305
 Tel: 816-714-7100                               Tel: 404-320-9979
 siegel@stuevesiegel.com                         mgibson@thefinleyfirm.com

 Ariana J. Tadler                                Jason Lichtman
 TADLER LAW LLP                                  LIEFF CABRASER HEIMANN &
 One Penn Plaza, 36th Floor                      BERNSTEIN, LLP
 New York, NY 10119                              250 Hudson Street, 8th Floor
 Tel: 212-946-9300                               New York, NY 10013
 atadler@tadlerlaw.com                           Tel: 212-355-9500
                                                 jlichtman@lchb.com




                                              356
       Case 1:20-mc-00222 Document 1-3 Filed 06/04/20 Page 373 of 373
     Case 8:19-md-02879-PWG Document 537 Filed 02/13/20 Page 372 of 372



 Daniel Robinson                                   Megan Jones
 ROBINSON CALCAGNIE, INC.                          HAUSFELD LLP
 19 Corporate Plaza Drive                          600 Montgomery Street, Suite 3200
 Newport Beach, CA 92660                           San Francisco, CA 94111
 Tel: 949-720-1288                                 Tel: 415-633-1908
 drobinson@robinsonfirm.com                        mjones@hausfeld.com


 Timothy Maloney                                   Gary F. Lynch
 JOSEPH GREENWALD & LAAKE, P.A.                    CARLSON LYNCH LLP
 6404 Ivy Lane, Suite 400                          1133 Penn Avenue, 5th Floor
 Greenbelt, MD 20770                               Pittsburgh, PA 15222
 Tel: 301-220-2200                                 Tel: 412-322-9243
 tmaloney@jgllaw.com                               glynch@carlsonlynch.com

                            Consumer Plaintiffs’ Steering Committee


 Veronica Nannis                                   James Ulwick
 JOSEPH GREENWALD & LAAKE, P.A.                    KRAMON & GRAHAM PA
 6404 Ivy Lane, Suite 400                          1 South Street, Suite 2600
 Greenbelt, MD 20770                               Baltimore, MD 21202
 Tel: 301-220-2200                                 Tel: 410-347-7426
 vnannis@jgllaw.com                                julwick@kg-law.com

                             Consumer Plaintiffs’ Liaison Counsel




                                CERTIFICATE OF SERVICE

       I, Veronica Nannis, Co-Liaison Counsel for the Consumer Plaintiffs, hereby certify that

on August 26, 2019, I served the above and foregoing Consolidated Consumer Class Action

Complaint on all counsel of record by filing it electronically with the Clerk of the Court using

the CM/ECF filing system.


                                              /s/ Veronica Nannis




                                               357
